                                                                                                                                   Exhibit
10.2

2003 Agreement



between



UNITED AIR LINES, INC.



and



THE AIR LINE PILOTS



in the service of UNITED AIR LINES, INC.



represented by



THE AIR LINE PILOTS ASSOCIATION,



INTERNATIONAL



2003 Agreement



between



UNITED AIR LINES, INC.



and



THE AIR LINE PILOTS



in the service of UNITED AIR LINES, INC.



represented by



THE AIR LINE PILOTS ASSOCIATION,



INTERNATIONAL


 
 



PREAMBLE

THIS AGREEMENT is made and entered into in accordance with the provisions of the
Railway Labor Act, as amended, by and between UNITED AIR LINES, INC.,
(hereinafter referred to as the "Company") and the AIR LINE PILOTS in the
service of UNITED AIR LINES, INC., as represented by the AIR LINE PILOTS
ASSOCIATION, INTERNATIONAL (hereinafter referred to as the "Association").



WITNESSETH:

It is hereby mutually agreed:


 
 



                                                                                                                                                                    

Exhibit 10.2



SECTION 1


RECOGNITION, SCOPE AND CAREER SECURITY



A. RECOGNITION



The Air Line Pilots Association, International (the ''Association''), has
furnished the Company evidence that a majority of the airline pilots employed by
the Company have designated the Association to represent them and in their
behalf negotiate and conclude an agreement with the Company as to hours of
labor, wages and other employment conditions covering the pilots in the employ
of the Company in accordance with the provisions of Title II of the Railway
Labor Act, as amended and the certification issued by the National Mediation
Board in Case No. R-3463.



B. SCOPE



The pilots on the Pilots' System Seniority List (the "United Pilots") shall have
the sole and exclusive right to perform and be trained to perform Company Flying
and operate Company Aircraft in accordance with the terms and conditions of this
agreement or any other applicable agreement or agreements between the Company
and the Association (together, the "Agreement").



1. Company Flying



Except as provided in paragraph B-2, ''Company Flying'' includes without
limitation all commercial flight operations of any sort whatsoever, whether
revenue, nonrevenue, scheduled or unscheduled, conducted (i) by the Company or a
Company Affiliate, or (ii) by the Company or a Company Affiliate for other air
carriers, or (iii) by an Entity managed by or under the Control of the Company
or a Company Affiliate, or (iv) by an Entity in which the Company or a Company
Affiliate owns any Equity.



2. Exceptions to Company Flying



Company Flying does not include flight operations that are (i) normally
performed by the Company's engineering and test pilots (other than ferry flights
that are not diagnostic test flights) or (ii) conducted by a Feeder Carrier
pursuant to paragraph C-1 below, or (iii) conducted by a Domestic Air Carrier
pursuant to paragraph C-2 below, or (iv) conducted by a Foreign Air Carrier
pursuant to paragraph C-3 below (including Foreign Air Carriers that are subject
to paragraph C-3-c below), or (v) conducted by an Air Carrier Purchaser during
the operations following a Successorship Transaction but before an Operational
Merger that are subject to paragraph D below, or (vi) conducted by any other air
carrier in accordance with an Industry Standard Interline Agreement.



3. Pilot Training



Neither the Company nor a Company Affiliate shall enter into any agreement or
arrangement with any person who is not employed by the Company to conduct or
supervise United pilot training or to utilize United training facilities to
train other pilots, including without limitation all United pilot training
historically performed at the Pilot Training Center, except that the Company
may:



a. Use retired or disability retired United pilots who perform the present
duties of a flight technical instructor in the Pilot Training Center as
consultants to the Company while under the Company's supervision;



b. Permit aircraft manufacturers or other qualified organizations to conduct
initial training of United flight training personnel on new aircraft equipment
types;



c. Sell its training services to third parties using United pilot instructors
who are working as independent contractors on their days off;



d. Dry lease training assets to another airline to perform training for its
pilots.

C. PERMITTED CODE SHARING, MARKETING, OWNERSHIP AND OTHER ARRANGEMENTS

1. Feeder Flying



The Company or a Company Affiliate may enter into code sharing with Feeder
Carriers in conformance with the provisions of this paragraph C-1. The Company
or a Company Affiliate may create, acquire, Control, manage, take an Equity
interest in, enter into code sharing arrangements with, or sell, lease or
transfer aircraft to Feeder Carriers that comply with the provisions of this
paragraph C-1 below, without the flight operations of such air carrier being
considered Company Flying or the aircraft of such air carrier being considered
Company Aircraft.



a. Key Cities



(1) A Feeder Carrier shall not operate a Feeder Flying Non-Stop between current
or future Company Key Cities unless the Company demonstrates that a Company
Round Trip operating in that Market instead of the Feeder Flying Round Trip
would not pass the BIRR Test.



(2) As an exception to the foregoing, Feeder Carriers may operate in the
IAD-LGA, IAD-EWR, and IAD-JFK Markets.

b. Connecting Operations

Feeder Carriers as a group shall schedule at least ninety percent (90%) of their
Feeder Flying Non-Stops into or out of the following airports: IAD, DCA, MIA,
LGA, EWR, JFK, ORD, DEN, LAX, SFO, SEA, BOS, PDX, PHX, LAS, SJC, SAN, any
airport within thirty miles of any of the foregoing, and any other airport that
the parties later agree to add to this list. Up to five percent (5%) of Feeder
Flying flights may be applied toward satisfying this requirement even if such
flights include multiple stops, as long as such flights (i) originate or
terminate at one of the foregoing airports, (ii) maintain a single flight number
on a single aircraft for all the legs of such flight to or from such airport,
and (iii) operate with scheduled intermediate stops of less than two (2) hours.



c. Feeder Flying on Company Routes



(1) A Feeder Carrier shall not initiate a new scheduled Feeder Flying Round Trip
in any Market operated by the Company at any time in the preceding twenty-four
(24) months, unless the Company demonstrates that a Company Round Trip that may
be initiated in the Market instead of the Feeder Flying Round Trip would not
pass the BIRR Test.



(2) The Company shall not remove a scheduled Company Round Trip from any Market
served by Feeder Flying unless the Company demonstrates that the Round Trip to
be removed would not pass the BIRR Test in the absence of a Feeder Flying Round
Trip scheduled to depart within thirty (30) minutes of the Company Round Trip.

d. Number of Block Hours of Feeder Flying

In each calendar year, the number of scheduled block hours of Feeder Flying may
not exceed the number of scheduled block hours of Company Flying.



e. Feeder Carrier Branding



(1) Feeder Carriers may not conduct commercial flight operations under the name
United Airlines or other names used by the Company except as provided in
subparagraph (2) below.



(2) Aircraft operated in Feeder Flying may bear the Company's logo or aircraft
livery only if such aircraft bear the name United Express or similar name
connoting a connection with United Airlines (other than the name United Airlines
or other name used by the Company).

f. Feeder Carrier Operation of Small Jets Larger than 50 Seats

A Feeder Carrier may perform Feeder Flying operating Small Jets with a
certificated seating capacity in excess of fifty (50) seats if it also provides
job opportunities to furloughed United Pilots. [on a basis to be negotiated]

2. Other Domestic Code Sharing Agreements.

In addition to the code sharing permitted by LOA 02-11 (US Airways Code Share),
the Company may enter into or maintain code sharing with Domestic Air Carriers
("Domestic Code Sharing Agreements") that permit such carriers ("Domestic Air
Carrier Associates") to apply the Company's designator code to their operations.
Prior to entering into such agreements the Company will meet and confer with the
Association regarding the appropriateness of any labor terms relative to the
particular circumstances of any proposed code share agreement. Following such
discussions, the Company will negotiate with the prospective partner any labor
protections that it deems appropriate to the circumstances consistent with its
business judgment, which shall include a commitment to negotiate as much
reciprocal code share as reasonably possible, subject however, to a reduction
for circumstances and/or limitations that are beyond the Company's control.



3. International Code Sharing Agreements



In addition to the code sharing contained in any of the Company's agreements on
the effective date of this Agreement, the Company may enter into or maintain
code sharing agreements with Foreign Air Carriers (''International Code Sharing
Agreements'') that permit such carriers to utilize the Company's designator code
with the Company on such carriers' flight operations between the United States
and Territories and foreign points or between two foreign points ("International
Flying"). Prior to entering into such agreements the Company will meet and
confer with the Association regarding the appropriateness of any labor terms
relative to the particular circumstances of any proposed code share agreement.
Following such discussions, the Company will negotiate with the prospective
partner any labor protections that it deems appropriate to the circumstances
consistent with its business judgment, which shall include a commitment to
negotiate as much reciprocal code share as reasonably possible, subject however,
to a reduction for circumstances and/or limitations that are beyond the
Company's control.



a. Protection Against Reduction of Company Flights.



The Company shall not remove a scheduled Company Non-Stop from a Joint
International Non-Stop Market unless the Company demonstrates that the Company
Non-Stop to be removed does not pass the BIRR Test.



b. Cabotage



The Company will join the Association in strongly opposing any changes in U.S.
law that would permit Foreign Air Carriers to engage in cabotage. However, if
cabotage is permitted, the Company shall not be prohibited from code sharing
with any Foreign Air Carrier code share partner who engages in it.

c. Acquisition of Equity of Foreign Air Carriers.

The Company or a Company Affiliate may acquire up to 50% of the Equity of any
Foreign Air Carrier that is a member of the Star Alliance or any successor
multi-airline network (the "Network") or of any other Foreign Air Carrier that,
as a condition of such investment, commits within six months of the investment
to become a member of the Network, without such investment by itself causing the
flight operations of such air carrier to be considered Company Flying, the
aircraft of such air carrier to be considered Company Aircraft or such Entity to
be considered a Company Affiliate. However, the Company or its Affiliate, as the
case may be, shall sell its Equity in a Foreign Air Carrier as soon as
practicable if that Foreign Air Carrier ceases to be a member of the Network, or
fails to become a member of the Network within eighteen months of the commitment
to do so.

4. Code Sharing Agreements -General

Except as provided in paragraphs C-1, C-2, and C-3 above, neither the Company
nor a Company Affiliate shall enter into any agreement or arrangement that
permits any other air carrier to conduct commercial flight operations under any
designator code currently or in the future used by the Company or a Company
Affiliate.



5. Block Space.



The Company may enter into block space arrangements with other carriers (i.e.,
the advance purchase or reservation of blocks of seats on other carriers for
resale by the Company) only:



a. On flights which carry the Company's designator code pursuant to paragraphs
1-C-1, 1-C-2 and 1-C-3 above;



b. On a limited number of occasions where United Vacations or Mileage Plus from
time to time purchases block seats in order to provide connecting service as
part of group vacation packages where such service or seats on such service are
not available from the Company; or



c. On other occasions, limited in number and consistent with the Company's
limited practices as of the date of this Agreement, where the Company from time
to time purchases seats for connecting passengers over routes on which the
Company does not maintain operating authority.

D. SUCCESSORSHIP

1. Successorship Transactions



The Company and its Parent shall require any successor, assign, assignee,
transferee, administrator, executor and/or trustee of the Company or of a Parent
(a ''Successor'') resulting from the transfer (in a single transaction or in
multi-step transactions) to the Successor of the ownership of fifty percent
(50%) or more of the Equity of the Company or Parent or fifty percent (50%) or
more of the value of the assets of the Company (for the purpose of this
paragraph, including the Low Cost Operation ("LCO") as described in [LOA 03-12]
whether or not such operation is in a subsidiary of UAL or UA or contained
within UA) (a ''Successorship Transaction''), to employ or cause the Company to
continue to employ the United Pilots in accordance with the provisions of the
Agreement and to assume and be bound by the Agreement, provided that, in order
for a Successor to be required to employ or to cause the Company to continue to
employ any of the United Pilots in accordance with the provisions of the
Agreement at any air carrier other than the Company, the Successor must be
engaged in the operation of an air carrier; however, if the Successorship
transaction is for less than all or substantially all of the Equity of the
Company or a Parent, or assets of the Company (as defined above), paragraph F-1,
providing for minimum block hours, shall be modified and/or prorated to
correspond to the size of the Company airline operations disposed of to the
Successor and the size of the Company airline operations retained by the
Company.



2. Successorship Agreements.



The Company and its Parent shall not consummate a Successorship Transaction
unless the Successor agrees in writing, as an irrevocable condition of the
Successorship Transaction, to assume and be bound by the Agreement, to recognize
the Association as the representative of the Successor's pilots, and to
guarantee that the pilots on the United Pilots' System Seniority List will be
employed by the Successor in accordance with the provisions of the Agreement.



3. Air Carrier Successors.



In the event of a Successorship Transaction in which the Successor is an air
carrier or Entity that Controls or is under the Control of an air carrier, the
Successor shall provide the Company's pilots with the seniority integration
rights provided in Sections 2, 3, and 13 of the Labor Protective Provisions
specified by the Civil Aeronautics Merger Board in the Allegheny-Mohawk merger
(''Allegheny-Mohawk LPPs''), except that the integration of the seniority lists
of the respective pilot groups shall be governed by Association Merger Policy if
both pre-transaction pilot groups are represented by the Association.



4. Competing Proposal



In the event the Company or its Parent receives a proposal (a ''Proposal'') for
a transaction which would result in a Successor if completed, and the Company or
its Parent determines to pursue or facilitate the Proposal, the Company or its
Parent will in good faith seek to provide the Association with the opportunity
to make a competing Proposal at such time and under such circumstances as the
Board of Directors of UAL or the Company reasonably determines to be consistent
with its or their fiduciary duties.



5. If the acquiring Entity in a Successorship Transaction is an air carrier or
an Entity that Controls an air carrier ("Air Carrier Purchaser"), the flight
operations of the Company and Air Carrier Purchaser shall be integrated but
shall first remain separate until the implementation of an integrated seniority
list pursuant to paragraph D-3 above and a single collective bargaining
agreement (the "Operational Merger Date").

E. OTHER LABOR PROTECTIVE PROVISIONS

If the Company (for the purpose of this paragraph, including the Low Cost
Operation ("LCO") as described in [LOA 03-12] whether or not such operation is
in a subsidiary of UAL or UA or contained within UA) disposes of or transfers to
an air carrier (the "Transferee") (by sale, lease or other transaction, whether
directly or indirectly through an Affiliate of the Transferee) aircraft or route
authority which produced twenty percent (20%) or more of the Company's operating
revenues, block hours, or ASMs during the twelve (12) months immediately prior
to the date of the agreement to transfer such aircraft or route authority (the
"Transaction Date"), net of revenues, block hours or ASMs that are produced by
aircraft or route authority that were placed into service during the same period
(any such transfer, a ''Substantial Asset Sale''), then:



1. Offer of Employment to United Pilots.



The Company shall require the Transferee to offer pilot employment to eligible
United Pilots. The eligibility criteria shall be determined by agreement between
the Company and the Association and shall be reasonably related to the assets
transferred, the interests of the United Pilots and the Company, and the nature
and timing of the transaction among other issues. If the Association and the
Company are unable to agree upon eligibility criteria that are consistent with
the foregoing considerations, the System Board of Adjustment shall determine
such eligibility criteria pursuant to the expedited procedures set forth in
paragraph J-1 below (the ''Transferring Pilots''). The number of pilot
employment opportunities for Transferring Pilots shall be, as measured in the
twelve (12) months prior to the Transaction Date, the sum of (i) the average
monthly pilot staffing actually utilized in the operation of the aircraft
transferred to the Transferee in connection with the Substantial Asset Sale plus
(ii) the average monthly pilot staffing actually utilized in the operation of
the route authority transferred to the Transferee in connection with the
Substantial Asset Sale to the extent such pilot staffing is not included in the
calculation of clause (i) above. Offers of employment that are rejected by a
United Pilot shall in turn be offered to other United Pilots under the
eligibility criteria determined under the first sentence of this subparagraph 1,
until such opportunities have been exhausted.



2. Seniority Integration.



The Company shall require the Transferee to provide the Transferring Pilots with
the seniority integration rights provided in Sections 2, 3, and 13 of the
Allegheny-Mohawk LPPs except that the integration of the Transferring Pilots
into the Transferee's seniority list shall be governed by Association Merger
Policy if both pre-transaction pilot groups are represented by the Association.
The Company shall require each Transferee to provide the seniority integration
rights specified in the preceding sentence in connection with a Substantial
Asset Sale in a written document enforceable against the Transferee by the
Association and/or the Transferring Pilots.



3. The section of the Agreement providing for minimum block hours shall be
modified and/or prorated to correspond to the size of the Company airline
operations following the transfer to a Transferee who offers the United Pilots
the transfer rights in paragraphs E-1 and E-2 above.

F. SCHEDULED BLOCK HOURS

1. Block Hours Guarantee.



The Company shall schedule no fewer than the following specified number of block
hours of Company Flying during the term of this Agreement: _______[to be
determined by the parties on the basis of the Company's bankruptcy exit plan
with a reasonable cushion].



2. Changed Circumstances



The following will govern the Company's obligations under this Section 1-F in
the event the Company experiences changed economic circumstances beyond the
Company's control:



a. Substantial Economic Change



The block hour guarantee in paragraph F-1 is based on an assumed annual
operating margin [to be defined] of X%. If the operating margin in a calendar
year falls below X%, then the block hour guarantee in the following calendar
year may be reduced by Y% for each percentage point or partial percentage point
by which the operating margin fell below X%.

b. Circumstances beyond the Company's Control

In addition to the Company's ability to reduce flight operations under the terms
and conditions described in paragraph F-2-a (Substantial Economic Change), the
commitments and protections described in paragraph F-1 (Block Hours Guarantee)
above may be modified if and only to the extent that the Company demonstrates
that any such modification is a direct result of a circumstance beyond the
Company's control. The phrase "circumstance beyond the Company's control" means
only a natural disaster, a labor dispute within the Company involving a
cessation of work, the grounding of a substantial number of Company Aircraft by
a government agency, a reduction in flight operations directly caused by a
supplier's inability to provide sufficient aircraft, fuel or other critical
materials for the Company's operations, revocation of the Company's operating
certificate(s), a declared or undeclared war emergency or terrorist act that
causes the Company to cease conducting a substantial portion of its flight
operations, compulsion by a domestic or foreign government agency, or court or
legislative action. For purposes of clarification, the phrase "circumstance
beyond the Company's control" does not include any economic or financial
considerations including, but not limited to, the price of fuel, aircraft or
other supplies, the cost of labor, the level of revenues, the state of the
economy, the financial state of the Company, or the relative profitability or
unprofitability of the Company's then-current operations in the absence of the
circumstances described in the preceding sentence.

G. LABOR DISPUTES

1. The Agreement contains no contractual prohibition whatsoever on the ability
of ALPA and the United Pilots to honor lawful picket lines.



2. ALPA and/or the United Pilots are not prohibited from:



a. Refusing to layover at a struck hotel or other struck facility;



b. Refusing to deadhead on carriers whose employees are engaged in a lawful
strike, as long as alternatives are reasonably available; and



c. Engaging in a concerted refusal, called by the Association, to perform pilot
work or services on flights where the Company, pursuant to an agreement or
arrangement with another air carrier, is performing that air carrier's flying in
response to a labor dispute and that air carrier's employees are engaged in a
lawful strike.

H. FOREIGN OWNERSHIP AND DOMICILES

1. The Company shall continue to be a Domestic Air Carrier subject to the
Railway Labor Act, as amended.



2. The Company shall maintain its world headquarters, executive offices, and
offices for senior Flight Operations personnel in the fifty United States.



3. In the event the Company opens a pilot domicile outside of the United States
and Territories, United Pilots assigned to such domicile shall be afforded all
rights under this Agreement and the Railway Labor Act.

I. REVIEW COMMITTEE

1. A standing committee, consisting of two (2) Association representatives and
two (2) Company representatives (plus additional representatives if deemed
appropriate by the Association and the Company) (the "Related Carrier Review
Committee" or "RCRC") shall be maintained by the parties. The RCRC may establish
such subcommittees as it deems appropriate. The RCRC and its subcommittees will
meet as often as they deem necessary, but no less than quarterly, in order to
implement and monitor compliance with this Section 1.



2. The Company shall provide the RCRC, on a monthly basis, all information
necessary to monitor and enforce the terms and conditions established in Section
1 of the Agreement. When this information involves proprietary, sensitive or
confidential information concerning either the Company or any other carrier, the
RCRC will review such information under a confidentiality agreement with the
same terms as the confidentiality agreement currently in effect between the
Company and the Association with such modifications, if any, as are acceptable
to the Association and Company.



3. The RCRC shall review all new and modified agreements concerning the
Company's relationships with other air carriers as governed by this Section 1 in
order to ensure compliance with the terms of this Section 1. In reviewing
agreements with Feeder Carriers, the RCRC shall make such recommendations to the
Company as the RCRC deems appropriate for the purpose of strengthening the
Company's contractual relationships with Feeder Carriers and protecting the
Company's feed.



4. The parties will utilize appropriate aspects of the NPDM procedures currently
utilized by the System Schedule Committee in connection with a review of the
Feeder Carriers aimed at ensuring that all Feeder Carriers maintain the highest
possible quality assurance and flight safety programs and provide a product that
meets the Company's high quality standards.

J. REMEDIES

1. A grievance filed by the Association alleging a violation of Section 1 of the
Agreement, shall, at the request of either party, bypass the initial steps of
the grievance process and shall be submitted and heard on an expedited basis
directly before the System Board of Adjustment sitting with a neutral
arbitrator. The dispute shall be heard by the System Board of Adjustment no
later than fifteen (15) days following the submission of the grievance to the
System Board and decided no later than twenty-one (21) days after such
submission, unless the parties agree otherwise in writing.



2. If the System Board decides that the Company has violated any part of Section
1, the System Board will direct the Company to comply with the Agreement and
will fashion an appropriate remedy for the harm caused by the Company's failure
to comply with the Agreement.

K. DEFINITIONS

The following definitions shall apply to the capitalized terms in Section 1 of
the Agreement:



1. "Affiliate" of Entity A means, any other Entity which directly or indirectly
Controls, is Controlled by or is under common Control with Entity A.



2. "Base Internal Rate of Return" or "BIRR" means the discount rate at which the
net present value of the stream of Cash Flows generated by the Capital Resources
measured by the Company's customary methods and time periods, equals zero:



a. "Cash Flow" means the after-tax difference between:



(1) The actual or reasonably projected revenues generated by operating the
applicable Round Trip (including the point to point segment revenues and all
beyond revenues not otherwise carried by the Company's flight operations); and



(2) The fully allocated expenses incurred to produce those revenues (including
the actual or reasonably projected cost of operating the Round Trip and a
reasonably allocated portion of the beyond expenses attributable to the
applicable Round Trip including flight variable, overhead, ownership and
variable beyond traffic costs).

b. "Capital Resources" means the assets necessary to operate the Round Trip
consisting of the cost of the aircraft and all supporting infrastructure such as
gates, slots, ground equipment, spare parts and spare aircraft that are
reasonably allocated to the Round Trip.

c. When measuring the rate of return of a Round Trip, revenues and costs
associated with connecting traffic will be allocated to the Company Round Trip
using the established Company prorate method. Further, where appropriate the
revenues and costs for operating the aircraft used in the Round Trip over the
course of the aircraft day or international flight cycle as applicable may be
utilized as part of determining the Cash Flow for that Round Trip. This would
include applying the BIRR Test to a Non-Stop where no Round Trip exists for the
operation to be measured.

3. "Base Internal Rate of Return Test" or "BIRR Test" means a comparison of the
BIRR to the Hurdle Rate. If the BIRR is less than the Hurdle Rate on the
operation to be measured, the BIRR Test is failed.

4. "Company" means United Air Lines, Inc.



5. "Company Aircraft" includes all aircraft owned or leased by the Company or a
Company Affiliate. Company Aircraft do not include aircraft that have been sold,
leased or transferred.



6. "Control": Entity A shall be deemed to ''Control'' Entity B if Entity A,
whether directly or indirectly,



a. owns securities that constitute, are exercisable for or are exchangeable into
thirty (30%) or more of (i) Entity B's outstanding common stock or (ii)
securities entitled to vote on the election of directors of Entity B; or
otherwise owns thirty percent (30%) or more of the Equity of Entity B; or



b. maintains the power, right, or authority--by contract or otherwise--to
direct, manage or direct the management of all or substantially all of Entity
B's operations or provides all or substantially all of the controlling
management personnel of Entity B; or



c. maintains the power, right or authority to appoint or prevent the appointment
of a majority of Entity B's Board of Directors or similar governing body; or



d. maintains the power, right or authority to appoint a minority of Entity B's
Board of Directors or similar governing body, if such minority maintains the
power, right or authority to appoint or remove any of Entity B's executive
officers or any committee of Entity B's Board of Directors or similar governing
body, to approve a material part of Entity B's business or operating plans or to
approve a substantial part of Entity B's debt or equity offerings.

7. "Domestic Air Carrier" means an Air Carrier as defined in 49 U.S.C. Section
40102(a)(2).

8. "Entity" means any business form of any kind including without limitation any
natural person, corporation, company, unincorporated association, division,
partnership, group of Affiliated Entities acting in concert, trustee, trust,
receivership, debtor-in-possession, administrator or executor.



9. "Equity" means: (i) common stock or other securities that carry the right to
vote for one or more members of a board of directors or similar governing body,
or shares or interests in a partnership or limited partnership which shares or
interests have general voting rights (all of the foregoing being collectively
referred to as "Common Equity") and (ii) securities that are then currently or
in the future exchangeable into, exercisable for, or convertible into Common
Equity.



10. "Feeder Carrier" means a Domestic Air Carrier that, when engaged in code
sharing with the Company:



a. Does not operate any aircraft that utilizes an engine with an external
propeller ("Turbo/Prop Aircraft") other than Turbo/Prop Aircraft that are
certificated for seventy-eight (78) or fewer seats and have a maximum permitted
gross takeoff weight of less than seventy-five thousand (75,000) pounds; and



b. Does not operate any aircraft that utilizes a turbine-driven engine without
an external propeller ("Jet Aircraft"), other than Small Jets.

11. "Feeder Flying" means flight operations conducted by a Feeder Carrier
pursuant to paragraph C-1.

12. "Foreign Air Carrier" means an air carrier that is not a Domestic Air
Carrier.



13. "Gateway" (used with or without capitalization) means an airport in the
United States from which the Company engages in non-stop flights to and from
foreign points.



14. "Key City" means DCA, MIA, LGA, EWR, JFK, and SEA and any other city that is
identified as a hub (currently IAD, ORD, DEN, SFO and LAX) in the Company's
Annual Report on Form 10-K.



15. "Hurdle Rate" means the internal rate of return established by the Company
for allocating capital resources for airline related expenditures.



16. "Industry Standard Interline Agreement" means an agreement or other
arrangement between two carriers or among three or more carriers, such as the
International Air Transport Association's "multilateral Interline Traffic
Agreements," establishing rights and obligations relating to the transportation
of through passengers and/or through shipments by the party carriers.



17. "Joint International Non-Stop Market" means a Non-Stop Market in which
parties to an International Code Share Agreement may apply their respective
designator codes to each other's flight(s).



18. "Market" means a pair of airports, e.g.., ORD-MSP.



19. "Non-Stop" means a flight in a Market that does not include a scheduled
intervening take off and landing.



20. ''Parent'' refers to UAL Corp. (''UAL'') or any other Entity that has
majority control of the Company, whether directly or indirectly through the
majority control of other Entities that have majority control the Company.



21. "Round Trip" means a pair of flights to and from one city in a Market to the
other, e.g. ORD-STL-ORD.



22. "Small Jets" means (a) Jet Aircraft that are certificated in the United
States of America for seventy (70) or fewer seats and a maximum permitted gross
takeoff weight of less than eighty thousand (80,000) pounds and (b) up to
eighteen (18) specific aircraft with certificated seating capacity in excess of
seventy (70) seats operated by Feeder Carrier Air Wisconsin Airlines Corp.
("AWAC"). These eighteen aircraft are identified as the "AWAC Quota"..
Currently, the AWAC Quota is filled by BAe-146 aircraft with the following tail
numbers: N463AP, N179US, N181US, N183US, N606AW, N607AW, N608AW, N609AW, N610AW,
N611AW, N612AW, N614AW, N615AW, N616AW, N290UE, N291UE, N292UE, and N156TR. AWAC
may replace any aircraft within the AWAC Quota with: (i) any other BAe-146 or
AVRO 85 aircraft each with no more passenger seats than were carried in the
actual operation of the replaced aircraft, or (ii) any other aircraft with a
maximum certificated seating capacity in the United States of eighty-five (85)
seats and a maximum certificated gross takeoff weight in the United States of up
to ninety thousand (90,000) pounds.



23. "United States" when referring to geographical extent means only the States
of the United States of America and the District of Columbia.



24. "United States and Territories" means the United States and its territories
and possessions including but not limited to the Commonwealth of Puerto Rico.


 
 



Section 2



Definitions

A. Pilot



"Pilot" means a Captain or First Officer.



B. Captain



"Captain" means a pilot who is in command of the aircraft and its crew members
while on duty and who is responsible for the manipulation of or who manipulates
the controls of an aircraft including take-off and landing of such aircraft, and
who is properly qualified to serve as and holds a currently effective airman's
certificate authorizing him to serve as such pilot.



C. First Officer



"First Officer" means a pilot who is second in command and any part of whose
duty is to assist or relieve the Captain in the manipulation of the controls of
an aircraft including takeoff and landing of such aircraft, and who is properly
qualified to serve as and holds a currently effective airman's certificate
authorizing him to serve as such First Officer. On aircraft operated with a
Captain and First Officer only, the First Officer shall inspect the aircraft
before flight.


 
 



D. Lineholder



"Lineholder" means a Captain or First Officer who is assigned to a line of
flying (not including a secondary line) in his assigned status and equipment
type for the month as a result of the "Schedule Selection Procedure."



E. Reserve



"Reserve" means a Captain or First Officer who is not a lineholder.



F. Line of Flying



"Line of Flying" means a planned pattern of trip sequences and intervening days
off constructed so as to not exceed eighty-nine (89) hours of credited flight
time in the B747-400, B777 and B767/757 fleets or ninety-five (95) hours of
credited flight time in the B737 or A320/319 fleets.



G. Secondary Line



A "Secondary Line" is composed of flying which is unassigned after the
assignment of lines of flying for a month and which is then combined into a
month's schedule for assignment to reserve pilots.



H. Allocation of Flying



"Allocation of Flying" means the establishment of hours of flying in an
equipment type at a domicile.



I. Assignment of Flying



"Assignment of Flying" means the designation of specific trips to be flown in an
equipment type from a domicile.



J. Pilot Status



"Status" means a pilot's assigned classification as either Captain or First
Officer.



K. Open Flying



"Open Flying" means trips and portions of trips which, after the schedule
selection process, remain unassigned or become unassigned due to any pilot
absence.



L. Flight Time



"Flight Time" (block-to-block) means the time from the moment an aircraft moves
from the blocks, under its own power or under tow, for the purpose of flight
until the time the aircraft comes to rest at the unloading point at the next
point of landing.



M. Month



"Month" means that for pilot scheduling and pay purposes the period from the
first day of, to and including the last day of each of twelve (12) thirty (30)
or thirty-one (31) day periods. In leap year, the Company may modify one (1) 30
day month to a 31 day month.



Calendar Month

Pay & Scheduling Period



January January 1 - January 30 30 days February January 31 - March 1 30 days
March March 2 - March 31 30 days



April April 1 - April 30 30 days



May May 1 - May 31 31 days



June June 1 - June 30 30 days



July July 1 - July 30 30 days August July 31 - August 29 30 days September
August 30 - September 29 31 days October September 30 - October 30 31 days
November October 31 - November 30 31 days December December 1 - December 31 31
days.



N. Domicile

"Domicile" means a geographical location designated by the Company where pilots
are based.



O. Pilot's Schedule



"Pilot's Schedule" means a monthly work assignment and associated trip
information which is published by the Company and assigned to a pilot.


 
 
 
 



P. Trip or Trip Sequence



"Trip or Trip Sequence" is a series of flight segments, starting with the
initial departure from the pilot's domicile and ending with the final arrival at
the pilot's domicile, which are combined as a package for preparation of pilot
schedules or for assignment to a pilot.



Q. Hours Flown



"Hours Flown" means the actual flight time from block-to-block recorded
cumulatively on a stop-to-stop basis



R. Geographical Relocation of Assignments



"Geographical Relocation of Assignments" is that process whereby pilot
assignments at a domicile, associated with flying which have been and can (based
on available entries of the equipment at the domicile) continue to be flown by
pilots at that domicile, are relocated to another domicile(s) from which the
flying can also be accomplished.



S.



"He", "Him", "His" - The masculine pronouns used herein shall include the
feminine unless specifically excluded.



T. Pilot Concurrence



In any assignment where the Agreement requires pilot concurrence, pilot
concurrence will be construed to mean that the pilot will be advised his
concurrence is required and he will accept or reject any offered options prior
to being scheduled for such assignment. The Company may request a pilot, and the
pilot may concur, to waive only those specific provisions of the Agreement which
specify a waiver is permissible.



U. Equipment Domicile



A domicile wherein pilots hold assignments in a designated equipment type.



V. Student Pilot



A "Student Pilot" is an individual who reports to United Airlines for initial
training as a United Airlines flight officer in contemplation of continuing
employment as a United Airlines pilot. Student Pilots shall be employees and
pilot seniority shall commence as of the first day of training per Section 6 of
this Agreement.



W. Only Reserve Available



A reserve pilot will be considered to be the only reserve available if he falls
within either of the following situations:



1.

Time-critical departure. A reserve can be assigned to an open flight as the only
reserve available if (1) that assignment can be made within his applicable duty
and flight time limitations and (2) assigning another reserve would cause the
operation in question to be delayed, further delayed or canceled.



2.

Planned coverage. A reserve can be assigned to an open flight as only reserve
available in order to avoid junior manning.



3.

In the event that it becomes necessary to use an inbound reserve to cover an
open trip and there is more than one reserve legal and available per a. above
for coverage of the open trip, the reserve whose arrival time is closest to the
report time but not less than thirty (30) minutes before the departure of the
open trip will be considered the only reserve available for the assignment.



Section 3



Compensation

A. Longevity For Pay Purposes



1.

Longevity as a pilot with the Company shall commence to accrue as of the date on
which a pilot is first released from technical training at DENTK (excluding IOE
preparation or any similar training) and shall continue to accrue except as
otherwise provided in sub-paragraphs 2 and 3 of this Paragraph. Longevity
increases will be paid on the first of that month for longevity dates from the
first through the twentieth of the month, and on the first of the following
month for the longevity dates after the twentieth.



2.

Pilots shall not accrue longevity as a pilot during any period that seniority
ceases to accrue. Once longevity commences, as provided by 3-A-1, above, pilots
shall accrue longevity as a pilot during any period that seniority accrues,
except that longevity shall not accrue during any period of furlough according
to the provisions of Section 7-E.



3.

Any pilot who resigns from the service of the Company or is discharged for just
cause or loses seniority as provided in Paragraph 7-D of Section 7 shall forfeit
all longevity accrued to the date of such resignation or



discharge.



B. Hourly Rates



1.

The hourly rates for Captains and First Officers shall be as follows. The hourly
rates, overrides, and incentive pay established in this Section 3 shall govern
all aspects of pilot compensation.



a. Hourly Rates



Captains

 

 

 

 

 

 

 

B747-400

B777

B767/757

A320/319

B737-300

1yr

189.25

189.25

155.09

131.80

131.80

2yr

190.32

190.32

156.27

132.93

132.93

3yr

191.31

191.31

157.71

134.11

134.11

4yr

192.36

192.36

158.76

135.37

135.37

5yr

193.45

193.45

160.01

136.64

136.64

6yr

194.44

194.44

161.20

137.85

137.85

7yr

195.52

195.52

162.27

139.08

139.08

8yr

196.82

196.82

163.64

140.31

140.31

9yr

197.90

197.90

164.72

141.36

141.36

10yr

199.51

199.51

166.42

143.12

143.12

11yr

201.03

201.03

168.21

144.77

144.77

12yr

202.85

202.85

169.79

146.50

146.50

First Officers

 

 

 

 

 

 

 

B747-400

B777

B767/757

A320/319

B737-300

1yr

34.84

34.84

34.84

34.84

34.84

2yr

79.37

79.37

65.16

55.43

55.43

3yr

114.79

114.79

94.51

80.47

80.47

4yr

121.38

121.38

100.18

85.42

85.42

5yr

123.91

123.91

102.49

87.52

87.52

6yr

126.77

126.77

105.11

89.88

89.88

7yr

129.72

129.72

107.67

92.27

92.27

8yr

132.85

132.85

110.45

94.70

94.70

9yr

133.98

133.98

111.51

95.70

95.70

10yr

135.57

135.57

113.08

97.24

97.24

11yr

137.11

137.11

114.72

98.73

98.73

12yr

138.54

138.54

115.96

100.06

100.06


 
 

b. International Hourly Override

Captain

$6.00

First Officer

$4.00


 
 

2. Effective May 1, 2006 the hourly rates for Captains and First Officers shall
be as follows:



a. Hourly Rates



Captains

 

 

 

 

 

 

 

B747-400

B777

B767/757

A320/319

B737-300

1yr

192.09 

192.09 

157.42 

133.78 

133.78 

2yr

193.17 

193.17 

158.61 

134.92 

134.92 

3yr

194.18 

194.18 

159.87 

136.12 

136.12 

4yr

195.25 

195.25 

161.14 

137.40 

137.40 

5yr

196.35 

196.35 

162.41 

138.69 

138.69 

6yr

197.36 

197.36 

163.62 

139.92 

139.92 

7yr

198.45

198.45 

164.70 

141.17 

141.17 

8yr

199.77 

199.77 

166.09 

142.41 

142.41 

9yr

200.87 

200.87 

167.19 

143.48 

143.48 

10yr

202.50 

202.50 

168.92 

145.27 

145.27 

11yr

204.05 

204.05 

170.73 

146.94 

146.94 

12yr

205.89 

205.89 

172.34 

148.70 

148.70 

First Officers

 

 

 

 

 

 

 

B747-400

B777

B767/757

A320/319

B737-300

1yr

35.36 

35.36 

35.36 

35.36 

35.36 

2yr

80.56 

80.56 

66.14 

56.26 

56.26 

3yr

116.51 

116.51 

95.93 

81.68 

81.68 

4yr

123.20 

123.20 

101.68 

86.70 

86.70 

5yr

125.77 

125.77 

104.03 

88.83 

88.83 

6yr

128.67 

128.67 

106.69 

91.23 

91.23 

7yr

131.67 

131.67 

109.29 

93.65 

93.65 

8yr

134.84 

134.84 

112.11 

96.12 

96.12 

9yr

135.99 

135.99 

113.18 

97.14 

97.14 

10yr

137.60 

137.60 

114.78 

98.70 

98.70 

11yr

139.17 

139.17 

116.44 

100.21 

100.21 

12yr

140.62 

140.62 

117.70 

101.56 

101.56 


 
 

b. International Hourly Override

Captain

$7.00

First Officer

$5.00


 
 

3. Effective May 1, 2007 the hourly rates for Captains and First Officers shall
be as follows:



a. Hourly Rates



Captains

 

 

 

 

 

 

 

B747-400

B777

B767/757

A320/319

B737-300

1yr

194.97 

194.97 

159.78 

135.79 

135.79 

2yr

196.07 

196.07 

160.99 

136.94 

136.94 

3yr

197.09 

197.09 

162.27 

138.16 

138.16 

4yr

198.18 

198.18 

163.56 

139.46 

139.46 

5yr

199.30 

199.30 

164.85 

140.77 

140.77 

6yr

200.32 

200.32 

166.07 

142.02 

142.02 

7yr

201.43 

201.43 

167.17 

143.29 

143.29 

8yr

202.77 

202.77 

168.58 

144.55 

144.55 

9yr

203.88 

203.88 

169.70 

145.63 

145.63 

10yr

205.54 

205.54 

171.45 

147.45 

147.45 

11yr

207.11 

207.11 

173.29 

149.14 

149.14 

12yr

208.98 

208.98 

174.93 

150.93 

150.93 

First Officers

 

 

 

 

 

 

 

B747-400

B777

B767/757

A320/319

B737-300

1yr

35.89 

35.89 

35.89 

35.89 

35.89 

2yr

81.77 

81.77 

67.13 

57.10 

57.10 

3yr

118.26 

118.26 

97.37 

82.91 

82.91 

4yr

125.05 

125.05 

103.21 

88.00 

88.00 

5yr

127.66 

127.66 

105.59 

90.16 

90.16 

6yr

130.60 

130.60 

108.29 

92.60 

92.60 

7yr

133.65 

133.65 

110.93 

95.05 

95.05 

8yr

136.86 

136.86 

113.79 

97.56 

97.56 

9yr

138.03 

138.03 

114.88 

98.60 

98.60 

10yr

139.66 

139.66 

116.50 

100.18 

100.18 

11yr

141.26 

141.26 

118.19 

101.71 

101.71 

12yr

142.73 

142.73 

119.47 

103.08 

103.08 


 
 

b. International Hourly Override

Captain

$7.00

First Officer

$5.00


 
 

4. Effective May 1, 2008 the hourly rates for Captains and First Officers shall
be as follows:



a. Hourly Rates



Captains

 

 

 

 

 

 

 

B747-400

B777

B767/757

A320/319

B737-300

1yr

197.89 

197.89 

162.18 

137.83 

137.83 

2yr

199.01 

199.01 

163.40 

138.99 

138.99 

3yr

200.05 

200.05 

164.70 

140.23 

140.23 

4yr

201.15 

201.15 

166.01 

141.55 

141.55 

5yr

202.29 

202.29 

167.32 

142.88 

142.88 

6yr

203.32 

203.32 

168.56 

144.15 

144.15 

7yr

204.45 

204.45 

169.68 

145.44 

145.44 

8yr

205.81 

205.81 

171.11 

146.72 

146.72 

9yr

206.94 

206.94 

172.25 

147.81 

147.81 

10yr

208.62 

208.62 

174.02 

149.66 

149.66 

11yr

210.22 

210.22 

175.89 

151.38 

151.38 

12yr

212.11 

212.11 

177.55 

153.19 

153.19 

First Officers

 

 

 

 

 

 

 

B747-400

B777

B767/757

A320/319

B737-300

1yr

36.43 

36.43 

36.43 

36.43 

36.43 

2yr

83.00 

83.00 

68.14 

57.96 

57.96 

3yr

120.03 

120.03 

98.83 

84.15 

84.15 

4yr

126.93 

126.93 

104.76 

89.32 

89.32 

5yr

129.57 

129.57 

107.17 

91.51 

91.51 

6yr

132.56 

132.56 

109.91 

93.99 

93.99 

7yr

135.65 

135.65 

112.59 

96.48 

96.48 

8yr

138.91 

138.91 

115.50 

99.02 

99.02 

9yr

140.10 

140.10 

116.60 

100.08 

100.08 

10yr

141.75 

141.75 

118.25 

101.68 

101.68 

11yr

143.38 

143.38 

119.96 

103.24 

103.24 

12yr

144.87 

144.87 

121.26 

104.63 

104.63 


 
 

b. International Hourly Override

Captain

$7.00

First Officer

$5.00


 
 

5. Effective April 30, 2009 the hourly rates for Captains and First Officers
shall be as follows:



a. Hourly Rates



Captains

 

 

 

 

 

 

 

B747-400

B777

B767/757

A320/319

B737-300

1yr

200.86 

200.86 

164.61 

139.90 

139.90 

2yr

202.00 

202.00 

165.85 

141.07 

141.07 

3yr

203.05 

203.05 

167.17 

142.33 

142.33 

4yr

204.17 

204.17 

168.50 

143.67 

143.67 

5yr

205.32 

205.32 

169.83 

145.02 

145.02 

6yr

206.37 

206.37 

171.09 

146.31 

146.31 

7yr

207.52 

207.52 

172.23 

147.62 

147.62 

8yr

208.90 

208.90 

173.68 

148.92 

148.92 

9yr

210.04 

210.04 

174.83 

150.03 

150.03 

10yr

211.75 

211.75 

176.63 

151.90 

151.90 

11yr

213.37 

213.37 

178.53 

153.65 

153.65 

12yr

215.29 

215.29 

180.21 

155.49 

155.49 

First Officers

 

 

 

 

 

 

 

B747-400

B777

B767/757

A320/319

B737-300

1yr

36.98 

36.98 

36.98 

36.98 

36.98 

2yr

84.25 

84.25 

69.16 

58.83 

58.83 

3yr

121.83 

121.83 

100.31 

85.41 

85.41 

4yr

128.83 

128.83 

106.33 

90.66 

90.66 

5yr

131.51 

131.51 

108.78 

92.88 

92.88 

6yr

134.55 

134.55 

111.56 

95.40 

95.40 

7yr

137.68 

137.68 

114.28 

97.93 

97.93 

8yr

140.99 

140.99 

117.23 

100.51 

100.51 

9yr

142.20 

142.20 

118.35 

101.58 

101.58 

10yr

143.88 

143.88 

120.02 

103.21 

103.21 

11yr

145.53 

145.53 

121.76 

104.79 

104.79 

12yr

147.04 

147.04 

123.08 

106.20 

106.20 


 
 

b. International Hourly Override

Captain

$7.00

First Officer

$5.00

6.

The rates stipulated in Section 3-B-1 through 3-B-5 include the terrain pay
differential heretofore paid by the Company and as set forth in Decision 83 and
such composite rates shall be paid for all flying whether such flying is over
flat or mountainous terrain, on or off the Company's air routes and recognizes
the application of the traditional base, hourly, mileage and gross weight pay
factors.



7. Minimum Guarantee



a.

Each lineholder shall be paid for not less than sixty-five (65) hours of pay
credit each month, unless he has an unpaid absence during that month. Each
reserve shall be paid for not less than seventy (70) hours of pay credit each
month, unless he has an unpaid absence during that month. Further, for a
B747-400, B777, or B767/757 pilot, any pay credit which exceeds eighty-nine (89)
hours in any month shall not be paid, but shall be placed in a "bank", as
provided in 3-I, below. The "bank" will not apply to a B737-300/500 or A320/319
pilot.



b.

A lineholder's salary each month shall be determined as follows:



The Pay Credit Value of each pilot's assigned line shall be determined as
provided in Section 5-G-3, after taking into consideration the effect of any
carry-over trip from the prior month, including any reassignment accomplished
under the provisions of Section 5-B-1-b. This pay credit value may be increased
and/or decreased due to (1) operational loss of flying, (2) reassignment, (3)
voluntary open flying and (4) credit produced by the Minimum Schedule
Provisions, Actual Credit Provisions or Actual Flight Time Provisions of Section
5-G-3-e.

c.

Lineholders assigned to a line of flying with a flight time credit projection of
less than sixty-five (65) hours who trip trade into a trip, or drop and
subsequently pick up a trip, the value of which is equal to or greater than the
value of the original trip shall not have his guarantee reduced below sixty-five
(65) hours.



d.

Each reserve shall be paid for the greater of the following:



(1)

Seventy (70) pay credit hours, as provided by "a" above, or



(2)

The pay credit value of all trips flown in the month as computed under the
"Minimum Schedule Provisions, Actual Credit Provisions or Actual Flight Time
Provisions'' of Section 5-G-3-e. For a B747-400, B777, or B767/757 pilot, any
pay credit produced over eighty-nine (89) hours shall not be paid in that month,
but shall be placed in a ''bank'', as described in ''3-I'', below. The "bank"
will not apply to a B737-300/500 or A320/319 pilot.



8. Monthly Line Guarantee

a.

A lineholder shall be paid for the greater of the following:



(1)

Sixty-five (65) pay credit hours,



(2)

the Pay Credit Value of his schedule, as determined by 3-B-7 above, or



(3)

the Pay Credit Value of his schedule as determined by 3-B-7 above, substituting
the scheduled pay credit value of any trip pairing(s) in his line for which he
is available that is scheduled to depart on or after the 20th day of the
calendar month. This projected line value is determined by adding the pay credit
already earned prior to the 20th day of the calendar month to the scheduled Pay
Credit Value of the remaining trip pairing(s). The ''scheduled Pay Credit
Value'' of the remaining trip(s), for the purpose of this provision is the Pay
Credit Value of the trip(s) as it existed prior to the 20th day of the calendar
month.



b. In the event that a trip pairing is scheduled to operate over the month end,
the Pay Credit Value protected under this provision is limited to that credit
which is scheduled to occur in the current month.

9. Any pay credit produced by the application of Section 3-J of the
International Supplement shall be in addition to all pay credit produced by the
application of this Section 3-B.

10. Incentive Pay



In addition to the Monthly Pay Credit Value determined under the provisions of
this Section 3, each lineholder and reserve will receive incentive pay over and
above his Pay Credit Value for the month under the following provisions:



a.

Late Night Flying - Domestic trips that are operated under the provisions of
Section 5-G-1-f will produce incentive pay in accordance with the following:



(1)

Incentive pay for late night trips will be calculated based on the scheduled
flight time of the trip between the hours of 2300 and 0659 home domicile time.



(2)

Incentive pay will be credited to the pilot at the time the trip departs on the
initial segment of the pairing. However, this incentive will not be paid if the
pilot subsequently removes himself from the trip prior to departing on the Late
Night Flight as defined in Section 5-G-1-f-(1)-(b).



(3)

The amount of incentive pay will be $10.50 for Captains and $7.00 for First
Officers for each qualifying hour. These rates will be increased as follows:



Effective May 1, 2006

Captain $10.66

First Officer $7.11



Effective May 1, 2007



Captain $10.82



First Officer $7.22



Effective May 1, 2008



Captain $10.98



First Officer $7.33



Effective April 30, 2009



Captain $11.14



First Officer $7.44


 
 
 
 



b. Operational Integrity



When a pilot reports for a trip under the provisions of Section 5-G-2-d, he
shall receive five (5) hours of incentive pay at his hourly rate, provided he
reports for duty for the first segment following his rest period under Section
5-G-2-d. In addition to this incentive pay, the pilot shall receive pay and
credit for the value of the original scheduled ID or the pay and credit for the
flying actually performed, whichever is greater.

c. Senior/Junior Man



A pilot who accepts an assignment under the provisions of Section 20-H-14 shall
receive incentive pay as follows:



(1)

The pilot will be credited with incentive pay equal to 50% of the pay credit
value of the assigned trip. However, the incentive pay will be reduced by the
difference in the value of the trip(s) dropped, if any, compared to the value of
the trip assigned. If incentive pay is reduced in accordance with the foregoing
the pilot's guarantee will be increased by the amount the incentive pay is
reduced, not to exceed the pilot's flight pay credit projection before the
assignment.



(2)

The flight pay credit projection of a pilot's line of flying who accepts an
assignment under Section 20-H-14 will be the value of his line immediately
before or immediately following the trip assignment and repair of his line, if
any, whichever is greater.



(3)

The 50% incentive, adjusted for the difference in trip value, if any, will be
credited to the pilot when he departs on the first segment of the trip assigned
to him under this provision.



d. Incentive pay will be separate and apart from any other flight time credit
and will not be subject to reductions or offsets as provided for in any other
section of the Agreement.

e.

Accrued incentive pay will be paid as a separate line item on the pilot's
monthly paycheck for the month in which it is earned.



C. Unpaid absences



Unpaid absences shall reduce a pilot's salary as follows:



1. Lineholders



a.

Pay credit hours which are reduced from those credited hours in excess of
sixty-five (65) shall be reduced on a one-for-one basis; i.e., one (1) hour
dropped shall reduce pay by one (1) hour.



b.

A pilot who is scheduled for fewer than sixty-five (65) credit hours, whose pay
is based on the sixty-five (65) hour guarantee, shall have his pay reduced by
the amount produced by dividing the number of credit hours dropped by the number
of credit hours in the line before the drop and then multiplying by his
guarantee salary, e.g., a five (5) hour drop from a sixty (60) hour line would
reduce a $5,000.00 salary by $417.00.



2. Reserves

Each field standby day shall be worth five hours (5:00) of pay credit.


 
 



3. Prorating Pay



When it is necessary to adjust salary due to a rate change in mid-month, the
value of each hour shall be determined as above and the pilot's salary shall be
the composite produced by the number of hours at each rate.


 
 
 
 



D.



Pilots who are permitted to trade trip sequences shall have their salaries
adjusted by recalculating each pilot's salary to include the effect of the
trade.



E.



1.

A pilot who is permitted to drop a trip shall have his salary reduced as in 3-C
above. If he subsequently picks up open flying, his salary will be restored on
an hour for hour basis calculated on the same basis as the reduction.



2.

In addition to the pick-up of open time, a pilot may restore his salary by
agreeing to stand by as a reserve on a day suggested by the Company. The number
of days of availability will be declared by the pilot at the time he accepts the
offer to standby and he shall be restored salary at the rate of five hours
(5:00) per standby day or the number of credit hours actually performed, if
greater. Pilots under this provision will be placed on the reserve list as
number one.



F.



The monthly guarantee provided in this Section 3 shall not apply to those pilots
who are unable to fly because all or part of the Company's airplanes are not
available for flight for reasons other than those normally encountered in
regular scheduled operations, for such time that the affected pilots are unable
to fly and the provisions of Section 3-C-1 and 3-C-2 shall apply.



G.



When in line operations a Captain, with his concurrence, is assigned to serve as
a First Officer, his monthly salary shall continue to be paid at the rates
applicable to his awarded assignment.



H. Displacement



When Company officials whose names appear on the Pilot's System Seniority List
or pilots acting in a supervisory capacity or any pilot not actually assigned to
airline flying, fly any trip for which compensation is paid, the scheduled pilot
shall not have his salary reduced. Further, the Company may displace a pilot for
an entire trip. If the Company desires to displace a pilot for a partial trip,
the pilot must be given twenty-four (24) hour notification of the intended
displacement. If the pilot is not given a twenty-four (24) hour notification of
the intended displacement he will not be displaced without his concurrence.
Additionally, an augmenting First Officer who is displaced for any reason will
not be assigned to another First Officer position on the trip from which he was
displaced without his concurrence.



I. Bank



If, in any given month, a B747-400, B777 or B767/757 pilot acquires pay credit
in excess of eight-nine (89) pay credit hours, that excess shall be held in his
''bank'' and administered according to the following provisions (for the
application of this paragraph, the value of a "reserve availability day" shall
be five hours (5:00)):



1.

The accounting for bank credits shall be in dollars. When entered into the bank,
the hours and minutes earned shall be converted to dollars and cents at the
pilot's current rate of pay. Whenever bank credit is paid out or used for a trip
drop, the bank balance will be converted back to hours and minutes at the pay
rate applicable to the pilot at the time of the pay out.



2.

A pilot's bank balance will be updated once each month, showing his balance as
of the first day of the pilot schedule month, after his pay for the prior month
has been finalized. That balance shall be used in the computation required by
3-I-4, below, to determine eligibility for bank drops.



3.

At the end of each month, if a pilot's earned pay credit in that month does not
produce eighty-nine (89) hours of pay, any bank balance available as of the last
day of that month will be used to increase the pilot's pay up to eighty-nine
(89) hours. Bank time paid in this manner will not be used as an offset for the
monthly minimum guarantees.



4.

Pilots will be required to reduce excess bank time accumulation by dropping
trips, or reserve availability days, from their schedules. The pilot will
receive pay for and accrued bank time will be reduced by the pay value of the
trip or reserve availability day(s) dropped, not including any pay credit which
would normally be credited to the following month.



5.

A pilot will be considered to be eligible for a bank drop in any month in which
his bank balance is high enough to satisfy the following conditions: After
month-end schedule adjustments are completed for the transition from the current
month to the following month, the projected Pay Credit Value of the pilots
schedules in both months will be examined and the amount of bank time necessary
to provide the pilot with eight-nine (89) hours of pay in both months will be
forecast. Next, that bank time needed to increase the pilot's pay to eighty-nine
(89) hours in both months will be subtracted from the pilot's official bank
balance as of the first of the current month. If there is sufficient bank time
left to cover the entire Pay Credit Value of any complete trip pairing, or
reserve availability day, originating in the following month's schedule, the
pilot is eligible for a bank drop in that following month.



6.

Once a trip, or reserve availability day, is dropped for bank time, it will no
longer be considered part of the pilot's schedule (except as provided in 3-I-6-a
and 3-I-6-b, below) and the pay credit value of the dropped trip, or reserve
availability day, shall be removed from his bank balance.



a.

For the purpose of qualifying the pilot for open flying under 20-H-3 and 20-H-5,
the scheduled flight time of the dropped trip will remain in the pilot's
projection for the month in which the dropped trip originated.



b.

For the application of Section 3-C-1, above, Pay Credit Value of the dropped
trip, or reserve availability day, will be considered to remain in the pilot's
line.



7. It is recognized that, due to the operational events which may occur after a
trip is dropped for bank time, a pilot may not have sufficient time in his bank
to provide a full eighty-nine (89) hours of pay in any month.

8.

In any month in which a pilot is eligible for a bank drop, he will be required
to drop a trip, or reserve availability day, unless the Company defers the drop
due to manpower considerations. The Company may defer bank drops for two
consecutive months. A bank drop may not be deferred and is required no later
than the third consecutive month in which the pilot is eligible for a drop. If
the Company defers the drop in the first month that the pilot is eligible and
the pilot is not eligible for a drop in the following month, or if the drop is
deferred for two consecutive months and the pilot is not eligible for a drop in
the third month, then the next month in which the pilot is eligible will be
considered the ''first month'' in which he is eligible for the purposes of this
deferral process and the pilot is again subject to a Company deferral, as above.



9.

The Company shall determine which trip sequence, or reserve availability day,
will be dropped; however, in anticipation of becoming eligible for a bank drop,
a pilot may request in advance the trip, or reserve availability day, which he
wants to drop or the days off which he wants to acquire. The pilot's request
must be received by the Company within 48 hours after the publication of
lineholder schedules for the month in which the drop is requested. (This
procedure will be similar to that used to protect specific days off from a PC
assignment.) The Company will accommodate the pilot's request within the
constraints of available manpower, however the Company will make the final
determination regarding the selection of trip, or reserve availability day, to
be dropped.



10.

Any remaining bank balance which a pilot has on the date his pay begins for
another assignment (excluding activations which change only the pilot's
domicile) will be paid to the pilot within 45 days of his activation. Further,
all pilots' bank balances which exist as of the first of December each year will
be paid to the pilots on the 16th of December.



J. Call out



When a pilot at his home domicile is called to the airport to fly a scheduled
flight or to deadhead to protect a scheduled flight, and he does not fly or the
pay credit value of the assignment, as performed, is less than two (2) hours, he
shall nonetheless be credited with 2 hours of pay credit. This subparagraph does
not apply to training or instruction flights, familiarization and route
qualifying flights. Further, it does not apply to a pilot's completing his
interrupted trip or to a pilot who flies a trip scheduled within two (2) hours
of the time called for such flying. In the case of a reserve pilot, the two (2)
hours credit shall have the same pay application as two (2) hours of actual
flying time.


 
 



K. A320/319 and B737-300/500 Look Back


 
 



1. A pilot assigned to the A320/319 or B737-300/500 fleets will be paid the
greater of:



a. His actual hours scheduled (as determined by the original or reconstructed
value of each trip pairing) or flown including deadhead, whichever is greater,
or

b. The minimum monthly guarantee; or

c. A duty period "look back" value of five hours (5:00) per duty period for
trips actually flown, deadhead and field standby; or



d. A "look back" value of four hours and thirty minutes (4:30) multiplied by the
number of calendar days worked in the month. For purposes of this paragraph 4, a
"work day" includes a flying assignment performed, sick leave and field
stand-by, but does not include shaded day(s).

2. The "look back" will be performed at the conclusion of the schedule month and
prior to the close of the Company's monthly payroll process.

3. Other than the terms stated in this Section "K" there will be no other RIGS
or synthetic time in the A320/319 or B737-300/500 fleets.

Paid Absences

1. Except as otherwise provided in this Agreement, an absence known at the time
monthly schedules are awarded will be paid at 2.8 hours per day.

2. An absence that becomes known after monthly schedules have been awarded will
be paid as follows:

 i.  A pilot assigned to a line of flying shall receive pay equal to the pay
     credit value of the trip dropped.
 ii. A reserve pilot will receive five hours (5:00) of pay credit for each
     reserve duty day dropped.

M. Success Sharing



1. Performance Incentive Program



a.

All United pilots will participate in an annual incentive program that aligns
the interests of management and other domestic employees.



b. Prior to each calendar year beginning with 2004, the Compensation Committee
of the UAL Corporation Board of Directors ("BOD") will establish a performance
incentive formula (the "Annual Incentive Formula") that will provide a
"Threshold" or minimum incentive payment, a "Target" or average incentive
payment and a "Maximum" incentive payment for senior management, other
management, pilots and other domestic employees.



c. The Annual Incentive Formula will be based on the following performance
measures as reasonably weighted by the Compensation Committee. Each business
unit (e.g., United Airlines, ULS) may have its own incentive plan measures. For
example: financial performance (e.g., EBITDAR margin, pre-tax margin),
operational performance (e.g., on-time performance), customer satisfaction
(e.g., intent to repurchase), employee engagement, safety performance (e.g.,
lost time injuries) and reasonably comparable measures as adopted by the
Committee.



d. A significant cash portion of the target cash compensation of management
employees is payable through the Annual Performance Incentive Program. It is
understood that the Compensation Committee of the BOD will, from time to time,
review and adjust the target compensation levels, cash compensation levels and
the portion of cash compensation at risk, provided that such compensation at
risk remains a significant portion of the target cash compensation of management
employees.



e.

Pilots will receive the following cash incentive payments based on United's
actual performance under the annual incentive program (with linear interpolation
between the performance points):



Threshold Performance: 2.5% of Wages



Target Performance: 5% of Wages



Maximum Performance:10% of Wages

f.

Qualifying "Wages" shall include base pay, sick pay, vacation pay, overrides,
Section 3-B Incentive Pay and premiums but shall exclude expense reimbursement,
incentive payments provided for in this Section or profit sharing payments,
pension payments, imputed income or other similar awards or allowances.



g.

Incentive payments will be made to pilots on the same date as incentive payments
are made to management employees.



h.

Incentive payments will be recognized as earnings under the United Airlines
Defined Benefit Pension Plan (A Plan). Incentive payments will not be recognized
as earnings for all other benefits under the pilot Agreement, including the
United Airlines Pilot Directed Account Plan (B Plan).



i.

The incentive plan will cover each calendar year beginning in 2004.



j.

Incentive payments will be paid to the pilot, subject to applicable 401(k)
deferral election, withholding and taxes.



k.

The Company will provide any information requested by the Association to audit
calculation of UAL's performance under the incentive plan and under the profit
sharing program below. Any disputes over incentive payment and profit sharing
calculations will be subject to the expedited arbitration procedures stated in
Section 1-J.
 
 



2. Profit Sharing Program



a.

All pilots will participate in a pre-tax profit sharing program with respect to
calendar years beginning in 2005.



b. Pre-tax Profit is consolidated UAL pre-tax earnings as calculated under U.S.
generally accepted accounting principles and reported in regulatory filings but
excluding (i) unusual, special or extraordinary charges or (ii) charges with
respect to grant or exercise of employee equity or options or (iii) charges with
respect to payments under this profit sharing program.



c. The Annual Profit Sharing Pool is 15% of the excess of (i) annual Pretax
Profit over (ii) the Annual Plan Threshold, but in no event more than the Pool
Cap.


 
 



d. The Annual Plan Threshold is the product of (i) net UAL revenues and (ii) the
following percentages (which represent net pretax profit margins):

 1. 8%
 2. 10%
 3. 10%
 4. 10%
 5. 10%

e.

The Pool Cap is 8% of Wages of all participating employees.



f.

The pilots' share of the Annual Profit Sharing Pool is 43.5% of the Pool.



g. The Association will determine the manner in which the pilots' share of the
Annual Profit Sharing Pool is distributed among individual pilots.



h. Profit Sharing payments will be made on May 1.



i. Profit Sharing payments will be paid to the pilot, subject to applicable
401(k) deferral election, withholding and taxes.

Contract Admin Home



Section 4



Expenses, Lodging, and Transportation

A. Expenses



1.

Effective May 1, 2003, pilots when on duty or on flight assignment including
qualifying flight duty shall receive One Dollar and Seventy-five cents ($1.75)
per hour, prorated from the time he is scheduled to report for duty or actually
reports for duty, whichever is later and shall continue until termination of
duty or flight assignment upon return to his home domicile. This $1.75 rate will
be increased by five (5) cents on May 1, 2004, May 1, 2005, May 1, 2006, May 1,
2007 and May 1, 2008.



2.

It is understood that a meal will be boarded for each crew member on all flight
segments scheduled for over four (4) hours non-stop or when any portion of the
on duty period, exclusive of report and debrief exceeds five (5) consecutive
hours with the scheduled time on the ground at any point, one and one half
(1-1/2) hours or less. A crew breakfast always will be provided on the first
scheduled segment whenever the crew has a duty period scheduled to originate
between 0001 and 0800. A snack will be boarded in addition to other required
crew meals on any flight scheduled for five (5) or more hours of flight time.
Other than the crew meal provided in this sub-paragraph, crew meals will not be
boarded on any flight unless requested by the System Schedule Committee or Hotel
Committee for all crews assigned that trip sequence for the entire month. When
the Company boards meals at the request of the System Schedule Committee or
Hotel Committee, the payment provided in sub-paragraph 1 above, will be reduced
by the cost of such meal to the Company. For the purpose of this provision, the
cost to the pilots when requesting a meal shall be as follows:



.



Breakfast $2.00



Lunch $4.25



Dinner $4.25



Snack $3.50



3.

In addition to the standard allowances set forth in sub-paragraph 4-A-1 above, a
pilot deadheading on Company business in the cabin will be provided with the
normal meal service aboard such aircraft.



4.

The Company will provide a supply of "energy" food to be available for the pilot
at his request on all flights. The type and location of this food will be
reviewed with the Association on a periodic basis.
 
 



B.



1. a.

Pilots when scheduled for layovers in excess of four (4) hours shall be
furnished suitable single occupancy lodging in a quiet room in a suitable
location. Rooms will be located within fifteen (15) minutes normal driving time
from the airport and transportation will be provided within fifteen (15) minutes
of the crew's scheduled or planned arrival time whichever is later.



(1)

Notwithstanding Paragraph B-1-a above, whenever a pilot (including a reserve) is
scheduled for any layover (block to block) in excess of four (4) hours, but no
more than five (5) hours, the crew desk may contact the pilot prior to departure
of the trip sequence and request his waiver of the layover hotel room.
Lineholders may advise the crew desk of their requirements on a monthly basis.
If the room is not available upon arrival for those pilots who have not agreed
to waive the room, the pilot may arrange for his own room and be reimbursed as
per Section 4-B-1-c- and 4-B-1-c-(2).



(2)

Pilots when on layover of less than four (4) hours shall be furnished suitable
lounge facilities as necessary to minimize fatigue. Such facilities shall be
reviewed periodically with the Association. In the event the Company is unable
to provide the above lounge facilities at non-domicile airports, the Association
may request and the Company will provide mutually acceptable off airport
facilities.



b. A Hotel/Transportation Representative(s) of the pilots shall meet quarterly
with representatives of the Company or more frequently, if needed, to review the
suitability of layover and training lodging accommodations and/or rest
facilities and transportation for pilots. The parties shall be guided by the
current Hotel Protocol and this Protocol may only be modified by the mutual
agreement of the Parties. It is the intent of the parties to this Agreement that
the Hotel/Transportation representative shall be given the opportunity to
consult with and make recommendations to the Company on the suitability of
accommodations and/or transportation within the following limitations:

(1)

Guidelines for the selection of hotels/ motels shall be established by agreement
between the Company and the Association Representatives. The agreed upon
guidelines and evaluation form will be used as a criteria for determining hotels
or motels used for layovers. If changes or modifications are desired by either
party, conferences will be held between the Company and Association
Representatives, for the purpose of concluding what these changes or
modifications shall be. If changes or modifications in the criteria or
evaluation form are mutually agreed upon, these changes will be put into effect.
Copies of the evaluation form will be retained by the Company and Association as
long as the hotel/motel is used as a layover facility.



(2)

If a change in hotel/motel facilities is requested, the Company and the
Association Representative or their designees will within thirty (30) days
jointly inspect other available facilities before making the change. Nothing
herein would prevent prior agreement on acceptable facilities or deleting from
such list at any time. Once a mutually acceptable facility is located, the
Company will change to that facility within 60 days if the hotel is located
within the United States and within 90 days if the hotel is located outside of
the United States. If changes are made at the request of the Association
Representative, no further changes from that hotel will be requested for a
minimum of one (1) year, except by mutual agreement.



(3)

The selection by the Company of the hotel/ motel and/or the transportation used
to and from such facility will be from the list of available facilities which
have been jointly approved. If no joint approval can be reached, the Senior Vice
President of Flight Operations and the UAL-MEC Chairman shall meet to attempt to
reconcile such differences. If the Senior Vice President of Flight Operations
and the UAL-MEC Chairman cannot reach agreement, the Company will make the final
determination.



(4)

Prompt investigation will be made and appropriate action taken by the Company to
correct any deterioration of service or facilities within thirty (30) days of
being reported by the Hotel/Motel Transportation Representative.



(5)

A Downtown Hotel shall be defined as a hotel located within a city's core
business district. The Parties may choose to select a hotel outside a city's
core business district, but the Association reserves the right to return to that
city's core business district in accordance with paragraph 4-B-1-b-(2) above.



c. (1) I

f the rooms provided by the Company are not available, the pilot may obtain
lodging and claim reasonable actual lodging expense on the regular Company
expense account form supported by the hotel receipt.



(2)

Pilots when at other than their regular layover station shall receive reasonable
actual expenses for lodging when supported by a receipt unless suitable lodging
as provided in Paragraph 4-B- 1-a of this Section is furnished by the Company.



2 a. If an employee work stoppage is encountered at any layover facility, the
Company will consult with the hotel/motel transportation representative and, if
requested, attempt to relocate layover crews at another mutually acceptable
facility.

C.



1.

Standard allowances provided in Paragraph 4-A of this Section will be allowed
automatically and lodging, as provided in Paragraph 4-B of this Section, will be
allowed when a pilot lays over at any layover point in connection with flight
duties other than qualifying flight duty. In applying this Paragraph to reserve
pilots, they shall be considered as standing in the same place as the pilot in
whose schedule the trip appears.



2.

When a pilot is required to layover away from his domicile in connection with
qualifying flight duty, and the cost of the lodging and/or necessary
transportation is not billed directly to the Company, he will be entitled to
claim reasonable actual lodging and/or transportation expenses on a regular
Company expense account form.



D. Transportation



1.

When transportation provided by the Company at a layover point does not leave
within thirty (30) minutes after actual block arrival, pilots may use any other
available means of ground transportation to their place of lodging and may claim
reimbursement for expenses for such transportation on the regular Company
expense account form and pilots shall be reimbursed therefore.
 
 



2.

Hotel pick up times will be arranged to have the pilots arrive at the airport in
sufficient time to report for duty at their assigned report time. Pick-up times
will be adjusted with regard to the time of day and day of week of planned
travel so that the pilot is not required to arrive excessively early for his
scheduled report time.



3.

In the event a pilot's trip sequence originates at one airport and terminates at
another airport at his home domicile, the pilot shall be furnished
transportation one way between one airport and the other at his option. A pilot
assigned to a schedule involving this type of operation shall advise the Company
prior to the start of the schedule, the one direction he desires such
transportation during the period he is assigned to that schedule. When
transportation does not leave within (30) minutes of actual block arrival such
pilot may use any other available means of ground transportation between one
airport and the other and may claim reimbursement for expenses for such
transportation on the regular Company expense account form and said pilot shall
be reimbursed therefore.



4.

When a pilot is scheduled to originate and terminate a trip sequence at an
airport serving his domicile other than the domicile airport, as defined in
Section 5-G-1-a-(2), he shall receive for the actual performance of the
scheduled trip a mileage allowance of twenty-nine cents (29) per mile or Company
policy, whichever is greater, for the round trip driving distance between the
domicile airport and the airport at which the trip originates and terminates.
Further, he shall receive Fifteen Dollars ($15.00) per hour and the meal
allowance set forth in Paragraph 4-A-1, prorated, based on the applicable time
listed in Section 5-G-1-b-(3).



5.

If transportation provided by the Company is reported to be unacceptable by the
Hotel/Transportation Committee, the Company and the Association representative
or their designees will within thirty (30) days jointly inspect other available
transportation before making the change. Once a mutually acceptable mode of
transportation is located, the Company will change to that mode at the earliest
possible time. Nothing herein would prevent prior agreement on acceptable
transportation. If no joint approval can be reached, the Senior Vice President
of Flight Operations and the UAL-MEC Chairman shall meet to attempt to reconcile
such differences. If the Senior Vice President of Flight Operations and the
UAL-MEC Chairman cannot reach agreement, the Company will make the final
determination.



E. Miscellaneous Assignments



1.

When a pilot is away from his home domicile at Company request for temporary
flight duty, he will receive the standard allowances provided in Paragraph 4-A
of this Section from the time of the departure of the trip on which he deadheads
to begin the assignment until the time of the arrival of the trip on which he
returns to his home domicile at the completion of the assignment, except that
such expenses will be discontinued during any period of days off during which he
returns to his home domicile or residence. Additionally, the pilot will receive
twenty-five dollars ($25.00) per day for the entire duration of the TDY
assignment. For purposes of this paragraph, a TDY assignment begins one day
prior to the pilot's first required day on duty and ends one day after the
completion of his last duty period. The pilot will be provided suitable single
lodging accommodations paid for by the Company or be reimbursed for reasonable
actual hotel expenses if he is required to secure his own accommodations. The
pilot shall also be furnished transportation to and from his temporary domicile,
plus transportation between the lodgings and the airport or expenses therefor if
such transportation is not furnished by the Company. Such expenses shall be
claimed on a regular Company expense account form and must be submitted within
ten (10) days after incurring the expenses. The Company will allow actual and
necessary laundry and cleaning expenses when temporary duty is for more than
five (5) consecutive days.



2.

When pilots are away from their home domicile on special assignment for the
Company other than those provided for in Paragraph 4-E-1 above, reasonable
actual expenses will be allowed for meals, transportation, laundry and lodging
when not provided by the Company. All such expenses will be claimed on regular
Company expense account forms and must be submitted within ten (10) days after
incurring the expenses. Upon application, a pilot will be given an advance by
the Company to cover such expense while on special assignment and within five
(5) days after returning to his domicile or at the close of each week in the
event a pilot is away for a period longer than one (1) week, he shall submit an
expense account for such advance in accordance with Company regulations and if
he has returned to his domicile, such expense account shall be accompanied by
the balance of any money advanced and not accounted for on such expense
accounts.



3.

When pilots perform special assignments at their domiciles not directly
associated with their duties at the Company's request, they shall receive
reasonable actual expenses for transportation and/or meals. Such expense shall
be claimed in accordance with Company regulations on Company expense account
forms within ten (10) days after incurring the expenses.



F.



In those cases wherein pilots are entitled to claim actual reasonable expenses
for meals and/or transportation, they may claim up to fifteen per cent (15%) of
such expenses to cover gratuities.



G.



Expenses for the Charter Operation will be as provided in this Section, except
that pilots assigned to the International Charter Operation shall receive, in
addition to the expenses provided in this Section, Twenty-five ($0.25) for each
hour away from home.



1.

Should isolated cases of unusual expenses be encountered by a pilot which the
expense allowance will not normally cover, the Company will reimburse the pilot
for such expenses upon receipt of a documented Company expense form.



H.



Pilots shall be allowed actual reasonable cleaning expenses, when supported by a
receipt from a commercial cleaner for the cleaning of the following uniform
items: jacket, vest, trousers, necktie, shirt and outer coat.



I.



1.

In the event the Company makes a change to the pilot uniform and requires pilots
to wear such new uniform item(s) (and disallows the wearing of the old item(s),
if a replacement), the purchase cost of these new uniform item(s) will be borne
by the Company. This provision does not cover the acquisition costs of routine
replacements required by age and wear.



2.

The cost of a new hire pilot's standard initial uniform issue will be borne by
the Company.



Section 5



Hours of Service

A.



This Agreement contemplates that pilots shall devote their entire professional
flying service to the Company provided that nothing in this Agreement shall be
construed to prevent any pilot from affiliating or assuming duties with the
military services of the United States.



B. Flight Time Limitations



1. Scheduling Provisions



a.

Schedules published for B-747-400, B-777 and B-767/757 preferencing shall
contain no more than eighty- nine (89) flight credit hours. Schedules published
for B-737-300/500 and A-320/319 preferencing shall contain no more than
ninety-five (95) flight hours, and shall contain no more than three hundred
eighty (380) hours time away from home base. Should the last trip in a prior
month require adjustment to an awarded schedule, the adjusted schedule shall be
limited to eighty-nine (89)/ninety-five (95) actual flight hours. The Local
Schedule Committee, with the concurrence of the SSC and the Company, may
authorize the construction of lines of flying in any equipment domicile to
exceed the applicable monthly schedule limit by up to thirty (30) minutes,
provided the extended monthly schedule limit improves the quality of the
affected lines.



b. If a pilot is scheduled to fly a trip sequence originating in the prior month
which is projected to interfere with or make him illegal for any part of his
awarded schedule in the new month, he may be reassigned by the Company to any
flying for which he is legal in the new month. Under this provision, he may be
assigned up to eighty-nine (89)/ninety-five (95) actual hours and up to the same
number of calendar days for which he was originally scheduled. Assignment of the
replacement trip(s) shall be subject to the following:



(1) Every reasonable effort will be made to comply with a pilot's request to
retain certain designated days off, provided his request is received within
forty-eight (48) hours of the publication of lineholder schedules. Additionally,
during this fortyeight (48) hour period, a pilot may indicate a desire for a
repair in the current month if possible, rather than in the following month.
This assignment shall be made prior to the beginning of the subject month.



(2) In making repairs under this Paragraph, consideration will be given to
minimizing disruption to the pilot's line(s), consistent with schedule
efficiencies.



(3) A trip may be inserted into a line under these provisions only if it does
not create another illegality within that line.



(4) New trip(s) may be substituted for trip(s) in the previous month's line,
with pilot concurrence.

2. Actual Performance Limits

a. Eighty-nine (89) actual flight hours in the B-747-400, B-777 and B-767/757
fleets, and ninety-five (95) actual flight hours in the B-737-300/500 and
A-320/319 fleets shall constitute the monthly maximum, including the value of
any inbound time produced by the completion of a trip sequence which originated
in the prior month; unless the pilot volunteers as provided by 5-B-3, below.
When a pilot is projected to exceed eighty-nine (89)/ninety-five (95) hours of
actual flight time, a trip or a portion of a trip will be removed from his
schedule to reduce his projected flight time to the actual monthly maximum or
less, or his projection prior to departing his domicile, whichever is higher.
The selection of the trip or portion of a trip to be dropped will be subject to
concurrence between the pilot and the crew desk unless concurrence cannot be
reached, in which case a Flight Manager will decide. Further, should the Local
Schedule Committee, with the concurrence of the SSC and the Company, authorize
the construction of lines of flying in any equipment domicile to exceed the
applicable monthly schedule limit by up to thirty (30) minutes, as provided in
5-B-1-a above, the 89/95 hour maximums stated in this paragraph shall be
increased by an amount equal to the time which the scheduled lines of flying
exceed the monthly schedule limits.



b. A reserve shall be limited to eighty-nine (89)/ninety-five(95) actual flight
hours. B-747-400, B-777 and B-767/757 reserves shall receive one (1) hour for
every two (2) hours of deadhead performed associated with revenue flying (not
including CRAF and Charter flying) applied toward the eighty-nine (89) hour
actual limit for this month..



c. Notwithstanding the provisions of 5-B-2-a, above, a lineholder may be
required to continue to fly his schedule even if he becomes projected over 89/95
hours , so long as he was projected at or below 89/95 hours before departing on
his next to last trip of the month. Further during the performance of a pilot's
last trip of the month, the limitations of 5-B-2-aabove (with respect to a
lineholder) and 5-B-2-b above (with respect to a reserve) shall not apply and he
may be required to complete his schedule. A reserve pilot involved in a
reassignment under this provision shall not be available to any greater extent
than a lineholder and may be assigned to exceed the limits in 5-B-2-b above only
when given the same assignment as the other members of the disrupted crew.

3. Operational Flexibility

Notwithstanding the 89/95 hour actual monthly flight time limitation of 5-B-1
and 5-B-2, above, a lineholder may elect to fly up to 91/97 actual flight hours.
A pilot may make this election at any time including during the line award
process, in which case any adjustment made necessary by an inbound carry-over
conflict can be repaired up to 91/97 actual flight hours.



a. A pilot who has not previously elected to fly over 89/95 hours may, with his
concurrence, be reassigned under Section 20-F-1 and 20-F-2 to flying which
exceeds 89/95 flight hours, but in no event more than 91/97 actual flight hours,
unless it is his last trip of the month.



b. A pilot who at any time agrees to fly above 89/95 actual hours shall be
considered available up to 91/97 hours for the remainder of the relevant month.



c. This 91/97 flight hour flexibility provision shall be applicable to all
monthly flight time limitations; except for the pick up of open flying under the
provisions of Section 20-H-3 and 20-H-5, which are limited to 89/95 flight
hours.



d. This flexibility provision shall not be available at any time that any pilots
are on furlough.

4. Reassignment Limitations

If a lineholder is assigned or reassigned under the provisions of Section 20-H
or 20-I, he shall be limited, at the time of the assignment to eighty-nine
(89)/ninety-five (95) actual flight hours or to his projection just prior to the
reassignment, if higher. Should an assignment be given which, at the time of
that assignment, projects a pilot above the applicable limit, he shall have a
trip or a portion of a trip removed from his schedule upon his return to his
domicile at the completion of the assignment, in order to reduce his projection
to or below the applicable limit. The selection of the trip or portion of a trip
to be dropped will be subject to concurrence between the pilot and the crew desk
unless concurrence cannot be reached, in which case a Flight Manager will
decide.



5. A pilot on reserve part of the month and assigned to a line of flying under
Section 20 for some portion of the month shall, if such assignment results in a
projection higher than the actual monthly maximum at the time he starts flying
the line of flying, have a trip(s) or portion of a trip deleted from the line of
flying to produce a projection equal to or less than the actual monthly maximum.
The monthly maximum for this application shall be as provided in 5-B-2-b above.



6. Trips which originate in the current month and project into the following
month shall have only that time scheduled prior to 2400 home domicile time of
the last day of the month credited to the current month.



7. When a pilot has been on duty aloft in excess of eight (8) hours in any
consecutive twenty-four (24) hours, he shall, upon completion of his assigned
flight or series of flights be given at least twelve (12) hours for rest before
being assigned any further duty with the Company.



8. A pilot shall not be scheduled for duty aloft for more than eight (8) hours
during any duty period. At the completion of each duty period a pilot shall be
scheduled for a rest period of no less than the applicable minimum provided by
Section 5-G-1-c. In the actual operation, the minimum rest requirement shall be
no less than (a) the actual rest period provided by Section 5-G-2-c below or (b)
the rest period prescribed by the applicable FAR, whichever is greater.



9. A pilot shall not be scheduled for duty aloft if his total flight time will
exceed thirty (30) hours in any seven (7) consecutive twenty-four (24) hour
period.



10. If a pilot is projected to become illegal, under the provisions of Paragraph
5-B-7, 5-B-8 and/or 5-B-9 above, he shall continue to fly his assigned trip
until he is actually illegal except as provided below:



a. If a pilot is scheduled for a layover at a nonequipment domicile and is
projected to be illegal to fly the first leg of the next duty period, the
Company may designate any remaining portion of his trip sequence open under
Paragraph 20-H or 20-I and repair accordingly.



b. If a pilot is scheduled for a layover at a nonequipment domicile and is
projected to be illegal for some portion of his remaining trip after the
layover, and the remaining portion of his trip does not pass through an
equipment domicile prior to the point at which he is projected to become
illegal, the Company may designate any remaining portion of his trip sequence
open under Paragraph 20-H or 20-I and repair accordingly.



c. In addition to the repairs provided in 5-B-10-a and 5-B-10-b above, a pilot
projected to become illegal under this provision may be removed from any portion
of his sequence; or he may be reassigned to another pilot's pairing (or portion
thereof) if that pilot can be assigned the flying for which the subject pilot is
illegal under the provisions of Section 20-H or 20-I.



d. If a pilot becomes illegal, or is expected to become illegal, under the
provisions of sub-paragraph 5- B-8 and/or 5-B-9 above to fly his entire
scheduled trip sequence, he will not be required to deadhead between flight
segments which he was scheduled to fly in one (1) duty period. However, a pilot
may be required to deadhead on either the first or last flight segment(s) of any
one (1) duty period to become legal.

11. No pilot shall be assigned any duty with the Company during any rest period
required by this Paragraph B. In the application of this sub-paragraph, a
reserve pilot upon completion of any assignment, will be specifically advised if
he is not released from duty and is not commencing a rest period.

12. Duty aloft includes the entire period during which a pilot is assigned as a
member of an airplane crew during flight time.



13. Scheduled for duty aloft means the assignment of a pilot on the basis of the
flight time established in the applicable Domicile Schedule Letter rather than
the actual flight time.



14. Relief from all duty for not less than twenty-four (24) consecutive hours
shall be provided for and given to a pilot at his home domicile at least once
during any seven (7) consecutive calendar days.



C. 8 in 24 Application



1.

For qualifying purposes, a pilot shall not be required to fly as a pilot or as
an observer crew member a combined total flight time of more than eight (8)
hours in any twentyfour (24) hour period.



2. When the combined total actual flight time of a pilot as a pilot and as an
observer crew member (deadhead time as a passenger excluded) is more than eight
(8) hours or is scheduled for over eight (8) hours in any consecutive twentyfour
(24) hour period, such pilot for such combined total actual flight time shall
have a minimum rest period as specified in Section 5-G-2-c.


 
 



D. Deadhead



1.

Time spent as a passenger or as an Observer Member of the Crew (OMC) shall not
contribute to flight time under the provisions of this Agreement.



2. When a pilot assigned a line of flying is displaced from or is required to
deadhead or ride as observer on a flight because he has been displaced from the
flight or a part thereof to which he has previously been designated as a member
of the crew and he is unable to deadhead or ride as observer member of the crew
on the flight from which displaced, he shall be permitted to deadhead or return
as observer member of the crew on any other flight in order that he may return
to his domicile as soon as possible. This Paragraph shall not apply when a pilot
is removed from his assigned trip as a result of the operation of the pilot's
schedule selection procedure, equipment substitution, cancellation due to
weather or equipment, moving to another trip, or being removed from a trip due
to the application of Section 20-F, 20-G, 20-H and 20-I.



3. Pilots when deadheading over the Company's domestic routes shall be on
non-revenue positive space (NRPS) or OMC at the pilot's option unless OMC
provides the only expedient method of transportation. Pilots will be booked for
deadhead travel as outlined below:



a. When a pilot is deadheading to a flight assignment and (i) the deadhead leg
is greater than three (3) hours, and (ii) the deadhead leg is in the same duty
period as the flight assignment, the booking will be in Business Class in a
three class aircraft. If Business Class is not available at time of booking, the
pilot will be booked in First Class. If First Class is not available at time of
booking, the pilot will be booked in Economy Class and will be assigned a seat
in Economy Plus in aisle, window, middle seat priority. If the deadhead is in a
two class aircraft, the booking will be in First Class, if available at the time
of booking. If First Class is not available at the time of booking, the pilot
will be booked in Economy Class and will be assigned a seat in Economy Plus in
aisle, window, middle seat priority.



b. When a pilot is deadheading to a layover, or from a flight assignment to his
home domicile, and the deadhead leg is greater than three (3) hours, the booking
will be in Business Class in a three class aircraft. If Business Class is not
available at time of booking, or the aircraft is a two class aircraft, the pilot
will be booked in Economy Class and will be assigned a seat in Economy Plus in
aisle, window, middle seat priority.



c. When a pilot is deadheading to or from any flight assignment and the deadhead
leg is equal to or less than three (3) hours, the pilot will be booked in
Economy Class and will be assigned a seat in Economy Plus in aisle, window,
middle seat priority.



d. Regardless of the class of service booked in 5-D-3-a, b and c above, pilots
may be upgraded to higher class of service at the gate after the Company has
accommodated all revenue and passenger upgrades of all classifications.

4. Offline deadheading shall be First Class when available on all flights
scheduled for three (3) hours or more.

E.



1.



a.

When a pilot assigned to a line of flying is on sick leave, his total allowable
monthly flight time shall be reduced by the number of actual flight hours which
the pilot missed as a result of sick leave.



b. When a reserve pilot is on sick leave, his total allowable monthly flight
time shall be reduced by five hours (5:00) for each duty day he was on sick
leave, except as provided in Section 20-H-3 of this Agreement.


 
 



2.



a. When a pilot assigned a line of flying is on vacation, his total allowable
monthly flight time shall be reduced by two and eight tenths (2.8) hours for
each day of vacation, except as provided for in 2-b below.



b. After the monthly line award process, when a pilot assigned a line of flying
is assigned vacation, his total allowable monthly flight time shall be reduced
by the number of actual flight hours which the pilot missed as a result of his
vacation.



c. When a pilot serving as reserve is on vacation, his total allowable monthly
flight time shall be reduced by two and eight tenths (2.8) hours for each day he
is on vacation, except as provided for in 2-d below.



d. After the monthly line award process, when a pilot serving as reserve is
assigned vacation, his total allowable monthly flight time shall be reduced by
five (5) hours for each duty day he is on vacation.

F.



A pilot shall not be required to keep the Company advised of his whereabouts on
his days off.



G. Duty Time



1. Preparation of Pilot's Schedule



The following on-duty provisions shall apply to the preparation of pilot
schedules and the preparation of initial pilot, including reserve pilot,
assignments (other than trip pairings appearing in the Pilots' Schedules).



a.



(1) A pilot shall not be scheduled to be on duty in excess of the following
limitations, except that with the concurrence of the System Schedule Committee,
duty periods up to fourteen (14) consecutive hours may be scheduled:

(a)

For Duty



Period Starting Trip Preparation



0600-1329 13 hours

1330-2359 13 hours, reduced 1 min. for each 3

min. beyond 1330

2400-0414 9 1/2 hours



0415-0559 9 1/2 hours, increased 2 min. for each 1

min. beyond 0415
 
 

(b) When a duty period is scheduled to end with a deadhead segment, the
applicable duty limits shall be one (1) hour greater than the times indicated
above.



(c) A pilot shall not be scheduled to be on duty for more than ten (10) hours in
any duty period following a layover scheduled for less than ten (10) hours and
forty-five (45) minutes free from duty, except that if the duty period begins
between 2301 and 0359, the on-duty period shall be scheduled for not more than
nine (9) hours.



(d) Determination of all on-duty periods shall be based on home domicile time.



(e) When a pilot is scheduled into one airport and out of another airport
serving the layover point, the duty period will have the driving time shown in
Section 5-G-1-b-(3) included in the duty time. This provision will not apply to
downtown layovers in New York City, downtown layovers between IAD and DCA, all
downtown layovers between OAK and SFO when scheduled for a downtown San
Francisco hotel.

(2) The domicile airports are LAX, SFO, SEA, DEN, ORD, MIA/FLL, JFK/LGA, IAD/DCA
and HNL. In the event a trip sequence is scheduled to originate and terminate at
an airport serving the domicile other than these domicile airports, the
provisions of Section 4-D-4 shall apply.

b.

(1) Duty time on a scheduled basis shall include scheduled flight and ground
time and a pilot shall be considered to be on duty for one (1) hour before the
scheduled departure of his trip until fifteen (15) minutes after the scheduled
termination of the trip. If the required reporting time exceeds one (1) hour,
such additional time shall be considered as duty time. If, due to their arrival
from an international city, a crew is required to clear customs at the
completion of a trip sequence, the 15 minute debriefing time shall be increased
to 30 minutes. This sub-paragraph shall not apply in the application of Section
5-G-1-b-(3).

(2) Notwithstanding sub-paragraph 5-G-1-b- (1) above, a pilot scheduled to fly a
cargoliner shall be considered to be on duty until thirty (30) minutes after the
scheduled termination of the trip. This cargoliner debrief time shall remain 30
minutes unless the SSC and the Company agree an increased time is necessary at a
particular airport. If the SSC and the Company are unable to reach agreement,
the issue will be referred to the UAL-MEC Master Chairman and the Senior Vice
President of Flight Operations for resolution. (3) When a pilot's scheduled trip
sequence originates out of one airport and terminates at another airport serving
his domicile, the following times will be used to increase either the first or
last duty period, depending on whether the time is provided at the beginning or
end of the trip. Such times shall be considered as scheduled deadhead time at
one-half (1/ 2) flight time credit for the application of Section 5-G-3-f.

LGA-JFK :45 LAX-ONT 2:15



EWR-LGA 1:30 LAX-PMD 2:30



JFK-EWR 2:00 SFO-OAK 1:00



MDW-ORD 2:00 SEA-BFI :45



DCA-IAD 1:10 MIA-FLL 1:45



DCA-BWI 1:10 PBI-MIA 2:00



IAD-BWI 1:45 SJC-SFO 1:00



LAX-BUR 1:15 PBI-FLL 1:00

When a pilot is scheduled in accordance with Section 4-D-4 of this Agreement,
the above times will be used with the following exceptions: JFK/LGA-EWR 1:30;
MDW-ORD 1:45; MIA-FLL/PBI 2:00.

c. For the purpose of determining scheduled duty time, a pilot's on-duty period
cannot be broken by an off duty period of less than:



(1) Nine (9) hours and thirty (30) minutes - in case of relief from flight duty
at a point where sleeping accommodations are provided within fifteen (15)
minutes normal driving time from the airport and transportation is provided
within fifteen (15) minutes of the scheduled arrival time of the trip. At
non-domicile locations, the Company may, on a monthly basis with SSC
concurrence, reduce the one (1) hour report time specified in Section
5-G-1-b-(1) to thirty (30) minutes in order to provide the required period free
of duty. Such action, however, will not dilute the application or any of the
provisions of this Paragraph. Specifically, it will be assumed that the pilot
reported for duty one (1) hour before departure.



(2) Eighteen (18) hours and forty-five (45) minutes - in case of relief from
flight duty at a point where sleeping accommodations are not provided as
specified in sub-paragraph (1) above.

(3)

(a) Twelve (12) hours and forty-five (45) minutes - in case of relief from
flight duty at the conclusion of a trip sequence at a scheduled or reserve
pilot's home domicile regardless of whether sleeping accommodations are or are
not available at the airport.



(b) For the B737-300/500 and A-320/319 fleets, thirteen (13) hours and
forty-five (45) minutes - in case of relief from flight duty before a duty
period that contains a flight into any Special Qualification Airport (as
designated in the United Airlines Flight Operations Manual), i.e., such as those
international airports located in Mexico, Central America or South America.


 
 



(4) Thirteen (13) hours and forty-five (45) minutes - in case of relief from
flight duty at the conclusion of a trip sequence at a scheduled or reserve
pilot's home domicile when the pilot is scheduled out of one airport and into
another serving his home domicile if not covered in sub-paragraph 5-G-1-b-(3)
above.



(5) Fourteen (14) hours - in case of relief from flight duty at the first rest
following a duty period in which the pilot is scheduled to exceed seven (7)
hours and thirty (30) minutes flight time in twenty-four (24) consecutive hours.



(6) Notwithstanding the minimum free of duty times required in 5-G-1-c-(3)
above, the Company and Association System Schedule Committee may select specific
trip pairings which, on a scheduled basis, may be combined into lines of flying
while providing thirty (30) minutes less time between trips than required above.



(7) The above off-duty periods may be reduced by one (1) hour under this
sub-paragraph c when such off duty period extends to or beyond 0200 Standard
Time on the designated day when the change is made from Standard Time to
Daylight Time.

d.

(1) or the B-747-400, B-777 and B-767/757 fleets, each schedule line for a full
month that is submitted for the schedule selection procedure, as provided in
Section 20-B and 20-C shall contain a minimum of twelve (12) calendar days free
of all duty at the home domicile. For the purpose of this subparagraph d-(1)
only, a day shall be a "day free of all duty", if the lineholder is scheduled to
be released from duty before 0100 home domicile time.



(2) For the B-737-300/500 and A-320/319 fleets, each schedule line for a full
month that is submitted for the schedule selection procedure, as provided in
Section 20-B and 20-C, shall contain a minimum of ten (10) calendar days free of
all duty at the home domicile in a thirty (30) day month and eleven (11)
calendar days free of duty at the home domicile in a thirty-one (31) day month.
For the purpose of this subparagraph d-(1) only, a day shall be a "day free of
all duty", if the lineholder is scheduled to be released from duty before 0100
home domicile time.

e.

(1)

 a. For the B-747-400, B-777 and B-767/757 fleets, pilots functioning as
    reserves shall be scheduled for a minimum of twelve (12) calendar days free
    of duty in each month in patterns consisting of a maximum of four (4)
    periods of not less than two (2) days off.
 b. For the B-737-300/500 and A-320/319 fleets, pilots functioning as reserves
    shall be scheduled for a minimum of ten (10) calendar days free of duty in a
    thirty (30) day month and for a minimum of eleven (11) calendar days free of
    duty in a thirty-one (31) day month in patterns consisting of a maximum of
    four (4) periods of not less than two (2) days off.
 c. All reserve lines posted for preferencing shall include all of those lines
    which will be awarded, however, the actual lines awarded may not include all
    of those posted. Additionally, the same line may be awarded to more than one
    (1) pilot. The schedules posted for preferencing will include a variety of
    lines sufficient to insure that the following specific day-off patterns are
    awarded, depending upon the actual number of pilots awarded reserve lines,
    to the extent they are preferenced. If 7 reserve lines, 1 line with weekends
    off. If 14 reserve lines, 2 lines with weekends off. If 21 reserve lines, 3
    lines with weekends off. If more than 21 reserve lines, one additional line
    with weekends off for each additional 7 reserve lines; except that these
    additional weekend off lines (above the first 3 weekends off lines) shall
    have only three weekends off whenever any part of the fourth weekend falls
    within either the first four days or the last four days of the schedule
    month. If 10 reserve lines, 1 line with the first four days off. For each
    additional 10 reserve lines, 1 additional line with the first four days off.
    If 10 reserve lines, 1 line with the last four days off. For each additional
    10 reserve lines, 1 additional line with the last four days off. These
    additional reserve lines will not be provided when any part of a weekend
    falls on both the first four days and last four days of the month.
 d. In all fleets, reserve pilot day off patterns are subject to having three
    (3) moveable days each month. The Company will have the ability to move an
    RDO to cover an assignment when there are no other reserves available to
    cover all of the known open trips for the calendar day within the domicile.
    When applied, a reserve pilot may be assigned into only the first day off in
    a period of days off. The infringed-upon day off will be moved to the next
    scheduled day of availability unless it is otherwise mutually agreed to by
    the pilot and the crew scheduler to move it to another group of days off
    elsewhere in the same month. If a day off cannot be restored, it will not be
    moved. The infringed-upon day off is now subject to an assignment that is
    longer than one (1) day in duration. A reserve can only be assigned into a
    day off if that assignment begins on what was an original day of
    availability.


 
 

(2) Except as provided for in (d) above, a pilot functioning as a reserve will
not be scheduled into a day(s) off.



(3) If as a result of the pilot's schedule selection procedure a reserve has not
been provided with one (1) day off in a seven (7) day period, one (1) day of
other than a two (2) day off period may be used to provide the required one (1)
day off in a seven (7) day period.



(4) The Company may assign a reserve an additional day off to insure legality of
the transition into the next month's schedule with the concurrence of the
reserve pilot.



(5) Reserve pilots may be permitted to mutually trade day(s) off periods,
consistent with the needs of the service so long as such trade does not result
in either pilot being scheduled for less than one (1) day off in a seven (7) day
period. Additionally, a reserve pilot's scheduled days off may be rescheduled
with pilot concurrence.


 
 



(6)



(a) A pilot on reserve shall not be required to report for duty to fly or
deadhead on a trip which is scheduled to depart from his home domicile prior to
0700 local domicile time on the day following his day(s) off, provided that the
Company may release a reserve from being available for assignment at or before
1500 local domicile time on the day preceding his scheduled day(s) off, and if
so released, the reserve pilot may be required to report for duty to fly or
deadhead on a trip which is scheduled to depart from his home domicile at or
after 0600 local domicile time on the day following his day(s) off. With pilot
concurrence, the Company may also assign a reserve pilot who is not released
from duty before 1500 local domicile time to a trip scheduled to depart at or
after 0600 local domicile time on the day following his day(s) off.



(b) A reserve on call will be released from duty at 1500 for purposes of this
subparagraph (6) if he has not been notified of an assignment or notified to
remain on duty by 1500 local domicile time.



(c) A reserve on a designated rest period extending beyond 1500 on a day prior
to a reserve day(s) off, if not previously given an assignment following the
designated rest period, will automatically be released from duty nine (9) hours
prior to the completion of the designated rest period.

(7) If a reserve pilot is assigned to a line of flying he shall receive the days
off in such scheduled line for the period assigned in lieu of the days off shown
in his reserve line for the same period. In no event shall a reserve pilot
assigned to a line of flying for less than a full month be scheduled for fewer
calendar days off than prescribed for in 5-G-1-e-(1) and (2) above. . Whenever a
reserve pilot is scheduled for less than the applicable minimum number of days
off when assigned to a line of flying for less than a month, a trip(s) may be
deleted or replaced in the line of flying under the provisions of Section
20-F-1, to provide the required days off.

(8) In the application of Section 5-G-1-c-(3) and 5-G-1-c-(4) to the scheduling
of reserve pilots, the twelve (12) hours and forty-five (45) minutes or thirteen
(13) hours and forty-five (45) minutes, as applicable, will be added to the end
of the last duty period of the trip sequence at the time of the initial
assignment. The time so established is considered to be the time at which the
reserve is scheduled to be legal for his next reserve assignment. However, the
provisions of Section 5-G-2-c will apply if the trip sequence is not flown as
scheduled, but the required rest (12:45 or 13:45) will be reduced only by the
amount of time the reserve arrived later than his scheduled arrival at home. The
provisions of 5-G-2-c will also apply if the next assignment is made under the
provisions of Section 20-G-8. In no case will a reserve pilot receive less rest
than provided in Section 5-G-2-c.

f. Late Night and All Night Flying

(1) Definitions



(a) Window of Circadian Low ("WOCL") means 0100 through 0459 home domicile time



(b) Late Night Flight ("LNF") means a flight, any portion of which, is scheduled
to operate between 0045 and 0559 (inclusive) home domicile time.



(c) All Night Flight ("ANF") means a LNF, any portion of which, is scheduled to
operate during the hours of 0230 and 0329 home domicile time.

(2) No pilot may be scheduled for duty in consecutive WOCL periods.

(3) A pilot shall have a minimum of sixteen (16) hours and forty-five (45)
minutes free from duty prior to a duty period that contains an ANF.



(4) After an ANF a duty break must be scheduled before the pilot's next
scheduled flight segment.



(5) Any duty period that contains an ANF shall meet the following requirements:



(a) A maximum of two (2) flight segments, except no more than one (1) segment if
the ANF departs from an equipment domicile, and



(b) A maximum duty period of Nine (9) hours and forty-five (45) minutes unless
further restricted by Section 5-G-1-a-(1)-(a) above, and



(c) If the duty period contains two (2) flight segments, no more than one (1)
hour and forty-five (45) minutes ground time between flight segments.

(6) Central and South American trip pairings that are specifically addressed by
the current "doctors letter" are exempt from the provisions of this Section 5-
G-1-f.

2. Actual On-Duty Provisions

The following on-duty provisions shall apply to scheduled pilots and reserve
pilots in the actual performance of their duties, including any reassignments
made after the pilot has reported for duty for his initially assigned trip
sequence.



a. A pilot shall not be required to be on duty in excess of the following
limitations, except by agreement between the pilot and a Flight Manager.



(1) As a result of a reassignment, a duty period may not be planned to exceed
the applicable schedule maximum in 5-G-1-a-(1) above, by more than one (1) hour,
without pilot concurrence.



(a) Additionally, a pilot shall not be reassigned to be on duty for more than
eleven (11) hours in any duty period following a layover scheduled for less than
ten (10) hours and forty-five (45) minutes free from duty. Between 2301 and
0359, the on-duty period shall not be scheduled to exceed ten (10) hours.



(b) Should a pilot become involved in a reassignment which produces a layover
that, had it been scheduled, would have subjected him to the provisions of
5-G-1-a- (1)-(c), above; such pilot shall be treated in the actual operation as
if he had been scheduled under 5-G-1-a- (1)-(c). Conversely, a pilot scheduled
under 5-G-1-a- (1)-(c) who is reassigned so as to actually receive a longer
layover not subject to 5-G-1-a-(1)-(c) that pilot shall not be limited to the
shorter duty period.

(2) In the actual operation, a duty period may not exceed the applicable
schedule limits as provided in 5-G-1-a-(1) above by more than one and one-half
(11/2) hours (or fourteen (14) hours total if less) without pilot concurrence.

(3) In the event a pilot is reassigned to deadhead to a layover point or to his
home domicile, the actual limitations shall apply.



(4) Determination of all on-duty periods shall be based on home domicile time.

b.

(1) Duty time on an actual basis shall include actual flight and ground time and
a pilot shall be considered to be on duty for one (1) hour before the scheduled
departure of his trip until fifteen (15) minutes after the termination of the
trip. If the required reporting time exceeds one (1) hour, such additional time
shall be considered as duty time. This subparagraph shall not apply in the
application of Section 5-G-1-b-(3).



(2) Notwithstanding sub-paragraph 5-G-2-b- (1) above, a pilot who flies a
cargoliner at the conclusion of a trip sequence shall be considered to be on
duty until thirty (30) minutes after the termination of the trip. This
cargoliner debrief time shall remain 30 minutes unless the SSC and the Company
agree an increased time is necessary at a particular airport. If the SSC and the
Company are unable to reach agreement, the issue will be referred to the UAL-MEC
Master Chairman and the Senior Vice President of Flight Operations for
resolution.



(3) Notwithstanding the provisions of subparagraph 5-G-2-b-(1) above, the one
(1) hour reporting time may be reduced to not less than thirty (30) minutes
before departure of a trip on a daily basis by request of the crew and with the
concurrence of a Flight Manager. This waiver applies only to reporting time of
one (1) hour which has not previously been resolved under the provisions of
Section 5-G-1-c-(1). Such action, however, will not dilute the application of
any of the provisions of this Paragraph. Specifically, it will be assumed that
the pilot reported for duty one (1) hour before departure.



(4) When a pilot's return trip terminates at an airport serving his domicile
other than the airport at which his return trip was scheduled to terminate, the
pilot's on-duty period shall be extended in accordance with Section 5-G-1-b-(3),
based on the actual termination airport or the scheduled termination airport,
whichever is greater, provided, that if in the actual operation a pilot returns
to the airport from which he was scheduled to originate, the provisions of this
Paragraph shall not apply.



(5) When a pilot is scheduled into one airport and out of another airport
serving the layover point, the duty period will have the driving time shown in
Section 5-G-1-b-(3) included.

c. For the purpose of determining actual duty time, a pilot's on-duty period
cannot be broken by an actual off duty period of less than:

(1) Nine (9) hours and fifteen (15) minutes - in case of relief from flight duty
at a point where sleeping accommodations are provided within fifteen (15)
minutes normal driving time from the airport and transportation is provided
within fifteen (15) minutes of the crews planned arrival time if later than the
scheduled arrival time. At non-domicile locations, the Company may reduce the
one (1) hour report time specified in Section 5-G-1-b-(1) to thirty (30) minutes
in order to provide the required period free of duty. Such action, however, will
not dilute the application or any of the provisions of this Paragraph.
Specifically, it will be assumed that the pilot reported for duty one (1) hour
before departure.



(2) Ten (10) hours and forty-five (45) minutes - In case of relief from flight
duty at a point where sleeping accommodations are not provided as specified in
sub-paragraph 5-G-2-c-(1) above. At nondomicile locations the Company may, with
pilot concurrence, reduce the one (1) hour report time specified in Section
5-G-1-b-(1) to thirty (30) minutes in order to provide the required period free
of duty. Such action, however, will not dilute the application or any of the
provisions of this Paragraph. Specifically, it will be assumed that the pilot
reported for duty one (1) hour before departure.



(3) Ten (10) hours and forty-five (45) minutes -



(a) In case of relief from flight duty at the conclusion of an assigned trip
sequence at a scheduled pilot's home domicile regardless of whether sleeping
accommodations are or are not available at the airport or when a pilot departs
from one airport and arrives at another airport serving his domicile at the
conclusion of an assigned trip sequence.



(b) In case of relief from flight duty at the conclusion of an assigned trip
sequence at a reserve pilot's home domicile regardless of whether sleeping
accommodations are or are not available at the airport.

(c) In case of relief from flight duty under the provisions of Section
20-F-1-a-(2) and Section 20-F-1-b-(3) and 20-F-1-b-(4).

(d) For the B737-300/500 and A-320/319 fleets, eleven (11) hours and forty-five
(45) minutes - in case of relief from flight duty before a duty period that
contains a flight into any Special Qualification Airport (as designated in the
United Airlines Flight Operations Manual), i.e., such as those international
airports located in Mexico, Central America or South America.

(4) Twelve (12) hours - in case of relief from flight duty at the first rest
following a duty period in which the pilot exceeds eight (8) hours flight time
in any consecutive twenty-four (24) hours.

(5) Notwithstanding the provisions of subparagraph 5-G-1-c-(1) and 5-G-1-c-(2)
above, an on duty period cannot be broken by less than nine (9) hours at the
place where sleeping accommodations are provided.



(6) The off duty periods required by 5-G-2-c- (1)-5-G-2-c-(2)-5-G-2-c-(3) above,
may be reduced by one (1) hour, but in no case less than the amount of time
necessary to provide eight (8) hours and thirty (30) minutes at the place where
sleeping accommodations are provided, under this subparagraph c when such off
duty periods extend to or beyond 0200 Standard Time on the designated day when
the change is made from Standard Time to Daylight Time. This exception does not
apply to the required rest period for a reserve at his home domicile as provided
in Section 5-G-2-c-(3)-(b).



(7) Pairings which have been scheduled under the provisions of Paragraph
5-G-1-c-(6), shall require thirty (30) minutes less time free of duty in the
actual operation than the times provided in Paragraph 5-G-2-c-(3) above.

d. Operational Integrity

The Company may initiate the following procedures whenever it is anticipated
that a flight crew will be unable to depart on-time following a scheduled
layover. These procedures only apply to a layover at a non-domicile location
where timely replacement of the crew is not possible:



(1) Notwithstanding the provisions of Section 5-G-2-c above and with pilot
concurrence, the minimum rest will be the greater of eight (8) hours or the rest
required by the FAR. Provided, however, that:



(a) Each pilot is notified prior to, or immediately upon arrival at the layover
station of the Company's request to implement this provision, and



(b) The layover hotel meets the field layover requirements of Section
5-G-2-c-(1) above, and



(c) Transportation to the layover hotel is immediately available upon arrival.
If the transportation is not immediately available, the pilot may, at his option
and after notifying the Company upon his arrival at the hotel, revert to the
actual minimum layover under Section 5-G-2-c-(1) above.

(2) Prior to agreeing to rest under this Section 5-G-2-d, the pilot will be
informed of the anticipated duty following the rest period.

(3) Following any rest period under this Section 5-G-2-d, a pilot may fly up to
four (4) scheduled flight hours and shall be relieved from duty upon the
earliest of:



(a) The first arrival at a domicile location for his equipment type, or



(b) Completion of two (2) flight segments, or



(c) Completion of six (6) hours on duty

(4) When a pilot is relieved from duty following a rest period under this
Section 5-G-2-d, the pilot will be either:

(a) Released from the balance of the trip, or



(b) Given a rest period extending through 0459 home domicile time following
release from duty, and in no case shall this rest period be less than fourteen
(14) hours.

(5) If the pilot is given a rest under Section 5-G-2-d-(4)-(b) above, after
completing this rest and provided he is notified prior to 1700 on the day
following the rest, the pilot may be:

(a) Assigned to join the balance of his original trip, or



(b) Reassigned other flying under Section 20-F for which the pilot is legal,
except that such other flying shall be scheduled to return the pilot to his home
domicile no later than two (2) hours after the scheduled arrival time of his
original trip, or



(c) Released from further duty, except deadhead if necessary to return to his
home domicile.

(6) Following any rest period under this subparagraph d, a reserve will not be
available for any assignment until he receives the required rest under Section
5-G-2-d-(4)-(b) above.

(7) A pilot shall receive incentive pay in accordance with Section 3-B-7-b of
the Agreement.

3. Minimum Scheduling and Actual Credit Provisions

The following schedule and actual credit provisions shall apply to the
construction of schedules for preferencing and in the actual operation and
wherever this Agreement refers to "credit hours" or "pay credit." All duty
assignments involving line flying duty will be considered as having the minimum
flight time credit applications set forth in this sub-paragraph G-3.



a. For B-747-400, B-777 and B-767/757 pilots, schedules shall contain a minimum
of one (1) hour's flight time credit for each two (2) hours of duty time
scheduled between 0600 and 2159 and a minimum of one (1) hour's flight time
credit for each one and three-quarter (1-3/4) hours of duty time scheduled
between 2200 and 0559, prorated on a schedule or actual basis whichever is
greater.

b.

(1) For B-747-400, B-777 and B-767/757 pilots, schedules shall contain a minimum
of five (5) hours of flight time credit, averaged, for each on-duty period in
multiple duty period trip sequences or five (5) hours for one (1) duty period
trip sequences. In computing the five (5) hour minimum, there shall not be
included any on-duty periods which do not involve line flying, and this
provision does not apply to publicity and courtesy flights. The five (5) hour
minimum shall not apply to any duty period composed solely of deadheading.



(2) For B-737-300/500 and A-320/319 pilots, schedules shall contain a duty
period "look back" value of five (5) hours per duty period for trips actually
flown (including deadhead) or a field standby assignment, or a "look back" value
of four and one half (4.5) hours times calendar days worked in the month. "Work
Day" for purposes of the previous sentence includes a flying assignment
performed, sick leave and field stand-by, but excludes "shaded day(s)" as
described in 5-G-1-d-(1). There are no other duty RIGS or other synthetic time
included.

c. For B-747-400, B-777 and B-767/757 pilots, schedules shall contain a minimum
of one (1) hour's flight time credit for each four (4) hours elapsed time away
from his domicile, prorated on a schedule or actual basis whichever is greater.

d. When a trip pairing does not provide the minimum credit provided by
sub-paragraph 5-G-3-a, 5-G- 3-b-(1) and 5-G-3-c above, the following shall
apply:



(1) Credit time accrued as a result of the application of the one (1) for two
(2) and/or the one (1) for one and three-quarters (1-3/4) on-duty formula when
applicable, shall for purposes of credit be added to the end of the last flight
in the on-duty period in which such credit was accumulated.



(2) Credit time accrued as a result of the application of the one (1) for four
(4) hours away-from-domicile formula and/or the minimum five (5) hours average
per duty period shall, for purposes of credit, be added to the end of the last
flight in the away-from-domicile period in which such credit was accumulated.

e. Minimum Schedule Provisions, Minimum Actual Credit Provisions or Actual
Flight Time

At the completion of each trip pairing, the pay credit value of the pairing
shall be considered to be the pay credit value of the pairing as computed above,
the pay credit value of the credit provisions applied in the actual performance
of the trip pairing, or the accumulated total flight time performed in that
pairing, whichever is greater. A pilot will be entitled to accrue "actual flight
time" once the flight has left the blocks for the purpose of flight, regardless
of whether the segment is cancelled or otherwise terminates at a location other
than the scheduled destination. The pilot will be entitled to the actual flight
time accrual on the basis of his actual block to block time.



f. On a schedule or actual basis, whichever is greater, deadheading shall
provide full flight time credit and shall be used to offset the minimum credit
and actual provisions provided above.



g. Trip sequences may be scheduled with up to four (4) duty periods.

4. When a pilot assigned to a line of flying is reassigned or junior manned, and
the assignment interferes with his minimum calendar days off, as provided in
sub-paragraph 5-G-1-d above, he shall be given additional calendar days free of
duty to restore him to his minimum calendar days free of all duty at his
domicile. Should a trip drop provide more than the required number of days off
to restore the minimum to the pilot, he may be given a Section 20-F standby or
flight assignment on those "extra" days off. The day(s) on which the pilot will
be given such assignment will be by mutual agreement; unless agreement cannot be
reached, in which case a Flight Manager shall make the determination. A
B-747-400, B-777 or B-767/757 lineholder pilot who picks up open flying under
Section 20-H shall not reduce scheduled days off below twelve (12) for the
month. A B-737-300/500 or A-320/319 lineholder pilot who picks up open flying
under Section 20-H shall not reduce scheduled days off below ten (10) in a
thirty (30) day month or eleven (11) in a thirty-one (31) day month. If he flies
into a day off as a result of an irregular operation, he is not subject to the
provisions of this subparagraph. Trips dropped under this provision will not
affect the pilot's minimum guarantee.

5. Reserve On Standby Status



a. When a pilot on reserve is called to the airport on a standby basis without a
specified flight assignment, his duty time shall begin at the time he is
scheduled to report or actually reports, whichever is later. The time on standby
duty plus the scheduled time of the assigned flight cannot exceed the schedule
maximum set forth in Paragraph 5-G-1-a.



b. A pilot on standby duty will receive five hours (5:00) pay credit and have
his total allowable monthly flight time reduced by five hours (5:00) for each
standby assignment which does not result in a flight assignment.



c. A pilot shall not be held on standby duty at the airport in excess of four
(4) hours and any assigned flight must be scheduled to depart no later than five
(5) hours of his report time. If a pilot is released from standby duty without a
flight assignment, he shall be entitled to legal rest and may, at his option,
revert to the bottom of the FIFO list.

H.



The following provisions shall apply to trip pairings in which at least two (2)
segments involve flying to or from Hawaii:



1.

Flying to and from Hawaii may be assigned to any domicile, provided no trip
pairing exceeds four (4) duty periods.



2.

The provisions of Section 5-G-1-a-(1)-(a) and 5-G-2- a-(1) shall apply to all
duty periods except to duty periods scheduled under sub-paragraph 3 below. When
a pilot is scheduled for duty aloft in excess of eight (8) hours as provided by
sub-paragraph 3, the duty period will not be scheduled for more than fourteen
(14) hours, nor will a pilot so scheduled be required to remain on duty over
sixteen (16) hours without his concurrence.



3.

Notwithstanding Section 5-B-8, non-stop flights may be scheduled which exceed
eight (8) hours flight time, but no more than twelve (12) hours, provided that
such flight is the only flight segment in that duty period.



4.

Notwithstanding Section 5-B-8, 5-G-1-c and 5-G-2-c, trip pairings scheduled
under this provision shall provide ten hours and forty-five minutes (10:45) free
from duty after duty periods which contain eight (8) or fewer hours of flight
time. For duty periods which contain more than eight (8) hours of flight time,
the pilot shall have sixteen (16) hours free from duty following such period.



5.

Notwithstanding Section 5-B-8, Mainland-Hawaii- Mainland or
Hawaii-Mainland-Hawaii flights may be scheduled in one (1) duty period only if
the first segment is scheduled to depart between 0759 and 1301 domicile time of
the pilot so assigned. Trip pairings scheduled under this subparagraph may be
assigned only to the LAX, SFO, SEA and HNL domiciles; except coverage may be
provided from any domicile under the provisions of Paragraph 8-L-6.



6.

For flying from Hawaii to the Mainland when the first scheduled Mainland landing
is between 0259 and 1159 local time, only one (1) landing will be scheduled in
that duty period.



7.

Notwithstanding the provisions of Section 5-B-9, a pilot involved in flying to
or from the Mainland and Hawaii may be scheduled to exceed thirty (30) hours in
seven (7) days provided that the segment that exceeds thirty (30) hours in seven
(7) days is an overwater segment.



Contract Admin Home



Section 6



Seniority

A. General



1.

Pilot seniority shall accrue from the date of hire as a student pilot with the
Company, as defined by Section 2-X of this Agreement, or with other companies
whose operations have been taken over by the Company prior to signing of this
Agreement. Seniority shall continue to accrue from such date and shall not cease
to accrue or be lost except as provided in this Section and Section 7 and 12 of
this Agreement. The accrual of Pilot seniority is contingent upon the successful
completion of initial training as a student pilot.



2.

Seniority shall govern all pilots in the case of promotion and demotion, their
retention in case of reduction in force, their assignment or reassignment due to
expansion or reduction in schedules, their reemployment after release due to
reduction in force and their choice of vacancies, provided that the pilot's
qualifications are sufficient for the conduct of the operation. In the event
that a pilot is considered by the Company not to be sufficiently qualified, the
Company shall immediately furnish such pilot written reasons therefor. This
Section shall apply unless otherwise specifically excepted by some other
provision of this Agreement.



B.

Seniority List



The Pilot Eligibility Seniority List shall be published annually. This list
shall contain the names of all flight officers who are eligible to be awarded
Captain and First Officer assignments. Copies of the United Air Lines Pilot
Eligibility Seniority List will be brought up to date as of July 1 of each year
and shall be posted and considered the official list. Each pilot shall be
allowed a maximum period ofsixty (60) days after the date of distribution by the
Company of the list in which to protest any alleged omission or incorrect
listing affecting his seniority. A pilot who does not protest such alleged
omission or incorrect listing within sixty (60) days after the date of
distribution by the Company of the list, shall thereafter be precluded from
protesting the same except that when a pilot is on vacation, leave of absence or
sick leave, he shall protest any alleged omission or incorrect listing within
sixty (60) days after returning to duty. All seniority protests arising from
such revised lists shall be handled in accordance with the procedures outlined
in Section 17 of this Agreement, and, when so handled, the result forthcoming
therefrom shall be final and binding.



C.

Period of Probation



Pilots shall be on probation for the twelve (12) months of service as a pilot
employee of the Company (measured from the pilot's Pilot Longevity Date) and
having performed 165 days of work for the Company. "Work" in this context, will
include pilot duty, reserve availability, training, instruction, special
assignment and all other flight duties for which compensation is paid. Nothing
in this Agreement shall be construed to prevent the Company from releasing a
pilot during his period of probation regardless of his position on the System
Seniority List.



D.

Loss of Seniority



Any pilot who resigns from the service of the Company as a pilot or is
discharged as a pilot for just cause shall forfeit all pilot seniority accrued
to the date of such resignation or discharge.



E.

Transfer to Non-Flying, Supervisory Duty or Special



Assignment



1.

A pilot transferred to non-flying, supervisory duties or special assignment
shall retain and continue to accrue seniority.



2.

When a pilot is transferred to non-flying, supervisory duty or special
assignment on account of any physical incapacity, or becomes sick or injured
while on such nonflying, supervisory duty or special assignment, he shall retain
and continue to accrue seniority during such period of sickness or injury
regardless of whether or not he is able to maintain his airline pilot's
certificate or certificates required for his pilot's status, until he is able to
return to flying duty or is found to be unfit for such duty for a continuous
period of time as described in Section 12-B.



3.

When a pilot engaged in non-flying, supervisory duty or special assignments
returns to flying duty, he shall assume his former assignment or, in the event
he has bid another assignment while on such duty, assume such new



assignment.



4.

Any dispute arising hereunder concerning the physical fitness of such pilot
shall be settled in accordance with Section 14.



F.



A pilot, while assigned to supervisory or management duty, shall perform as
Captain in line operations only if he holds a Captain bid and shall perform as a
First Officer in line operations only if he holds a Captain or First Officer
bid. Management pilots shall serve in line operations on an equipment type
assigned by the Company.



G.

Seniority Accrual and the Pilot Disability Income Plan (PDI)



When a pilot begins receiving a PDI benefit, he shall retain and continue to
accrue pilot seniority until he no longer qualifies for PDI or he retires.



Section 7



Reduction In Personnel

A.



1.

Any reduction in pilot personnel shall be in the reverse order of system
seniority, except as provided in the Letter of Agreement between the Company and
the Association, signed June 11, 1963. When it becomes necessary to furlough
pilots covered by this Agreement, at least thirty (30) days, but not more than
one hundred and twenty (120) days, notice of such furlough shall be given all
pilots affected; provided, however, that when there is no work because of an Act
of God, labor dispute, or other circumstances over which the Company has no
control, pilots covered by this Agreement may be furloughed without advance
notice. Such pilots furloughed due to reduction in force shall be reemployed in
the order of their seniority at the time of furlough.



2.

Pilots returning to active service from furlough shall be assigned, in
accordance with their seniority and preference, to advertised but unfilled
assignment vacancies on the system as provided in Section 8-F-2. If the recalled
pilot is assigned to a domicile other than that from which he was furloughed, he
shall be allowed moving expenses and travel time in accordance with Section 10
from his former domicile to the domicile to which recalled. Additionally, pilots
returning from furlough to the domicile from which they were furloughed will be
allowed travel time from their residence during furlough to their domicile as
per Section 10-A-2.



B.



When a probationary pilot is furloughed, he shall be furloughed in accordance
with the provisions of this Section.



C.



A pilot who has been furloughed due to reduction in force shall file his address
in writing with the Personnel Department of the Company and shall thereafter
promptly advise the Personnel Department in writing of any change in address.



D.



A pilot shall not be entitled to recall as provided in Paragraph 7-A of this
Section and shall forfeit all seniority if he does not comply with the
requirements of Paragraph 7-C of this Section or if he does not return to the
service of the Company on or before the date specified in the notice offering
reemployment, which date shall be not less than thirty (30) days, or if such
pilot is outside the continental limits of the United States forty-five (45)
days, after notice to return is sent by registered mail, return receipt
requested, or by telegram to the last address filed with the Personnel
Department. Notice of intent to accept offer of recall from furlough must be
furnished to the Company by telegram or registered letter within fourteen (14)
days from the date of receipt of recall notice.



1.

Notwithstanding Paragraph D above, a pilot who accepts employment while on
furlough which requires a contractual commitment for a period not to exceed two
(2) years, shall be allowed to fulfill such obligation and shall be considered
to be on personal leave of absence commencing with the date of recall until
fulfillment of such employment obligation, provided such pilot has received
Company concurrence prior to such contractual commitment.



E.



A pilot furloughed due to reduction in force who returns to duty as provided in
Paragraph 7-D of this Section shall be allowed, for seniority purposes, all time
accrued prior to such furlough as well as all time within the period of
furlough. All furloughs shall expire at the end of ten (10) years from the
effective date of such furloughs and any accrued seniority shall be forfeited;
provided, however, that there shall be no change in the relative seniority
position on the System Seniority List as the result of any furloughs unless the
pilot fails to exercise the privilege provided for in Paragraph 7-D of this
Section. Reinstatement shall be subject to the furloughed pilot's passing a
satisfactory physical examination and to his possessing the airman's certificate
or certificates required for his pilot status at the time of reinstatement.
After reinstatement, pilots shall be required to serve any unexpired portion of
their probationary period.



F.



1.

A pilot who has one (1) or more years of service as a pilot and who is
furloughed shall receive furlough pay equivalent to the minimum monthly flight
pay guarantee based on the type of equipment flown his last full month prior to
furlough for the period of time specified below, except that no furlough shall
be paid where furloughs are caused by an Act of God, labor dispute or other
circumstances over which the Company has no control. If pilot has completed:



2.

A pilot eligible for furlough pay shall receive such pay starting at the time of
furlough and such payments shall be at regular pay periods and continue until
all furlough pay credit is exhausted, except that in no event shall any such
payment be due after his effective date of recall by the Company.



3.

A pilot recalled by the Company who is later furloughed shall again be entitled
to furlough pay as provided in Paragraph 7-F-1 of this Section.



4.

The Company may offer furloughed pilots other jobs in the Company on a voluntary
basis. If a pilot volunteers to accept such job, he will only be eligible for
that portion of his monthly furlough payment which exceeds the amount of his
monthly salary in the volunteer assignment.



G.



The Accident-Sickness-Dental Insurance of a pilot (and of his eligible
dependents) who is furloughed due to a reduction in force will be continued
while he is on furlough for a period of ninety (90) days from the date of his
furlough.



1 yr of service 1/2 month furlough pay



2 yrs of service 1 month furlough pay



3 yrs of service 1 1/2 months furlough pay



4 yrs of service 2 months furlough pay



5 yrs of service 2 1/2 months furlough pay



6 yrs of service 3 months furlough pay



7 yrs of service 3 1/2 months furlough pay



8 yrs of service 4 months furlough pay



9 yrs of service 4 1/2 months' furlough pay



H.



A pilot who has received notice of furlough shall be exempt from the provisions
of Section 8-F-3-a and 8-F-3-b and Section 8-K. Pilots who are declared surplus
while other junior pilots in the same domicile, status and equipment are
exempted under this provision shall be pay protected on a one-for-one basis for
the period of this exemption. During this period those pilots qualifying for pay
protection shall continue to receive the salary of the equipment from which
displaced.



Section 8



Filling Of Vacancies

A. Classification of Assignments



1.

Pilot assignments at a domicile shall be classified in the status of Captain and
First Officer, as applicable, in each of the following equipment types:
B-747-400, B-777, B-767/B-757, A-320/A-319 and B-737-300/500 equipment.



2.

The Company shall each month post on computer, in Unimatic and in the Pilots'
Bulletin Book at all domiciles an up-to-date list of all pilot assignments.



B. Manpower Requirements

The number of Captain and First Officer assignments in each equipment type, when
required, shall be determined by the following procedure:

1.

a. B-747-400, B-777 and B-767/757 scheduled hours (including MAC) plus flight
time credit divided by 89:00 = pilots



b. B737-300/500 and A-320/319 scheduled hours (including MAC) plus flight time
credit divided by 95:00 = pilots


 
 



2.

Reserve -



14% of item #1a (Captains) 12% of item #1b (Captains)



10% of item #1a and b (First Officers)



= pilots



3.

Charter & extra lift hours divided by 89:00= pilots



4.

Sick leave man months = pilots



5.

Vacation man months = pilots



6.

Training man months (including PC/PT) = pilots



TOTAL SYSTEM PILOT



REQUIREMENTS FOR 60 DAYS = pilots



Nothing herein shall prevent the Company from bidding or maintaining additional
assignments for reserve coverage by equipment type in excess of the percentage
set forth above.



C. Advertising of Vacancies



1.



a. Vacancies in Captain and First Officer assignments shall exist when, in
accordance with Section 8-B, there is a need for additional assignment for an
anticipated period of sixty (60) days or more. Vacancies shall be advertised at
all domiciles as far in advance as possible but not later than thirty (30) days
after such vacancy exists.



b. Vacancies which were not expected to exist more than sixty (60) days, if
existing at the end of sixty (60) days, shall be reviewed with the System
Schedule Committee. Such vacancies shall be advertised within five (5) days
after such review unless it is mutually agreed that the vacancies will cease to
exist within a reasonable period.

2. All such vacancies shall be open to bid by the pilots eligible to bid under
the provisions of Section 8-D. Vacancy bulletins shall state the number and
status of primary vacancies to be filled; the anticipated effective date of the
assignment; the anticipated dates training is to start; the equipment type
involved; and the domicile at which the vacancy exists. All vacancies posted
together shall share a common closing date and a common effective date. Vacancy
bulletins shall be posted not later than noon local time on the date of the
bulletin and shall close not sooner than noon local time on the tenth (10th) day
following the date of the bulletin.

3. Bidding on Vacancies



a. During the time when primary vacancies are posted for bid, bids will be
accepted from eligible pilots for pilot assignments in all domiciles, status and
equipment types active on the airline. A pilot desiring a change in domicile,
status and/or equipment type should submit bids for all assignments which he
desires, in preference order, at any time any vacancies are advertised.


 
 
 
 



b. In addition to the process described in C-3-a above, pilots who desire to
have their bids remain on file indefinitely for consideration in filling future
vacancies may submit "permanent bids." Permanent bids may require direct entry
by the pilot into the Company's computer system. A pilot may revise his
permanent bid file at any time, however, the bid on file at the close of each
bidding period shall be the pilot's official bid for those vacancies.



c. The Company will implement within twelve (12) months of the date of the
signing of the Agreement, conditional bidding for all new equipment domiciles or
for the splitting of an existing domicile.



d. Permanent bids as described above shall be considered as cancelled by one of
the following:

(1) Submission of a request to cancel the permanent bid.

(2) Submission of a vacancy bid on any posted primary vacancies.

(3) Being awarded a vacancy as a result of a bid.

4. Awarding of Vacancies



Upon closing of a vacancy bulletin, pilots shall be awarded the number of
assignments needed in each of the advertised vacancies. At the same time, pilots
shall be awarded assignments, if needed, in domicile, status and equipment types
which have become available due to the assignment of pilots to fill the
advertised primary vacancies. Further, awards may be made to fill the vacancies
resulting from all subsequent awards. These secondary vacancies will not have
been advertised, but will share the same effective date as the primary
vacancies.



5.



a. The most senior pilot bidding on an assignment vacancy, unless excepted by
Section 8-C-5-b below, shall be awarded such assignment. The filling of all
vacancies shall be subject to Paragraph 6-A-2 of Section 6 and Paragraph 8-D of
this Section, provided that, for the purpose of this Paragraph, the phrase
"sufficiently qualified" appearing in Paragraph 6-A-2 of Section 6 means the
pilot's qualifications as an airline pilot, exclusive of route and equipment
qualification, provided that if the pilot has been given the opportunity to so
qualify and has failed, he may be denied the assignment.


 
 



b. When a vacancy or vacancies occur in a status, equipment type and domicile
from which pilot(s) has been displaced, under the provisions of Section 8-F and
8-K, the displaced pilot(s) shall for a period of one hundred and twenty (120)
days beyond the effective date of their displacement be offered in order of
seniority the assignment(s) prior to the awarding of that assignment(s) under
the provisions of 8-C. This 120 day period is measured from the effective date
of the surplus to the bulletin date of the vacancy.

6. All vacancies will be advertised for bid and awards made not more than six
(6) months prior to the effective date of the vacancy, except the Company may
exceed this time limit if necessary to meet training requirements after review
with the System Schedule Committee.

D. Eligibility To Be Awarded Vacancies



In addition to the provisions stated in 8-C above, a pilot's eligibility to
vacancies shall be subject to the following conditions:



1.

A pilot occupying a First Officer assignment is eligible to be awarded any other
First Officer assignment and any Captain assignment.



2.

A pilot occupying a Captain assignment is eligible to be awarded any other
Captain assignment.



3.

In addition to the provisions of sub-paragraph 8-D-1and 8-D-2 above, a pilot
holding an assignment as a B-737-300/500 or A-320/319, Captain may bid and be
awarded a vacancy in a B-747-400 or a B777 First Officer assignment. A pilot
awarded an assignment under the provisions of this sub-paragraph may be required
to fill such assignment for a period of thirty-six (36) months following the
date on which he is activated in the assignment. Further, a Captain who is
awarded a First Officer assignment under the provisions of this sub-paragraph
shall be ineligible to bid and be awarded any B-737-300/500, , A-320/319, or
B-767/757 Captain assignment during that thirty-six (36) month bid restriction,
notwithstanding the provisions of 8-D-4-c, below.



4.

Subparagraphs a. through d. below shall apply to the B747-400, B-777 and
B-767/757 fleets. Subparagraph e. below shall apply to the B-737-300/500 and
A-320/319 fleets.
 
 



a.

Notwithstanding the eligibility provisions of Section 8, Paragraph 8-D-1 and
8-D-2, when a pilot is awarded an assignment through bidding, he may be
ineligible to bid and be awarded any other vacancy with an effective date
earlier than fourteen (14) months (thirty-six (36) months, if scheduled training
includes more than twelve (12) days which contain training duty) after the first
day of the month following the month he was awarded his bid. In determining the
number of scheduled training days for this application only, INS, overwater
and/or any other specialized training shall not be counted when such
qualification(s) is not required of all pilots assigned to that equipment type
and status.



b.

The above bid restriction shall also apply to a pilot who requires training upon
being hired as a pilot or upon being recalled from furlough; except that the
period of restriction shall begin upon the date the pilot is assigned to
training.



c.

The above provision shall not restrict a pilot from bidding up in status (i.e.,
First Officer to Captain) at any time; however, a pilot who vacates an awarded
assignment by bidding up in status, may be ineligible to bid and be awarded any
other vacancy with an effective date earlier than the fourteen (14) (thirty-six
(36)) months provided above, plus the amount remaining unfulfilled from his
prior assignment. Notwithstanding the above bidding restriction, a pilot who is
awarded a vacancy and subsequently receives another award to a higher status
prior to beginning training for the initial vacancy award shall not incur any
bidding restriction as a result of the initial vacancy award.



d.

A pilot who is not within a bid restriction period as provided by this
sub-paragraph D-4 may be awarded a vacancy in his present status and equipment
type at another domicile.



e. With respect to the operation of the B-737-300/500 and A-320/319 fleets, the
following bid freezes shall apply.

 1. A pilot already serving in either fleet as of the effective date of the
    agreement shall incur no further freeze than the one he is currently
    serving.
 2. A pilot who bids into these fleets shall incur a thirty-six (36) month
    freeze.
 3. A pilot who bids within these fleets shall incur a fifty-four (54) month
    freeze. This includes both a change of equipment within the operation or an
    upgrade in status in either fleet.
 4. A pilot who is surplused into these fleets from another assignment outside
    these fleets shall incur a thirty-six (36) month freeze for any future
    bidding within these fleets except that he may bid up in status within these
    fleets and incur the appropriate additional freeze. Notwithstanding this
    thirty-six (36) month freeze, a pilot in these fleets may bid and be awarded
    an assignment in the B-747-400, B-777 or B-767/757 fleets and shall incur
    the appropriate freeze per 8-D-4-a above and the prior surplus freeze will
    be vacated.
 5. Freezes incurred in (1) through (4) above will be in addition to any
    unserved freeze in any fleet assignment, but in no case shall any
    accumulation of freezes exceed sixty (60) months.

5.

A pilot who is ineligible to be awarded a vacancy in his present status and
equipment type at another domicile because of the bid restrictions of 8-D-4
above, may nonetheless be awarded such vacancy under the following conditions:



a.

If awarded, he shall receive no new paid move nor travel time entitlement as a
result of his new assignments.



b.

He shall continue to serve out the period of his bid restriction associated with
the assignment held prior to the lateral award, but shall incur no additional
bid restriction.



c.

This provision shall be available to a pilot on an unlimited basis.



6. .Only pilots who have met the basic prerequisite piloting requirements for
Air Line Transport Pilot Certificate, including successful completion of the
written examination and notification to the Company of this completion, and who
have completed twelve (12) months of service as a United First Officer shall be
eligible to bid or bump to Captain vacancies.

E. Awarding of Vacancies



1. A successful bidder on a vacancy at his domicile shall take over his new
assignment on the date that the flying supporting such assignment actually
begins or when training is completed for such assignment, whichever is later. If
the new assignment is planned to be activated prior to the first day of the
pilot schedule month, he may exercise his seniority in his awarded assignment
under Section 20-D. If, however, the new assignment is activated at a time which
precludes his exercising his seniority in his awarded assignment under the
Section 20-D, he will be assigned as a reserve in his awarded status and
equipment type until the commencement of the next schedule for which he
exercises his seniority under the schedule selection procedure.



2.



a.

A successful bidder on a vacancy which required a change in domicile shall take
over his new assignment on the date that the flying supporting such assignment
actually begins or when training is completed for such assignment, whichever is
later. If the new assignment is planned to be activated at a time which permits
his exercise of seniority in his awarded assignment under Section 20-D, he shall
be afforded such opportunity. If, however, the new assignment is activated at a
time which precludes his exercising his seniority in his awarded assignment
under Section 20-D, he will be assigned as a reserve in his awarded status and
equipment type under the commencement of the next schedule for which he
exercises his seniority until the schedule selection procedure.



b.

A pilot who is awarded a Captain vacancy at another domicile may be entitled to
moving expenses upon activation of that vacancy, under the provisions of Section
10-B-2.



c.

Should a pilot be activated into his new assignment during a schedule month, his
salary shall be prorated as provided in Section 3-C.



3. A pilot shall not be prevented by the Company from taking over his awarded
assignment in excess of ninety-two (92) days after the awarded assignment is
activated. If a pilot is prevented by the Company from taking over his new
assignment after it has been activated, he shall be compensated as follows until
he is released by the Company to take over his new assignment:

a.

He shall receive for the period involved a monthly salary based on the status
and equipment type of his awarded assignment, or what he actually earned,
whichever is greater; prorated, as provided by Section 3-C, if the change is
mid-month.



b.

Further, if the successful bidder has been prevented by the Company from taking
over his new assignment as specified in sub-paragraph 8-E-2 above, or after the
awarded vacancy is activated, whichever is later, in excess of forty-five (45)
days, he shall receive an expense allowance in accordance with Section 4-E-1 of
this Agreement until his awarded assignment is activated.



c.

An awarded vacancy shall be considered to have been activated at the domicile,
for the application of this sub-paragraph E-3, on a man-for-man basis if:



(1)

A more junior pilot who was awarded such assignment on the same vacancy bulletin
as the affected pilot is activated into the same assignment; or a pilot who was
awarded such assignment on a vacancy bulletin subsequent to the bulletin awarded
the affected pilot is activated into the same assignment; or



(2)

Subsequent to the advised effective date of the assignment, temporary duty
pilots are assigned to the domicile in the status and equipment type of the
affected pilot's awarded assignment. Note: Intent of "man-for-man" in this
application: In the event two assignments are to be activated, if 2nd and 4th
are activated then #2 triggers pay for #1 and #4 triggers pay for #3.



4. A successful bidder who has been prevented by the Company from taking over
his new assignment under the provisions of sub-paragraph 8-E-3 and is then
released to take over such assignment at a time which precludes his exercising
his seniority in his awarded vacancy under the schedule selection procedures
(Section 20-B), will be assigned as a reserve in his awarded status and
equipment type until the first of the month following his release; or, if a
schedule selection procedure occurs as a result of a schedule change during the
month, until the effective date of such schedule change.

F. Insufficient Bidders



1.

In the event there are insufficient bids received on a Captain vacancy, the
Company may fill such vacancy by assigning the junior pilot at the domicile at
which the vacancy exists who meets the requirements specified in Paragraph 8-D-6
of this Section. If no junior pilot at the domicile meets these requirements
then the Company may assign the junior pilot on the system who meets these
requirements. Pilots transferred from one domicile to another under the
provisions of this sub-paragraph shall be transferred in accordance with Section
8 and receive moving expenses in accordance with Section 10 and shall be given
as much advance notice as possible but not less than thirty (30) days to assume
such vacancy.



2.

In the event there are insufficient bids received on a First Officer vacancy,
the Company may, with not less than thirty (30) days notice:



a.

Fill such vacancy by assigning the junior pilot at the domicile, or



b.

Fill such vacancy by assigning any surplus pilots who desire to move in order of
seniority from the domicile at which a surplus exists. If no pilots desire to
move, the Company may then move pilots from that domicile to fill the unfilled
vacancy in reverse order of seniority. Pilots transferred from one domicile to
another under the provisions of this sub-paragraph shall be transferred in
accordance with Section 8 and receive moving expenses in accordance with Section
10.



c.

Fill such vacancy by assigning pilots being recalled from furlough.



3. In the event a vacancy is not filled within three (3) months of the date of
the award bulletin, the vacancy shall be cancelled.

4.

A surplus of pilots will be considered to exist at a domicile when pilots who
have been displaced from their assignment have not exercised a bump or do not
have sufficient seniority to revert to another assignment at their domicile.



5.

Notwithstanding the provisions of sub-paragraph 8-F- 2 of this Paragraph and
Paragraph 8-C-1 of Section 8, bulletined but unfilled First Officer vacancies
and secondary vacancies in First Officer assignments may be used by the Company
for the assignment of newly hired but unassigned pilots. This paragraph shall
not be applicable while pilots are on furlough.



G. Cancellation or Delay In Activation Of Assignment



1.

In the event an awarded assignment is cancelled prior to the effective date
specified in the bulletin awarding the vacancy, the pilot awarded such
assignment shall retain his present assignment and, if any pilot junior to him
has been awarded a vacancy which, he could have bid and been awarded, had he not
been restricted by the provisions of Section 8-D-3 at the time his cancelled
assignment was awarded or during the period he held such assignment, he may
within twenty (20) days of notification of such cancellation bump into the
assignment status and equipment type which the junior pilot was awarded. The
pilot exercising such bump will be considered as though he had bid and been
awarded the vacancy awarded the pilot junior to him.



2.

If the unactivated assignment is cancelled, on or after the advertised effective
date, the pilot shall have bumping rights as established in Paragraph 8-K-2,
8-K-4, 8-K-5, 8-K-6, 8-K-7 and 8-K-8 of this Section, and shall exercise any
bump within twenty (20) days of the date he is notified of the cancellation of
his awarded assignment. For the purposes of Paragraph 8-K-4, the date of
displacement shall be the date that the pilot notifies the Company of his intent
to bump. In the event the assignment is cancelled and the pilot exercises a
bump, he shall continue to receive pay for the cancelled assignment, in
accordance with Paragraph 8-E-3-a of this Section until he is activated in the
assignment into which he has bumped.



3.

If a pilot is awarded an assignment and such assignment is not activated by the
Company within sixty-two (62) days (or two (2) schedule months, if earlier),
including the effective date specified in the bulletin advertising the vacancy,
and the assignment has not been cancelled, the pilot shall be paid the greater
salary of his current or awarded assignment until such time that the assignment
is either activated or cancelled. If the pilot exercises a bump, he shall
continue to receive pay for the cancelled assignment, in accordance with
Paragraph 8-E-3-a of this Section until he is activated in the assignment into
which he has bumped.
 
 



4.

If at the end of ninety-two (92) days or (three (3) schedule months, if
earlier), including the effective date specified in the bulletin advertising the
vacancy, such assignment has not been cancelled or activated, a pilot may at his
option exercise bumping rights in accordance with Paragraph 8-K-2, 8-K-4, 8-K-5,
8-K-6, 8-K-7 and 8-K-8 of this Section or be eligible to bid any vacancy or
continue to receive compensation as provided in sub-paragraph 3 above. Should
the pilot bid or bump to another assignment under this provision, he shall
continue to receive any delayed activation pay for which he has previously
qualified until his activation into the new assignment.



H. Failure To Qualify For Awarded Assignment



In the event a pilot bids or bumps into a new assignment and fails to
satisfactorily complete the training required to qualify him for such
assignment, or fails to qualify on his new assignment after completing the
training required, he shall be considered as not having vacated his previous
assignment, and if his previous assignment no longer exists, he shall have
bumping rights in accordance with Section 8-K unless action has been taken by
the Company under Section 6-A-2.



I. Order of Activation of Assignments



1.

The order of activation of awarded assignments in a status and equipment type at
a domicile shall be in chronological order of the award bulletins for such
assignments, notwithstanding the respective bulletined effective dates of such
vacancies or the relative seniority of the pilots awarded such assignments.



2. When awarded assignments are cancelled prior to their activation, the order
of cancellation of such assignments in a particular status and equipment type at
a domicile shall be in reverse chronological order of the award bulletins for
such assignments, notwithstanding the respective bulletined effective dates of
such vacancies or the relative seniority of the pilots awarded such assignments.



3. The date of acquiring an assignment shall be considered that date which
appears on the publication of the award bulletin. The date for pay purposes
shall be considered that date on which the pilot physically assumes the duties
of his new assignment; or, if prevented by the Company from assuming his new
duties, the date on which he would have assumed the duties of his new assignment
had the Company not prevented him from doing so.



J. Reduction in Assignments



In the event there is a reduction in Captain assignments, the procedures
specified in Section 20-A-2-c of the Agreement shall be followed to determine at
which domicile the assignments shall be reduced. The number of Captain
assignments for each domicile in the affected equipment shall be determined by
the number of Captains assigned to lines of flying for the full month at the
time of publication of the pilots' schedules.



K. Displacement Rights



1.

If the Company determines that an excess of Captainor First Officer assignments
exists in an equipment type at a domicile, the Company may give notice to the
pilots affected that they are surplus in their assignment, status and equipment
type and will be displaced from their assignment on a specified date. Such
notice shall be given not less than thirty (30) days nor more than one hundred
twenty-five (125) days prior to the date of displacement. (Date of displacement
is also known as "surplus" date.) Displacement of pilots will be made in inverse
order of seniority, unless exempted by the application of Section 7-H. Any pilot
who has been notified of the impending discontinuance of his assignment, must
exercise bumping rights as established in sub-paragraph 8-K-2 of this Paragraph
and shall have until twenty (20) days after notification of specified date of
the discontinuance to exercise such bumping rights. Official notice will be
conveyed through the pilot's Company mail box. If, however, a pilot's schedule
shows that he does not have any duty scheduled within seven (7) days following
the initiation of the notice, the Company will make an effort to contact him by
telephone. If this attempt is unsuccessful, a letter will be sent by U.S. Mail
to his home of record. A pilot exercising bumping rights shall be maintained in
his present assignment until he assumes his new assignment, except as provided
for in sub-paragraph 8-K-4 of this Paragraph.



a.

A pilot notified of his displacement under the provisions of this Paragraph may
have that displacement cancelled should the surplus be reduced or cease to
exist. Such cancellations will be in seniority order.



b.

If a surplus is declared by the Company, any pilot who bids out of the surplus
situation shall be entitled to a paid move and shall not receive any freeze
except as provided for in 8-D-4-e-(4). The surplus will be reduced by the number
of pilots who bid out of the surplus situation.



2.

a.

A pilot who has bumping rights under the provisions of this Paragraph may bump
into any status on any equipment at any domicile where a pilot junior to him
(excluding pilots who remain surplus after the application of Section 8-K-3
below or pilots exempt from surplus under the provisions of Section 7-H) holds
an assignment, including an assignment awaiting activation, in such status and
equipment type. A pilot will exercise any of the bumps provided for in this
Paragraph by notice in writing to the Company and shall begin his new assignment
on the effective date of his displacement or when training is completed for such
assignment, whichever is later; however, the Company may utilize the provisions
of Paragraph 8-K-11 below when activating such pilot. If the new assignment is
planned to be activated prior to the first of the pilot schedule month, he may
exercise his seniority in his new assignment under Section 20-D. If, however,
the new assignment is activated at a time which precludes his exercising his
seniority in his new assignment under Section 20-D, he will be assigned as a
reserve in his new status and equipment type until the commencement of the next
schedule for which he exercises his seniority under the schedule selection
procedure. If the new assignment is at other than his present domicile, he shall
be granted time, to be taken at his option, allowed by the Company Regulations,
for traveling from his old domicile to his new domicile. The pilot's applicable
monthly salary will not be reduced for such period of absence from duty.



b.

Notwithstanding sub-paragraph 8-K-2-a above and 8-K-4 and 8-K-8 below, when a
surplus of pilots is expected to exist for more than sixty (60) days, such
surplus may be temporarily assigned to another equipment type in their current
status and at their domicile for a period not to exceed one hundred and
eighty-two (182) days. Such assignments will be made on an "offer and accept"
basis of the qualified pilots and such pilots shall be pay protected as provided
in Paragraph 8-E-3 of this Section until they are returned to their permanent
equipment or have been declared surplus as provided in 8-K-1 of this Paragraph.



3. Notwithstanding the provisions of 8-K-1 and 8-K-2 above, any pilot holding an
assignment in the same domicile, status and equipment type as a pilot who has
been given surplus notice may, on a man-for-man basis, volunteer to accept the
surplus for a more junior surplus pilot. When surplus notices are given, the
Company will advertise for volunteers, indicating the seniority range which will
determine the bumping rights of any volunteer(s). A volunteer shall submit his
request indicating the domicile(s), status(s) and equipment type(s) to which he
wishes to bump and he shall be accepted as a volunteer only if his bump can be
granted, based upon the seniority of the pilot he replaced on the surplus
notice. Volunteers will be accepted in seniority order up to the number of the
declared surplus notice as adjusted by the provisions of Section 8-K-9 Such
volunteers will be entitled to a paid move under the provisions of Section 10-C.
The number of pilots to be involuntarily surplused shall be reduced by one for
each volunteer accepted.

4.

If as a result of exercising bumping rights training is required, a pilot will
remain in the status and equipment type of his former assignment until such time
as training is completed or until he reports to his new assignment, whichever is
later. If training for the new assignment has not begun within thirty (30) days
prior to the pilot's displacement date, as established in Paragraph 8-K-1 above,
he shall be paid, on his displacement date, his current salary or the salary of
the assignment to which he bumped, whichever is greater. The pilot will not
receive such pay, however, if the delay in training resulted from vacation, sick
leave or a leave of absence. If the equipment type from which displaced is no
longer being flown by that domicile, the displaced pilot will be available for
either TDY or 8-L-6 assignments, at his option, until he begins training for his
new assignment or for sixty (60) days, whichever is less. The pilot may choose
either option on a monthly basis.



5.

If a pilot bumps into an assignment awaiting activation and he cannot be
utilized in his old assignment, he may be required to function in the highest
status in any equipment type for which he has been trained and which he can be
utilized at his present domicile until his new assignment is activated. If he
cannot be utilized at his present domicile he may, notwithstanding Section
8-L-3, be assigned to temporary duty in the status and equipment type from which
being displaced until his new assignment is activated. During such temporary
duty assignment, he will be provided with NRPS and OMC (Priority F)
transportation to and from his present domicile on his scheduled days off. While
functioning in either of the above types of assignment, such pilot shall be paid
at the rates applicable to the assignment from which he was displaced or the
rates applicable to the assignment in which he is functioning, whichever is
greater.



6.

A pilot who bumps into an assignment awaiting activation shall for the
application of Section 8-I, be considered as though he had bid and been awarded
the vacancy awarded the pilot junior to him.



7.

A pilot exercising bumping rights under this Paragraph which involve a change in
domiciles shall be allowed moving expenses in accordance with Section 10.



8.

If a pilot is a successful bidder or has exercised bumping rights as specified
in Section 8-K, he shall be given the opportunity to begin transition training
in such equipment as soon as practicable but in no case later than six (6)
months from the date such pilot qualified under Section 8-E-3.



9.

The number of pilots declared surplus in a domicile, status and equipment type
shall be reduced by the number of pilots awarded vacancies during the twenty
(20) day period after the notification of displacement.



10.

Should pilots be declared surplus while junior pilots remain in the same
domicile, status and equipment type because of the exemption provided under
Section 7-H and should the anticipated furlough subsequently be cancelled, the
pilots declared surplus shall be protected as follows:



a.

All pilots previously exempted under Section 7-H shall be immediately declared
surplus, or



b.

Those pilots who had involuntarily bumped to another assignment shall be
immediately given the opportunity in seniority order to return to their prior
assignment, provided further that the number of pilots exercising this option
shall not exceed the number of pilots previously exempted under Section 7-H at
that domicile, status and equipment type. If the pilot has moved under the
provisions of Section 10 as the result of his bump assignment and elected to
return to his prior assignment as the result of this sub-paragraph, he shall
again be entitled to a paid move under the provisions of Section 10 back to the
domicile of the prior assignment.



11. Notwithstanding the provisions of this Paragraph K, the Company may activate
a pilot in a bump assignment earlier or later than specified above provided
that:

a.

No pilot will be activated into his bump assignment more than fifteen (15) days
prior to his date of displacement nor less than thirty (30) days after date of
displacement as established in 8-K-1 above.



(1)

When the activation is early into a higher paying assignment the pilot shall
receive pay for his new assignment upon activation.



(2)

When the activation is early into a lower paying assignment the pilot so
activated shall continue to receive pay at his former rate until the date of his
displacement under 8-K-1 above.



b. When the activation is delayed into a higher paying assignment, the pilot so
delayed shall begin receiving pay at the higher rate, if on the effective date
of his surplus he is trained for his bump assignment.

c.

Within a given status, domicile and equipment type, when the activation is
delayed into a lower paying assignment, the most senior pilot with the same
surplus date who is already activated into a lower paying assignment, shall
continue to receive pay at his former rate so long as the junior pilot does,
unless the junior pilot is not trained due to vacation, sick leave or a leave of
absence. This application shall be on a man-for-man basis.
 
 
 
 



L. Temporary Duty Assignments

1.

The Company will provide a hotel room to any pilot assigned TDY for the entire
duration of the TDY assignment. For purposes of this paragraph, a TDY assignment
begins one (1) day before the pilot's first required day on duty and ends one
day after completion of his last duty period. Should the pilot return to his
home domicile or residence during any period of days off, the Company may ask
the pilot whether the hotel room should be canceled. However, the Company may
only cancel the hotel room at the TDY location with pilot concurrence.



2. Selection of pilots for involuntary temporary duty assignments shall be from
pilots functioning as reserves in the status and equipment type needed for the
temporary duty assignment. Temporary duty assignments shall not reduce reserve
coverage at a domicile below required levels in any status or equipment type.
Assignment of eligible reserves for temporary duty shall be in inverse order of
their seniority at the domicile regardless of the reserve days off schedule,
except pilots may volunteer and be assigned temporary duty in order of their
seniority. Any pilot may volunteer for TDY at any domicile(s) as part of the
monthly schedule preferencing procedure as follows:



a. Pilots volunteering for TDY will preference and be awarded local schedules,
as provided by Section 20. In addition, they will indicate to which domiciles
they desire to be sent and which reserve days off they prefer.



b. To the extent that TDY is needed from the domicile, the volunteers who are
available for the full month will be assigned in seniority order to the
domiciles they requested. Volunteer TDY assignments will be made as early as
practical and contact will be attempted at least three (3) days before the
beginning of the TDY assignment. When possible a volunteer for the full month
shall be assigned to the TDY domicile prior to preferencing in order to allow
the volunteer to exercise his seniority at the TDY domicile. However, all pilots
who have volunteered for TDY must contact the Company on the next to the last
day of the month prior to the month of TDY (if not contacted earlier) to
determine if he has received a TDY assignment. Such pilots must be available to
begin TDY on the first of the following month, if there is no conflict with his
prior month's schedule.



c. Volunteer pilots assigned TDY will be assigned reserve day off lines at the
TDY domicile, taking into consideration any day off request he may have
submitted. Reserve day off requests will be granted so long as B-747-400, B-777
and B-767/757 pilots receives twelve (12) days off in a month, and B-737-300/500
and A-320/319 pilots receive ten (10) days off in a thirty (30) day month or 11
days off in a 31 day month. and reserve coverage at the TDY domicile is not
adversely affected. Time permitting, such volunteer pilots may also be assigned
any open lines which their seniority would entitle them to under the provisions
of Section 20. These assignments will be made in seniority order. Reserve pilots
shall not be required to deadhead to or from the TDY assignment on days off.



d. Lines of flying which are opened because the pilots awarded such lines have
been sent TDY, will be covered by moving up a reserve under the provisions of
Section 20-D-5, however, no further move-ups will be incurred. No move-up will
be performed if the TDY volunteer is a reserve at his domicile. Should a TDY
assignment be terminated early, the volunteer shall return to his awarded line
at his domicile.



e. TDY assignments required for partial months or after the beginning of the
month shall be given to reserves only. Such assignments shall be made to
reserves who have volunteered, to the extent available.

3. Temporary duty assignments shall be governed by the following criteria:

a. The length of a temporary duty assignment shall be measured by the number of
full calendar days so assigned, including days spent in traveling to and from
the temporary duty domicile but exclusive of days required for any necessary
qualification.



b. A reserve pilot who has accumulated a total of thirty (30) days of temporary
duty during the previous twelve (12) month period shall not be required to
remain on temporary duty without his consent until all qualified pilots on
reserve duty at his domicile in his status and equipment type have each
accumulated thirty (30) days of temporary duty during the previous twelve (12)
months, provided that said pilot shall not be assigned more than a total of
forty-five (45) days of temporary duty in such twelve (12) month period without
his consent.



c. A pilot may not be required to be on temporary duty for more than fifteen
(15) consecutive days for any one such assignment, except that a pilot may
volunteer to remain on temporary duty; provided that if a pilot is the only
reserve pilot in his status, equipment type and domicile who will not have
accumulated thirty (30) days of temporary duty at the conclusion of fifteen (15)
day assignment, he may be required to remain on temporary duty in excess of
thirty (30) days.



d. In the event a reserve pilot is to be assigned on temporary duty for a period
of ten (10) days or more, he shall be given notice of such assignment as far in
advance as possible but in no case less than three (3) calendar days (seven (7)
if such assignment commences subsequent to the tenth (10th) of the month) prior
to the time he is required to depart from his home domicile for the temporary
duty assignment. Such assignment shall be preferenced if time permits.

4. The term "reserve" as applied to pilots in this Paragraph will mean a pilot
who is not assigned to a schedule at his home domicile. However, a reserve pilot
who is given a temporary assignment under the provisions of this Paragraph may
be required to complete such temporary assignment regardless of any change in
his status at his home domicile.

5.



a. Pilots assigned to temporary duty, if functioning as a reserve while assigned
to temporary duty for fifteen (15) days or less, shall be provided with one (1)
day off in each seven (7) days during the period of temporary duty.



b. A pilot assigned to temporary duty for a period of eleven (11) to fifteen
(15) days shall have his days off while on temporary duty scheduled so as to
provide one period of two (2) consecutive days off. If necessary, one (1)
additional day off will be granted for this purpose; however, such additional
day off, above the requirement for one (1) day off in seven (7), will be
subtracted from the days off owed to the pilot and will not be restored as
provided below.



c. Those days off lost by the pilot while on temporary duty will be restored to
the pilot either immediately before or immediately after the period of temporary
duty, at the option of the Company; notwithstanding the possibility that such
days off may be restored in the month following the month in which the temporary
duty assignment took place.



d. In the event that it is necessary to restore days off to a pilot during a
month when he is a lineholder such days off will be restored on the first
available days of scheduled duty; provided that trip sequences will not be split
apart as a result of this application. Restoration of days off will in all cases
be deferred if such restoration would conflict with or cause rescheduling of
training. If restoration of all lost days off cannot be completed within one
month following the month in which the temporary duty was assigned, the
remaining day off owed will be added to the pilot's vacation. The day(s) off
granted to fulfill the one (1) day off in seven (7) requirement during the
period of temporary duty will not be used to offset the number of scheduled days
off lost during the temporary duty assignment.



e. If involuntarily assigned to temporary duty for more than fifteen (15) days,
the pilot shall retain the days off schedule assigned to him at his domicile and
he shall not be required to deadhead to or from the temporary duty assignment on
his days off. However, with pilot concurrence, the pilot's days off may be
rescheduled.



6.



a. To avoid junior manning for a specific trip, a pilot available under the
provisions of Section 20-F, or a reserve pilot, may be assigned to cover such
open one way or round trip sequence originating at another point provided it
does not result in junior manning at his home domicile and such assignment will
not be considered as temporary duty. Initial assignments under this provision
shall not be scheduled to exceed five (5) duty periods, except for international
trip assignments.



b. Notwithstanding Section 8-L-6-a above, a lineholder signed up for open flying
under Section 20-H-3 and 20-H-5 at the domicile designated by the Company to
cover the Section 8-L-6 assignment, may at the Company's option be offered the
opportunity to cover such open flying. Pilots so assigned shall be governed by
all of the provisions of sub-paragraph 8-L-6-a above.

M. Geographical Relocation of Assignments



In the event that the Company desires to geographically relocate flying from a
domicile and to the extent that the number of assignments are relocated, the
Company will offer to the pilots in the status and equipment type affected at
the domicile in the order of seniority, the opportunity to be transferred to the
new domicile(s). Such pilots shall be allowed moving expenses in accordance with
Section 10 of this Agreement. The relocated assignments shall be identified with
and flown from the new domicile(s) and the assignments involved shall not be
open for award unless the number of pilots desiring to transfer provides less
than the total assignments required at the new domicile under the provisions of
Section 8-B. If an insufficient number of pilots elects to transfer, the balance
of the assignments required at the new domicile in accordance with Section 8-B
shall be awarded systemized. To the extent that the number of assignments are
relocated a like number of assignments shall be reduced at the old domicile.



N. Phase-Out of Equipment Type



When the Company desires to completely phaseout an equipment type at a domicile,
other than as covered in Section 8-M, the provisions of Section 8-K shall be
utilized for the displacement of the affected pilots; except that the
opportunity for displacement shall be offered to the affected



pilots in seniority order during each reduction in assignments associated with
the complete phase-out of equipment type. If insufficient pilots voluntarily
accept the displacement, the remainder of the displacements shall be
accomplished under Section 8-K in inverse order of seniority.


 
 



O. Closing Of A Domicile



1.

In the event the Company desires to close a domicile, the procedure set forth
below shall be followed:



a. The Master Executive Council Chairman will be so advised by the Company and
will be afforded the opportunity to consult with and make recommendations to the
Company regarding the relocation of the affected pilots.



b. At least ninety (90) days notice must be given to the pilots affected by the
move outlining the procedures to be followed to accomplish the move and
indicating the domicile(s) to which the flying will be moved.



c. Pilot vacancies equal to the number of assignments existing at the old
domicile will be established at the domicile(s) to which the flying is
transferred. During the ninety (90) day period specified in paragraph b above,
the pilots so affected will be given an opportunity to indicate to which of the
designated domiciles they desire to be transferred or to bid on vacancies which
may be bulletined on the system, notwithstanding any freezes that otherwise may
be applicable.



d. The Company will transfer the pilots to the new domicile(s) in order of their
seniority preference by status and equipment type.



e. The pilots affected shall retain the status and equipment type held by them
at the time of transfer and such flying shall be identified with and flown from
the new domicile(s) and shall not be open for bidding.



f. Each pilot who is subject to the provisions of this sub-paragraph (O) shall
be allowed NRPS transportation between his former domicile and his new domicile
until such time that he moves his home to the new location under Section 10, not
to exceed one (1) year after the effective date of the domicile closing. In
addition, if such pilot has not moved his home to the new location within one
(1) year, he shall be allowed NRSA transportation until he moves, not to exceed
an additional one (1) year.


 
 
 
 
 
 



P. Vacating Assignments



1.

A pilot may vacate an assignment only as provided by this Section 8, or Section
6-E of this Agreement.



2. When a pilot desires to vacate a present or future assignment, his request to
vacate shall be considered jointly by the Company and the Association and in
accordance with their mutual agreement a decision may be rendered permitting
such pilot to vacate his assignment to take up a different assignment at his
domicile, to take up a like assignment at a different domicile or to revert to
his former assignment, and moving expenses shall not be allowed.



3. A pilot activated early in an awarded assignment under the provisions of
Paragraph P-2 above shall not trigger pay under Section 8-E for other pilots
awarded a like assignment.



Q. New Equipment Domicile



In the event the Company desires to open a new equipment domicile(s), the
procedure set forth below shall be followed:



1.

The Master Executive Council Chairman will be so advised by the Company and will
be afforded the opportunity to consult with and make recommendations to the
Company regarding the staffing of the new equipment domicile(s).



2.

All vacancies with advertised effective dates during the first six (6) months
after the first revenue trip has been flown shall be bid system wide unless the
parties agree to an alternate method of staffing the new equipment domicile(s).



3.

Notwithstanding the fourteen/thirty-six (14/36) month bidding restrictions of
Paragraph 8-D-3 and 8-D-4, all pilots will be eligible to bid on all vacancies
with advertised effective dates within six (6) months of the advertised
effective date of the first vacancies bid at that new equipment domicile.



4.

A pilot who has completed training and is awaiting activation into a new
equipment domicile will be available for either TDY or 8-L-6 assignments, at his
option, for a period of up to 60 days or until revenue flying begins in the new
equipment domicile whichever is less. The pilot may choose either option on a
monthly basis.



Section 9



Training

 a. Classifications


 

 
 
 
 
 

The provisions of this Section shall apply to all training in which pilots are
required to participate, by the Company, on a scheduled basis. This shall
include but is not limited to initial, upgrading and transition training,
proficiency training, proficiency checks, overwater training, navigation
training, re-qualification training and all training associated with differences
of an aircraft conducted at a local domicile, not included in transition
training. It does not include special or miscellaneous training such as
maintenance of currency on equipment, audio visual package reviews, airport
qualification films, route qualifying not in connection with transition training
or transfer to another domicile, Company meetings, seminars, etc. or training
requested by the pilot on a voluntary basis.



Assignment All training assignments will be made by the Company in accordance
with the following:
 i. All pilots shall be notified as far in advance as possible but in no case
    less than fourteen (14) days prior to being scheduled to receive transition
    or extended training of five (5) days or more. However, if a pilot is
    returning to work from an absence and he needs requalification or transition
    training, this fourteen (14) day minimum notification may be reduced to
    seven (7) days. These minimum notification requirements may be further
    reduced only with pilot concurrence. Official notice of training assignments
    will be conveyed through the pilot's Company mail box and by electronic
    notification. If, however, a pilot's schedule shows that he does not have
    any duty following the initiation of the notice, or that the pilot has not
    checked the electronic notification, the Company will make an effort to
    contact him by telephone within seven (7) days of the original notification.
    If this attempt is unsuccessful, a letter will be sent by U.S. Mail to his
    home of record. If a pilot volunteers for training with less than fourteen
    (14) days notice of a training assignment of this type and does not have a
    scheduled calendar day off between the time of notification and the time he
    is required to depart his domicile, he will be provided with a calendar day
    off within seven (7) days from departing his domicile.

Proficiency Checks, Continuing Qualification Programs and Proficiency Training
(PC/CQP/PT), or training for periods of less than five (5) days will be assigned
after the posting of the pilot's schedule preference awards but no later than
nine (9) days after the posting of the pilot's schedule at the local domicile.
This nine (9) day requirement excludes secondary and floater lines. Domicile
continuity shall be maintained when assigning PC/CQP/PT's whenever practicable.
A pilot will be electronically notified at least fifteen (15) days prior to the
date he is scheduled for a PC/CQP/PT assignment except under the circumstances
covered in Paragraph 9-G-3 below. Within 48 hours after the monthly bid awards
are posted for the affected month, a pilot eligible for a PC/ CQP/PT may
designate a period of seven (7) consecutive holy days that he will not be
available for a PC/CQP/PT. In addition, a pilot may not be asked to deadhead to
or from any training during these seven (7) consecutive holy days. WHQCM may
deny this holy day request if granting the request would result in the pilot
losing his qualification. The Company will not assign a pilot to a PC/CQP/PT in
an early month with less than twentyone (21) days notice of the PC/CQP/PT
without the pilot's concurrence. The Parties are agreeable to develop a process
for bidding PC/CQP/PT slots under the following conditions:
     a. Monthly requests for PC/CQP/PT slots will close at the end of the 48
        hour holy day window.
     b. Bidding requests will be honored in seniority order.
     c. The Company will award PC/CQP/ PT slots consistent with available
        manpower needs (i.e., awards can not result in manpower surpluses or
        deficits in any given domicile, fleet and seat).

 0. When the Company cancels or terminates a training assignment earlier than
    planned, the affected lineholder pilot may be given a flying or standby
    assignment under the provisions of Section 20-F-1 on those days on which he
    had trips published in his awarded schedule. Provided the pilot is not
    responsible for the training cancellation, he will be paid for the value of
    the trips in his original line or what he actually flies, whichever is
    greater. However, the Company will drop duty days as necessary in order for
    the pilot to receive his minimum days off per Section 5-G-1-d.


 

 
 
 
 
 
 
 
 
 
 

Compensation and Flight Time Considerations

Training Assignments Of Five (5) Days or More When a pilot (lineholder or
reserve) is assigned to training prior to the awarding of lines of flying or
reserve lines by the Company in accordance with Paragraph 9-B-1-a above, he
shall receive 2.8 hours of pay credit and have his allowable monthly flight time
reduced by 2.8 hours for each day included in his total training assignment,
including day of deadhead to and from training within the schedule month. If a
pilot who has been awarded a line of flying is assigned to training by the
Company in accordance with Paragraph 9-B-1-a above after he has been awarded his
line of flying, he shall receive pay for all the flying he missed as a result of
the training assignment and his allowable monthly flight time will be reduced by
the number of actual flight hours missed. If a pilot who has been awarded a
reserve line is assigned to training by the Company in accordance with Paragraph
9-B-1-a above after he has been awarded his reserve line, he shall receive five
hours (5:00) of pay for each reserve day of availability missed as shown in his
assigned reserve line and his allowable monthly flight time will be reduced by
the total number of pay hours received.
 a. Training Assignments Of Less Than Five (5) Days

A pilot assigned to training in accordance with Paragraph 9-B-1-b above, shall
be paid his monthly pay or guarantee as applicable as provided in Section 3 in
accordance with the following: When a pilot assigned a line of flying attends
training, his total allowable monthly flight time shall be reduced by the number
of actual flight hours missed as a result of this training. When a pilot
functioning as a reserve attends training, he shall have his total allowable
monthly flight time reduced by five hours (5:00) for each duty day missed as
shown in his assigned reserve line. When a pilot assigned a line of flying
attends training as specified in Paragraph 9-B-1-b above and such assignment
results in such pilot being scheduled for less than the required minimum
calendar days free of duty at his home domicile for the month, said pilot shall
be given another day or days off, as the case may be, in lieu of the scheduled
day or days off in which he attended training in order to bring his scheduled
days off to the required minimum calendar days free of duty at his home domicile
for the month, as provided in Section 5-G-1-d-(1). Whenever said pilot must drop
a trip or trips from his schedule to receive a day or days as provided in
sub-paragraph b above, his total allowable monthly flight time shall be reduced
by the number of actual flight hours in the trip. Should he be required to stand
by on "extra" days as provided in Section 5-G-4, the reduction above will only
be the actual flight hours in the trip on the days he did not stand by or fly
under Section 20-F. When a pilot assigned a line of flying attends training of
less than five (5) days including PC/CQP/PT's on days that he was not scheduled
to fly other than compensated for in Paragraph 9-C-2-b above, said pilot shall
receive a training credit day in accordance with the following: For purposes of
this sub-paragraph c, a training credit day shall consist of any of the
following:
 a. Any portion of a calendar day deadheading to or from training;
 b. Any portion of a calendar day spent in any of the applicable required types
    of training under this subparagraph C-2;
 c. Any portion of a calendar day the pilot is available for the applicable
    required types of training listed in Paragraph 9-A above, but he is unable
    to complete such training because of inoperative equipment or because of the
    cancellation of any portion of the scheduled training period.

A pilot shall not receive a training credit day for any day on which he was
scheduled to fly nor shall a pilot receive more than one (1) training credit day
for any calendar day in which a pilot deadheaded to or from training on the same
day he was scheduled for training. Provided further, in the event that a pilot's
training assignment results in his gaining a day or days off by reason of having
to drop a portion of a round trip on a day that he was not scheduled for
training, such gained day or days off will be deducted from any training credit
day(s) in the computation of the net training credit days occasioned by such
assignment. Provided further, in the event that a pilot fails the training and
requires additional days of training, such additional days shall not be subject
to the provisions of this sub-paragraph. Training days credit accumulated by a
pilot in accordance with sub-paragraph c above during the period from December 1
to December 1 of each year will be added to the scheduled vacation due said
pilot in accordance with Section 11, as shown in the Example:


 

 
 
 
 
 

Example:



Schedule vacation days due under



Section 11- 16 days



Training days' credit due- 4 days



Adjusted vacation- 20 days


 
 



D. Transportation



A pilot assigned to training shall be furnished Company non-revenue positive
space (NRPS) or OMC (Priority E) transportation at the option of the pilot, for
all authorized travel to and from his point of residence, duty or assignment and
the training location. OMC may be assigned only with pilot concurrence.
Authorized travel shall be travel in connection with the beginning, relocation
or termination of a training assignment, travel at Company request, and such
other travel that may from time to time be authorized.


 

 
 
 
 
 
 
 

Non-revenue positive space (NRPS) or OMC (Priority E) at the option of the pilot
will be issued by the Training Facility Administrative Office for travel to and
from his point of residence, duty or assignment on a pilot's scheduled days off.
It is the responsibility of the pilot to be available for scheduled training
periods.


 

 
 
 
 
 

E. Expenses



The Company shall furnish suitable, single lodging accommodations when required
and standard allowances, as provided in Section 4-A-1, from time of departure of
the trip on which he deadheads to the training assignment until the time of
arrival of the trip on which he returns to his domicile. In the event the
Company cannot furnish lodging, reasonable actual expenses supported by receipts
plus standard allowances will be paid. Transportation shall be furnished between
the lodgings and the training facility or expenses, therefore, if such
transportation is not furnished by the Company. Such expenses shall be claimed
on a regular Company expense account form and must be submitted within fourteen
(14) days after incurring the expenses. The Company will allow actual and
necessary personal laundry and cleaning expenses, when training away from the
home domicile is for more than five (5) consecutive days. A pilot assigned to
training at his home domicile or a pilot who elects to live at his home while in
training shall be paid at the rates set forth in Section 4-A-1 from the time he
reports to the Training Center for training until he is released from the
Training Center. This will not apply to a pilot from the time he is released for
days off during the training period, until reporting for training following a
day off period. Pilots in Transition or Requalification Training at their home
domicile may, at their option and in lieu of the lodging provisions herein,
receive an allowance for transportation of fifteen Dollars ($15.00) per day for
each day the pilot is required to report for training. Such allowance shall be
claimed on a regular expense form and must be submitted within fourteen (14)
days after incurring the expenses.


 

 
 
 
 
 

F.

Training Schedules



1. To the extent known and projected by DENTK Planning and Scheduling Section,
the training schedule will be posted for the entire transition period, from the
beginning through completion.



A pilot assigned to training shall not be on duty in excess of the following
limitations: A pilot shall not be on duty for more than eight (8) hours
exclusive of a one (1) hour lunch break, in any one (1) calendar day during
Initial, Upgrading, Transition Training, Proficiency Training and Checks, in the
simulator or aircraft or combination thereof. In addition, a pilot shall not be
scheduled to exceed thirteen and one-half (13 1/2) hours on duty in a
combination of training and deadheading to or from Denver and will not be
required to exceed fourteen and one-half (14 1/2) hours; except in the case of a
delay in training, he may be required to exceed fourteen and one-half (14 1/2)
hours to deadhead home in order to be legal for his next scheduled trip. Formal
classroom and crew training sessions (excluding crew training sessions designed
as briefings immediately prior to simulator or cockpit procedure trainer
periods) shall begin no earlier than 0700 and terminate no later than 2200. The
training periods in the flight simulator or cockpit procedures trainer,
exclusive of brief and debrief, will be conducted between the hours of 0600 and
2400 local time. These limits may be exceeded with pilot's concurrence to make
up for lost time due to mechanical failures. Additionally, the above 2400 time
may be extended to 0200 when the scheduled training requirements in a particular
equipment type exceed the capabilities at DENTK. The Company may only schedule a
pilot for training during the 2400 to 0200 time period without his concurrence
if no other time slots are legally available. No checking will be done during
this extended training time. The training periods in the flight simulator or
cockpit procedures trainer, exclusive of briefing and debriefings, will be
conducted between the hours of 0600 and 2400 local time, provided that with the
pilot's concurrence these limits may be exceeded to make up for lost time due to
mechanical failures. Additionally, the above 2400 time limits may be extended to
0200 when the scheduled training requirements in a particular equipment type
exceed the capabilities at DENTK. No checking will be done during this extended
training time. Training periods for airplane flight training and simulator
flight training, or any combination thereof, shall not be scheduled to exceed
four (4) hours of actual aircraft and/or simulator time per day. A pilot
scheduled in the simulator for a period in excess of two hours and thirty
minutes (2:30) shall be permitted a short break for physiological needs. A pilot
will not be scheduled for more than six (6) hours of instruction in classroom,
crew training sessions, system procedures trainer or cockpit procedures trainer
in any one day. Five (5) training days in any seven (7) consecutive days shall
be the maximum scheduled. With pilot concurrence, this training may be extended,
due to unexpected circumstances, to six (6) consecutive days to provide
continuity in a particular training assignment. A pilot will be scheduled for at
least one two (2) consecutive days off period every two (2) weeks. On rating or
proficiency checks at DENTK, the initial take-off or the final landing, with all
engines normal, may be accomplished in hours of darkness. When rating rides or
proficiency checks are conducted away from DENTK, such flights may, by mutual
agreement between the pilot and check airman, be conducted during night hours.
When a pilot has been assigned by the Company to observe as a member of the crew
in conjunction with transition training, such period of time will be considered
an extension of his transition training period. The Company will not schedule a
pilot for simulator checking prior to 0700 pilot's home domicile time. However,
during Daylight Savings Time, the Company may schedule Honolulu based pilots for
simulator checking beginning at 0600 pilot's home domicile time. Rest Provisions


 

 
 
 
 
 

(1) The minimum rest period between any two training duty assignments shall be
twelve (12) hours off duty.



The minimum rest between any line assignment and any training assignment
(including deadheading to or from training, if required) shall be eighteen (18)
hours free of all duty at the home domicile.

A pilot scheduled for training of less than five (5) days shall be scheduled for
not less than one (1) calendar day off in each seven (7) days; except that, if
such seven (7) days contains a combination of line flying and training, he may
be scheduled for and perform seven (7) consecutive days of such combined duty,
if the seventh (7th) day of duty is necessary to complete an assignment in
progress. Upon completion of scheduled training of more than seven (7) days, a
pilot will be given not less than three (3) calendar days free of all duty at
his home domicile, provided he is not scheduled for such time off in his line of
flying or as a reserve. Such three (3) days off may be provided immediately upon
completion of formal training at DENTK or upon completion of IOE, at the pilot's
option. The pilot shall indicate his desire as to the placement of such three
(3) days off within forty-eight (48) hours of receiving his training schedule.
If the pilot makes no choice, the placement of the days off with respect to the
IOE will be determined by the company. Notwithstanding the four (4) duty period
restriction for scheduling of domestic trip sequences provided in Section
5-G-3-g, the Company may assign a pilot to a series of flights exceeding the
four (4) duty period limit to accomplish his Initial Operating Experience
(I.O.E.). This assignment shall be accomplished as a part of his training
assignment under the provisions of Section 9, but I.O.E. shall not be subject to
the provisions of 9-F-2 (duty limits while in training) or 9-F-3-a (rest
requirements while in training at DENTK and deadheading to and from DENTK). A
pilot will not be assigned to training or to deadhead on December 25th or
January 1st.


 

 
 
 
 
 

G. General



1.



The Company shall establish such training policies as are necessary to insure
compliance with this Agreement and to accomplish the necessary training
requirements of the Company. A Training Committee composed of representatives of
the Company and representatives of the pilots shall be established. The Training
Committee shall meet quarterly unless the parties agree to meet less frequently,
or at any other time the parties mutually agree. It is the intent of the parties
to this Agreement that this Training Committee shall provide the pilots with the
opportunity to consult with and make recommendations to the Company on training
policies or changes, training programs or changes, or any other matters
affecting pilot training. In the event that the Training Committee and the
Company are unable to resolve issues of training, these issues will be referred
to the Vice President of Training, the Senior Vice President of Flight
Operations and the Master Chairman for resolution. The parties agree that it is
in the best interest of the Company, the Association and the pilot in training
for the ALPA Training Committee to be notified any time an individual pilot is
having training difficulties or is scheduled for other than a routine check by
DENTK. If requested by the pilot, a UAL pilot representative of ALPA may be
present in the cockpit as an observer on any check other than a routine check.
Additionally, the Company agrees to handle pilots who continue to experience
training difficulties as per past practice.


 

 
 
 
 
 

2.

The Company will make every reasonable effort to provide Pilot Instructor
continuity throughout simulator and airplane training. In unusual circumstances,
special consideration shall be given when a pilot requests a specific Pilot
Instructor.



3.

If a pilot is assigned to a flight simulator period as a fill-in crew member and
such assignment is in addition to his regularly assigned PC/CQP/PT periods, the
Company will not require that he participate in the oral portion of the
examination. If his performance requires additional training, such training will
be provided to a satisfactory level of proficiency and no checking events will
be scheduled. If the fill-in crewmember is a reserve, he shall have his total
allowable monthly flight time reduced by five hours (5:00) for each day assigned
as a fill-in. A pilot so assigned shall not be scheduled to be on duty,
including deadheading to and from the training location, in excess of thirteen
and one-half (13 1/2) hours; and shall not be required to remain on duty in
excess of fourteen and one-half (14 1/2) hours without his concurrence except in
the case of a delay in a PC/CQP/PT, he may be required to exceed fourteen and
one-half (14 1/2) hours to deadhead home in order to be legal for his next
scheduled trip.



Once the Company has determined that a pilot is needed as a "fill-in" in order
to provide a complete crew for a PC/CQP/PT, the Company may select a reserve for
the fill-in assignment, according to the provisions of Section 20-J-1-b-(5); or,
at its option, the Company may elect to make the fill-in assignment available to
a lineholder who is signed up for "open flying". If the Company makes the
assignment available to lineholders, the following will be the domicile
preference order, regardless of each lineholder's own pick-up priority under
Section 20-H:
 1. Lineholders based at DEN.
 2. Lineholders based at the same domicile as either the Captain or the First
    Officer assigned the PC/ CQP/PT.
 3. Lineholders based at any other domicile on the system, at the Company's
    option.

Within each domicile, lineholders signed up for open flying will compete among
themselves for fill-in assignments according to the usual 20-H priority rules. A
lineholder who performs a fill-in assignment will receive five (5) hours for
each duty day that he performs fill-in duties (not including periods consisting
entirely of deadhead) which will be added to both his actual monthly projection
and to the pay credit value of his assigned line. The pilot's actual monthly
projection remains limited to the actual monthly limit established by the
Agreement. For lineholders on the B747-400, B777 and B767/757, all pay credit in
excess of 89 hours will be administered in accordance with Section 3-I.


 

 
 
 
 
 

4.

A fully qualified crew complement of a Captain and First Officer whose names
appear on the United Air Lines Pilots Seniority List shall be utilized in
accordance with United Air Lines' Standard Operating Procedures during flight
simulator proficiency checks. No pilot will be assigned as a Captain fill-in
unless that pilot holds an ATP for that aircraft and has accumulated at least
100 hours of experience in that aircraft since IOE. On those equipment types
where augmentation is required, the use of two (2) ATP rated First Officers
shall fulfill the requirement of a fully qualified crew complement.



5.

No pilot will be required to take a proficiency check in a simulator that is not
functioning so as to simulate the flight and operating characteristics of the
represented aircraft. Adequate time for a pilot to adapt himself to the
particular flying characteristics of the flight simulator shall be given before
the proficiency che ck is given in the flight simulator.



6.

If a pilot's performance on a proficiency check in the flight simulator is
considered to be unsatisfactory, he shall always have the opportunity to take a
proficiency check, without prejudice in an aircraft in which he is currently
qualified.



7.

No pilot will be evaluated on a maneuver during a proficiency check that is not
prescribed in the United Air Lines proficiency check as approved by the FAA.



8.

Proficiency checks in the flight simulator shall be given as nearly as possible
as an extension of flight simulator training and shall not be given prior to
such training.



9.

United Air Lines pilots will normally take precedence over any outside contract
training for the most desirable training periods. For this purpose, the
consideration for assignments will be in the following order:



1st 0800 to 1800



2nd 1801 to 2400



3rd 0001 to 0759



10.

Training time shall not be considered as flight time for daily, weekly, monthly,
quarterly or annual flight time limitations.



11.

Voluntary use of synthetic training devices such as cockpit procedures trainers
and simulators is not included in the provisions of this Section. No record of a
pilot's performance will be maintained by the Company for voluntary training nor
will the log books and records of simulator utilization indicate the pilot by
name.



12.

A pilot awarded an assignment who has completed transition training as a Captain
in an equipment type other than a type which he has been flying as a First
Officer and is required by the Company to return to his previous status or
equipment type before being activated in his new assignment may at his option
receive the training he deems necessary, including a requalification course to
requalify in the previous equipment and/or the new equipment.



13. When training and/or checking is conducted in an aircraft in flight, such
training and checking will be subject to the following additional restrictions:


 
 



Maneuvers requiring a visual horizon:
 a. Emergency descent.
 b. Simulated engine failure on take off.
 c. Approaches conducted at 50% or less power available.
 d. Maneuver to land (circling approach).
 e. Zero degree flap approach.
 f. Approach to stall.
 g. Intentional Dutch Roll.


 

 
 
 
 
 

14. When a pilot is route or equipment qualifying in conjunction with transition
training or as a result of bidding or bumping such qualifying shall be
considered an extension of training and the provisions of Section 9-F-3-c shall
apply.



Initial Operating Experience (IOE) Initial Operating Experience (IOE) for
Captains and First Officers may be conducted by designated line Captain Check
Airmen functioning on their assigned trips. In any month that the Check Airman
is utilized in this capacity, he shall receive his normal salary plus a Four
Hundred Dollar ($400.00) override to cover up to three (3) duty periods in which
he so functions. For each subsequent duty period in such capacity, he shall
receive an additional One Hundred Dollars ($100.00) override. In no case will
his pay as an LCA be less than nine percent (9%) of his hourly pay for the
monthly hours performed as an LCA. Captains who have been designated as line
check airmen under this provision may also perform en route checks as follows:

 a. The following conditions will apply to the pilot being checked.
 b. He shall be checked on his own trip unless with pilot concurrence other
    arrangements are made.
 c. In no event will he be scheduled for more duty periods than were in his
    original schedule, without his concurrence.
 d. His monthly pay shall not be affected by any changes made to accommodate an
    en route check.
 e. If a lineholder, he shall not be requested to perform as a reserve or to
    accept standby assignments as a result of changes made to accommodate an en
    route check.
 f. All Section 5 limitations shall apply to his assignment.
 g. Further, the following conditions will apply to check airmen:
 h. He shall receive hard hour credit for all hours flown in conjunction with an
    en route check.
 i. He shall not exceed the number of originally scheduled duty periods without
    his concurrence.
 j. All Section 5 limitations shall apply.

    
     

     
     
     
     
     

    16.
    
    Route qualifying required prior to assignment to duty as a Captain shall be
    as specified in the applicable portion of Flight Regulations-Operational,
    Series 25-2 and no other qualifying trips will be required.

    

    17.
    
    When changes or additions are made to the applicable portion of Flight
    Regulations-Operational, Series 25-2, as specified in sub-paragraph 9-G-16
    above to which the Association objects, a hearing will be granted by the
    Senior Vice President-Flight Operations within thirty (30) days at the
    request of the Association for the purpose of determining whether such
    changes or additions should be continued.

    

    The Company will provide three (3) hours of pay to lineholder pilots who
    participate in the FANS training when that training is conducted as "stand
    alone" training at the pilot's home domicile. This pay will not be banked,
    but will instead be paid in addition to the compensation that otherwise
    would be paid in the subject month, even when the pilot's total pay exceeds
    the normal monthly pay maximum. Reserve pilots will be assigned FANS
    training only on reserve work days and will receive no additional
    compensation since reserve work days are already compensated. Should the
    Company implement a Home Study program to replace the first part of
    transition training now conducted at DENTK, the program shall be
    administered as follows:

 a. The Company may offer a pilot the Home Study program, however, his
    participation will be voluntary.
 b. Pilots receiving assignments, through bidding or bumping, in equipment types
    included in the Home Study program must indicate their desire to participate
    in the program within ten (10) days of receiving such award. Those pilots
    who participate will continue in line operations until commencing their
    training assignment at DENTK. Participants will receive 5:00 of pay for each
    reduction of one (1) day of training, at their current rate, over and above
    their line guarantees or line value, whichever is greater.
 c. The pilot must demonstrate satisfactory completion of the Home Study course
    by a specified date to receive this additional pay.
 d. The Home Study course materials will be sent to the pilot upon his notifying
    the Company of his desire to participate in the program. The same course
    materials will be available at each domicile.
 e. Pilots not participating will receive the full ground school training as
    traditionally performed at DENTK.
 f. The Home Study program will continue on a test basis for a period of six (6)
    months from the implementation date of the program. The results and quality
    will be monitored by the Company and the UAL/ MEC Training Committee to
    determine its effectiveness, need for modifications and/or acceptability. If
    determined effective the program may be continued by mutual agreement.

    
     

     
     
     
     
     

    9-H-

    

    Nothing herein shall restrict deviation from the rules by mutual agreement
    between the pilot and the Company where such deviation will aid or benefit
    the pilot in completing any training requirement.

    

    9-I-

    

    All pilots assigned to equipment domiciles with DSL scheduled overwater
    flying shall, at their option, be overwater and INS qualified within six (6)
    months. Initial and recurrent training shall be accomplished under the
    provisions of this Section.

    

    9-J-

    

    Should a new training requirement be instituted which will initially require
    more than four hours of training and which has a specific, required
    completion date, the parties will meet to discuss and agree upon (1) whether
    pilots who participate should be compensated and, if so (2) what form
    compensation should take. This commitment to negotiate on compensation under
    these conditions does not constitute a waiver of the Company's rights to
    require pilots to participate in such training under the present provisions
    of the Agreement prior to reaching agreement on the issue of compensation.

    

    9-K- Maintenance of First Officer Landing Currency

    

    1. Pilots will receive notification via Unimatic at least 30 days prior to
    becoming non-qualified ("NQ") due to insufficient landings.

    
    
     
    
    
     

    

    2. Scheduling Landing Currency Maintenance Simulator Sessions

    

    A Lineholder must schedule a landing currency simulator period on a day off
    prior to becoming NQ. A Reserve must schedule a landing currency simulator
    period on a day of reserve availability. A pilot will not receive a training
    credit day for a landing currency simulator period.

3. A pilot may request Flight Office assistance to facilitate landing currency.

4. A pilot who becomes NQ as result of failure to maintain landing currency will
be placed on Absent No Pay ("ANP") status for his next scheduled trip pairing.



a. The pilot will be entitled to pick-up flying under Section 20-H-3 to make up
resulting unpaid time.


 
 



b. The pilot will not be placed on ANP status if the NQ is the result of an
approved leave of absence, being awarded a surplus reduction line for the month
in which he becomes NQ, sick leave prior to and through the trip pairing
immediately preceding his becoming NQ or being displaced from the trip pairing
immediately preceding his becoming NQ.



c. If, after becoming NQ, the pilot is able to regain his qualification prior to
his next scheduled trip pairing and he is available to work this trip pairing
under the terms of the Agreement (e.g., duty limits, rest requirements, etc.),
the pilot will not be placed on ANP status.

Section 10



Moving Expenses

Company paid moves, related personal transportation and travel time, when
provided by this Agreement, shall be subject to the conditions of this Section
10.

 1. Any pilot whose domicile has changed as a result of the application of this
    Agreement (with or without a related Company paid move) and who does
    actually relocate his primary residence as a result of that domicile
    transfer, shall be furnished on-line air transportation from his old
    residence to his new residence (or between the nearest on-line cities) for
    himself and his immediate family, to the extent permitted by law. Such
    transportation shall be available for the purpose of locating the pilot and
    his family at his new residence. This transportation shall also be available
    (1) to a pilot newly hired in order to locate at his first assigned domicile
    and (2) to a pilot upon recall from furlough to locate at the domicile to
    which he is being returned, regardless of whether he is or is not returned
    to the domicile from which he was furloughed.
 2. Any pilot whose domicile has changed as a result of either a lateral or
    transition vacancy award and who chooses not to move his household goods
    will be entitled to the following:
     a. Three (3) transfer days to be used after the posting of the final bid
        award, but no later than ninety (90)days after activation. However, if
        the pilot chooses to drive one (1) automobile, he will receive the
        greater of three (3) transfer days or the number of travel days equal to
        the distance between the pilot's old domicile and his new domicile
        divided by 400. Remainders over 100 will provide an extra travel day.
     b. Reimbursement of reasonable enroute driving expenses for mileage, meals
        (not to exceed $30 per day),hotel and laundry. With the exception of
        meals, these expenses must be supported by receipts. Receipts for
        enroute expenses must coincide with the travel days the pilot has
        requested from the Company. Mileage will be reimbursed at the rate of
        twenty-nine cents ($0.29) per mile or Company policy, whichever is
        greater.
     c. For the pilot who does not choose to drive an automobile, the Company
        will ship one (1) automobile to the pilot's new domicile location from
        his primary residence or old domicile location. Shipment of an
        automobile will not be available if the mileage between the pilot's old
        domicile and his new domicile is less than 500 miles.
     d. Paragraph 10-A-2-a, 10-A-2-b and 10-A-2-c will not trigger a fourteen
        (14) month bidding freeze. However, if a pilot requires training of more
        than twelve (12) days as a result of his vacancy award, the appropriate
        freeze will be imposed.
     e. As long as the pilot complies with the time limit stated in Paragraph
        10-A-2-a above, the pilot may take travel or transfer days ("travel
        time") at his option provided he informs the Company at least seven (7)
        days prior to when he intends to take the time. Notwithstanding the
        pilot option provided above, if the travel time desired results in a
        trip(s) drop on New Year's Day, Memorial Day, Easter, Fourth of July,
        Labor Day, Thanksgiving Day or Christmas or the day on either side,
        Company concurrence is required. Entitlement to travel time will be
        based solely upon a change in domiciles. The pilot's monthly salary will
        not be reduced for such period of absence from duty.
     f. A pilot using travel time will not be required to use vacation days if
        the number of travel/transfer days is insufficient to totally cover all
        flying being dropped. If the Company could reasonably deadhead the pilot
        to work a portion of a trip I.D. not covered by travel/transfer days, he
        may request the use of vacation days and opt out of working this partial
        trip I.D.
     g. New Hire pilots and any pilot returning from furlough shall be entitled
        to three (3) travel/transfer days if they are initially assigned to the
        Denver domicile or five (5) travel/transfer days if initially assigned
        to Honolulu. If assigned to a domicile other than Denver or Honolulu,
        the travel time entitlement will continue to be determined based on the
        distance between DENTK and the domicile to which the pilot is assigned.

 3. A pilot who is eligible for a paid move and chooses to move household goods
    from his old primary residence will be entitled to the following:
     a. Three (3) transfer days or, if the pilot chooses to drive an automobile
        to his new domicile location, he will receive the greater of three (3)
        transfer days or the number of travel days equal to the distance between
        the pilot's old domicile and his new domicile divided by 400. Remainders
        over 100 will provide an extra travel day.
     b. Reimbursement of reasonable enroute driving expenses (mileage, meals,
        hotels and laundry) for one enroute trip. With the exception of meals
        (reimbursed up to $30 per day), these expenses must be supported by
        receipts. Receipts for enroute expenses must coincide with the travel
        days the pilot has requested from the Company. Mileage will be
        reimbursed at the rate of twenty-nine cents ($0.29) per mile or Company
        policy, whichever is greater, for up to two (2) automobiles.
     c. The option of driving one (1) automobile from his old primary residence
        or old domicile location to his new domicile location and shipping a 
        second automobile from his old primary residence or his old domicile
        location to his new domicile location.
     d. In lieu of enroute expenses and travel days, the pilot has the option of
        shipping up to two (2) automobiles from his old primary residence or old
        domicile location to his new domicile location. If the pilot ships two
        (2) automobiles, he is still entitled to three (3) transfer days.
     e. The pilot may take travel or transfer days ("travel time") provided for
        in 10-A-3-a above at his option so long as he informs the Company at
        least seven (7) days prior to when he intends to take the time.
        Notwithstanding the pilot option provided above, if the travel time
        desired results in a trip(s) drop on New Year's Day, Memorial Day,
        Easter, Fourth of July, Labor Day, Thanksgiving Day or Christmas or the
        day on either side, Company concurrence is required. Entitlement to
        travel time will be based solely upon a change in domiciles. The pilot's
        monthly salary will not be reduced for such period of absence from duty.
     f. A pilot using travel time will not be required to use vacation days if
        the number of travel/transfer days is insufficient to totally cover all
        flying being dropped. If the Company could reasonably deadhead the pilot
        to work a portion of a trip I.D. not covered by travel/transfer days, he
        may, with his concurrence, request the use of vacation days and opt out
        of working this partial trip I.D.
     g. When a pilot exercises his paid move entitlement, he will incur the
        appropriate freeze. The phrase "exercises his paid move entitlement"
        includes the use of NRPS/NRSA commuting tickets, making arrangements
        with a mover, requesting reimbursement for mortgage maintenance costs,
        lease termination costs, temporary living expenses or other covered
        miscellaneous expenses associated with the move. The phrase does not
        include the use of the applicable authorized travel for the purpose of
        house-hunting.

    Moving expenses when provided by this Agreement, shall be available after a
    pilot receives an assignment at another domicile and only:



If a pilot has been displaced from his assignment as provided in Section 8-K.
When a pilot transitions from First Officer to Captain as a result of being
awarded a captain vacancy for the first time in his United career or for the
first time since May 1, 2003. (It is understood that if a pilot has been
reimbursed for moving expenses under this paragraph 2 and he is later displaced
from captain to first officer under Section 8-K, he will be entitled to moving
expenses as provided in this Agreement upon being awarded his next captain
vacancy). If the pilot moves his primary residence to a location within 200
miles of his new domicile ("new domicile location"). This 200 mile radius will
be measured from any of the airports serving a pilot domicile location as listed
in Section 5-G-1-b-(3). If the distance of the move (the distance between the
pilot's old primary residence and his new primary residence) is at least fifty
(50) miles. After the pilot has received notice of his activation in the
assignment which entitled him to the paid move; unless he has requested and
received advance permission to move earlier. After the pilot has informed the
Company of the location from which his household goods will be picked up by
completing Company Form UFO 4324. This location must be the pilot's primary
residence, and the pilot is required to coordinate his move arrangements through
the United Purchasing Department. The Company will not provide reimbursement for
expenses incurred with a mover with whom the pilot has made his own
arrangements.

A pilot who transfers to DENTK from DENFO, and vice versa, is not eligible for
reimbursement of moving expenses as provided in this Agreement.



Company paid moves, when provided by this Agreement, shall be subject to Company
policy regarding non-management moves as outlined in the Pilot Transfer and
Moving Handbook dated April 26,2001. In case of conflicts between the Pilot
Transfer and Moving Handbook and the Pilot Agreement, the Pilot Agreement shall
govern. No revisions to this booklet will be made without agreement with ALPA.
(Future editions of the pilot move booklet will be dated for reference.)


 

 
 
 
 
 
 
 

Moves paid under this provision shall be based upon an entitlement computed on
the distance between the old domicile at which the pilot was based, when he
received the assignment which provided him with a paid move entitlement and the
domicile associated with that new assignment. A pilot should complete his paid
move within twelve (12) months of his activation. If the pilot is unable to
complete his move within this twelve (12) month period, he will inform the
Company of his need for an extension and provide a reason for this request. The
Company shall calculate mileage reimbursement based on the most direct AAA
mileage from point of origin at former domicile, to point of destination at the
new domicile, or to point of destination at the new residence location, if less,
plus garage storage expenses while in transit. A pilot is eligible for mileage
reimbursement as provided in Section 10-A-2 and 10-A-3 only if he owned the
automobile(s) on the date of activation at the new domicile and he actually
drives the automobile(s) to the new domicile or residence location. While
waiting for their car(s) to arrive, the Company will reimburse the cost of a
rental car for pilots transferring to or from the Honolulu domicile who ship
their car(s) to or from Honolulu.

 1. Should a pilot receive a second paid move entitlement prior to his using an
    earlier entitlement, he shall be entitled only to one (1) Company paid move;
    however, the paid mileage available for the transportation of automobile(s)
    and household goods will be added during the period wherein the two
    entitlements overlap.
 2. Notwithstanding the provisions of 10-C-2 and 10-C- 3 above, should a pilot
    receive another assignment which is located at the domicile from which his
    first entitlement originated, prior to using the entitlement associated with
    that first reassignment, he shall receive no new paid move entitlement and
    shall also forfeit the first entitlement. Example: A captain who has an
    unused entitlement between ORD and DEN as a result of a bid to DEN which was
    activated within the paid move entitlement period would lose that
    entitlement and would receive no new entitlement if he bid or bumped back to
    ORD and was activated before the expiration of the paid move entitlement
    period associated with the original ORD-DEN entitlement.
 3. In the event a pilot incurs and is reimbursed forexpenses associated with
    house hunting and he subsequently does not take his paid move entitlement,
    he shall not be required to repay the Company for any expense money
    received.

Pilots entitled to transfer expenses under Paragraph 10-A-2 and 10-A-3 of this
Section shall be allowed to ship household effects via NRSA freight. Shipping
items via NRSA freight will not result in a freeze as stated in 10-A-3-g above.

New hire pilots may ship up to 2000 pounds via NRSA freight.



A pilot eligible for moving expenses under paragraph B above shall be allowed
NRPS transportation between his former domicile or on-line residence and his new
domicile until such time that he moves his home to the new location, not to
exceed six (6) months after the effective date of his new assignment. In
addition, if such pilot has not moved his home to the new location within six
(6) months, he shall be allowed NRSA transportation until he moves, not to
exceed an additional six (6) months. If a pilot has used this NRPS/ NRSA travel
entitlement, and he subsequently receives another assignment which is located at
the domicile from which his first move entitlement originated, the Company will
continue to provide NRPS/NRSA transportation until the pilot is activated into
his subsequent assignment.

Miscellaneous Allowance


 

 
 
 
 
 

In order to reimburse employees, who are eligible for a Company paid move, for
miscellaneous expenses not otherwise covered by the provisions of this Section,
an allowance of up to Three Thousand Dollars ($3,000.00) will be available,
subject to submission of evidence of actual expenditure.



The types of expenses the Company would include as being reimbursable are as
follows:
 a. Installation of telephone equipment comparable to old residence.
 b. Unexpired portion of auto registration fees.
 c. Driver's license fees (for all family members).
 d. Single payment of non-recurring sales, use, excise or title tax on
    automobile(s) brought into a State imposing such taxes.
 e. Baby sitting, when expenses are necessitated by the move.
 f. Alteration and/or installation of drapes and carpeting to fit the new
    residence if the drapes or carpeting were the ones used in the old residence
    and they were not included in the Fair Market Value (FMV) of the house.
 g. Retuning of a piano.
 h. Commercial shipment of an automobile if United Air Freight is not available
    and shipment has been approved by employee's Division (arrange shipment
    through EXOJF).
 i. Installation of TV antenna if employee moved it from old residence.  This
    list is for example purposes only and it is not intended to exclude other
    reasonable expenses which an employee might incur solely as a result of the
    move.

Federal Income Tax Liability

The Company will provide a federal income tax liability reimbursement as a
result of the Company paid transfer and moving expense. At the end of each year,
the employee will be provided a facsimile of Federal Form #4782 listing all
transfer and moving expenses paid to or on the employee's behalf. In addition,
EXOPZ will provide an IBM listing of the breakdown between deductible and
non-deductible expenses, showing the calculation of the tax override on the
non-deductible portion.



Section 11



Vacations

Newly employed pilots will accrue one and one-sixth (1 1/6) days of vacation for
each full calendar month of continuous employment with the Company during the
remainder of the vacation year after date of their initial employment, provided
that the first vacation for pilots initially employed on or after May 1 of any
year will not be due or payable except between May 1 and April 30 of the next
succeeding vacation year.

    After the provisions of Paragraph 11-A of this Section have been complied
with, pilots shall receive sixteen (16) days vacation each year provided
employment has been continuous. Commencing in the vacation year following the
completion of continuous service shown below, pilots will receive vacation in
the following schedule:


 

 
 
 
 
 

Years of Service Vacation Days Each Year



Five (5) Twenty-Three (23)



Twelve (12) Thirty (30)



Twenty (20) Thirty-Seven (37)



Twenty-Five (25) Forty-Four (44)



Pilots on a leave of absence or leaves of absence in excess of thirty (30)
calendar days except in the case of sickness or injury on the job shall have
their vacation reduced by one-twelfth (1/12) for each full month that they are
on leave of absence in excess of thirty (30) days. A pilot entitled to sixteen
(16) calendar days or more vacation in a vacation year, (including vacation
credit days applied under the provisions of Section 9-C-2- d may elect, under
Section 11-D or Section 11-E-1, to split his vacation into not more that two (2)
periods during a vacation year, provided that one period is not less than ten
(10) days. A pilot entitled to thirty (30) calendar days or more vacation in a
vacation year, (including vacation credit days applied under the provisions of
Section 9-C-2- d may elect, under Section 11-D or Section 11-E-1, to split his
vacation into not more than three (3) periods during a vacation year, provided
that no period is less than ten (10) days. For the purpose of awarding
vacations, all pilots, in each status and equipment type at each domicile, shall
be afforded the opportunity to be awarded their primary and secondary
preferences of vacation periods before tertiary vacations are awarded to those
pilots who preference for tertiary vacations. Scheduled days off immediately
preceding or following the scheduled vacation may be taken as part of the
vacation if a pilot so desires, however, where a pilot is entitled to an
adjusted vacation due to training days' credit, this sub-paragraph shall apply
after the training days' credit earned are added to the scheduled vacation as
specified in Paragraph 11-B-1 and 11-B-2 of this Section. It is further agreed
that where a pilot's regular or adjusted vacation starts or ends between a
scheduled outbound and return trip said pilot may, at his option, move the
period of his vacation either forward or backward in order to fly a said
scheduled round trip, provided that in no case shall a MAC pilot move his
vacation period to extend into the following month. A pilot assigned to a line
of flying shall receive during his vacation period 2.8 hours of pay credit for
each vacation day. A reserve pilot shall receive during his vacation period 2.8
hours of pay credit for each vacation day. Vacation Year Preferencing and
Assignment of Vacations Based on pilot assignments shown on the January 1
Domicile Roster and in sufficient time to permit the preferencing and awarding
of vacations prior to February 1 for the prospective vacation year, the Company
will post the planned vacation allocation by status, equipment type and domicile
for each month of the vacation year. Such allocation shall provide not less than
seven per cent (7%) per month of the total vacation liability for the vacation
year in each status, equipment type and domicile for nine (9) months of the
vacation year and not less than six percent (6%) per month of the total vacation
liability for the vacation year in each status, equipment type and domicile for
the remaining three (3) months of the vacation year. All pilots will be eligible
to preference the above allocated vacation periods based on their status,
equipment type and domicile assignment as shown on the January 1 Domicile
Roster. Notwithstanding this provision, pilots who are surplussed as a result of
an equipment domicile closing who are awarded a bump but are not on the domicile
roster at their new assignment as of January 1, will be permitted to bid their
annual vacation during the annual vacation bidding period at their bump
assignment. Pilots who elect to split their vacation will designate their
preference as being for a primary, secondary or tertiary assignment. Not less
than the minimum percent per month of the total vacation liability for the
vacation year in each status and equipment type at each domicile shall, as of
February 1, be awarded in order of seniority based on the pilot's preference.
Pilots awarded vacation periods in accordance with sub-paragraph 11-D-1 and
11-D-2 above shall be notified of their vacation assignment not later than
February 1 preceding the vacation year in which the vacation is assigned. A
pilot assigned a vacation period under the procedures of this Paragraph D shall
take such vacation as assigned unless changed in accordance with the following:
 a. A pilot preferences and is awarded a different vacation period in accordance
    with the vacation preferencing procedures of Paragraph 11-E-1 below, which
    is prior to the vacation period he was awarded under the procedures of this
    Paragraph D.
 b. Prior to taking his assigned vacation period, he is activated in a different
    status, equipment type or domicile than that to which he was assigned on
    January 1. Under these circumstances, the Company may cancel the vacation
    assigned to him under this Paragraph D and reassign him to a different
    vacation period in accordance with Paragraph 11-E below.

Monthly Preferencing and Assignment of Vacations Voluntary Assignments Vacation
periods allocated in each month shall become firm sixty (60) days prior to the
first (1st) of each month. Eligibility of pilots to preference a vacation period
in a given status and equipment type for the month, shall be based on their
status and equipment type assignment as shown in the Domicile Roster published
for the month preceding. Preference of vacation periods for the month in which
eligible pilots shall take their vacation shall be granted in order of seniority
in each status and equipment type at each domicile. Pilots who elect to split
their vacation will designate their preference as being for a primary, secondary
or tertiary assignment. Pilots desiring to take their entire vacation as one
continuous assignment shall be awarded such vacation even though the last part
of one month and the first part of the following month are involved, provided
unassigned vacations are allocated in both months, and the pilot is eligible to
be assigned a vacation in both months and the pilot's seniority entitles him to
be assigned a vacation in the month his vacation starts. Each pilot assigned a
vacation in accordance with his preference shall be notified of the date of his
vacation assignment not less than sixty (60) days before the first (1st) day of
the month in which his vacation period falls. The pilot shall not be required to
take his vacation unless such notice is given. Once a pilot has been assigned
and notified of a vacation period in accordance with this Paragraph, such
vacation assignment shall not be changed without said pilot's concurrence except
when such pilot changes status, equipment type and/or domicile, under Section 8,
prior to or coincidental with his assigned vacation period. Any vacation periods
created and available within sixty (60) days of the vacation period shall be
offered to eligible pilots in the status and equipment type in order of their
seniority and may be assigned with the pilots' concurrence with less than sixty
(60) days notice required in sub-paragraph d above. Involuntary Assignments
 a. In the event there are insufficient preferences submitted for posted
    vacation periods in a status and equipment type at a domicile, the Company
    may assign pilots to such vacation periods in reverse order of seniority of
    the eligible pilots in each status and equipment type. Involuntarily
    assigned vacation periods shall be for ten (10) calendar days or the amount
    specified by the pilot unless (1) the balance of a pilot's vacation is less
    than ten (10) days, or (2) this period is the final split available to him
    under the provisions of Section 11-B-2; in which cases the balance of his
    vacation will be assigned. In no event shall a pilot receive more vacation
    periods than available to him under the provisions of Section 11- B-2.
    Vacation periods assigned to pilots involuntarily shall be considered to
    carry the lowest vacation priority which the affected pilot has remaining
    unused in the current vacation year.
 b.  
     1. Eligibility of pilots to be involuntarily assigned a vacation period in
        a given status and equipment type at a domicile in a given month shall
        be based on their status and equipment type assigned at the domicile as
        shown in the Domicile Roster published for the month preceding the month
        in which the involuntary assignment is to be made. A pilot who has a
        vacation (voluntary or involuntary) will be ineligible for involuntary
        assignment to a vacation in the same calendar month. A pilot who has a
        vacation (voluntary or involuntary) will be ineligible for involuntary
        assignment to a vacation in an adjoining calendar month unless there are
        no other pilots eligible for assignment. These restrictions shall not be
        applicable in the last two (2) months of the vacation year. A pilot will
        be ineligible for assignment under Section 11-E-2-a in a given vacation
        year if his retirement date falls within that vacation year.
     2. A pilot who plans to retire on a date that is not within the vacation
        year in which he will each normal retirement age (age 60) may make
        himself ineligible for involuntary vacation assignments during the
        vacation year in which he plans to retire by giving the Company written
        notice of his planned retirement date. Such notice must be provided to
        the Company on or before December 1 of the year which is prior to the
        beginning of the vacation year in which he plans to retire. (e.g. if the
        pilot plans to retire in the vacation year that runs from May 1, 2001
        through April 30, 2002; then his notice must be submitted to the Company
        not later than December 1, 2000.) In the event the pilot rescinds his
        intent to retire, he will do so by notifying the Company in writing and
        his unassigned vacation will be assigned at the discretion of the
        Company

 c. Each pilot involuntarily assigned a vacation shall be notified of the date
    of his vacation assignment not less than sixty (60) days before the first of
    the month in which the vacation falls, except that any vacation periods
    created and available within sixty (60) days of a vacation period which are
    not voluntarily accepted by pilots under the provisions of sub-paragraph
    11-E-1-e above, may be assigned to eligible pilots in inverse order of
    seniority in the status and equipment type, provided they are given not less
    than forty-five (45) days notice prior to the start of their vacation
    periods and provided further that no such notice shall be provided after
    schedule preferencing has closed for the month in which the vacation falls.
    Once a pilot has been assigned and notified of a vacation period in
    accordance with this Paragraph, such vacation assignment shall not be
    changed without said pilot's concurrence, provided that when a pilot who has
    been awarded a vacation assignment changes status, equipment type and/or
    domicile, under Section 8, prior to or coincidental with his assigned
    vacation period, the Company may require the pilot to forfeit that vacation
    assignment.
 d. Notwithstanding the provisions of Paragraph 11-D and 11-E of this Section, a
    pilot awarded a voluntary or involuntary vacation that conflicts with
    required transition training associated with an awarded assignment, may have
    the vacation cancelled and rescheduled in order to attend such training.
 e. In the event that a pilot is planned to be activated into a new assignment
    during the last three (3) months of the vacation year, with pilot
    concurrence, the Company may defer any awarded vacation scheduled to occur
    after his activation, until the following vacation year.
     1. A pilot who is scheduled to be trained as a result of an awarded
        assignment will not be awarded nor assigned to a monthly vacation that
        would be scheduled to begin during either of the next two schedule
        months following the month in which the pilot is scheduled to complete
        his training at DENTK.
     2. Should the application of the provisions of the above paragraph result
        in the Company being unable to assign all of a pilot's current year's
        vacation within that current vacation year, any unassigned vacation will
        be deferred to the following vacation year and thereafter will be
        administered under the provisions of Section 11-F.

Vacation Deferral In addition to the preference and assignment provisions in
11-D and 11-E, above, during the monthly preferencing for vacations in the last
quarter of the vacation year, a pilot may indicate a preference to defer his
remaining assigned and/or unassigned vacation into the following vacation year.
Deferred vacation must qualify as a full vacation "split" in the current
vacation year. The Company will determine the domiciles, equipment types and
statuses and the amount (if any) in which deferrals are required. Successful
volunteers will be notified of their deferral at the time vacations are
published for each month of the quarter. In the event deferrals become available
after the vacations are awarded, volunteers may be offered those deferrals when
they become available. Vacations deferred into the following vacation year under
any of the provisions of this Section 11 shall become part of the pilot's total
vacation due in the following vacation year and will be preferenced and assigned
as regular monthly vacations. Further, if ten (10) or more days of vacation have
been deferred from any single vacation year, the pilot shall be eligible to be
awarded one (1) or more additional vacation periods ("splits") in the new
vacation year, in addition to the periods already available to him under the
provisions of Section 11-B-2 in the year into which vacation has been deferred,
as follows:  In order to be eligible to be awarded additional vacation periods
during the year into which vacation has been deferred, the deferred vacation
alone must be able to qualify as one (1) or more legal vacation periods, under
either or 11- B-2-b, whichever provision is applicable to the pilot in question.
In order for deferred vacation to qualify for additional splits, the pilot must
have unused vacation that entitles him to a split opportunity for which he was
entitled in the year from which vacation is being deferred. Additionally, the
deferred vacation must total enough days to comply with the minimum length
requirement for each vacation period. Due to the advance notice requirements for
awarded vacations, it is recognized that deferred vacation time may not be
available to be preferenced in the first months of the new vacation year.


 Notwithstanding the provisions of this Section 11, the Company may offer and
individual pilots may accept, on a voluntary basis, the deferral of assigned
vacations in the first (1st) and second (2nd) vacation quarters to the remaining
months of the vacation year. The acceptance of the Company offer to the pilots
will be recognized in seniority order from among the pilots affected. Pilots
accepting deferral of their assigned vacation shall be assigned their remaining
vacation entitlement in accordance with their seniority and the provisions of
Section 11-E during the remaining months of the vacation year.

Any pilot who leaves the service of the Company shall be paid for all accrued
but unused vacation credit for the preceding vacation year in addition to any
other compensation due him at the date of termination of employment. In
addition, any pilot having a full year or more of service with the Company at
the time of leaving the Company's service will be paid for all accrued vacation
credit in the current vacation year up to the end of the month preceding the
separation, if:



He gives the Company at least ten (10) calendar days notice of intent to resign,
and He is not discharged for just cause.

Pilots who are furloughed in a reduction in force will be granted vacation pay
for all vacation time accrued to the end of the month preceding their furlough.



Vacation Trip Drop

The Company may also liquidate vacation as follows:



At the discretion of the Company, based upon its evaluation of available
manpower, a pilot may be allowed to drop a trip(s) with pay and reduce his
available vacation from his next year's accrual. Next year's accrual is that
vacation earned in the current year to be taken in the following year; except
that trips dropped between December 1 and May 1 shall be reduced from vacation
earned in the following vacation year. Such trip drop will be requested in the
same manner as ANP is currently administered (see Paragraph 11-J-4 of this
Agreement). The decision to use vacation days for the trip drop must be made by
the pilot at the time the request is granted. A pilot assigned to a line of
flying shall receive pay equal to the pay credit value of the trip dropped. A
reserve pilot will receive five hours (5:00) of pay credit for each reserve duty
day dropped. Vacation days used will correspond to trip days dropped, not to
duty periods dropped. Requests will be considered, on a first-come-first-served
basis; however, it is recognized that, because of better ability to forecast on
a short-range basis, as well as changing requirements, later requests may be
granted after earlier requests were denied. A vacation drop(s) may be allowed
which exceed the pilot's vacation accrual as of the time of the drop; however,
should the pilot later leave the Company before earning enough vacation to cover
this drop(s), the value of the drop(s) will be deducted from his last paycheck
and/or from other monies owed the pilot by the Company.

Section 12



Leave of Absence

 

When the requirements of the service will permit, a pilot may be granted a leave
of absence up to a maximum of three (3) years for any reason deemed adequate by
the Company. When such leave(s) are granted, the pilot shall retain and continue
to accrue seniority during such leave(s), provided, however, that he shall not
accrue any greater seniority nor shall his relative seniority position be
different than it would have been had he not been granted such leave; and,
provided, further, that the pilot maintains his airline pilot's certificate or
certificates. If, during such leave(s), a pilot shall permit his certificate or
certificates to lapse, his seniority shall accrue only to the date of lapse. A
pilot returning from an authorized leave or extension thereof shall be permitted
to resume his assignment at the domicile to which he was based immediately prior
to the beginning of such leave or, in the event his assignment has been moved,
to follow the assignment or, if a pilot while on leave has successfully
exercised bidding rights, he shall assume the new duties resulting from such
award and periods of absence shall not apply to the time limits prescribed in
Section 8-E.



 


 

 
 
 
 
 

When leaves are granted on account of sickness or injury, a pilot shall retain
and continue to accrue seniority and longevity, irrespective of whether or not
he is able to maintain his airline pilot's certificate or certificates, until he
is able to return to flight duty or is found to be unfit for such duty for a
continuous period of three (3) years. A pilot shall retain full bidding rights
while on such leave. A pilot will receive medical benefits in Letter 03-16 for
the period he is on this leave of absence, not to exceed three (3) years. In
addition, at the end of the three (3) years, should the pilot be unable to
return to active status, he will remain on leave status for up to an additional
three (3) years, and will continue to accrue only pilot seniority during this
extended period. (He will not be eligible for any benefits and/or seniority
credit for any other benefit during this extended period).



A pilot returning from leave occasioned by sickness or injury shall be permitted
to resume his assignment at the domicile at which he was based immediately prior
to the beginning of such leave or, in the event his assignment has been moved,
to follow the assignment or, if such pilot while on leave has successfully
exercised bidding rights, he shall assume the new duties resulting from such
award.



A pilot ordered to enter active military duty during a period of national
emergency or pursuant to law or a pilot classified as 1-A under the Selective
Service Act who is unable to obtain a deferment and chooses to enlist for
military duty in the Armed Forces, shall retain and continue to accrue
seniority, provided, however, that pilots so ordered to enter military service
shall continue to accrue seniority only during the period in which they are on
Armed Forces duty plus ninety (90) days and in no case will any such pilot
accrue seniority for a period exceeding six (6) years, unless otherwise provided
by law; provided, further that any such pilot shall not accrue any greater
seniority nor shall his relative seniority position be different than it would
have been had he not entered such military duty.



Any dispute arising hereunder concerning the physical fitness of a pilot shall
be settled in accordance with Section 14.



A pilot shall be granted a leave of absence for a period not to exceed four (4)
years to accept a position with the Association or to perform any duties
relating to council activities and will continue to accrue seniority while on
leave of absence, provided that during such period the pilot maintains his
airline pilot's certificate or certificates and provided, further, that the
Company shall not be obligated to grant such leave to more than two (2) pilots
concurrently.



A pilot shall be granted a leave of absence to accept a salaried position as an
officer with the Association and will continue to accrue seniority while on such
leave of absence, provided that during such period, the pilot maintains his
airline pilot's certificate or certificates and, provided further, that the
Company shall not be obligated to grant such leave to more than two (2) pilots
concurrently.



When a pilot takes parental leave pursuant to the terms of the Pilot Family
Medical Leave Policy for the Birth or Adoption of a Child, the pilot will have
the ability to choose current year's vacation or next year's vacation to cover
the absence. Should the pilot chose to move a current year vacation, he will be
allowed to move this vacation from a month when he can fly to a period
associated with the upcoming required absence, and the vacation must then be
liquidated during that period. He must notify his Flight Office in writing at
least 45 days prior to the month in which the vacation is scheduled or the month
in which he desires to take the vacation, whichever is earlier. If the planned
absence unexpectedly becomes unnecessary or otherwise terminates prior to the
liquidation of the deferred vacation, the remaining deferred vacation will be
liquidated per the Agreement. Vacation as described herein can be deferred into
a subsequent vacation year provided the planned absence is projected into that
period.



If a pilot is working a trip and it becomes necessary for him to return home to
begin the planned parental leave, he will be provided NRPS travel to his home.
Contract Admin Home

Section 13



Sick Leave



Pilots will be credited with five (5) hours of sick leave credit for each month
of employment which entitles him to the accrual of longevity as a pilot up to a
maximum of one thousand (1000) hours. A pilot who has accrued more than 1000
hours of sick leave credit as of May 1, 2003, will maintain his sick leave
balance. However, this pilot will not accrue any sick leave credit under this
paragraph until his sick leave balance falls below 1000 hours.
 a. During a pilot's first year of service he may be paid no more than sixty
    (60) hours from a negative sick leave bank. These hours will be debited
    against sick hours accrued as stated in paragraph A.1 above.
 b. During a pilot's first year of service, if he makes up the days missed, if
    on reserve, or picks up and performs open flying equivalent to the actual
    flight hours lost, if a lineholder, his sick leave account will be restored
    by the number of actual hours flown.

Sick leave with pay in case of actual sickness will be granted up to the number
of hours of sick leave credited to the pilot at the time, as follows:
     
    The accumulated sick leave credit of a pilot assigned to a line of flying
    will be charged with the number of actual flight hours he missed and for
    which he was paid due to sick leave.
 a. The accumulated sick leave credit of a pilot on reserve will be charged with
    five (5) hours for each duty day missed due to sick leave. A reserve pilot
    will not be charged for the day he calls off sick leave provided he calls
    off before twelve (12 noon) local domicile time. If the reserve is required
    to obtain medical clearance and is unable to call off sick prior to 12 noon,
    he will not be charged for that day.

A pilot who is granted sick leave with pay for the entire month, may request
payment of 2/3rds salary in lieu of the amount specified in sub-paragraph 3-a
and b above. Such pilot's accumulated sick leave credit would be reduced


 

 
 
 
 
 

by fifty-nine (59) hours in the B747-400, B777 and B767/757 fleets and by
sixty-three (63) hours in the A320/319 and B737-300/500 fleets. To exercise this
option, a pilot must notify the Company in writing within one (1) day after the
end of the month in which he was granted the full month sick leave with pay.



Sick leave with pay will be granted only in cases of actual sickness. The
Company may require a doctor's certificate before paying such sick leave. Dental
and doctor appointments will not be considered as a basis for paid sick leave
unless it can be shown that the dentist or doctor in question does not maintain
office hours outside the pilot's scheduled work time or on his days off. Sick
leave with pay will not be granted while a pilot is on a leave of absence. Only
those pilots who have filed an occupational sick leave claim prior to the
effective date of this agreement will be eligible for Occupational Sick Leave
pay under the terms of the 2000 pilot Agreement. If the claim is approved by the
Corporate Medical Department, such pilots will continue to deplete their
Occupational Sick Leave bank and they will not accrue any additional
Occupational Sick Leave. While depleting their Occupational Sick Leave bank,
such pilots will, however, accrue sick leave as provided in paragraph A-1 above.
Should a pilot who is eligible for Occupational Sick Leave under this paragraph
return to work before exhausting his occupational sick leave bank, any remaining
occupational sick leave balance will be extinguished upon his return to work.


 

 
 
 
 
 
 
 

When it is necessary for a pilot to be absent from work because of occupational
injury or illness, he must request payment for occupational illness or injury
leave in writing not later than the pay period following his return to service
on a form provided by the Company. A doctor's certificate may be required before
granting pay for this purpose. In the event he receives Workmen's Compensation
and/or state disability benefits because of such absence, he shall turn over
such compensation to the Company and shall have his sick leave or occupational
illness or injury credit used in connection with such injury or illness restored
to the extent that the compensation offsets the pay granted. Credits will be
restored only in units of one (1) hour.
 A. All credit for non-occupational sick leave and for occupational illness or
    injury leave will be cancelled if employment ceases for any purpose, and no
    payment for any such accumulated credit will be made at any time.
    Non-occupational sick leave and occupational illness or injury leave will
    not accrue while a pilot is on leave of absence.
 B. Each pilot's current accrual of sick leave will be computed and included
    with one paycheck each month.

Section 14



Physical Examinations



A pilot shall be notified in writing as to his failure to pass such physical
examination required by the Company. The pilot shall, at his request, be
furnished with copies of all medical tests, x-rays and any other documentation
or information which was utilized to determine the pilot's inability to pass the
Company physical examination. The above shall be provided at no cost to the
pilot. All information contained in or related to a pilot's medical file shall
be kept confidential and not released to anyone except by the pilot's specific
written consent. When required by a court order or other legal requirement to
release information, the pilot will be notified of such action. Should action be
taken under 14-B below, all medical records pertinent to the case will be made
available to the doctors involved.


Any pilot hereunder who fails to pass a Company physical may, at his option,
have a review of his case in the following manner:

He may employ a qualified medical examiner of his own choosing, at his own
expense, for the purpose of conducting a physical examination for the same
purpose as the physical examination made by the medical examiner employed by the
Company, provided that he communicate, in writing, to his Flight Manager the
name of the medical examiner he has chosen. A copy of the findings of the
medical examiner chosen by the pilot, recorded on a pertinent form furnished by
the Company with such supplementary attachments as the medical examiner may deem
pertinent to a true evaluation of the examinee's physical fitness and
qualification for flying duty, shall be furnished to the Company. In the event
that such findings verify the findings of the medical examiner employed by the
Company, no further medical review of the case shall be afforded. In the event
that the findings of the medical examiner chosen by the pilot shall disagree
with the findings of the medical examiner employed by the Company, the Company
will, at the written request of the pilot, ask for the two medical examiners to
agree upon and appoint a third qualified and disinterested medical examiner,
preferably a specialist in Aviation Medicine, for the purpose of making a
further physical examination of the employee. Such three (3) doctors, one
representing the Company, one representing the pilot affected and one the
disinterested doctor approved by the Company doctor and the pilot's doctor,
shall constitute a board of three (3), the majority opinion of which shall
decide whether the pilot is physically qualified for flying duty. The expenses
of the employment of the third medical examiner shall be borne one-half (1/2) by
the pilot and one-half (1/2) by the Company. Copies of the board's report shall
be furnished to the Company and to the pilot. In the event a third medical
examiner is utilized who finds the pilot physically qualified for flying duty,
he shall be returned to flying status in the position he left or have the option
of bumping to any position his seniority would have allowed him to be awarded on
any bid that was posted and awarded subsequent to his failure to pass a Company
physical examination and shall be paid for time lost in an amount which he would
ordinarily have earned had he been continued in service. Any sick leave reduced
from the pilot's account due to his failure to pass a Company physical shall be
returned to his account if he is returned to flying duty. This same procedure
may be used should there be disagreement between a pilot and the Company wherein
the pilot believes himself permanently unfit for flight duty and the Medical
Department of the Company does not agree.

In the event a pilot fails to pass a Company physical examination but is able to
pass an FAA 1st class physical examination, the procedures set forth in
Paragraph 14-B may be initiated by said pilot.  Under this circumstance only, if
the pilot exhausts his non-occupational sick leave bank while waiting for the
conclusion of the medical arbitration process, he will be paid until the
arbitration is concluded. The pilot will receive a monthly salary equal to the
monthly lineholder guarantee for the position (status and equipment type) he
holds, provided this compensation will be refunded if the Company prevails in
the medical arbitration.


 
 



In the event a pilot cannot pass an FAA 1st class physical examination, but can
pass an FAA 2nd class physical examination and reasonable medical judgment
indicated that he may obtain an FAA 1st class medical certificate in the future,
the Company shall utilize the pilot in the highest position to which he elects
to bid or bump and for which he is medically qualified to fly. The procedures of
Paragraph 14-B may be initiated by a pilot in the event of any dispute under
this Paragraph D.



A pilot may take his Company physical at other than his home domicile, provided
he gives his domicile Medical Department sufficient notice to have his medical
records transferred to the domicile conducting the Company physical. Any pilot
required to travel out of domicile to take a Company physical, due to lack of
Company medical facilities (or designated alternate) at his location, will be
provided expenses in accordance with Section 4-A-1 and hotel accommodations, if
necessary. Should the United Corporate Medical Department permanently cease
operations, each United pilot shall be entitled to up to $50.00 annually for a
FAA required EKG.



When taken in conjunction with a Company physical, the Company will offer any
pilot age 50 or over an optional PSA test at no charge to the pilot. Should the
pilot choose not to request a PSA test as part of his annual company physical,
an annual PSA test for men age 50 and over will be a covered expense under the
medical plan.

An annual cervical cytology screening will be a covered expense under the
medical plan. This expense will be reimbursed at 80%, up to a maximum medical
plan reimbursement of $150.

Contract Admin Home



Section 15



Workmen's Compensation Benefits

 

If a pilot has complied with the provisions of Section 13-A and it has been
determined by the Company, or by the governing legal requirements, that the
pilot is entitled to Worker's Compensation Benefits, the Company shall provide
such benefits as follows: Without prejudice to any alternative rights to file a
claim which may accrue in another jurisdiction, the Company and Association have
agreed that the Company will consider all pilots to be eligible to file for
Workmen's Compensation Benefits in the State of Illinois, due to the Company's
headquarters, which is the pilots' base of employment, being located in
Illinois. This provision shall apply to all pilots, whether scheduled in
domestic or international operations.



The monetary benefits so paid shall be in addition to any monetary benefits paid
pursuant to the provisions of Paragraph 16-A of Section 16 and will be paid to
the beneficiaries prescribed by the applicable law as herein provided.



Section 16



Missing Benefits

When any pilot in the service of the Company becomes missing or kidnapped while
engaged in operations for the Company, he shall be allowed compensation as set
forth in Section 3-B for a period of one (1) year after the date of either of
the above or until the date that death is established, whichever first occurs.
If, upon expiration of such one (1) year period, any such pilot is still missing
or if prior to that time death is established, the Company shall pay or cause to
be paid the death benefits provided for in Section 15-A and B, whichever is
applicable. Pilots shall maintain and continue to accrue seniority and longevity
for pay purposes during the period they are missing.



The monthly compensation allowable under Paragraph 16-A of this Section to a
pilot who is missing or kidnapped shall be credited to such pilot on the books
of the Company and shall be disbursed by the Company in accordance with written
directions from him. The Company shall require each pilot hereafter employed by
the Company to execute and deliver to the Company prior to such employment a
written direction in the form set forth herein. The Company shall, within thirty
(30) days after the signing of this Agreement, notify all pilots of the
provisions of this Section of the contract and furnish all pilots a copy of the
form hereinafter set forth to be completed by the pilot and filed with the
Company. Any payments due to any pilot under this Section which are not covered
by a written direction as herein provided shall be held by the Company for such
pilot and, in the event of his death, shall be paid to the legal representatives
of his estate. The direction referred to shall be in substantially the following
form:



"To United Air Lines, Inc.



Date: "You are herein directed to pay all monthly compensation allowable to me
under Paragraph A of Section 16 of that certain Agreement between United Air
Lines, Inc., and the Air Line Pilots in the service of United Air Lines, Inc.,
as represented by the Air Line Pilots Association, International, dated as
follows:



$ per month



to



(address)



as long as living, and thereafter to



(name)



(address)



as long as living."



"The balance, if any, and any amounts accruing after the death of all persons
named in the above designations shall be held for me, or in the event of my
death before receipt thereof, shall be paid to the legal representatives of my
estate."



"The foregoing direction may be modified from time to time by letter signed by
the undersigned and any such modification shall become effective upon receipt of
such letter by you." "Payments made by the Company pursuant to this direction
shall fully release the Company from the obligation of making any further
payment with respect thereto."



(pilot's signature)



A pilot who is imprisoned in a foreign country for an action that is related to
his duties for the Company shall be eligible for the compensation set forth in
Section 16-A above. In the event a pilot is kidnapped or wrongfully imprisoned
while engaged in the service of the Company, the Company, in conjunction with
the Association, will diligently work to enlist the active assistance of
governments and governmental agencies in an effort to gain the release of the
pilot(s).

If a pilot is not returned home within one year, both the Company and
Association agree to meet and review the individual circumstances of the case
and review applicable benefits to the pilot's family.

Contra



ct Admin Home Instruction Page



Section 17



Grievances

 A. Non-Disciplinary Grievances


 

 
 
 
 
 

Any pilot or group of pilots, including probationary pilots, covered by this
Agreement who have a grievance concerning any action of the Company affecting
them, except matters involving discipline or discharge, shall have such
grievance considered in accordance with the following procedures provided such
grievance is filed within one hundred and eighty (180) days after the pilot(s)
reasonably would have had knowledge of the facts upon which the grievance is
based. This does not preclude claims for adjustment arising out of bookkeeping
errors beyond one hundred and eighty (180) days.



A written request for a hearing setting forth a detailed statement of the known
facts out of which the grievance arose and a request for relief shall be filed
with his or their Manager/Director of Flight Operations. A hearing shall be held
within not less than ten (10) days nor more than twenty (20) calendar days after
receipt of such written request by the Manager/Director of Flight Operations or
his designee and within fifteen (15) calendar days after the close of the
hearing of the Manager/Director of Flight Operations or his designee shall
announce his decision in writing. All notices of hearings and decisions reached
therein shall be in writing to the signator of the grievance, with copies to the
grievant(s), to the Legal Department of the Association (staff attorney), the
Local Executive Council Chairman, Local Grievance Chairman, MEC Grievance
Chairman and the MEC Chairman. If an appeal is desired such appeal shall be made
in writing to the Senior Vice President-Flight Operations, with a copy to the
Manager/Director of Flight Operations provided such appeal is filed within
thirty (30) calendar days after the date the decision was received by the
grievant(s). Such appeal hearing shall be held within fifteen (15) calendar days
after the receipt of the written appeal by the Senior Vice President-Flight
Operations. Within fifteen (15) calendar days after the close of such appeal
hearing, the Senior Vice President-Flight Operations or his designee shall


 

 

announce his decision in writing to the grievant(s) and furnish a copy to the
Legal Department of the Association (staff attorney), the Local Executive
Council Chairman, Local Grievance Chairman, MEC Grievance Chairman and the MEC
Chairman.



Further appeal, if made, shall be to the "United Air Lines Pilots' System Board
of Adjustment" as provided for in Section 18 of this Agreement, provided such
appeal is made within sixty (60) calendar days from the date of receipt by the
Legal Department of the Association (staff attorney) of the decision of the
Senior Vice President-Flight Operations or his designee, except as provided in
17-A-6 below. The sixty (60) day time period for the submission of
non-disciplinary grievances to the Pilots' System Board of Adjustment, pursuant
to Section 17-A-5 and 18 of the collective bargaining agreement, will be
extended for any grievance under review by the UAL-MEC Grievance Review Panel
until thirty (30) days after a determination by such panel on submission of such
grievance to the System Board or until sixty (60) days after entry of a final
judgment (including appeals) in any legal proceedings resulting from a
determination not to submit any such grievance to the System Board, whichever
occurs later. The Association will advise the Company of a grievance pending
before the UAL-MEC Grievance Review Panel within the sixty (60) day time period
established under Section 17- A-5 of the agreement and will advise the Company
of any legal proceedings within sixty (60) days after commencement. Should the
disposition of the case result in a judgment which includes recognition of an
accrued liability by the Company, such liability shall not continue to accrue
during the period from the date the notice of review was filed until the date
the appeal was filed. Furthermore, the members of the System Board of Adjustment
(including the neutral in five member Board proceedings) shall not be advised
that any such grievance was considered by the UALMEC Grievance Review Panel or
of any determination by such panel or of subsequent legal proceedings and shall
not consider any such matters in hearing and deciding any such grievance.
Grievances Filed By The MEC Chairman

The MEC Chairman or his designee may by written request ask for a review by the
Senior Vice President-Flight Operations of any alleged misapplication or
misinterpretation of this Agreement which is not at the time the subject of a
grievance. The relief sought shall be limited to a change in future application
or interpretation of the Agreement. The Senior Vice President-Flight
Operations/designee shall have twenty (20) days after receipt of the request for
review in which to investigate and issue a decision; unless a hearing is
requested by either party, in which case the decision shall be due fifteen (15)
days after the hearing. If the decision is not satisfactory, further appeal may
be made in writing by the President of the Association to the "United Air Lines
Pilots' System Board of Adjustment" as provided for in Section 18 of the
Agreement, provided such appeal is made within thirty (30) calendar days from
the receipt by the Legal Department of the Association (staff attorney) of the
decision of the Senior Vice President-Flight Operations. It is understood such
right under this sub-paragraph shall not apply to hypothetical cases or
situations.
 
 
 
 

Discipline and Discharge


Before a pilot is disciplined or discharged, such pilot shall be notified in
writing by the Company of the precise charge or charges against him. The Letter
of Charge shall include the following statement: "A copy of this letter has been
sent to the Association. If you desire Association representation, you must
contact your local Association representative." Such pilot shall be given at
least ten (10) days to secure the presence of witnesses and gather evidence and
shall have the right to be represented by counsel, an employee of the Company or
his duly accredited Association representative(s). A hearing shall be held by
the Manager/ Director of Flight Operations or his designee within fifteen (15)
calendar days after the issuance of the charge; unless the pilot, through no
fault of his own, did not receive the charge in time to have had the ten (10)
days required above; in which case the hearing will be rescheduled, if
requested, to provide the required ten (10) days. Within fifteen (15) calendar
days after the close of the hearing, a decision shall be announced in writing
and a copy shall be furnished to the Legal Department of the Association (staff
attorney), the Local Executive Council Chairman, Local Grievance Chairman, MEC
Grievance Chairman and the MEC Chairman, unless the grievant specifically
requests that such copies not be sent. During the course of the investigation
conducted in accordance with Paragraph 17-B-1 above, the Company may hold the
pilot out of service. While held out of service, the pilot shall continue to
receive pay until the effective date of the written decision determining the
action to be taken. Any extension of time limits granted at the request of the
pilot shall be on a without pay basis for the period of the extension. The pilot
shall continue to receive full pay and benefits during any extension granted at
the request of the Company. If the pilot is dissatisfied with any discipline
(excluding termination of employment) and desires to appeal, he shall within
thirty (30) calendar days after receiving such decision make a written appeal to
the Senior Vice President- Flight Operations. If the discipline imposed includes
termination of employment, that discipline will be considered to be appealed to
the Senior Vice President-Flight Operations, as above, without specific appeal
action being required; unless the affected pilot specifically requests that such
appeal not be made. The Senior Vice President-Flight Operations or his designee
shall hear such appeal within fifteen (15) calendar days after receipt of the
pilot's written request therefore. Within fifteen (15) calendar days after
hearing such appeal, the Senior Vice President-Flight Operations or his designee
shall announce his decision in writing to the pilot and, unless otherwise
requested, furnish a copy to the Legal Department of the Association (staff
attorney), the Local Executive Council Chairman, Local Grievance Chairman, MEC
Grievance Chairman and the MEC Chairman. If such decision involves termination
of employment, that decision shall be copied to the Pilot System Board of
Adjustment and shall be considered by the Board as a request to docket the case,
on appeal; unless the affected pilot specifically requests that such appeal not
be filed. Further appeal by the grievant(s), if made, shall be to the "United
Air Lines Pilots' System Board of Adjustment" as provided for in Section 18 of
this Agreement, provided such appeal is made within sixty (60) days from the
date of receipt by the grievant(s) of the decision of the Senior Vice
President-Flight Operations or his designee. If the case involved termination of
employment, appeal will be automatic, as described in B-4 above. Nothing in this
Section shall be construed as extending the rights of this Paragraph B to a
pilot during his probationary period. General The time limits set forth in
Paragraph 17-A and 17-B of this Section may be extended by mutual agreement of
the Company and the grievant or the Association. If any decision of the Company
under the provisions of this Section is not appealed by the grievant(s) within
the time limits prescribed herein for such appeal or any extension mutually
agreed upon, the decision of the Company shall be final and binding. If any
hearing or decision required of the Company under the provisions of this Section
is not provided within the time limits herein, or any extension mutually agreed
upon, the grievant(s) shall consider the request denied and may appeal it to the
next step of the grievance procedure. Any grievance appealed to the Senior Vice
President-Flight Operations may not be remanded to the preceding step without
the concurrence of the grievant. Nothing in this Section shall be construed to
prevent the Company from holding a pilot out of service pending an investigation
and hearing and appeal therefrom.
 a. If, as a result of any hearing or appeals therefrom, a pilot is exonerated,
    he shall be made whole for any and all pay and benefits and shall, if he has
    been held out of service, be reinstated without loss of seniority.
 b. If, as a result of any hearing or appeals therefrom, a pilot is exonerated,
    all personnel records shall be cleared of the charges.

When it is mutually agreed that a stenographic report is to be taken of a
hearing in whole or in part, the cost will be borne equally by both parties to
the dispute. When it is not mutually agreed that a stenographic report of the
proceedings be taken and such stenographic record of the hearing is made by
either of the parties to the dispute, a copy shall be furnished to the other
party to the dispute upon request, provided that the cost of such written record
so requested shall be borne equally by both parties to the dispute. The filing
of all grievances, decisions and appeals thereof and notification in writing
shall be accomplished by personal delivery or by depositing such notice in the
U. S. Mail, postage prepaid, Certified Mail, addressed to the last known address
of the party to whom the notice is being given and shall be deemed as being
"filed" on the date of personal delivery or the date of postmark. Grievants,
witnesses and representatives who are employees of the Company shall receive
free transportation over the lines of the Company from the point of residence,
duty or assignment to the point of hearing and return to the extent permitted by
law. Also, grievants, witnesses and their representatives who are employees may
be granted a leave of absence, subject to the needs of the service, and the
necessary transportation (NRPS) on the Company line for the purpose of
investigating and gathering evidence associated with the grievance to the extent
permitted by law. When a pilot is chosen to act as representative of or a
witness for another pilot, such pilot shall be given leave of absence for a time
sufficient to permit him to appear as such representative or witness. If more
than one (1) management representative is present (including the Flight Manager)
at an investigation hearing or conference with a pilot concerning a matter which
may result in disciplinary action, such pilot will be advised by the Company of
his right to have a representative of his choice present, provided such
representative will be available within a reasonable period of time not to
exceed twenty-four (24) hours. Further, when a pilot is requested to appear at
such investigation hearing or conference, he shall be advised of the nature of
the subject to be discussed. The Company shall consider any disciplinary action
taken against a pilot as cleared from the pilot's record after a two (2) year
period of active service (three (3) years in the case of discipline resulting
from flying proficiency) from the date of issuance if no further discipline has
been imposed during that period. The pilot's record may be cleared earlier,
when, in the judgment of the Company, his performance warrants such action. A
pilot will be furnished a copy of any information which is placed in his
personnel file that may be used in the evaluation of his performance and/or
employment relationship. A pilot or his authorized representative shall have
access to all relevant grievance related material at such time as there is an
active grievance on file that could result in discipline or discharge.

Section 18



System Board Of Adjustment

In compliance with Section 204, Title II, of the Railway Labor Act, as amended,
there is hereby established a System Board of Adjustment, and shall be known as
the "United Air Lines Pilots System Board of Adjustment" hereinafter referred to
as the "Board." The Board's purpose shall be to adjust and decide disputes which
may arise under the terms of the Pilots Agreement when such disputes have been
properly submitted to the Board.

Composition of the Board The Board shall consist of four (4) members, two (2) of
whom shall be selected and appointed by the Association and two (2) of whom
shall be selected and appointed by the Company, and such appointees shall be
known as "Board Members." In addition, the Association and the Company shall
each designate three (3) alternates, and in the event of the unavailability of a
Board Member, the respective party shall designate the alternate to act as a
Board Member in place of the absent Board Member. The two (2) Board Members
appointed by the Company, and the two (2) Board Members appointed by the
Association and their alternates shall serve for one year from the date of their
appointment, and, thereafter, until their successors have been duly appointed.
Vacancies shall be filled in the same manner as is provided herein for the
selection and appointment of the original Board Members and the original
alternates. The Board Members shall select a Chairman and a Vice Chairman, both
of whom shall be members of the Board. The term of office of Chairman and Vice
Chairman shall be one (1) year. Thereafter, from year to year, the Board shall
designate one of its members to act as Chairman and one to act as Vice Chairman
for one (1) year terms. The office of Chairman shall be filled and held
alternately by the Board Member appointed by the Association and by a Board
Member appointed by the Company. When a Board Member appointed by the
Association is Chairman, a Board Member appointed by the Company shall be Vice
Chairman, and vice versa. Subject to the provisions of Paragraph 18-F, the
aforesaid Chairman, or, in his absence the Vice Chairman, shall preside at
meetings of the Board and at hearings. Both shall have a vote in connection with
all actions taken by the Board. The Board shall meet twice monthly in the city
where the general offices of the Company are maintained, (unless a different
place of meeting is agreed upon by the Company and the Association) provided
that at such times there are cases filed with the Board for their consideration.
Jurisdiction of the Board The Board shall have jurisdiction over disputes
between any employee covered by the Pilots Agreement and the Company growing out
of grievances or out of interpretation or application of any of the terms of the
Pilots Agreement. The jurisdiction of the Board shall not extend to proposed
changes in hours of employment, rates of compensation or working conditions
covered by existing agreements between the parties hereto, or as subsequently
executed. The Board shall consider any dispute properly submitted to it by the
President of the Association or by the Senior Vice President-Flight Operations,
when such dispute has not been previously settled in accordance with the terms
provided for in Section 17. Proceedings Before The Board All disputes properly
submitted to the Board for consideration shall be addressed to the Members of
the Board, including all papers and exhibits in connection therewith. Each case
submitted shall show:
 a. Question or questions at issue.
 b. Statement of facts.
 c. Position of employee or employees. When desired, joint submissions may be
    made, but either party may submit the dispute and its position to the Board.
    No matter shall be considered by the Board which has not first been handled
    in accordance with the provisions of Section 17 including the rendering of a
    decision thereon by the Senior Vice President-Flight Operations.

Upon receipt of notice of the submission of a dispute, the Chairman shall set a
date for hearing, which shall be at the time of the next regular meeting of the
Board, as provided in Paragraph 18-B-5 of this Section, or, if at least two (2)
Board Members consider the matter of sufficient urgency and importance, then at
such earlier date and at such place as the Chairman and Vice Chairman shall
agree upon, but not more than fifteen (15) days after such request for meeting
is made by at least two (2) of said Board Members, and the Chairman shall give
the necessary notices in writing of such meeting to the Board Members and to the
parties to the dispute. Employees covered by this Agreement may be represented
at Board hearings by such person or persons as they may choose and designate,
and the Company may be represented by such person or persons as it may choose
and designate. Evidence may be presented either orally, or in writing, or both.
On request of any individual Board Member, the Board may, by majority vote, or
shall, at the request of the two (2) Board Members appointed either by the
Company or the Association, summon any witnesses who are employed by the
Company, and who may be deemed necessary by the parties to the dispute, or by
either party, or by the Board itself, or by the two (2) Board Members appointed
either by the Company or the Association. The number of witnesses summoned at
any one time shall not be greater than the number which can be spared from the
operation without extreme interference with the services of the Company. Unless
and until the provisions of Paragraph 18-F of this Section become applicable,
the Board, composed of two (2) Board Members appointed by the Company and two
(2) Board Members appointed by the Association, or their respective alternates,
shall be competent to hear the disputes properly submitted to it and to decide
said disputes properly submitted to it and to decide said disputes by majority
vote. Decisions of the Board so composed shall be final and binding upon the
parties hereto and shall be rendered no later than forty-five (45) days after
the close of the hearing. The Panel of Referees The Company and the Association
shall, by mutual agreement, establish a panel of potential neutral referees who
will serve individually as the neutral and presiding member of the Board when a
referee is either required or requested under the provisions of Paragraph 18-F
of this Section. The scheduling of these referees shall be by the mutual
agreement of the parties. At as early a date as practicable after the selection
of the panel of referees referred to above, and upon the request of either
party, the first named referee shall meet with representatives of the Company
and representatives of the Association for the purpose of reviewing and
streamlining the System Board procedures which are not contained within this
Agreement but have been developed by the Board. The basis for such review and
modification shall be simplicity, expedition and fairness. The referee shall be
empowered to make the final decision in such review and modification. In any
event, when a referee sits as a member of the Board pursuant to Paragraph 18-F
of this Section, he shall have the right to modify such procedures for the
purpose of that hearing. Either the Company or the Association by four (4)
month's written notice to the other may, without cause, remove any of the named
referees. In such event, the referee so removed shall complete matters, if any,
pending before him pursuant to Paragraph 18-F of this Section, and the remaining
referee or referees shall serve in the relative order as originally designated.
When a referee is removed, pursuant to this Paragraph, the parties shall meet to
select a replacement as soon thereafter as practicable. Procedure in Event of
Deadlock Within ten (10) days after the submission of a dispute to the Board
pursuant to Paragraph 18-D-1 of this Section, either the Association or the
Company may by written notice to the other, state its desire that the dispute be
heard by a five (5) member Board consisting of the two (2) Board Members
appointed by the Association and two (2) Board Members appointed by the Company,
or their respective alternates, and a member of the panel of potential referees
established pursuant to Paragraph E of this Section. In such case, the referee
shall be selected in accordance with Paragraph 18-E of this Section. Where the
hearing in a dispute properly submitted to the Board has commenced before the
Board, and where the Board is then composed solely of the two (2) Board Members
appointed by the Company and the two (2) Board Members appointed by the
Association, or their respective alternates, and where the Board is unable by
majority vote to decide an issue before it relative to the dispute being heard,
the Board shall declare itself deadlocked and it shall select a referee from the
panel established pursuant to the subject in the order specified in Paragraph E
of this Section. In the event the Board has failed to decide such issue or
declare itself deadlocked within forty-five (45) days after the issue has been
heard by the Board, then the Board shall be deemed to be deadlocked for the
purpose of this Paragraph and shall select a referee as herein provided. The
referee so selected shall thereupon join the Board as a member and as the
Chairman thereof in the subsequent consideration and disposition of the matter
over which the Company and Association Board Members deadlocked and in the
subsequent hearing, consideration and disposition of the dispute then being
heard. When composed of five (5) members as a result of the procedures set forth
in Paragraph 18-F-1 or 18-F-2, the Board shall be competent to hear the dispute
properly submitted to it and to decide said dispute by majority vote. Decisions
of the Board so composed shall be final and binding on the parties and shall be
rendered no later than forty-five (45) days after the close of the hearing.
Where the hearing in a dispute properly submitted to the Board has concluded,
and where the Board is then composed solely of the two (2) Board Members
appointed by the Company and two (2) Board Members appointed by the Association,
or their respective alternates, and where the Board is unable by majority vote
to decide the dispute, the Board shall declare itself deadlocked and it shall
select a referee from the panel established pursuant to Paragraph 18- E of this
Section. In the event the Board has failed to render a decision or declare
itself deadlocked within the forty-five (45) day period provided in Paragraph
18-D of this Section, then the Board shall be deemed to be deadlocked for the
purpose of this Paragraph and shall select a referee as herein provided. The
referee so selected shall thereupon join the Board as a Board Member and as the
Chairman thereof in the sub-sequent consideration and disposition of the
dispute. Within forty-five (45) days after the selection of the referee as
provided in the preceding Paragraph, the five (5) member Board shall consider
and review the prior record in the dispute, and it may call such witnesses and
receive such evidence as it may deem necessary. Either party may make written
request to the Board for the privilege of presenting witnesses or documentary
evidence, and the Board may in its discretion permit such presentation. When
composed of five (5) members as a result of the procedure set forth in Paragraph
18-F-4 above, the Board shall be competent to decide said dispute by majority
vote. Decisions of the Board so composed shall be final and binding on the
parties and shall be rendered no later than forty-five (45) days after the Board
has considered and reviewed the prior record in the dispute and/or has received
such additional evidence as deemed necessary, whichever is later.

In the event the Board is unable to comply with the time limits specified in
Paragraph 18-D and 18-F above, the Chairman of the Board shall prior to the
expiration of forty-five (45) days notify both parties in writing of the reasons
the Board is unable to comply with the time limits, and give a date as to when a
decision will be rendered.



General The expenses and reasonable compensation of the referees selected as
provided herein shall be borne equally by the Company and the Association. The
time limits specified in this Section may be extended by mutual agreement of the
Company and Association. Nothing herein shall be construed to limit, restrict or
abridge the rights or privileges accorded either to the employees or to the
employer, or to their duly accredited representatives, under the provisions of
the Railway Labor Act, as amended. The Board shall for a minimum period of five
(5) years maintain a complete record of all matters submitted to it for its
consideration and of all their findings and decisions. The Company and the
Association will assume the compensation, travel expense and other expenses of
the Board Members selected by them. Each of the parties hereto will assume the
compensation, travel expense and other expenses of the witnesses called or
summoned by it. Grievants, witnesses and representatives who are employees of
the Company shall receive free transportation (NRPS) over the lines of the
Company from the point of residence, duty or assignment to the point at which
they must appear as witnesses and return, to the extent permitted by law. The
Chairman and the Vice Chairman designated pursuant to Paragraph 18-B-4, acting
jointly, shall have the authority to incur such other expenses as in their
judgment may be deemed necessary for the proper conduct of the business of the
Board and such expenses shall be borne one-half by each of the parties hereto.
Board Members who are employees of the Company shall be granted necessary leaves
of absence for the performance of their duties as Board Members. So far as space
is available, Board Members shall be furnished free transportation over the
lines of the Company, for purpose of attending meetings of the Board, to the
extent permitted by law. It is understood and agreed that each and every Board
Member shall be free to discharge his duty in an independent manner, without
fear that his individual relation with the Company or with the employees may be
affected in any manner by any action taken by him in good faith in his capacity
as a Board Member. The Board shall have the authority for the administration and
interpretation of this Section of the Agreement. In the event the Board cannot
agree on the administration or interpretation of this Section, they shall refer
the matter to the first named referee or his designee. In the event a member of
the panel of referees is more than thirty (30) days overdue beyond the time
limits specified in Paragraph 18-D and 18-F above in the rendering of a
decision, he shall not be considered eligible for assignment of additional cases
until such decision is rendered (except by mutual agreement between the Company
and the Association).

Section 19



Crew Complement

The Company agrees that no United Airlines B-747-400, B- 777, B-767/757,
A-320/319, or B737-300/500 shall be operated in scheduled commercial operation,
including courtesy, publicity, charter, or ferry flights, unless the minimum
crew on such aircraft consists of two (2) pilots from the Pilot's System
Seniority List.



Section 20



Allocation, Assignment and Scheduling of Flying

Flight Crew Resources shall be responsible for allocation of hours, assignment
to allocation, construction of trip pairings, duty period assignment, assignment
to domicile(s) of all trips (including charters) and lines of flying and all
known open flying in accordance with the provisions of this Agreement.

 a. No revision of such pairings, duty period assignment or assignment to
    domicile(s) of trip(s) may be made unless approved by Flight Crew Resources
    and discussed with the System Schedule Committee.
 b. No revision of the manpower requirement levels established in the lines of
    flying may be made unless approved by Flight Crew Resources and discussed
    with the System Schedule Committee.

System Scheduling Committee

  A System Schedule Committee (SSC) shall be composed of four (4) pilot
representatives, one of which will be designated as Chairman. These pilots may
also be Local Schedule Representatives. Each month the System Schedule Committee
members shall meet with the designated Company representatives in order to
provide the pilots the opportunity to review and make recommendations to the
Company regarding the DSL's, the allocation and assignment of flying and the
construction of lines of flying. In addition, a minimum of one (1) scheduling
representative from each domicile will be given the opportunity to review the
construction of lines of flying and to select the Operating Experience ("OE")
lines for that domicile in accordance with the provisions of Section 20-E of the
Agreement. Each month, the Company shall propose meeting dates which coincide
with the period in the construction of schedules at which time the pilot
recommendations can be best considered. Meetings may be on different dates for
some or all fleets. Additional meetings may be held by mutual agreement. It is
the intent of the parties of this Agreement that this System Scheduling
Committee shall provide pilots with the opportunity to consult with and make
recommendations to the Company on the allocation of flying, assignment and
reduction of flying to pilot domiciles in accordance with the ''equipment to
seniority'' concept as outlined below. ''Equipment to seniority'' shall mean
that within the limits of flying hours available to a domicile by equipment
type, the more senior pilots shall be given the opportunity to fly equipment in
the following order: B-747- 400, B-777, B-767/757, A-320/319, and B-737-300/500
, so long as efficient utilization of pilots and stability of pilot employment
at the domiciles are achieved and economy of operations and working conditions
are not unreasonably affected.



Pilot Domiciles. The geographical location of a pilot domicile(s) and
designation of equipment type to be flown from each domicile(s) shall be
determined by the Company after discussions with the System Schedule Committee.
Allocation of Flying. The "equipment to seniority" concept shall be used
considering the seniority of those pilots not holding an assignment in the
equipment group as specified in Paragraph 20-A-2 above for which flying is being
allocated, or an assignment in a higher paying equipment. The seniority of
Captains who could have held an assignment at their domicile in the equipment
group as specified in Paragraph 20-A-2 above shall not be considered in the
allocation. Reduction of Flying. The "equipment to seniority" concept shall be
used considering those Captains in the equipment type in which the flying is
being reduced independently of other equipment types. Assignment or Reassignment
of Lines of Flying to Domicile. The "equipment to seniority" concept shall be
used considering the available Captains necessary to cover the lines of flying,
vacations and a minimum of fourteen per cent (14%) for B-747-400, B-777 and
B-767/757 Captains, and twelve percent (12%) for B-737-300/500 and A-320/319
Captains reserve coverage in support of those lines of flying in each equipment
type independently of other equipment types. In the event unforeseen
circumstances arise which would necessitate discussions with the SSC in
compliance with the provisions of this Section, the Company will communicate
with the SSC via conference call prior to taking any actions. All information
pertinent to the allocation, assignment, and scheduling of flying shall be
provided to the System Schedule Committee on a timely basis. It is understood by
the parties that some information may be identified by the Company as
"privileged". The SSC and the MEC Officers agree to keep this information
confidential until informed otherwise by the Company. The Company and the System
Schedule Committee shall continue efforts to develop and improve computer
programs to provide for more efficient scheduling of pilots. It is agreed and
understood that mutual agreement between the Company and the System Schedule
Committee must be reached prior to the implementation of any such program. When
System Schedule Committee Meetings are held, pilot trip drops required will be
on a displacement basis. In the event unresolved scheduling problems arise, the
System Schedule Committee may appeal the matter to the Senior Vice
President-Flight Operations.

Publication of Schedules
Pilots schedules shall be posted for preferencing as follows:
 a. Unless agreed to otherwise by the Company and the System Schedule Committee
    lines of flying will be posted for preferencing for a minimum of seven (7)
    days.
 b. Typical reserve lines, showing patterns of days off which comply with
    Section 5, will be posted for the same period. No reserve lines will be
    awarded which have not been posted, except for floater reserves, as provided
    below.
 c. Preferencing will close not later than the 18th of the month prior to the
    subject month, unless a later date is established by mutual agreement with
    the System Schedule Committee. Lineholder awards will be published by the
    20th or the end of the 2nd day after closing, whichever is later, and
    secondary lines and reserve lines will be published by the 24th, or the end
    of the 6th day after closing, whichever is later.
 d. All monthly pilot schedules shall be posted for preferencing and awarded by
    this process, except that modification to the process may be made in
    exceptional cases by mutual agreement with the System Schedule Committee.
 e. Unless otherwise agreed to locally, a pilot who fails to express a
    preference for assignment under the "schedule selection procedure" shall be
    assigned to the numerically lowest number schedule line (i.e., one is less
    than six) or reserve day off line, as applicable, which remains unassigned
    in his status and equipment type after all pilots senior to him have been
    assigned.
 f. After completion of the pilot's schedule selection procedure, pilots shall
    be assigned to a schedule within their status and equipment type in
    accordance with their seniority subject to Paragraph 6-A of Section 6 of
    this Agreement. Any pilot may preference a secondary line or reserve
    assignment for the month.
 g. In the event changes to the airline's planned flying occur too late to be
    included in the pilots' schedules and such changes result in the need to
    modify a pilot's assigned line(s); the Company shall offer the System
    Schedule Committee the opportunity to consult with and make recommendations
    regarding the appropriate manner to accomplish the necessary modifications.

Lines of Flying

Scheduled lines of flying will consist of a trip pairing repeated in sequence
unless efficient pilot utilization requires mixing of pairings within a line
according to the following guidelines. The line descriptions listed in
sub-paragraphs a through d below, are intended to be in order of desirability.
It is recognized that it is desirable to build the maximum number of lines in
each consecutive step.

Pure lines (same ID). Pure with 1 or 2 fillers of like departure and layovers.
Pure with 1 or 2 fillers of unlike departure and layovers. Homogenization.
 0. Like departure and layovers.
 1. Like departure with different layovers.
 2. Like departure with similar routing and direction.
 3. Like departure with any routing or direction.
 4. Departure within 6 hours.
 5. Departure within 8 hours.
 6. Departure within 10 hours.
 7. Departure over 10 hours.

It is recognized that a planned schedule change during a schedule month will
result in increased mixing of pairings in order to maintain a relatively even
distribution of flying in each line for the entire month. Lines of flying
submitted for preferencing shall provide reasonable expectancy of schedule
reliability and shall comply with FARs and the provisions of this Agreement and
shall be scheduled for not more than eighty-nine (89) pay credit hours for the
B-747-400, B-777 and B-767/757 fleets, or ninety-five (95) pay credit hours for
the B-737-300/500 and A-320/319 fleets. Lines of flying will not reflect hours
after 2400 on the last day of the month, for a trip operating over month end nor
the return trips on the first of a month. If an individual trip pairing repeated
in sequence will not provide the minimum calendar days off specified in Section
5-G-1-d, an additional trip or trips may be substituted in the line to provide
such minimum calendar days off. All night flying will be built into a minimum
number of lines even if this results in some lines being built under guarantee.
Pairings with ANF's will not be used to fill non all-night primary lines.

Secondary Lines


 

 
 
 
 
 

Flying which remains open after the awarding of the lines of flying, due to the
planned absence of the lineholder and/or flying which was not awarded as part of
a line, may be combined into secondary lines. Secondary line construction shall
take into consideration the schedule criteria preferences submitted by those
pilots awarded secondary lines.



Reserve Lines


 

 
 
 
 
 

The approximate number of reserve lines needed in each status, fleet and
domicile will be posted for preferencing. Available reserve lines shall consist
of a pattern of available days on and days off, as specified in Section 5-G-1-e.
For  B-747-400, B-777 and B-767/757 reserve pilots, these lines will be
constructed with a minimum of twelve (12) days off in any month. For
B-737-300/500 and A-320/319 reserve pilots, these lines will be constructed with
a minimum of ten (10) days off in a thirty (30) day month and eleven (11) days
off in a thirty-one (31) day month.



Floater Reserve Lines

Floater reserve lines will have no posted day off pattern, but will have the
same minimum days off as shown in 20-C-3 above as determined by the Company
after awarding the lines and evaluating their coverage requirements. Floater
reserve lines will not be posted, but may be preferenced and awarded, as
provided in Section 20-D-3.

 

Preferencing and Awarding
During monthly schedule preferencing, a pilot will have the opportunity to
indicate to the Company which lines of flying, including secondary lines, and/or
reserve lines he desires. He may also indicate his desire to be awarded a
floater reserve line. A line of flying or reserve line which is open for a full
schedule month due to the planned absence of the initially assigned pilot, will
be assigned to the next eligible pilot(s) so preferencing who is available for
the full month, as part of the line awarding process. If a pilot preferences
secondary lines, he may also indicate which of the schedule characteristics he
considers most desirable. A pilot will not be awarded a secondary line if he is
not planned to be available for the full month. "Available for the full month"
as used herein means a pilot who, at the time monthly line awards are made, is
not planned to be absent for any reason except (1) training of under five (5)
days; (2) ALPA duty; (3) no more than one weekend (or equivalent) military
absence or (4) Company requested absence. Lines of flying open for the month
which are not filled by preferencing may be filled in inverse order of seniority
by assignment of regular reserve pilots in the status and equipment type
involved. A reserve pilot shall not be eligible to be assigned in inverse
seniority order unless he is available for the full month, as defined above.
Preferencing for secondary lines will be accomplished as follows:
 a. Advertised secondary lines shall be preferenced by specific line number. The
    seniority of the pilot awarded a secondary line shall determine the order of
    accommodation in the assignment of specific trips to such line.
 b. Should the amount of open flying available for secondary lines be sufficient
    to build more secondary lines than were available for preferencing, such
    added secondary lines will be awarded to pilots who preferenced unadvertised
    secondary lines. The "999" preference shall be used only to indicate a
    desire to be awarded an unadvertised secondary line. A "999" preference must
    be used along with preferences by number for all advertised secondary lines
    in order for a pilot to be eligible for assignment to all secondary lines.
    If an insufficient number of pilots preference these unadvertised
    secondaries, those pairings will revert to open flying and no pilot will be
    involuntarily assigned to such added secondary lines.
 c. Each pilot who preferences a secondary line will be required to submit a
    list of schedule characteristics which he considers desirable. Secondary
    lines will be constructed for each pilot awarded a secondary line taking
    into consideration his prior schedule and the criteria he has submitted.
    Lines will be constructed and awarded in seniority order. The secondary line
    bidding and awarding process will be administered with the direct
    participation of The System Schedule Committee. In the event the parties
    agree that additional pilots are required to assist in the process, ALPA and
    the Company will agree to the number of pilots required and the trip drops
    which will be allowed. Additionally, the Company will maintain
    administrative control of the process including the allocation of Crew
    Management Resources.
 d. A pilot will not be awarded a secondary line if he is not planned to be
    available for the full month, as defined above.
 e. Prior to releasing the content of a secondary line to the pilot awarded that
    line, any assignment revision, necessary to resolve conflicts with his prior
    month's flying, will be accomplished.

Floater reserve lines will be available for preferencing and may be awarded up
to a maximum of twenty percent (20%) (or six (6) lines, whichever is less) of
the reserves in each domicile, equipment and status. Notwithstanding the 20%
above, in no case will the Company have less than one (1) floater reserve line
in each domicile equipment and status. Those pilots awarded floater reserve
lines will have the opportunity to request a day off pattern from the crew desk
and where possible their request will be honored. A pilot initially awarded or
assigned to a floater line shall not be eligible to be moved up to any other
line. A pilot initially assigned to a floater reserve line during the line award
process will be ineligible to be involuntarily assigned (junior manned) to
another open line unless all of the following conditions are met:
 a. The open line is a basic line of flying.
 b. The pilot is available for the entire month, and
 c. There is an available replacement pilot for the vacated floater line. Such
    available replacement must also be available for the full month.

Those pilots not having an awarded line at the completion of the awarding
process will be awarded the highest numbered reserve line or lines as necessary
in inverse order of seniority. Full lines which become available after the
completion of the monthly line awarding process may be assigned to reserve
pilots according to their monthly preferences and seniority; except that any
reserve who desires to remain a reserve may, within forty-eight (48) hours after
the completion of the initial awards, advise the Company that he desires to keep
his reserve assignment; in which case he shall not be moved up under this
provision. To be eligible to be moved up, a pilot must be available for a full
month, as defined above. If, at any time, a partial line becomes available, such
partial line may be offered to reserve pilots who are available for all of the
flying, in seniority order. Trips remaining unassigned after following the above
procedure will be assigned in accordance with Section 20-H. Should a pilot's
schedule be published which contains an error which results in a pilot losing
flying, he may be given, when the error is discovered, an assignment under
Section 20-F-1. The pilot's scheduled pay credit will be the greater of his
original line of flying or his new line of flying assigned under this provision.
 a. If a pilot is awarded a line of flying which requires overwater or INS
    qualifications and he is not so qualified, he will be assigned the
    appropriate training so as to be qualified whenever possible, in sufficient
    time to allow him to fly his first trip sequence which requires such
    qualification.
 b. A pilot assigned a reserve line in an equipment type and status and in an
    equipment domicile which has trip sequences that require overwater or INS
    qualifications, and he is not so qualified, he will be assigned the
    appropriate training so as to be qualified whenever possible.
 c. Once a pilot is qualified, he shall be required to maintain his
    qualification while holding an assignment in an equipment domicile in which
    there are schedules which require such qualification. Should the pilot be
    assigned to an equipment domicile in which there is no scheduled flying
    which requires such qualifications, he may be required to maintain his
    overwater qualification. Any pilot who is already qualified may, at his
    option, retain his qualification even if the Company does not require it.

A pilot's schedule assignment is an individual assignment. Each pilot will fly
his assigned trip sequence unless deviation is permitted or required by the
Company or the application of this Agreement. Trip segments, round trips or
series of trips shall not be split apart from the configuration shown in the
Domicile Schedule Letter if so doing increases the manpower requirement unless,
the Company deems it necessary to accomplish coverage.

Operational Experience Lines

Notwithstanding the provisions of Section 6-A-2 and Section 20-B-1-f, initial
Captains and initial First Officers will be assigned designated Operating
Experience ("OE") lines upon completion of DENTK training. The Local Schedule
Committee(s) at the domicile(s) where such lines of flying will be assigned will
select these designated "OE" lines each month as part of the schedule
preparation process. The "OE" lines may include Initial Operating Experience
(IOE) and continue for the balance of the month in which training is completed
and for the subsequent month. Such designated "OE" lines for this subsequent
month will be assigned in Seniority order. Lineholders preferencing such "OE"
Lines will be restricted as follows:



The designated ''OE'' lines will be appropriately identified by the Local
Schedule Committee as to Captain or First Officer ''OE'' lines at the time of
posting or preferencing. A pilot awarded a designated ''OE'' line of a like
status will revert to reserve only on the days he would have flown in that line,
not including shaded days, and will not be available for involuntary TDY. The
original lineholder may be required to fly such portion of the line not required
for OE training. Such pilots will be given as much notice of their reserve
assignments as practical, with the understanding that early notice is preferable
to strict FIFO compliance. Upon arriving from a trip or returning from days off,
the pilot may, at his request, be placed at the top of the FIFO list.
Additionally, the following provisions shall apply to those equipment domiciles
that have international lines of flying:
 a. In equipment domiciles that have only international trips, pilots originally
    assigned to OE lines will be subject to the international rules for reserve
    assignments.
 b. In equipment domiciles which have both international and domestic trips, 50%
    of the OE lines in each pilot status will be identified and advertised as
    lines in which the originally assigned pilot will not be subject to
    assignments that are scheduled into his days off per domestic reserve rules.
    Those pilots originally assigned to the remaining 50% of the OE lines may be
    subject to assignments as reserves into their schedule days off, as provided
    under the international reserve rules. The Company will designate the lines
    at the time of preferencing. If an odd number of OE lines exist, the odd
    line will be identified as a domestic reserve line for days off
    consideration. If only one OE line is available for preferencing, it will be
    identified as international for assignment purposes.
 c. A pilot who is subject to assignment as a reserve into his scheduled days
    off (International rules) may designate any block of RDO's in this scheduled
    line as holy days off (HDO's). This block may be up to a total of six (6)
    consecutive days off . If the selected block does not contain six (6) HDO's,
    the pilot may move days from any other block of RDO's in order to bring the
    total in the designated block to six (6). The RDO's moved must come from the
    front or back of selected block(s) of RDO's
 d. A pilot who is subject to assignment as a reserve into scheduled days off
    (International rules) but who may be removed from only part of the OE line,
    will still designate a block of six (6) days as HDO's as though he would be
    on reserve for the entire month. This designation must be made prior to the
    beginning of the OE month. The pilot will fly the published line trips
    unless removed, at which point he will pick up the remaining days off
    sequence in the line.
 e. The Company will not assign an international trip assignment to an OE
    reserve that disrupts his RDO unless he is the only reserve available for
    the assignment.
 f. If an OE reserve is worked into one or more of his RDO's, he shall have the
    days off restored in accordance with Section 3-E-7 of the International
    Supplement.

At the time of preferencing, a pilot preferencing an "OE" line shall have the
opportunity to indicate whether he prefers to fly the line (as opposed to being
removed from the line under this provision). Such preference will be taken into
consideration in seniority order when "OE" lines are assigned to newly
transitioned pilots. A Pilot awarded an "OE" line who is removed from all or
part of the line will be paid his line value including legal inbounds plus three
(3) hours override or ninety-two (92) hours for B-747-400, B-777 and B-767/757
pilots, or ninety-eight (98) hours for B-737-300/500 and A-320/319 pilots,
whichever is greater, for relinquishing his line. In the event of a full line
move-up only the pilot inconvenienced as per paragraph 20- E-2 above will
receive the pay provisions of this paragraph. First Officers preferencing a
Captain "OE" line and Captains preferencing a First Officer "OE" line must have
completed a minimum of seventy-five (75) hours in that assignment to be eligible
to be awarded such "OE" lines.
 a. If a Captain is senior enough to be awarded a primary line of flying through
    preferencing upon his activation into his initial Captain assignment, and if
    he does preference and is awarded such a line, that line shall become his
    "OE" line.
 b. If a First Officer is senior enough to be awarded a primary line of flying
    through preferencing upon his activation into his initial First Officer
    assignment, and if he does preference and is awarded such a line, that line
    shall become his "OE" line providing that the Captain holding the line has
    completed a minimum of seventy-five (75) hours in that assignment.

A pilot who has completed any transition training may, with his concurrence, for
the remainder of the month and the next full calendar month, be assigned out of
reserve FIFO order open trips with a Captain or First Officer, as appropriate,
who has a minimum of seventy-five (75) hours in type. Whenever a pilot, who has
been removed from his line, is available without disruption to an assignment(s)
already given, the Company will attempt to return the pilot to the trip(s) in
his original line if the trip(s) is not needed for "OE". When a pilot is removed
from all or part of his line under this paragraph, the Company will make
available to the pilot, until 28 hours prior to the first day of each reserve
period, known open flying which is available on those days the pilot converts to
reserve status and also flying which becomes open during the pilot's reserve
available days. The pilot may pick up such open flying as follows:
 a. If the pilot desires to pick up open flying which would be scheduled during
    his current period of work days, or if he is on days off at the time of the
    transaction and desires to pick up open flying scheduled during his next
    period of work days, he will be allowed to pick up:
     0. Any trip that begins on the first day of availability after scheduled
        days off, or
     1. Any trip or combination of trips that completely fills all available
        work days in that period of availability, or
     2. Any trip that ends on the last day of availability (except that a pilot
        qualified and available to be assigned under international reserve rules
        must have OPBCM concurrence), or
     3. With OPBCM concurrence, a combination of trips, one beginning on the
        first day of availability and another ending on the last day which
        together do not fill all available work days. This provision shall not
        prevent the Company from assigning the pilot a reserve assignment(s)
        pursuant to paragraph 2 above, on all remaining unassigned reserve work
        days.

 b. If the pilot is picking up open flying to place in a period of available
    work days that are in the future, beyond the periods described above, he may
    fill those blocks of available work days in any order; however, he must pick
    up enough open flying to fill all available work days in a selected block.

The following rules will apply to reserve assignments over month end whenever an
OE reserve pilot is involved.
 a. Such assignments will first be given to regular reserves.
 b. Such assignments will next be given to eligible OE reserve pilots for whom
    the assignments will not cause a repair in the subsequent month. (It will
    remain the pilot's option to exceed the allowable scheduling cap.)
 c. Such assignments will lastly be given to  eligible OE reserve pilots for
    whom a repair is required in the subsequent month. The assignment in this
    case may extend into the subsequent month only for a number of days no
    greater than the original days of carry over of the last trip scheduled in
    the original OE line of flying.

The following rules will apply to pilots assigned OE lines when trip trading
with open flying.
 a. A newly qualified pilot who is assigned an OE line for consolidation of
    training will not be permitted by OPBCM to trade, pick-up or drop trips in
    that line.
 b. The pilot assigned to the "companion" line; i.e. the assigned Captain on a
    First Officer OE line or the assigned First Officer on a Captain OE line,
    will not be subject to any special restrictions on their trading, dropping
    or picking up trips.
 c. If a pilot awarded an OE line is not removed from his awarded line prior to
    the beginning of the OE month, he will be permitted to trade, pick up or
    drop trips only if the changes do not affect the line after the date on
    which he is planned to be removed from that line. For this purpose, the
    pilot will be advised by OPBCM of the date that he is planned to be removed
    from the awarded line, upon his inquiry.

If, due to unforeseen circumstances, the designated "OE" lines for a month are
insufficient for all pilots requiring "OE", those pilots not assigned an "OE"
line may be assigned out of reserve FIFO order open trips with a Captain or
First Officer, as appropriate, who has a minimum of seventy-five (75) hours in
type. Each initial assignment made to reserves under this paragraph will either
be (1) a complete published sequence or (2) a portion of a single published
sequence or (3) any sequence to which a complete crew is assigned as a unit.

A pilot who has completed transition training and is not senior enough to be
awarded a line of flying under paragraph 20-E-6 above, need not be assigned to
an "OE" line if he has a known absence and/or the pilot has not completed his
IOE on or before the 15th of the month. In either circumstance, the pilot may be
assigned trips as described in Paragraph 20-E-12, above.

Assignment or Reassignment


 

 
 
 
 
 

Assignment limitations contained in this Paragraph are waivable with pilot
concurrence.



At Home Domicile


 

 
 
 
 
 

When a pilot assigned to a line of flying, loses at his home domicile a trip
sequence or originating portion thereof which appeared in his assigned line of
flying due to illegality, being out of position, cancellation, consolidation or
equipment substitution, he may be assigned or reassigned by the Company as
follows:



If he is advised of the loss of his assigned flying prior to reporting to the
airport for such flying, the Company shall at that time exercise one of the
following; except that if the loss of his assigned flying is due to the
suspension of United's operations at the domicile the Company shall exercise one
of the following within two (2) hours after operations are resumed:
 1. He may be required to deadhead to any point to connect with the remainder of
    his scheduled assignment.
 2. Require him to be telephone available for a period not to exceed four (4)
    hours for a potential flight assignment; such four (4) hour period shall be
    subsequent to the legal rest and within the period of the trip sequence
    which he lost, except that the period may start up to four (4) hours prior
    to the scheduled departure of the trip lost.
 3. Give him a flight assignment (possibly including deadheading to accomplish
    the balance of his assigned trip) which falls within the limitations
    specified in Section 5-G-1-a-(1); including assignment under Section 8-L-6.
 4. Any flight assignment given under this Paragraph F-1 including deadheading,
    cannot be scheduled to depart prior to 1800 or three (3) hours before the
    pilot's originally scheduled departure, whichever is earlier.
 5. Require him to report to the airport for a four (4) hour standby assignment
    and potential flight assignment; such four (4) hour standby assignment to
    commence at the scheduled departure time of the trip sequence he has lost.
    Any flight assignment given the pilot during this four (4) hour standby
    period must fall within the limitations specified in sub-paragraph 20-F- 1-c
    below, based on his duty time for the standby assignment.
 6. Relieve him from responsibility for assignment under the provisions of this
    Paragraph F.

If he is advised of the loss of his assigned flying after reporting to the
airport, the Company shall exercise one of the following within two (2) hours of
the time he was advised of the loss of his assigned flying; except that if the
loss of his assigned flying is due to the suspension of United's operations at
the domicile, the pilot may be released from duty and the Company shall exercise
one of the following within two (2) hours after operations are resumed.
 1. He may be required to deadhead to any point to connect the remainder of his
    scheduled assignment.
 2. He may be reassigned other flying within that duty period which falls within
    the limitations specified in sub-paragraph 1-c below (including deadheading
    to accomplish the balance of his assigned trip).
 3. He may be reassigned other flying which falls within the limitations
    specified in Section 5-G-1-a- (1) after being given a legal rest; including
    assignment under Section 8-L-6.
 4. Require him to be telephone available for a period not to exceed four (4)
    hours for a potential flight assignment; such four (4) hour period shall not
    commence prior to his receiving a legal rest subsequent to being released
    from duty.
 5. Relieve him from responsibility for assignment under the provisions of this
    Paragraph F.

Any reassignment given a pilot under the provisions of sub-paragraph 20-F-1-a or
20-F-1-b above must comply with all of the following limitations:
 1. The pilot's total scheduled on duty period must comply with reassignment
    provisions of Section 5-G-2-a-(1).
 2. Any reassignment cannot be scheduled to interfere with the next scheduled
    calendar day off appearing in the pilot's assigned line of flying.
 3. If a reassignment produces an additional "layover(s)" at the pilot's
    domicile during the period of his original assignment, the pilot shall, upon
    request, be provided a local hotel room.
 4. If the reassignment given is scheduled to interfere with the outbound
    portion of the next trip sequence appearing in the pilot's assigned line of
    flying, the loss of such next trip sequence shall not subject him to
    reassignment under this Paragraph F, except that the pilot may be positioned
    to fly a portion of his scheduled trip.
 5. If the reassignment given was not scheduled to interfere with the outbound
    portion of his next trip sequence, but if the actual operation does
    interfere, the loss of such trip sequence shall not subject him to
    reassignment under this Paragraph F, except that the pilot may be positioned
    to fly a portion of his scheduled trip.
 6. If a pilot is assigned a telephone availability or standby period and no
    assignment is made, the pilot is relieved of responsibility under this
    Paragraph F-1.
 7. Once a pilot is reassigned flying as provided in this Paragraph F-1 a
    subsequent loss of that flying will not subject him to further assignment
    under this Paragraph 20-F-1, except that the pilot may be required to
    complete a portion of his original scheduled trip sequence which is
    operating and for which he is legal.

Away From Home Domicile

  When a pilot assigned to a line of flying or a reserve assigned a trip pairing
loses any portion of an assigned trip pairing beyond the originating segment, he
may be reassigned to other known open flying, including deadheading to such
flying, provided such trip or trips is scheduled to return him to his home
domicile within sixteen (16) hours of his originally scheduled arrival at his
home domicile and provided further such assignment does not extend more than
eight (8) hours into a pilot's calendar day off. A pilot reassigned other known
open flying due to the loss of a portion of his scheduled flying may
subsequently be required to complete a portion of his original scheduled trip
sequence which is operating and for which he is legal.

In the event, that due to weather, a pilot cannot return to his domicile at the
end of the last scheduled duty period of a trip sequence and is, therefore,
required to layover at an airport other than an airport serving his domicile as
listed in Section 5-G-1-b-(3); he may subsequently be assigned to any known open
flying which will expediently return him to his domicile, notwithstanding the
sixteen (16) and eight (8) hour time limits contained in Section 20-F-2 above.
In no case, however, will such pilot be reassigned flying which would return him
to his domicile more than eighteen (18) hours later than his scheduled return,
without his concurrence. A pilot who is required to remain at a non-crew
domicile location to protect equipment that is unserviceable for mechanical
reasons will be assigned to fly the equipment to the location where it is to be
utilized. Under this provision, return of the pilot to his domicile must not
exceed by more than twenty-four (24) hours the time which his assignment when he
left his home domicile was scheduled to return him to his home domicile.
Notwithstanding sub-paragraph 2-b above, a pilot who has lost all or portion of
a trip(s) he was scheduled to fly and is unable to return to his domicile as a
result of the cessation of United operations, either at his domicile or at the
airport at which he lost his scheduled flying, may, when operations are resumed,
be reassigned to other known open flying which will expediently return him to
his domicile, otherwise, he may be assigned to deadhead to his domicile. Any
pilot assigned a charter or ferry trip sequence that requires a subsequent
revision may be required to complete the revised itinerary to an on-line station
where relief can be provided. Any such revised assignment must be scheduled in
accordance with the provisions of Section 5 and must return the pilot to his
home domicile within sixteen (16) hours of his originally scheduled arrival time
and provided further such assignment does not extend more than eight (8) hours
into a pilot's calendar day off. If the reassignment given above interferes with
the pilot's next scheduled trip sequence, the loss of such next scheduled trip
sequence shall not subject him to reassignment under Paragraph 20-F-1-a or
20-F-1-b, except that the pilot may be positioned to fly a portion of his
scheduled trip.

 1. Trip pairings which are scheduled to operate over a month-end from "Month A"
    into "Month B" may be revised at any time prior to the closing of schedule
    preferencing for "Month B".  Complete information on these revisions will be
    made public and will be available at all domiciles so that pilots may
    consider the effect of the changes when preferencing schedules for the
    following month. Any month-end pairing revisions which are not available at
    each domicile prior to 1200 noon (local time) on the day before schedules
    close must be made under the provisions of Section 20-F-1. (In the event
    that a month-end pairing becomes involved in a change under Section 20-F-4
    below, that change shall not be subject to the provisions of this
    sub-paragraph, but shall be subject only to the provisions of Section
    20-F-4).
 2. Notwithstanding the provisions of 20-F-1, 20-F-2, and 20-F-3 above, when a
    trip sequence(s) is (are) cancelled or modified as a result of a change made
    to the applicable airline system schedule after pilot schedules are posted
    for preferencing, the schedules may be awarded as posted and the affected
    pilots may be assigned other flying as follows:
     a. The changes to lines of flying will be limited to the fewest number of
        lines consistent with efficient scheduling and those affected pilots
        will be notified as soon as possible after the changes are made.
     b. The primary effort will be to assign the revised pairing on the same
        day(s) the pilot(s) was scheduled to fly. No revised lines may exceed
        the applicable monthly flight time cap provided in Section 5.
     c. If a reassignment produces an additional "layovers" at the pilot's
        domicile during the period of his original assignment, the pilot shall,
        upon request, be provided a local hotel room.
     d. A pilot who is assigned a line with fewer duty periods than were
        contained in his original line may, at the time of initial notification
        of the revision, be given Section 20-F-1-a-(2) assignments on days he
        was originally scheduled to fly. The Company will make such assignments
        available as far in advance as possible.
     e. Should the schedule change result in a reduction of flying at the
        domicile equivalent to one line of flying or more, any pilot who loses
        all of his flying may be assigned a reserve line which will retain the
        days off he had in his original line. Such reserve shall be put on the
        FIFO list ahead of all other reserves after each day off and shall be
        available for assignment during the first assignment period each day.
     f. The System Schedule Committee shall be afforded the opportunity to
        consult with and make recommendations on schedule revisions made under
        the provisions of this Paragraph 20-F-4.
     g. No more than five percent (5%) of pilot schedules will be subject to
        reassignment under this provision in any one month. Should an occasion
        arise which requires revision to more than five percent (5%) of
        schedules, all reassignments must be made under the provisions of
        Section 20-F-1.
     h. Notwithstanding the five percent (5%) limit above, in the event of a
        major disruption to service outside of the Company's control (such as
        that created by the 1981 Air Traffic Controller's strike), the Company
        may revise schedules to the extent necessary to maintain the highest
        level of service possible. In such event, the Company will work closely
        with the pilot members of the System Schedule Committee to insure that
        passenger schedule integrity is maintained without imposing unnecessary
        disruption on pilots' schedules.

Open Flying

Pilots who desire open flying shall advise the Company. The following
information will be furnished by the pilot: his status and equipment type,
priority rating, days available for open trip(s), as well as the amount of
flight time desired. A pilot shall request the Company to remove his name when
he no longer desires open flying. Open flying being covered will be described by
the system crew scheduler at the time of assignment. If such assignment is
revised at any time prior to initial scheduled departure of that assignment, the
crew scheduler will notify the pilot involved as soon as possible. In the
assignment of open flying, trips may be combined with other open trips at any
location at the time of original assignment. An open trip shall be considered to
be still open until twenty-eight (28) hours before scheduled departure, or until
assigned to a pilot, whichever is later; except that an open trip may be
assigned to a PI at any time. An open trip may be assigned at any time during
the twenty-eight (28) hour period preceding scheduled departure time, however,
it shall be considered desirable to assign such trips as soon as practicable.
When there is an open trip scheduled to depart, or be assigned during normal
rest hours (in general from 2100-0600 local time), the pilot who will be
assigned the trip shall be assigned twelve (12) hours or more prior to its
scheduled departure, when possible.
 a. If, because of irregular operations, an assigned pilot, when away from his
    home domicile is in position to fly his regularly scheduled trip after it
    has been assigned as an open trip, he will be entitled to return to that
    trip, unless he is involved with a conflicting assignment and such
    assignment cannot be covered by the pilot assigned his scheduled trip.
 b. Notwithstanding the twenty-eight (28) hour provision of this sub-paragraph
    G-4, a pilot assigned to fly a schedule who has been on sick leave shall be
    entitled to fly his scheduled trip only if he advises the crew desk fourteen
    (14) or more hours prior to the scheduled departure of the trip that he has
    obtained or plans to obtain his return to work medical release.

If it becomes apparent that an inbound crew cannot make their connection with
time to provide for adequate preparation, a crew may be called for protection of
the trip.
 a. Once a crew has been called for such protection, such crew will fly the
    protected trip if sufficient time, as outlined below, does not exist. In the
    event a sufficient time interval has developed to allow the original crew to
    make their connection, it will be the prerogative of the original crew to
    fly their scheduled trip, unless a legality problem has been created.
 b. Every effort will be made to advise the inbound crew of the plan regarding
    protection. (Note: "Sufficient time" as outlined herein shall mean not less
    than thirty (30) minutes.)

Assignment of pilots to trips will be made based on the scheduled or planned
departure times of the trips at the time of the assignment. Subsequent changes
in departure time of trips will not change assignments unless additional
irregularities in crew assignments will result. A pilot who is deadheaded to
another station to fly a particular trip, included under Section 8-L-6-a of the
Pilots' Agreement, will be assigned that trip at the time of leaving his home
domicile. A pilot assigned a trip under Section 8-L- 6-b shall be considered
assigned upon notification of the assignment. A pilot may not be given an
assignment as junior man available or as the only reserve available with less
than ten hours and forty-five minutes (10:45) free from duty at his home
domicile (for B-737-300/500 and A-320/319 pilots, eleven (11) hours and
forty-five (45) minutes in case of relief from flight duty before a duty period
that contains a flight into any Special Qualification Airport (as designated in
the United Airlines Flight Operations Manual), i.e., such as those international
airports located in Mexica, Central America or South America); except, a pilot
may be given an assignment as junior man available or as the only reserve
available as part of a previously scheduled duty period, provided such
assignment can be made within the limitations of the previously scheduled duty
period. A pilot who is given an assignment as the only reserve available as part
of a previously scheduled duty period will not be given a subsequent assignment
under the provisions of this sub- paragraph, without his concurrence, and must
be given legal rest at his home domicile following the assignment. In the
application of this sub-paragraph, a pilot, upon completion of an assignment,
will be specifically advised if he is not released from duty and is not
commencing a rest period. When a trip terminates at other than the scheduled
airport serving a metropolitan area (i.e., JFK/EWR/LGA, BWI/ IAD/ DCA, ORD/MDW,
SEA/BFI, SFO/SJC/OAK, LAX/ONT/ BUR, MIA/PBI/FLL) and:
 a. Movement of the equipment to the scheduled airport is expected within three
    (3) hours of arrival at the alternate or positioning of the equipment at the
    alternate airport is desired after unloading, the inbound crew will be
    assigned to accomplish such movement or positioning unless the crew
    scheduler, knowing that such assignment will cause the inbound crew to be
    illegal for their turn trip, or illegal for their next assigned trip, can
    specifically release the inbound crew. Duty time limitations specified in
    Section 5-G-2-a-(1) shall not be exceeded.
 b. Movement of the equipment to the scheduled airport is expected beyond three
    (3) hours of arrival at the alternate airport, the inbound crew will be
    released as soon as possible after any necessary equipment positioning at
    the alternate airport and protection for moving the airplane to the
    scheduled airport will be accomplished in accordance with open trip coverage
    at the domicile.

Charter Flying
 a. Notwithstanding the provisions of Section 20- H, a particular pilot(s) may,
    on a voluntary basis, be assigned by the Company to a charter in order to
    comply with the needs and desires of the charterer.
 b. If a pilot assigned a charter under subparagraph 20-G-10-a above is a
    lineholder, and if the charter assignment results in a loss of days off
    below the minimum days off, the number of days needed to restore the minimum
    days off will be provided in the current month, if possible, or if not
    possible, in the following month.

Open Trip Coverage At Domiciles


 

 
 
 
 
 

All open trips occurring at or assigned to a pilot domicile will be covered in
the following order:



Open flying may be assigned to a pilot who has lost his scheduled flying in
accordance with Paragraph 20-F of this Section. Open flying will be offered to
those pilots who have dropped flying to attend an MEC meeting or a meeting
scheduled with the Company which was later cancelled or rescheduled. This
provision shall be used to offset billings to the Association for the dropped
trip(s) when the pilot is not returned to the trip originally dropped for ALPA
business. Open flying will be offered to home assigned pilots in the status and
equipment type involved who have voluntarily dropped trips for personal reasons
or are picking up time for the application of Section 13-A-2, in the following
manner:
 a. The flying will be offered in seniority order to the pilots who request it.
 b. Such flying will not be offered to a pilot if it will disrupt his assigned
    schedule for the current or succeeding month or project him over eighty-nine
    (89) actual hours in the B-747-400, B-777 and B-767/757 fleets, or
    ninety-five (95) actual hours in the B-737-300/500 and A-320/319 fleets in
    either month or reduce him below twelve (12) days off in the B-747-400,
    B-777 and B-767/757 fleets in either month or reduce him below ten (10) days
    off in the B-737-300/500 and A-320/319 fleets in a thirty (30) day month or
    eleven (11) days off in a thirty-one (31) day month.
 c. Open flying will be offered to those pilots who have dropped flying for ALPA
    duties. Such open flying picked up shall be used to offset billings to the
    Association.
 d. Open flying may be offered to Pilot Instructors picking up open flying under
    the provisions of Letter of Agreement 89-2.
 e. Open flying will be offered in seniority order to pilots requesting it under
    this subparagraph.

 Open flying may be offered to home assigned lineholder pilots in the status and
equipment type involved who have indicated a desire to volunteer for open flying
in order to increase their pay projection. Flying shall be offered in seniority
order among those requesting it. Assignment under this provisions shall not
project the pilot over eighty-nine (89) actual flight hours in the B-747-400,
B-777 and B-767/757 fleets or ninety-five (95) actual flight hours in the
B-737-300/500 and A-320/319 fleets in the current or succeeding month nor reduce
him below twelve (12) days off in the B-747-400, B-777 and B-767/757 fleets or
ten (10) days off in a thirty (30) day month or eleven (11) days off in a
thirty-one (31) day month,  in the B-737-300/500 and the A-320/319 fleets. Open
flying may be offered to flight management personnel who are on the Pilots'
System Seniority List. Management flying under this provision shall not be on a
displacement basis. Open flying may be assigned to a reserve who is on standby
basis in accordance with Section 5-G-5 of this Agreement. Open flying may be
assigned to a visiting reserve pilot, in the status and equipment type involved,
who is not assigned to fly a return trip and the assignment is scheduled to
return the pilot to his home domicile without exceeding the limitations
specified in Paragraph 20-F of this Section. Pilots assigned under Section 8-L-6
may be reassigned under this priority to prevent a double deadhead. If the open
trip is created because an inbound crew will not connect to their assigned
sequence because of delays, illegality or cancellation, coverage of their trip
may be provided by assigning it to another crew for whose flying the
misconnecting crew is legal. The assignment must also return him to his home
domicile within sixteen (16) hours of his originally scheduled arrival time and
must not extend more than eight (8) hours into his day off, except with pilot
concurrence or as otherwise provided in Paragraph 20-F-2 of this Section. 
Following is the order of consideration under this Paragraph:
 a. Trade with any crew who can accomplish the flying without impact on their
    remaining scheduled trip sequences.
 b. Trade with any crew to avoid a delay or further delay in the departure of
    the open trip, provided reserve coverage would cause a greater delay.

Open flying will be assigned to home reserve pilots in the status and equipment
type involved. Open flying may be assigned to a reserve pilot in equipment type
and status from another domicile under the provisions of Section 8-L-6. Open
flying may be assigned to home reserve pilots in the status and equipment type
involved who have previously been assigned, if the planned departure time of the
open flying being covered is earlier than the planned departure time of the
originally assigned trip. In the application of this Paragraph, the reserve
pilot who is legal and who is assigned to the latest departure will be moved up
and assigned to the unanticipated earlier departure. Open flying will be
assigned to visiting reserve pilots in the status and equipment type involved
who are not assigned to fly a return trip.


 

 
 
 
 
 
 
 
 
 
 

Open flying may be assigned in the following order to pilots at the domicile in
the status and equipment type involved who are available and qualified. No pilot
will be obligated to accept any flying offered under this provision.
 1. Trips will be offered in seniority order to pilots who have indicated to
    OPBCM that they desire to be notified of open flying and:
     a. Whose schedules will be legal after the trip is assigned, or
     b. Whose schedules can be made legal after the trip is assigned with a trip
        drop(s) where the total number of duty periods dropped does not exceed
        the number of duty periods added by more than one. If there is a choice
        of trips with an equal number of duty periods that can be dropped to
        make the line legal, the trip(s) to be dropped will be mutually agreed
        upon by the pilot and the crew scheduler. If agreement cannot be
        reached, the offer of open flying will be withdrawn.

 2. Trips will be offered, in inverse order of seniority, to pilots whose
    schedules are legal, or can be made legal, in accordance with the provisions
    of subparagraphs (1)-(a) and (b) above.
 3. Notwithstanding the provisions of subparagraphs (1)-(a) and (b) above, trips
    will be offered in seniority order to pilots who have indicated to OPBCM
    that they desire to be notified of open flying and whose schedules can be
    made legal after the trip is assigned. If there is a choice of trips that
    can be dropped to make the line legal, the trip(s) to be dropped will be
    mutually agreed upon by the pilot and the crew scheduler. If agreement
    cannot be reached, the offer of open flying will be withdrawn.
 4. Notwithstanding the provisions of subparagraph 20-H-14-a-(1)-(a) and
    20-H-14-a-(1)-(b) above, trips will be offered in inverse order of seniority
    to pilots whose schedules can be made legal after the trip is assigned.

The flight pay credit projection of a pilot's line of flying who accepts a trip
under this provision will be the value of his line immediately before or
immediately following the trip assignment and repair of his line, if any,
whichever is greater. Additionally, the pilot's actual projection will be
adjusted to reflect the value of his actual hours flown.

c.

A pilot who accepts and actually departs on an assignment under this provision
will receive incentive pay in accordance with Section 3-B-7-c of the Agreement. 
d.
A pilot who is assigned a trip with a planned departure time within nine (9)
hours of the planned departure time of the trip to be covered shall not be
considered to be available under this provision. If no pilots are available in
this category, the assignment will be made to the most junior pilot in the
status and equipment type involved regardless of the planned departure time of
his next scheduled trip.



NOTE: A pilot is not available if his monthly projection cannot be reduced below
eighty-nine (89) actual hours in the B-747-400, B-777 and B-767/757 fleets or
ninety-five (95) actual hours in the B-737-300/500 and A-320/319 fleets (or his
projection, if higher) or his monthly minimum days off cannot be restored.



With pilot concurrence, open flying may be assigned to a pilot who is legal,
qualified and in position, or who can be positioned, to accomplish the desired
operation in a timely manner. Should a lineholder be required to take sick leave
for a trip which he has been assigned under the provisions of this Section 20-H,
he shall be eligible for paid sick leave for that trip under the same provisions
and conditions as if the trip were part of his scheduled line at the time it was
awarded.

Open Trip Coverage At Non-Domiciles

All open trips at non-domiciles will be covered in the following order:



Open flying may be assigned to a pilot who has lost his scheduled or assigned
flight(s), providing such assignment will position him to continue his assigned
scheduled sequence of trips or return him to his home domicile within the
limitations of Paragraph 20-F-2 of this Section. Open flying may be assigned to
a pilot at that location or at some other location who was not assigned to fly a
return trip, if the assignment is scheduled to return the pilot to his home
domicile without exceeding the limitations of Paragraph 20-F-2 of this Section.
Home domicile for a Section 8-L-6 assigned pilot is his actual domicile and not
the domicile from which the trip sequence was scheduled to originate. If the
open trip is created because an inbound crew will not connect their assigned
sequence because of delays, illegality or cancellation, coverage of their trip
may be provided by assigning it to another crew, for whose flying the
misconnecting crew is legal. Any assignment under this provision must not
interfere with either crew's next scheduled sequence of trips out of their home
domicile and must return the pilots involved to their home domicile within
sixteen (16) hours of their originally scheduled arrival time and must not
extend more than eight (8) hours into a scheduled day off except as provided in
Paragraph 20-F-2 of this Section. Following is the order of consideration under
this Paragraph:
 a. Trade with a crew from the same domicile as the misconnecting crew.
 b. Trade with a crew from some other domicile.

If time permits deadheading on-line, assign the open trip to a domicile for
coverage. Assign the open flying to a pilot who can accomplish the operation
without any disruption of his assigned flying sequence other than deadheading or
rest periods. Open flying may be assigned to a pilot who is the only man legal,
qualified and in position, or who can be positioned, to accomplish the desired
operation. Without pilot concurrence, assignment under this sub-paragraph 6 must
not delay the pilot's return to his home domicile more than sixteen (16) hours
beyond the time his assignment when he left his home domicile would normally
return him to his home domicile or more than eight (8) hours into his next
scheduled day off except as provided in Paragraph 20-F-2 of this Section.

Scheduling of Reserve Crews General
 a. Standby Lists
    

Reserves shall be placed on a one (1) day, two (2) day, three (3) day, or four
(4) or more day availability list in accordance with the number of days
available for reserve assignment remaining before their next scheduled
unavailable days. A reserve who reports for an assignment but does not fly and
is released will be entitled to a legal rest and may at his option remain at the
top or revert to the bottom of the appropriate list. Reserve crew members will
be assigned open flying or standby on a first-in first-out rotation with other
reserves in their status and equipment type in the following manner:


 

 
 
 
 
 
 
 
 
 
 

______________________________________



Duty Period PeriodsAvilable



______________1____2___3______4 or more



1 X O O O



2 X X O O



3 X X X O



4 or more X X X X



______________________________________



If reserve coverage is available, reserve rotation will be modified to permit a
pilot currently assigned as a reserve to be in position to legally fly the
initial trip in his awarded line, unless such positioning will cause
interruption of a lineholder's schedule or a reserve's time off pattern.
Provided the pilot receives at least forty-eight (48) hours notice, reserve
rotation may be modified to enable a reserve pilot to accomplish an en route
check by a check airman. With pilot concurrence, the forty-eight (48) hour
notice requirement may be waived. Reserve rotation may be modified to allow a
reserve pilot assigned under Section 8-L-5 to voluntarily be placed at the top
of the appropriate FIFO list upon reporting for his temporary duty assignment
and upon returning from any flight assignment during the temporary duty period.
Notwithstanding the provisions of Paragraph 20-J-1-b-(1) above, when a line
reserve fill-in for PC/PT's is required, such fill-in will be selected as
follows:
 a. A reserve will be sent from the same domicile as the rest of the crew, if
    available, without jeopardizing other coverage. Otherwise, a reserve will be
    sent from any other domicile where adequate coverage is available, giving
    consideration to maintaining an equitable distribution among domiciles.
 b. No reserve will be assigned to more than one (1) fill-in during any single
    month, unless all other available reserves at that domicile have already
    received one or more such assignments.
 c. No reserve will be given more than three (3) fill-in assignments during any
    consecutive six (6) month period, if the reserve advises the Company of this
    fact at the time of assignment; unless no other reserve with fewer
    assignments is available on the system.

In the event that a reserve pilot deadheads to his home domicile on a trip being
flown by another reserve pilot of the same domicile who has the same number of
days available, the deadheading pilot shall take his position on the first-in,
first-out list ahead of the pilot flying the trip.
 1. When a pilot returns to reserve assignment from a schedule assignment, he
    shall, for the purpose of determining his first-in, first-out position, be
    considered to have arrived exactly at midnight beginning the day when the
    reserve assignment began and will be available for duty. In the event more
    than one pilot becomes available for reserve at the same time, their
    relative position on the first-in, first-out list shall be determined by
    their arrival time at home after their last flying assignment. In any case,
    a pilot beginning a reserve assignment will take a position on the
    appropriate first-in, first-out list behind any continuing reserve who is
    already positioned.
 2. A pilot on reserve shall not be required to report for duty to fly or
    deadhead on a trip which is scheduled to depart from his home domicile prior
    to 0600 local domicile time on the day following his vacation, leave or
    training of five (5) days or more. A reserve returning from sick leave will
    resume his reserve assignment upon release for duty by the Medical
    Department. A reserve involved in training assignments of four (4) days or
    less will be available after any required rest periods.

A reserve will progress normally through the first-in, first-out rotation until
he reaches first-up on the appropriate list, at which point he will remain until
he reports for a flying assignment or a standby protection assignment or goes on
a days-off period. A reserve pilot returning from a days-off, sick leave,
training or vacation or a reserve returning from a line assignment or
Association business, will enter the appropriate list behind other available
reserves already on that list. A reserve pilot who has been assigned a trip may
be removed at any time prior to three (3) hours before the scheduled departure
of the trip for the assignment of a pilot under the provisions of Paragraph
20-F-1. A reserve pilot may maintain his position on the first-in, first-out
list, or at his option, revert to the bottom of the first-in, first-out list
when:
 1. He is displaced.
 2. He is a reserve covered by Section 5-G-5- c

Reserve System Options:


 

 
 
 
 
 

The following options will be available to a pilot while on reserve status:



Traditional Option: A reserve who does not contact OPBCM to elect one of the
other options available under this Paragraph 2 will be a Traditional reserve. A
Traditional reserve will progress normally through the firstin, first-out list
until he receives an assignment in accordance with the provisions of
sub-paragraph 20-J-1-d above.



Active Option A reserve may volunteer to go to the top of the FIFO list. A
reserve who elects this option will be given an assignment just as though he had
progressed through the FIFO list in accordance with Paragraph 20- J-1-d above. A
reserve's position on the FIFO list under this option will be determined by the
time the reserve blocked in from his last assignment, i.e., a reserve who
blocked in at 1700 will go ahead of a reserve who blocked in at 1800 regardless
of when the individual pilots volunteer to go to the top of the FIFO list. This
block in time rule (block in time of last flight assignment) also applies to a
reserve coming off days off. A reserve who volunteers to go to the top of the
FIFO list under this provision and who subsequently does not receive an
assignment by 2359 of the day before his last day of availability shall revert
to the position on the FIFO list he would have been if he had not volunteered to
go to the top of the list.

Aggressive Option: A reserve may volunteer for an assignment on a first-come
first-served basis pursuant to the following provisions:
 1. All flying that is known to be open more than twenty-eight (28) hours before
    the scheduled departure time of the trip will be available for pick-up
    between twenty-eight (28) hours and twenty-four (24) hours before the
    scheduled departure time of the trip.
 2. Flying that becomes open between twenty-eight (28) hours and twelve (12)
    hours before the scheduled departure time of the trip will be available for
    pick-up for a period of four (4) hours after the trip opened up or until
    twelve (12) hours before scheduled departure time, whichever is earlier.
 3. Trips that become open as a result of short term sick leave will be
    available for pick-up as follows:
     a. The initial trip for which a lineholder places himself on sick leave
        will be available for pick-up for a period of up to four (4) hours
        beginning at the time the trip becomes open but ending not later than
        twelve (12) hours before the scheduled departure time of the trip.
     b. Any subsequent trip(s) for which the lineholder remains on sick leave
        will be available for pick-up not earlier than fourteen (14) hours and
        not later than twelve (12) hours before the scheduled departure time of
        the trip.

 4. A reserve may pick up a trip that has the same number of days, or the same
    number minus one, as the number of days of availability before his next
    scheduled unavailable days (Silo concept - length of assigned ID must be not
    less than days of availability minus one). With OPBCM concurrence, a reserve
    may pick up a trip that is not within his silo.
 5. A reserve may pick up a trip for which he is projected to be legal while he
    is flying a current assignment. If he subsequently is projected to become
    illegal for the trip that he picked up, the trip will be placed back in open
    flying and will be picked up by or assigned to another pilot in accordance
    with the provisions of this Paragraph J-2.
 6. A reserve may, with OPBCM concurrence, move an RDO(s) to pick up a trip.

Voluntary Short Call Out Option
 1. A reserve may volunteer to go on a Short Call Out List, on a duty period by
    duty period basis, for assignment to trips that become open five (5) hours
    or less before the scheduled departure time of the trip.
 2. Notwithstanding their relative positions on the FIFO list, a reserve on the
    Voluntary Short Call Out list will be assigned to a trip that opens up five
    (5) hours or less before the scheduled departure time of the trip ahead of
    pilots who have elected the Active or Traditional options.
 3. A reserve who volunteers to be on the Short Call Out list will remain on
    that list until midnight of the day on which he volunteered or at the end of
    his designated rest period, whichever is earlier, at which time he will
    revert to the Traditional option.
 4. A reserve will remain in his original position on the FIFO list during the
    time he is a Short Call Out reserve and after he falls off the Short Call
    Out list unless he has elected the Active option.

(5) Notwithstanding the provisions of this subparagraph J-2-d, the Company may
assign a trip to a Short Call Out reserve more than five (5) hours before the
scheduled departure time of the trip in accordance with the provisions of
sub-paragraph 20-J-1-d above.
 
 

Reserve Rest


 

 
 
 
 
 

Designated rest periods will be determined as follows:



The company may designate up to four (4) base rest periods per day in each
fleet/seat/domicile for monthly preferencing. Reserves will be awarded a base
rest period which will continue on a day by day basis unless changed as a result
of the application of the provisions of sub-paragraph 20-J-3-b, paragraph
20-J-3-d and paragraph 20-J-3-e below. A reserve shall return to his original
base rest period following RDOs and other known absences except sick leave where
the following provisions shall apply
 1. Returning from sick leave not requiring a medical clearance - the nine (9)
    hours immediately preceding the time the reserve calls off sick leave shall
    be considered to be his designated rest period. If the reserve is not
    assigned to an ID that day with a scheduled departure time prior to the
    start of his base rest period then he will return to his base rest period.

Returning from sick leave requiring a medical clearance - the reserve shall have
a default designated rest period from 1800 of the day he received his medical
clearance until 0300 of the following day.

A reserve shall also return to his original base rest period following an
assignment unless he receives a subsequent assignment that has a check in time
before the beginning of his base rest period. Notwithstanding this provision,
however, a pilot may pick up a trip under the provisions of Section 20-J-2-c
that has a check in time after the beginning of his base rest period. When given
a flight assignment the last nine (9) hours in the period following the receipt
of the assignment prior to check in time will be the reserve's designated rest
period. A reserve returning from an assignment may, within four (4) hours after
his scheduled arrival time, designate the last nine (9) hours of his contractual
rest to be his FAA required rest period for the purpose of being a voluntary
short call-out reserve under Section 20-J-2-d following his rest period. Reserve
Assignments


 

 
 
 
 
 

 

Reserves shall be assigned known open flying within two (2) hours from the time
the trip becomes "Available for Assignment". If the Company is experiencing
irregular operations, as indicated by a Crew Desk tape recorded message, a trip
will be assigned within four (4) hours from the time the trip becomes "Available
for Assignment". As contained herein, "Available for assignment" is that time
following the Aggressive Pick-up window under Paragraph 20-J-2-c-(1), Paragraph
20-J-2-c-(2), and Paragraph 20-J-2-c-(3) above.



Trips that becomes available for assignment between the hours of 0700 and 2300:
 1. A trip that becomes available for assignment twenty-four (24) hours before
    the scheduled departure time of the trip will be assigned at that time.
 2. A trip that becomes available for assignment between twenty-four (24) hours
    and twelve (12) hours before the scheduled departure time of the trip will
    be assigned as soon as it is available.
 3. A trip that becomes open less than twelve (12) hours before the scheduled
    departure time of the trip will be assigned as soon as it is known to be
    open.

Trips that becomes available for assignment between the hours of 2301 and 0659:
 1. A trip that becomes available for assignment twenty-four (24) hours before
    the scheduled departure time of the trip will be assigned at that time but
    the reserve will not be notified of the assignment until 0700.
 2. A trip that becomes available for assignment between twenty-four (24) hours
    and twelve (12) hours before the scheduled departure time of the trip will
    be assigned twelve (12) hours before the scheduled departure time of the
    trip or at 0700, whichever is earlier.
 3. A trip that becomes open less than twelve (12) hours before the scheduled
    departure time of the trip will be assigned so as to provide the reserve
    with a reasonable amount of time to report for the trip or at 0700,
    whichever is earlier, unless waiting to make the assignment would cause an
    otherwise available reserve to become illegal for the assignment

In the application of sub-paragraph 20-J-4-a and paragraph 20-J-4-b above the
following shall apply:
 1. Assignments will be made to the first reserve, in first-in, first-out order,
    who is legal for the assignment notwithstanding the fact that waiting to
    make the assignment would result in assigning the trip to a reserve who is
    closer to the top of the list.
 2. If no reserves are legal for an assignment at the time a trip becomes open
    or available for assignment (including those reserves on required rest) the
    Company may wait to make the assignment to a reserve who subsequently will
    become legal for the assignment.

d.

In all fleets, reserve pilot day off patterns are subject to having three (3)
moveable days each month. The Company will have the ability to move an RDO to
cover an assignment when there are no other reserves available to cover all of
the known open trips for the calendar day within the domicile. When applied, a
reserve pilot may be assigned into only the first day off in a period of days
off. The infringed-upon day off will be moved to the next scheduled day of
availability unless it is otherwise mutually agreed to by the pilot and the crew
scheduler to move it to another group of days off elsewhere in the same month.
If a day off cannot be restored, it will not be moved. The infringed-upon day
off is now subject to an assignment that is longer than one (1) day in duration.
A reserve can only be assigned into a day off if that assignment begins on what
was an original day of availability.



The Company will not call a reserve during his designated rest period unless no
other reserves are available for the assignment. A reserve will not be required
to answer his phone or accept any assignment offered during his designated rest
period. All non-augmented international flying operated under domestic contract
rules, except that flying conducted under Section 5-H of the Agreement, will,
for the purposes of the required rest rule, be treated as domestic flying.


 

 
 
 
 
 
 
 
 
 
 

In those domicile/fleets that operate both domestic and augmented international
flights, the Company may convert a reserve to a twenty-four (24) hour
international standby if that reserve is the only reserve available to cover an
anticipated open international trip in his domicile. In this case the reserve
will not be assigned to any domestic trips. If an international assignment is
not made, and he is no longer the only reserve available, he will be returned to
his normal designated rest period. A reserve returning on a trip which contains
a last segment that is scheduled to arrive at his home domicile between the
hours of 0045 and 0600 will not be assigned to another trip the last segment of
which is scheduled to arrive between the hours of 0045 and 0600 the following
day, without his concurrence. Should a pilot be assigned an all-nighter (a
segment within the first duty period of a trip pairing that arrives between 0200
and 0600 local domicile time) and said pilot does not receive his original
awarded rest period between the time the trip pairing is assigned and check-in
of the trip; this pilot will immediately return to his original awarded rest
period upon completion of the trip pairing. The Company will make known
reserves' base and designated rest periods in UNIMATIC and on the VRU. Any
change to a reserve's designated rest period will be communicated to the reserve
by OPBCM by telephone.


Section 21

General

A pilot shall not be required to pay for the use of any Company equipment used
in personnel training required by the Company.



A single master personnel file shall be maintained on each pilot in the employ
of the Company in his Flight Manager's office and shall contain all progress
reports, all written orders issued to him affecting a change of station or
status, copies of all reports and orders issued concerning his pilot status, all
summary records of practice, training and flight checks, and any other
supervisory reports involving said pilot. A single training file may be
maintained on each pilot at the Denver Training Center and shall contain all
records associated with training and flight checks, including grades received on
all examinations and instructor evaluations involving said pilot. All orders to
pilots assigning them to special duties or to different stations shall be in
writing. A pilot's personnel file and training file shall be open on request for
inspection by said pilot. Nothing herein shall prevent the Company from
maintaining duplicate files.



Any change or alteration to the pilot uniform must be with the concurrence of
the Uniform Committee.



A convenient booklet containing this Agreement and all associated documents
including Letters of Agreement will be furnished to the pilots by the Company no
later than ninety (90) days after the signing of this Agreement. Copies of all
additional supplemental amendments or agreements, on the same paper size and
format as the Basic Agreement, will be furnished to all pilots within forty-five
(45) days after signing. The revisions and additions will be numbered and dated
for record keeping.



It is agreed that the pass transportation regulations as established by Company
policy, in effect as of May 1, 2003, will apply to pilots and will not be
changed or discontinued during the term of this Agreement without first advising
the Association the reason therefore and affording the Association an
opportunity to confer with the Company. It is further understood that any
additional pass entitlements extended to other employees during the term of this
Agreement will also be extended to pilots, widows and/or their dependents. A
pilot who has ten (10) years of service with the Company prior to being
permanently grounded will be considered as a retired employee for pass travel
privileges.


If requested by the pilot, a UAL pilot representative of ALPA may be present in
the cockpit as an observer on any check other than a routine check.

With adequate notice, the Company shall honor all requests from the President's
Department of the Association for release of MEC members and MEC standing
committee members. Other pilots, with adequate notice, will be released for
Association business consistent with the needs of the service.



There shall be no discrimination between employees covered by the Agreement
because of race, creed, color, sex or national origin.



In the event parking facilities are not available for employees at the airport
location, the Company will assume the monthly parking charges up to a maximum of
thirty-five Dollars ($35.00) per month. This provision does not apply to
original or replacement charges for employees for parking decals, stickers, gate
keys or similar items. It is understood that a pilot may park his car at either
his domicile or some other Company station location, if parking space is
available, in which case the Company shall be obligated to assume only the
expense of one location. If a pilot is scheduled to fly or deadhead from an
airport serving his domicile and parking is not provided for his automobile,
public facilities may be used and charges will be paid by the Company. Such
charges shall be submitted within ten (10) days on the Company expense forms and
will be supported by a receipt.


 

 
 
 

The Company shall indemnify a pilot or his estate and provide defense against
any claims, whether by third parties or by fellow employees, arising out of such
pilot's performance of his duties with the Company as a pilot unless such claims
arise from the willful misconduct of the pilot.



The parties agree that the Company will maintain the new cockpit jumpseat policy
established June 15, 1989 which provides that the United cockpit jumpseat may be
granted to other Part 121 air carrier pilots where a reciprocal cockpit jumpseat
agreement is in effect. The Company has sole discretion in establishing
reasonable procedures to administer this policy. The Company will install a
second jumpseat on B- 737-300/500 and B - 757 aircraft when the aircraft go
through heavy maintenance. Provided seats are available in the cabin, a United
Airlines pilot may travel on OMC authority even if the cockpit jumpseat(s) are
occupied. The pilot will be boarded in the cabin on OMC authority only after all
other stand-by passengers (revenue and non-revenue) have been boarded. In the
event the Company implements a policy of service charge- waived employee pass
travel, this provision will expire. A United Airlines pilot will be allowed to
travel on OMC authority and occupy the cockpit jumpseat(s) on a weight
restricted flight.

Mailing of Paychecks


The Company will mail paychecks in accordance with the following procedures:
 a. The paychecks will be mailed the day before their due date.
 b. The paychecks will be mailed to the pilot's UG- 100 address.
 c. Each pilot may elect four times a year, during a designated sign-up period,
    to have his paycheck sent to his UG-100 address. Once having selected the
    mailing option, the service will continue until the pilot requests that it
    be terminated. If a pilot fails to select paycheck mailing, his check will
    be sent to his domicile office for pick-up. A pilot may discontinue this
    check-mailing service at any time by having his Manager notify EXOPZ.
 d. The Company shall charge a fee of $6.00 per year to cover the cost of this
    service. The service year shall run from April 1 to March 31.

In the event the Company incurs additional administrative costs due to increased
requests for stop payments, incorrect addresses, etc., the Company may terminate
this procedure, after discussion with the Association.

 

Contract Admin Home



Section 22



Duration



This Agreement shall cancel all Agreements, Supplemental Agreements, Amendments,
Letters of Understanding and similar related documents executed between the
Company and the Air Line Pilots Association prior to the signing of this
Agreement with the exception of those listed in sub-paragraph 22-A-2 below and:


 

 
 
 
 
 

Letters Date Signed



Letter of Understanding (including Appendix A



attached) establishing and implementing



the official integrated seniority list 11/13/62



Letter of Agreement 6/11/63



Letter from Mr. C.M. Mason to Mr. C.H. Ruby



on the Use of the Jump Seat 3/21/68



Letter from Mr. P.A. Wood to Mr. C.H. Ruby 8/22/70



Letter from Mr. C.E. Luther to Mr. J.J. O'Donnell



relating to Airborne Information System 12/01/72



90-2 Company Date of Birth 12/20/90



91-21 570 5/09/99



91-29 Panel of Arbitration Referees 5/09/91



91-54 Labor Protective Provisions 11/11/91



91-55 "Class of '85" 12/06/91



92-4 PAA-Latin America 6/30/92



Clarification of Section 1-C-3-c 10/26/00



The following listed Agreements, Supplemental Agreements, Amendments, Letters of
Understanding and similar related documents executed between the Company and the
Air Line Pilots Association shall remain in effect for the duration of this
Agreement as specified in Paragraph D below.

Letters Date Signed



83-3 ALPA-PAC 6/08/83



83-5 Voluntary Contributions - UAL Pilots



Charitable Foundation, Inc. 7/12/83



85-11 Charter Operation 6/15/85



87-1 Resolution of Cockpit Conflicts 8/03/87



87-2 Unimatic Terminal 8/04/87



89-2 Pilot Instructors 11/20/89



90-1 Drug and Alcohol Testing 1/03/90



91-2 International Agreement 5/09/91



91-4 Pacific ETOPS 5/09/91



91-10 Medical/Dental Plan Meet and Discuss 5/09/91



91-13 Future Amendments to Pension Plans 5/09/91



91-15 CRAF 5/09/91



91-16 MAC 5/09/91



91-19 Cessation of Work 5/09/91



91-20 UP-PAC 5/09/91



91-23 CLR Seminar Training 5/09/91



91-27 Dues Check-Off 5/09/91



91-30 MEC Officer Displacement 5/09/91



91-32 Age 59 Bypass 5/09/91



91-33 Agency Shop 5/09/91



91-36 LAX B-737-300 and 757/767



Equipment Domicile 5/09/91



91-39 Company Personnel Policy 5/09/91



91-42 Notice of Pending Furlough 5/09/91



91-45 Definition of Activation Date 11/06/91



92-2 PAA Retiree Medical 5/20/92



92-5 Grievance Mediation 8/12/92



92-7 Reserve Standby Lines 9/21/92



93-2 Trip Trade w/Open Flying 4/29/93



93-4 Non-Disclosure Letter 8/23/93



94-1 Job Security Protection 7/12/94



94-9 Dispute Resolution and Hiring Standards 7/12/94



94-12 Data Recorders 11/01/94



94-17 Month End Absence Rule 11/22/94



95-10 75 Hour FAR 7/24/95



96-1 Schedule Flexibility 2/12/96



96-10 International Training 7/31/96



97-4 Allocation of Flying Protocol 2/24/97



97-8 B-777 Crew Rest 5/2/97



97-9 Open Flying for Flight Management 5/16/97



97-13 FOQA Update 9/24/97



98-1 DENTK Contract Training 1/6/98



98-2 Standards Captain Job Share 1/23/98



98-3 Management Pilot Definition 1/23/98



98-6 Domicile Swap 2/2/98



98-8 Simulator Schedule Protocol 4/30/98



98-13 B-777 Crew Rest Facility 12/18/98



98-14 Honolulu Domicile 12/18/98



99-6 B-747-400 Currency 3/31/99



99-7 LCA Work Rules and Compensation 4/27/99



99-8 Widebody New Hire 4/27/99



99-10 Captain Development Course 8/16/99



99-12 PWM Downtown Hotel 11/15/99



99-13 Crew Meal Expense Clarification 12/10/99



00-1 Natural Disaster Absence Policy 1/7/00



00-6 Professional Standards Letter 5/15/00



00-8 Human Factors LAHSO Simulator Study 6/14/00



00-11 International Medical Study 10/26/00



00-13 New Equipment Formula 10/26/00



00-16 New Uniform 10/26/00



00-17 Life Event 10/26/00



00-20 Scheduling Commitment 10/26/00



00-21 Flights Scheduled in Excess of 16 Hours 10/26/00



00-22 Short-Term Disability 10/26/00



00-23 570 Seniority Date 10/26/00



00-24 Year 2000 Training Commitments 10/26/00



00-25 Trip Trade and Secondary Lines Modification Test 10/26/00



00-26 Electronic Communication 10/26/00



00-27 New Hire OMC Eligibility 11/28/00



00-28 Anchorage Closing 11/28/00



00-29 Navigating Change Workshop 12/00



00-30 Modifications to the Flight Safety Awareness Program 12/14/00



01-1 777 Over 12-Hour Flights 1/5/01



01-2 Chicago Honolulu Augmentation 1/5/01



01-3 Annual Vacation Bidding for Pilots Surplussed Out of a Closing Domicile
1/17/01



01-5 New Hire First Officer 1/21/01



01-7 Domestic Partners 3/1/01



01-10 Vacation Splits for Job Share Management Pilots 3/28/01



01-11 Age 59 Bypass Clarification 5/7/01



01-13 Modifications to Captain Development Course 5/16/01



01-14 777 Crew Rest Accommodations 8/9/01



01-15 Secondary Lines 8/21/01



01-16 Multiple Unserviceable Aircraft 8/21/01



01-17 Order to Fly 8/28/01



01-18 LCA Pilot Line QC Training Compensation 8/28/01



01-19 Surplus Reduction Options 11/01/01



01-20 Polar Operations Committee 12/04/01



01-21 Separated Student Pilots 12/7/01



01-22 SRL Leading to Retirement 12/19/01



02-02 Security/Taser Training 1/23/02



02-04 Check Off for ALPA Furlough Fund 2/20/02



02-05 Bumps for Military Leave 2/28/02



02-06 Sick Leave Changes 4/9/02



02-07 Late Night and All Night Flying 9/23/02



02-08 Assignment of Open Trips to Reserve Pilots 9/23/02



02-10 Scheduling of OE's and Revised Duty Day Limits for LCA's 9/30/02



03-01 Interim Relief Letter of Agreement 1/7/03



03-02 Hotel Accommodations 5/1/03



03-03 Age 60 References 5/1/03



03-04 Revisions to PI Letters of Agreement 5/1/03



03-05 Annual FAR Flight Limits 5/1/03



03-06 US Airways Code Share 5/1/03



03-07 Distribution Agreement 5/1/03



03-08 Reorganization Letter 5/1/03



03-09 Preferential Bidding System 5/1/03



03-10 Block Hour Guarantee 5/1/03



03-11 New Equipment Formula Adjustment 5/1/03



03-12 Low Cost Operation 5/1/03



03-13 Labor Cost Reduction Fairness 5/1/03



03-14 Aggressive Reserve Pick-up Discussion 5/1/03



03-15 Further Events 5/1/03



03-16 Pension and Welfare Benefit Modifications 5/1/03



03-17 Embraer 170 5/1/03



03-18 Board of Directors Seat 5/1/03


 
 
 
 



Notwithstanding Paragraph A above, the following Letters of Agreement, which
address retirement and insurance issues, remain in effect to the extent that
each is not modified by one or more of the subsequent Letters listed herein or
by this Agreement:



Letters Date Signed



81-3 AS & D Supplemental 8/14/81



82-1 Preexisting Conditions Restrictions 5/27/82



82-2 Pension Plan 06/24/82



83-1 Pension Plan Program Modifications 02/24/83



83-6 Pension Plan Program Modifications 07/12/83



83-7 Pension Plan Modifications 08/01/83



84-2 S & P 500 Index 09/10/84



85-10 Pension Program Modifications 06/15/85



86-2 Pension Agreement 10/16/86



89-1 A & B Plan Amendments per Settlement



of Civil Action Nos. 84C5013 and 85C3755 05/23/89



Letter of Agreement to Revise Certain Aspects of the Pilots' Directed Account
Retirement Income Plan 06/02/88



Letter of Agreement to Revise Certain Aspects of the Pilots' Directed Account
Retirement Income Plan 02/08/90



91-1 Adoption of the 5th and 6th Amendment to DAP 02/12/91



91-9 Relating to Medical, Dental and Flexible Spending



Account 05/09/91



91-11 Relating to Pension Program Modifications 05/09/91



91-12 Relating to Maximum Qualified Plan Eligible Compensation 05/09/91



92-8 Relating to the Pilot Disability Income Plan 12/21/92



revised 12/17/97



93-1 Relating to Partial Periodic Distribution from



the DAP 03/01/93 revised 03/11/93



94-4 Benefit Calculations 7/12/94 The Employee Stock Ownership Plan ("ESOP") and
Related ESOP Documentation Adopted in Connection with the 1994 ESOP Transaction



United Air Lines, Inc. Pilots' Fixed Benefit Retirement



Plan as amended through the 20th Amendment 12/21/95



Relating to Student Pilot Benefits 05/02/97



97-12 Definition of Earnings for Permanently Grounded Pilots 08/12/97 Relating
to Retiree Medical Mediation Settlement 10/31/97



99-1 Relating to Medical Coverage for Permanently Grounded Pilots and Eligible
Dependents 01/22/99



99-2 Relating to Medical Coverage for Deceased Pilots' Surviving Eligible
Dependents 01/22/99 revised, 05/07/99



United Air Lines, Inc. Pilots' Directed Account



Retirement Income Plan as amended and restated



effective as of September 1, 1982, as amended



through the 14th Amendment thereto 9/22/99



The Administrative Employee Waiver 10/28/99



The Payment of ESOP Dividend and Dividend



Equivalents 10/29/99



UAL Corporation Supplemental ESOP as amended



through the 9th Amendment 10/29/99



UAL Corporation ESOP as amended through



the 10th Amendment 4/28/00



Relating to Domestic Partner Benefits 3/01/01



00-18 Relating to Pension Modifications negotiated in the 2000 Agreement



00-19 Relating to Life, Medical and Dental Insurance Modifications negotiated in
the 2000 Agreement



01-9 Relating to PDAP Modifications



Relating to after Medicare supplement plan dated 9/16/02



The Agreement shall become effective as of May 1, 2003, except as specifically
stated otherwise in the "Pension and Welfare Modifications" letter dated Mat, 1,
2003.

This Agreement shall continue in full force and effect until May 1, 2009 and
shall renew itself yearly without change unless written notice of intended
change is served in accordance with Section 6, Title I, of the Railway Labor Act
by either party at least thirty (30) but not more than two hundred seventy (270)
days prior to May 1, 2009 or May 1 of any year thereafter upon written notice of
either party thereto.



IN WITNESS WHEREOF, the parties have signed this Agreement this ___ day of
____________, 2003.

min Home



n t Table of Contents



of Contents



WITNESS: FOR UNITED AIR LINES, INC.


 
 
 
 
 
 



WITNESS: FOR THE AIR LINE PILOTS IN THE



SERVICE OF UNITED AIR LINES,INC



83-3


 
 



Letter 83-3

ALPA-PAC



AGREEMENT



between



UNITED AIR LINES, INC.



and



THE AIR LINE PILOTS



in the service of



UNITED AIR LINES, INC.



as represented by



THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL

THIS AGREEMENT is made and entered into in accordance with the provisions of the
Railway Labor Act, as amended, by and between UNITED AIR LINES, INC.
(hereinafter referred to as the "Company") and the AIR LINE PILOTS
ASSOCIATION,INTERNATIONAL (hereinafter referred to as the "Association").



W I T N E S S E T H:

It is mutually agreed:



The Company agrees to deduct a monthly contribution to the Air Line Pilots
Association Political Action Committee (referred to herein as "ALPA-PAC") from
the pay of each pilot who voluntarily authorizes such contributions on the forms
provided for that purpose by ALPA-PAC (referred to herein as "Check-Off Forms").
The language of those forms shall be as follows:


 

 
 
 
 
 

TO: United Air Lines, Inc.



I hereby authorize and direct the Company named above to deduct
$_______________of my gross earnings per month and to remit that amount to the
Air Line Pilots Association Political Action Committee (ALPA-PAC).



This authorization is voluntarily made based on my specific understanding that:



The signing of this authorization card and the making of these voluntary
contributions are not conditions of membership in the Union or of employment by
my employer;



Any guideline amount suggested by ALPA-PAC or its representatives is only a
suggestion and I may contribute more or less and will not be favored or
disadvantaged by the Union for doing so;



I may refuse to contribute without reprisal;



and  ALPA-PAC, which is connected with the Air Line Pilots Association,
International, use the money it receives solely for making contributions to and
expenditures for candidates for federal elected offices.



This authorization shall remain in full force and effect until revoked in
writing by me, pursuant to the provisions of the Agreement between United Air
Lines, Inc. and the Air Line Pilots Association, International.



I further certify that I am either a United States citizen or a foreign national
lawfully admitted to the United States for permanent residence as defined by
section 101(s) (20) of the Immigration and Nationality Act (8 U.S.C. 1101(s)
(20)).



Name



File Number



Signature



Date



All Check-Off Forms will be submitted through the Chairman of the Master
Executive Council of the Association who will forward the original signed copy
to the Payroll Accounting Manager, Executive Offices, Chicago, Illinois. A
properly executed Check-Off Form, filed before the 15th of any month, will
become effective the 1st of the month following its receipt by the Payroll
Section of the Accounting Department, Chicago, Illinois. Illegible or improperly
executed forms will be returned to the Chairman of the Master Executive Council
of the Association. Any notice of revocation as set forth in the Check-Off Form
must be in writing, signed by the employee and delivered by certified mail,
addressed to the Payroll Accounting Manager, United Air Lines, Inc., P.O. Box
66100, Chicago, Illinois 60666, with a copy to the Chairman of the Master
Executive Council as soon as processed through Company payroll procedures.
Check-Off Form and notices so received by the Company will be stamp-dated on the
date received and will constitute notice to the Company of the date received and
not when mailed. Deduction of a pilot's contribution shall be made each month
provided there is a sufficient balance due the pilot at the time after all other
deductions authorized by the pilot or required by law (including money claims of
the Company and the Credit Union) have been satisfied. Within a reasonable time
after the second regular paycheck issued each month, the Company will remit to
ALPA-PAC a check in payment of all contributions collected for that month
pursuant to outstanding and unrevoked Check- Off Forms, together with a list of
the names of those pilots for whom contributions were deducted and the amount
deducted for each such pilot. A pilot who has executed a Check-Off Form and (1)
who resigns from the Company; (2) who is laid off; or is (3) otherwise
terminated from the employ of the Company shall be deemed to have automatically
revoked his assignment as of the date of such action and if he (1) is rehired;
(2) is recalled; or (3) reemployed, further deductions of ALPA-PAC contributions
will be made only upon execution and receipt of another Check-Off Form. It will
be the Association's responsibility to verify apparent errors in deduction of
ALPA-PAC contributions before contacting the Company Payroll Accounting Manager.
United Air Lines, Inc. shall be held harmless and indemnified by the Association
for any claims which may be made by the pilot or pilots by virtue of the
wrongful application and misapplication of any of the terms of this Section. The
Association shall pay the Company the reasonable costs incurred in implementing
and maintaining this Section. The Association hereby certifies to the Company
that:
 a. No assignment and authorization will be transmitted to the Company hereunder
    which was obtained by the Association under the twice-yearly solicitation
    provisions of Section 441b.(b)(4)(B) of Title 2 of the United States Code;
 b. All funds transmitted to the League hereunder shall be used solely in
    connection with federal elections. IN WITNESS WHEREOF, the parties have
    signed this Agreement this 8th day of June, 1983.

IN WITNESS HEREOF, the parties have signed this Agreement this 8th day of June,
1983.
 
 
 

WITNESS: FOR UNITED AIR LINES, INC.



/s/ C. W. Thomson /s/ D. L. Pringle



David L. Pringle



Vice President Industrial Relations


 



WITNESS: FOR THE AIR LINE PILOTS IN



/s/ R. D. Hall THE SERVICE OF



/s/ J. R. Brace UNITED AIR LINES, INC.



/s/ W. C. Brashear /s/ Henry A. Duffy



/s/ D. A. Clark Henry A. Duffy, President



/s/ H. E. Stepinsky Air Line Pilots Association,



/s/ John P. Ferg International



5



Letter 83-5

Voluntary Contributions UAL Pilots Charitable Foundation, Inc.



AGREEMENT



between



UNITED AIR LINES, INC.



and



THE AIR LINE PILOTS



in the service of



UNITED AIR LINES, INC.



as represented by



THE AIR LINE PILOTS ASSOCIATION,INTERNATIONAL

THIS AGREEMENT is made and entered into in accordance with the provisions of the
Railway Labor Act, as amended, by and between UNITED AIR LINES, INC.
(hereinafter referred to as the "Company") and the AIR LINE PILOTS ASSOCIATION,
INTERNATIONAL (hereinafter referred to as the "Association").



W I T N E S S E T H:

It is mutually agreed:



During the life of this Pilot Agreement, the Company will deduct from the pay of
each pilot the dollar amount authorized by the pilot and such deduction shall
constitute a contribution to the United Airlines Pilot's Charitable Foundation,
Inc. provided that such pilot voluntarily executes the following agreed upon
form which will be prepared and furnished by the Association and will be known
as the United Airlines Pilots' Charitable Foundation "Check-Off Form":


 

 
 
 
 
 

ASSIGNMENT AND AUTHORIZATION FOR VOLUNTARY CONTRIBUTIONS TO THE UNITED AIR LINES
PILOTS' CHARITABLE FOUNDATION, INC.



I, _________________, hereby authorize and direct United Air Lines, Inc. to
deduct $________per month of my gross earnings as a contribution to the United
Airlines Pilots' Charitable Foundation, Inc. Such amount so deducted is hereby
assigned to the United Airlines Pilots' Charitable Foundation, Inc. This
assignment and authorization may be revoked by me in writing at any time. A copy
of any such revocation will be sent to the Chairman of the Master Executive
Council.



Signature of Employee



Street Address



City



File Number



Organization (Domicile)



All Check-Off Forms will be submitted through the Chairman of the Master
Executive Council who will forward the original signed copy to the Payroll
Accounting Manager, Executive Offices, Chicago, Illinois. A properly executed
Check-Off Form, filed before the 15th of the month, will become effective the
1st of the month following its receipt by the Payroll Section of the Accounting
Department, Chicago, Illinois. Illegible or improperly executed forms will be
returned to the Chairman of the Master Executive Council of the Association. Any
notice of revocation as set forth in the Check-Off Form must be in writing,
signed by the employee, and delivered by certified mail, addressed to the
Payroll Accounting Manager, United Air Lines, Inc., P. O. Box 66100, Chicago,
Illinois 60666, with a copy to the Chairman of the Master Executive Council as
soon as processed through Company payroll procedures. Check-Off Form and notices
so received by the Company will be stamp-dated on the date received and will
constitute notice to the Company of the date received and not when mailed.
Deduction of the contributions shall be made from all paychecks issued each
month provided there is a sufficient balance due the employee at the time after
all other deductions authorized by the employee or required by law (including
money claims of the Company and the Credit Union) have been satisfied. Within a
reasonable time after the second regular paycheck issued each month, the Company
will remit to the United Airlines Pilots' Charitable Foundation, Inc. a check in
payment of contributions collected for that month pursuant to outstanding and
unrevoked Check-Off Forms. An employee who has executed a Check-Off Form and who
has been (1) transferred or promoted to a job not covered by the Agreement; (2)
who resigns from the Company; (3) who is laid off; or is (4) otherwise
terminated from the employ of the Company shall be deemed to have automatically
revoked his assignment as of the date of such action and if he (1) transfers
back or returns to a job covered by the Agreement; (2) is rehired; (3) is
recalled; or (4) reemployed, further deductions of Association dues will be made
only upon execution and receipt of another Check-Off Form. United Air Lines,
Inc. shall be held harmless and indemnified by the Association for any claims
which may be made by the employee or employees by virtue of the wrongful
application and misapplication of any of the terms of this Agreement. This
Agreement shall become effective as of the date of signing and shall be subject
to changes in the same manner as specified in Section 22 of the Pilots'
Employment Agreement.


IN WITNESS WHEREOF, the parties have signed this Agreement this 12th day of
July, 1983.

WITNESS: FOR UNITED AIR LINES, INC.



/s/ Charles W. Thomson /s/ David L. Pringle



/s/ D. L. Seay David L. Pringle Vice President



/s/ Joseph A. Hertrich Industrial Relations



/s/ G. L. Andrews



/s/ M. L. Gerkin


 
 



WITNESS: FOR THE AIR LINE PILOTS IN



/s/ R. D. Hall THE SERVICE OF



/s/ J. R. Brace UNITED AIR LINES, INC.



/s/ W. C. Brashear /s/ Henry A. Duffy



/s/ D. A. Clark Henry A. Duffy, President Air



/s/ H. E. Stepinsky Line



/s/ J. P. Ferg Pilots Association, International


 
 
 
 
 
 
 
 
 
 
 
 
 
 



Letter

84-1
 
 



Letter 85-11

Charter Operation



SUPPLEMENTAL AGREEMENT



between



UNITED AIR LINES, INC.



and



THE AIR LINE PILOTS



in the service of



UNITED AIR LINES, INC.



as represented by



THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL

THIS SUPPLEMENTAL AGREEMENT is made and entered into in accordance with the
provisions of Title II of the Railway Labor Act, as amended, by and between
UNITED AIR LINES, INC. (hereinafter referred to as the ''Company'') and the AIR
LINE PILOTS in the service of UNITED AIR LINES, INC. as represented by the AIR
LINE PILOTS ASSOCIATION, INTERNATIONAL (hereinafter referred to as the
''Association'').



W I T N E S S E T H:

WHEREAS, the Company and the Association desire to supplement their Pilots'
Employment Agreement, June 15, 1985 (hereinafter referred to as the
''Agreement'') by providing certain rates of compensation, rules and working
conditions with respect to the Company's Charter Operation.



NOW, THEREFORE, it is understood and agreed that:



Domestic Charters


 

 
 
 
 
 

Due to operational and pilot scheduling problems associated with domestic
charters, pilots involved in the domestic charter operation shall be scheduled
in accordance with the provisions of Section 5 of the Agreement with the
exception of Section 5-G-1- a, 5-G-1-f-(4), 5-G-1-f-(5), 5-G-2-a and 5-H-5.



For scheduling purposes, an on-duty period of thirteen hours and thirty minutes
(13:30) will be the maximum. Pilots in the actual performance of their
assignment will have a maximum onduty period of fifteen (15) hours, which may be
exceeded with pilot concurrence. The provisions of Paragraphs 1 and 2 above
shall apply only to those duty periods which contain a domestic charter segment.
A duty period which contains both a domestic charter segment and a regularly
scheduled line segment shall be scheduled under the provisions of the Agreement.


 

 
 
 
 
 
 
 

Notwithstanding Paragraph 1 above, the provisions of Section 5-G-1-a-(1)- (b) of
the Agreement are applicable to any duty period scheduled under this
Supplemental Agreement when such application will provide a greater duty time.
Notwithstanding Paragraph 5-B-8 of the Agreement, Mainland-Hawaii-Mainland or
Hawaii-Mainland-Hawaii charter flights may be scheduled in one (1) duty period
under the provisions of Paragraph 5-H-4 of the Agreement. In the event a charter
flight or combination of flights (e.g., LAX-HNL-LAX) to or from Hawaii and the
Mainland exceeds eight (8) hours of flight time in a duty period, the provisions
of Letter of Agreement 01-02 (Chicago-Honolulu Augmentation) shall apply.
International Charters


 

 
 
 
 
 

All of the provisions of the current pilot Agreement, and specifically Letter
91-2 (International Supplemental Agreement) and 01-1 (777 Over 12 Hour Flights)
shall apply, except as modified by this Letter of Agreement.



Trip sequences which include an international charter segment(s) may be
scheduled under the provisions of Paragraph A above at Company option. Duty
periods composed of deadhead and/or ferry segments only, which immediately
precede or follow a duty period containing an international charter segment(s)
will be scheduled in accordance with the appropriate provisions of the
International Supplemental Agreement. Open international charter pairings may be
assigned to qualified reserve pilots under the provisions of Section 3-E of the
International Supplemental Agreement. Should the Company schedule international
charter flying in an aircraft type currently used for long range international
flying (e.g., B747-400, B-777, B-767), the crew augmentation and rest facilities
for the international charter flying will be the same as scheduled flight
segments flown under the appropriate provisions of the International
Supplemental Agreement. Prior to the Company scheduling international or
domestic charter flying that requires an augmenting crew member(s) in an
aircraft type that has not been previously flown with crew rest accommodations,
the parties will apply the provisions of Section 8-B and Section 8-N of the
International Supplemental


 

 
 
 
 
 

Agreement.



Charter Lines of Flying

Pairings containing international or domestic charter flying may be placed in
lines of flying and the line construction provisions of the Agreement will
apply.

IN WITNESS WHEREOF, the parties have signed this Supplemental Agreement this
15th day of June, 1985.



WITNESS:



/s/ C. W. Thomson



/s/ J. R. Samolis



/s/ R. Gangwal



/s/ G. L. Andrews



/s/ D. F. Rensvold



FOR UNITED AIR LINES, INC.



/s/ D. L. Pringle



David L. Pringle Vice President



Employee Relations



WITNESS:



/s/ W. C. Brashear



/s/ J. R. Brace



/s/ D. A. Clark



/s/ W. A. Nelson



/s/ H. E. Stepinsky



/s/ R. D. Hall



FOR THE AIR LINE PILOTS IN THE SERVICE OF



UNITED AIR LINES, INC.



/s/ H. A. Duffy



Henry A. Duffy, President



Air Line Pilots Association,



International



Revised as of July 12, 1994.



/s/ John R. Samolis



John R. Samolis



Vice President



Employee Relations



/s/ Roger D. Hall



Roger D. Hall, Chairman



UAL/ALPA Master Executive Council



Further revised as of this 26th day of October, 2000.



/s/ William P. Hobgood



William P. Hobgood



Senior Vice President



People



/s/ F. C. Dubinsky



Captain F. C. Dubinsky



Chairman



UAL/ALPA Master Executive Council


 
 
 
 



Letter

87-1



Letter 87-1

Resolution of Cockpit Conflicts


 
 



UNITED AIRLINES



LETTER OF AGREEMENT

Dear Fellow Pilots:



In the interest of providing the highest standards of professionalism and safety
among the pilots of United Airlines...and to insure that all pilots are treated
fairly, consistently and effectively...the Company and the Association have
agreed to the following procedure for the resolution of cockpit conflicts.
United Airlines traditional authority and responsibilities regarding proficiency
and air safety shall not in any way be altered by the terms of this letter.



When a professional standards problem arises, whatever the source, which
precipitates a cockpit conflict, and is brought to the attention of the
Association by a pilot, the Association will act as follows:
 a. The individuals involved will be encouraged to discuss the matter privately
    in a forthright and reasoned manner, in an attempt to settle their dispute.
 b. Failing this, the local Professional Standards Committee members will elicit
    both sides of the story, generally by telephone, and counsel both parties at
    a peer level; (e.g.) a Captain committee member will call a Captain
    involved, a First Officer committee member will call a First Officer
    involved, and a Second Officer member will call a Second Officer involved.
    Again, agreement to resolve the dispute will be sought.
 c. Should this fail, the pilots involved will be invited to a Local
    Professional Standards Committee meeting. After each pilot has had the
    opportunity to present his or her view of the matter, the committee will
    seek a commitment from the parties to end the conflict and work together in
    the future constructively and without dissension.
 d. Should one of the pilots refuse to participate the Association will advise
    the Company of the conflict and request the Company to encourage all
    involved parties to attend the Professional Standards Committee meeting.

When a Professional Standards problem (as defined above) is brought to the
attention of the Company in the first instance, at management's discretion, the
Company will refer that issue and the parties involved to the Local Professional
Standards Committee. Each pilot will be encouraged to attend the committee's
meeting to settle their dispute in a reasoned, no-fault manner.

Successful resolution of a problem will produce a committee report to the
Company that states the matter is resolved. Lack of successful resolution will
produce a report to the Company that the Local Professional Standards Committee
is unable to be of assistance. Complete confidentiality regarding the
committee's meeting will be maintained and further, the Company agrees not to
cite a pilot's involvement with the Professional Standards Committee in any
subsequent disciplinary proceeding.

Should successful resolution of a problem not be attained within 30-day time
period, the Company will then be free to take whatever action it deems necessary
to resolve the issue within the framework of the agreement.



Either party to this agreement reserves the right to cancel it upon giving a 30
days written notice.



Accepted and agreed to this 3rd day of August, 1987.



/s/ L. W. Barry



Lloyd W. Barry



Senior Vice President



Flight Operations



United Airlines, Inc.



/s/ F. C. Dubinsky



F. C. Dubinsky, Chairman



Master Executive Council



Air Line Pilots Association


 
 



Letter

87-2



Letter 87-2

Unimatic Terminal



UNITED AIRLINES

August 4, 1987



Captain F. C. Dubinsky, Chairman



UAL/ALPA Master Executive Council



Air Line Pilots Association, International



10700 W. Higgins Road, Suite 200



Rosemont, IL 60018



Dear Captain Dubinsky:



Recent discussion between the parties have resulted in the following
understanding:



United will install a Unimatic terminal with an associated printer in the MEC
office for the use of MEC representatives and staff. This terminal will be
authorized Mode 41 access and will be used in the same manner and for the same
purpose as the "public" pilot sets located at each domicile. This terminal is
being provided to the UAL-MEC by the Company in recognition of the mutual
benefits which it can provide; however it may be removed if the Company
concludes that the presence of an Unimatic terminal in the MEC office may
compromise United's computer and/or Corporate security or for any other reason
may no longer be mutually beneficial. The direct cost of operating this terminal
will be borne by the Association, however the Company will retain ownership and
perform all required maintenance of the equipment. It is understood that this
agreement shall establish no precedent and will not be cited in the future for
any purpose.

If this accurately reflects our understanding, please sign and return two (2)
copies of this letter for our files.
 
 

Very truly yours,


 
 
 
 
 
 



/s/ S. E. Tallent



Stephen E. Tallent



Special Labor Counsel



Accepted and agreed to this



4th day of August, 1987.



/s/ F. C. Dubinsky



F. C. Dubinsky, Chairman



UAL/ALPA Master Executive Council


 
 



Letter

89-2



Letter 89-2

Pilot Instructors


 
 



LETTER OF AGREEMENT



between



UNITED AIR LINES, INC.



and



THE AIR LINE PILOTS



in the service of



UNITED AIR LINES, INC.



as represented by



THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL

THIS LETTER OF AGREEMENT is made and entered into in accordance with the
provisions of Title II of the Railway Labor Act, as amended, by and between
UNITED AIR LINES, INC. (hereinafter referred to as the "Company") and the AIR
LINE PILOTS in the service of UNITED AIR LINES, INC. as represented by the AIR
LINE PILOTS ASSOCIATION, INTERNATIONAL (hereinafter referred to as the
"Association").



W I T N E S S E T H:

WHEREAS, for the purpose of improving the training environment and the
efficiency of operation while maintaining the highest quality training, the
training staff organization will be revised and the training related
responsibilities will be assigned to the new management position of Standards
Captain and the new non-management position of Pilot Instructor, and



WHEREAS, it is the intent of the parties that the position of Training Check
Airman (TCA) be phased out and those duties will be assumed by the new positions
of Standards Captains and Pilot Instructors, and



WHEREAS, the Association represents the interest of the line pilots who will
function as Pilot Instructors,



THEREFORE BE IT RESOLVED, it is mutually agreed:



The Pilot Instructors will be pilots represented by the Association with line
seniority numbers.
 a. Pilots selected must have the highest qualifications.
 b. The Association will be advised of and have an opportunity to make
    recommendations concerning the required qualifications and the selection
    process.
 c. A pilot selected to be a Pilot Instructor will be required to complete the
    following minimum actual line experience which may consist of either First
    Officer or Second Officer flying, as appropriate:
     0. Initial PI (new hire pilot):


 

 
 
 
 
 

The pilot will be required to have 3 months line experience on the airplane on
which he will instruct, prior to serving as a PI.



Initial PI (current line pilot):

If the pilot will be a PI on the same airplane on which he is serving on the
line, no additional line experience is required prior to his serving as a PI. If
the pilot will be a PI on an airplane different from the airplane on which he is
serving on the line, he will be required to have 75 hours (including IOE) on the
airplane on which he will instruct, prior to serving as a PI.


 

 
 
 
 
 

3.

Current or former PI:



If the equipment change for the PI is from a 3-pilot airplane to a 2-pilot glass
cockpit airplane and the PI has no previous glass cockpit experience, he will be
required to have 75 hours (including IOE) on the airplane on which he will be
instructing, prior to serving as a PI on that airplane. If the equipment change
for the PI is from a 3-pilot airplane to a 2-pilot non-glass cockpit and the Pi
has no previous 2-pilot crew experience, he will be required to have 50 hours
(including IOE) on the airplane on which he will be instructing, prior to
serving as a PI on that airplane. If the equipment change for the PI is from a
non-international airplane to an international airplane and the PI has no
previous international experience, he will be required to have 75 hours
(including IOE) on the airplane on which he will be instructing, prior to
serving as a PI on that airplane.


 

 
 
 
 
 

This line of flying under sub-paragraph (1), (2), and (3) above will be in the
aircraft in which the individual will be initially instructing. Such flying
shall be performed as a reserve (at the Pilot Instructor's request, he may
remain number one (1) on the FIFO list) or, should the Company desire the
individual to fly specific trips during this three (3) month period, such flying
shall be on a displacement basis.



The Pilot Instructor will perform the following duties and assignments:
 0. Conduct instruction in the simulator for Captains, First Officers, Second
    Officers and International Relief Pilots. This instruction will include
    transition training, Proficiency Check warm-up and requalification training.
 1. Conduct First Officer certification checks.
 2. Conduct Second Officer certification checks.
 3. Conduct BIRC instruction.

Additionally, a Pilot Instructor may perform the following duties and
assignments in his assigned equipment:

Serve as a fill-in crew member for transition training. Serve as a fill-in crew
member for Proficiency Check warm-up (2nd day). Serve as a fill-in crew member
for Proficiency checks when he is the only pilot available.


 

 
 
 
 
 

4.

Perform Ground School instruction as assigned.



5.

Be assigned special projects as needed.



Pilot Instructors will be required to bid and hold a line assignment in addition
to their TK assignment.
 a. Pilot Instructors will maintain line familiarity in the equipment to which
    they are assigned as a P.I. through annual open flying on the line as a
    First Officer for a minimum of 24 duty periods and up to 36 duty periods.
    Open flying will be offered to Pilot Instructors who request it under
    Section 20-H-4-b. Additionally, Pilot Instructors may trade into and pick up
    open trips immediately after all pilots are accommodated as the result of
    the trip trade monthly rundown. They may not be assigned or pick up
    additional flying until 1200 on the day prior to departure. Pilot
    Instructors who request additional flying beyond the open flying maximum,
    above, may on their scheduled days off be scheduled for unlimited line
    flying on a displacement basis.
 b. To effect an efficient policy for Pilot Instructor pick up of open flying
    that provides for a wide range of experience by flying from various
    domiciles and minimizes the overuse of the Denver domicile assigned open
    flying, the following guidelines have been established:
     0. P.I.'s in conjunction with Crew Management (CM) will to the extent
        possible be assigned open flying from all domiciles.
     1. On P.I. work days open flying in Denver may be picked up by P.I.'s on a
        pro-rata basis as the assigned Denver flying relates to system flying in
        the fleet. Notwithstanding the above limitation, if there is no Denver
        pilot in that particular fleet and seat requesting 20-H-3 12 hours or
        less prior to scheduled departure of an I.D., a P.I. may pick up this
        open flying as an exception to the proportional limitation.
     2. P.I. deadheading to and from a domicile will not be considered a duty
        period as defined by the 36 duty period annual limitation.
     3. Duty periods which consist entirely of deadheading will not count toward
        satisfying the minimum 24 duty period requirement.
     4. Any combination of P.I. duties and flying duties performed within a
        single duty period must conform to the Section 5-G duty period time
        limitations. For scheduling purposes, this requirement is not waivable.

The rate of pay for pilot instructors shall be determined as follows:
 a. The rate of pay for a pilot in years 1 through 5 of pilot longevity who is
    permanently assigned as a pilot instructor shall be not less than the 89/95
    hour salary for the line assignment which he holds, plus 15%; but not more
    than the 89 hour salary for B-767/757 First Officer at the 6th year of
    longevity. The Company may determine that the override percentage for all
    pilot instructors in years 1 through 5 will be greater than 15%, but in no
    case will it produce greater earnings than the 89 hour salary for B-767/757
    First Officer at the 6th year of longevity.


 

 
 
 
 
 

A pilot instructor beyond the 5th year of pilot longevity shall be paid the
89/95 hour salary for his line assignment plus 15% or the 89 hour salary for
767/757 First Officer at the 6th year, whichever is less.



Pilot Instructors shall begin receiving PI pay in accordance with the following:
 0. Pilots who will be instructing as PIs in the equipment type for which they
    are currently trained will begin receiving Pilot Instructor pay upon
    reporting to the Flight Center.
 1. Pilots who require transition training for the equipment in which they will
    be instructing will begin receiving PI pay upon beginning their IOE after
    completing the required transition training, or 45 days after reporting to
    DENTK, whichever is earlier, provided they successfully complete the
    training necessary to become a Pilot Instructor.

When a Pilot Instructor leaves the Flight Center to return to his line of flying
assignment his Pilot Instructor pay shall continue until he begins IOE for his
line assignment, at which time he shall be paid at the rate associated with his
line assignment. Pilot Instructor schedules shall have a minimum of twelve (12)
calendar days free of duty in a 31 day month and eleven (11) calendar days free
of duty in a 30 day month. For trainee/instructor continuity, Pilot Instructors
shall be allowed, at their option, to trade their days off; however, in no event
shall a Pilot Instructor receive less than eleven (11) actual calendar days free
of duty during a 30 day month and twelve (12) calendar days in a thirty-one (31)
day month. Pilot Instructors will accrue, preference and liquidate vacations as
per Section 11 of the Agreement. When a pilot transfers from and to his Pilot
Instructor assignment he will be entitled to a pilot paid move, in accordance
with the provisions of Section 10 of the Agreement, except when the line
assignment is DENFO. The provisions of Section 1, 2, 4, 6, 7, 8, 11, 12, 13, 14,
15, 16, 17, 18, 19, 21 and 22 of the Agreement shall apply to Pilot Instructors.
The provisions of Section 9 shall apply when the Pilot Instructor is functioning
as a trainee. The provisions of Section 5 and 20 shall apply during any line
flying. All pilot benefits shall apply to Pilot Instructors. Vacations


 

 
 
 
 
 

Vacations for PI's will be bid and awarded according to Section 11 of the
Agreement between ALPA and United Airlines. The vacation year PI's is from May 1
to April 30. Newly employed PI's accrue one day of vacation for each full
calendar month of continuous employment with the Company during the remainder of
the vacation year after the date of their initial employment, provided that the
first vacation for PI's initially employed on or after May 1 of any year will
not be due or payable except between May 1 and April 30 of the succeeding
vacation year. After these provisions have been complied with, a PI will receive
sixteen vacation days each year, provided his/her employment has been
continuous. Beginning in the vacation year following the year in which a PI
completes the continuous service shown below, s/he will be entitled to the
following number of vacation days:



Years of Service Vacation Days



5 23



12 30



20 37



25 44



In order to insure that a PI receives a total number of days off in a given
month that approximates what a line pilot could expect, the following maximum
number of regular days off (RDO's) can be scheduled as part of a vacation
period:



Vacation RDO's in Vacation RDO's in



Days Vac. Days Vac.



Period Period



1 0 16 3



2 0 17 5



3 0 18 5



4 0 19 6



5 0 20 6



6 0 21 6



7 0 22 6



8 1 23 6



9 1 24 6



10 2 25 7



11 2 26 8



12 3 27 9



13 3 28 10



14 3 29 11



15 3 30 12



This maximum number of RDO's which can be assigned to a PI's vacation period
applies to all vacation awards, including annual awards, monthly awards, and
involuntary assignments.



In addition, a PI may request specific days off prior to or following a vacation
period, up to and including the full allocation of monthly RDO's remaining. The
DENTK Scheduling Office will honor that request if at all possible. PI requests
will be honored based on line pilot seniority. Annual Preferencing: Vacation bid
books are located in the Scheduling Office and are arranged in order of
seniority.



Annual Preferencing

: Vacations are awarded in order of seniority within each fleet based on the
PI's preference.



All PI's will be eligible to preference the allocated vacation periods for the
following year based on their equipment type as of January 1. If you're entitled
to 16 calendar says or more of vacation, you may elect to split your vacation
into not more than two periods during the vacation year, provided that no period
is less than 10 days. if you elect to split your vacation, you'll need to
designate your preference as being for a primary, secondary, or tertiary
assignment. You'll be afforded the opportunity to be awarded your primary and
secondary vacation periods before and tertiary vacations are awarded.


 
 



Monthly Preferencing

: PI's may elect to bid for vacation periods on a monthly basis. Vacations are
awarded in seniority order within each Fleet. PI's awarded a vacation will be
notified of the award not less than 60 days before the first day of the month in
which the vacation period falls. If you don't receive this notice, you won't be
required to take this vacation award. Any vacation periods created and available
within 60 days of the vacation period will be offered in order of seniority and
may be assigned with your concurrence with less than 60 days notice.



Involuntary Assignments: In the event that there are insufficient preferences
submitted for posted vacation periods, involuntary vacations may be assigned in
reverse order of seniority. Involuntary assignment vacations shall be for a
minimum of ten days or the balance of your vacation credit (if less than ten
days). You must be notified of the date of the involuntary assignment at least
60 days before the first day of the month in which the vacation period falls,
except that any vacation periods created and available within 60 days of a
vacation periods which are not voluntarily accepted may be assigned in reverse
order of seniority (provided you're given at least 45 days notice prior to the
start of the vacation period).



Pilot Instructors will receive expense reimbursement according to the provisions
of Section 4-E-1 of the Agreement when conducting training assignments at any
location other than Denver. The parties will be guided by the terms of the PI
guidelines, and these guidelines will be changed only by mutual agreement of the
parties. This Letter of Agreement shall be effective upon signing and shall run
concurrently with the current Basic Pilot Agreement.

IN WITNESS WHEREOF, the parties have signed this Letter of Agreement this 20th
day of November, 1989.



WITNESS:



/s/ G. L. Andrews



/s/ T. A. McClone



FOR UNITED AIR LINES, INC.



/s/ J. R. Samolis



John R. Samolis



Vice President



Employee Relations



WITNESS:



/s/ T. P. Austin



/s/ C. A. Rine



/s/ L. J. Balestra



/s/ H. E. Stepinsky



FOR THE AIR LINE PILOTS IN THE SERVICE OF



UNITED AIR LINES, INC.



/s/ Henry A. Duffy



Henry A. Duffy, President



Air Line Pilots Association,



International



Revised as of July 12, 1994.



/s/ John R. Samolis



John R. Samolis



Vice President



Employee Relations



/s/ Roger D. Hall



Roger D. Hall, Chairman



UAL/ALPA Master Executive Council



Further revised as of this 26th day of October, 2000.



/s/ William P. Hobgood



William P. Hobgood



Senior Vice President



People



/s/ F.C. Dubinsky



Captain F.C. Dubinsky



Chairman



UAL/ALPA Master Executive Council


 
 



Letter

90-1



Letter 90-1

Drug and Alcohol Testing


 
 



UNITED AIRLINES

January 3, 1990



Captain F. C. Dubinsky, Chairman



UA/ALPA MAster Executive Council



Air Line Pilots Association, International



10700 West Higgins Road, Suite 200



Rosemont, Illinois 60018



Dear Captain Dubinsky:



As the result of discussions between the parties, it has been agreed that:



When a pilot is required to provide a urine or breath specimen at the conclusion
of his assigned trip sequence in order to comply with the Federally mandated
random drug testing program, his duty period just completed shall be extended by
15 minutes beyond the duty time provided by the application of Section 5-G of
the Agreement or of Section 3-N of the International Supplement, whichever is
applicable.



Such duty time credit shall be included in the computation of each pilot's pay
credit for that trip sequence; however, this 15 minutes credit shall not
preclude a pilot from being tested.



It is understood that the 15 minutes of duty time credit provided above shall
constitute full compensation for participation in the drug testing program
regardless of variations in the actual amount of time spent by each pilot in
accomplishing this procedure.


 
 



Sincerely,


 
 
 
 
 
 



/s/ J. R. Samolis



John R. Samolis



Vice President Employee Relations



Accepted and agreed to this 3rd day of January, 1990.



/s/ F. C. Dubinsky



Captain F. C. Dubinsky, Chairman



UA/ALPA Master Executive Council


 
 



Revised as of this 26th day of October, 2000.



/s/ William P. Hobgood



William P. Hobgood



Senior Vice President



People



/s/ F.C. Dubinsky



Captain F.C. Dubinsky



Chairman



UAL/ALPA Master Executive Council


 
 



Letter

91-2



Letter 91-2

International



PREAMBLE

WHEREAS, the Company and the Association desire to supplement their Pilot
Agreement by providing certain rules and working conditions with respect to the
Company's international flying to and within the Pacific Basin, Europe and the
British Isles, Central and South America and India.



NOW, THEREFORE, it is mutually agreed and understood by and between the parties
to this Supplemental Agreement that the rules and working conditions stipulated
herein shall be in full force and effect on the Company's international flying
to and within the Pacific Basin, Europe, and the British Isles, Mexico, Central
and South America and India provided that all provisions of the Agreement,
except as specifically modified or excepted by this Supplemental Agreement,
shall be applicable also to this flying.



DEFINITIONS


International Flight Segments

International Atlantic flight segment for the purpose of this Supplemental
Agreement means (1) any flight segment which is operated between any point in
the United States or Canada on the one hand and any point in Europe or the
British Isles on the other hand, and (2) any flight segment which is operated
between points within Europe and/or the British Isles. International Pacific
flight segment for the purpose of this Supplemental Agreement means (1) any
flight segment which is operated between any point in the United States or
Canada on the one hand and any point in the Pacific Basin on the other hand, and
(2) any flight segment which is operated between points within the Pacific
Basin. International Central and South American flight segments for the purpose
of this Supplemental Agreement means (1) any flight segment which is operated
between any point in the United States or Canada on the one hand and any point
in Central America, Mexico and South America on the other hand, and (2) any
flight segment which is operated between points within Central America, Mexico
and South America.
 i. An international trip pairing is any trip pairing which contains an
    international flight segment.

    
     

     
     
     
     
     
     
     

    Basic Crew

    
     

     
     
     
     
     

    A ''Basic Crew'' on a two (2) pilot aircraft shall consist of a Captain and
    a First Officer.

    

    Augmented Crew

    
     

     
     
     
     
     

    An ''Augmented Crew'' shall consist of a Captain, and (2) First Officers
    with ATP's and type ratings in the aircraft.

    

    Double Augmented Crew

    
     

     
     
     
     
     

    A ''Double Augmented Crew'' shall consist of a Captain and three (3) First
    Officers with ATP's and type ratings in the aircraft.

    

    Augmented Trip

    
     

     
     
     
     
     

    An ''Augmented Trip'' shall mean any trip sequence which includes at least
    one duty period scheduled with an augmented or double augmented crew.

    
    
     
    
    
     

    

    Flight Deck Duty

    
     

     
     
     
     
     

    ''Flight Deck Duty'' shall mean the flight time spent at an FAA required or
    contractually required operating station in the cockpit, which does not
    include any time spent in a cockpit observer seat(s) below FL 180.

    

    Pacific Crossing

    
     

     
     
     
     
     

    A "Pacific Crossing" is any flight segment across the Pacific Ocean that
    exceeds eight (8) hours scheduled flight time.

    

    Atlantic Crossing

    
     

     
     
     
     
     

    An ''Atlantic Crossing'' is any international flight segment operated across
    the North Atlantic to or from Europe or the British Isles.

    

    Pacific Basin

All current and future route authority, including all of the PAA acquisition,
used or unused, served by United Airlines in the Pacific; not to include route
authority between mainland United States and Hawaii.

EXPENSES AND TRANSPORTATION


Expenses for International flying will be as provided in Section 4-A of the
Agreement, except that pilots assigned to International flying shall receive, in
addition to the expenses provided for in Section 4-A, twenty-five cents ($0.25)
for each hour away from home. Transportation of pilots on United Airlines will
be booked in Business Class, if available at the time of booking. If Business
Class is unavailable, the pilot will be booked in First Class, if available at
the time of booking. If both Business Class and First Class are unavailable,
Business Class will be overbooked to accommodate the pilot. When a pilot is
booked in Business Class, he may be upgraded to First Class at the gate on the
day of departure, but only after all revenue/passenger upgrades have been
accommodated (e.g. Mileage Plus upgrades). Transportation of pilots on any
airline other than United Airlines will be booked in Business Class, if
available. If Business Class is unavailable, First Class will be booked. If both
First and Business Class are unavailable, coach may be booked for any single
segment which is scheduled for three (3) hours or more, nonstop. All other
offline transportation shall be Coach. Upon request, the parties will meet to
consider information and recommendations which ALPA may have regarding the
suitability of a foreign carrier for deadheading crews. The Company will provide
ground transportation to layover hotels at all international layover locations.
Transportation to and from the hotel will be provided in a full sized
air-conditioned vehicle exclusively for cabin and cockpit crew use.
Additionally, if the cockpit crew is at the pickup location, transportation will
leave no later than thirty (30) minutes after actual arrival of the trip unless
a later departure is agreed to. Hotel pickup times will be arranged to have the
pilots arrive at the airport in sufficient time to report for duty at their
assigned report time. Upon request, the parties will meet to consider
information and recommendations which ALPA may have regarding the suitability of
ground transportation at specific international layover locations. If a room at
the scheduled layover hotel is not available within thirty (30) minutes of
scheduled check-in time, the affected pilots may seek other accommodations and
will be reimbursed by the Company. Should isolated cases of unusual expenses be
encountered by a pilot which the expense allowance will not normally cover, the
Company will reimburse the pilot for such expenses upon receipt of a documented
Company expense form.
 A. HOURS OF SERVICE

Notwithstanding the provisions of Section 5-B-7, 5-B-8, 5-B-9 and 5-B-10, 5-D-4,
5-G- 1-a, 5-G-1-b-(1) and 5-G-1-b-(2), 5-G-1-c-(1), 5-G-1-c-(2), 5-G-1-c-(3),
5-G-1-c-(4) and 5-G-1-c-(5), 5-G-2-a, 5-G-2-b-(1), 5-G-2-b-(2) and 5-G-2-b-(3),
5-G-2-c-(1), 5-G- 2-c-(2) and 5-G-2-c-(5) of the Agreement, the following shall
apply to international trip pairings:



    Pacific Operations Two Pilot Aircraft, Basic Crew
     a. Duty time limits of Section 5-G-1-a-(1)-(a) and 5-G-1-a-(1)-(b),
        5-G-1-b- (3), 5-G-2-a-(1), 5-G-2-a-(2) and 5-G-2-a-(3) shall apply to
        all duty periods that do not contain a Pacific crossing.
     b. Maximum flight time shall not exceed eight (8) hours of scheduled flight
        time in any single duty period.
    
    Two Pilot Aircraft, Augmented Crew, Single Segment
     a. Maximum scheduled duty time shall not exceed thirteen and one half (13
        1/2) hours. Actual duty time shall not exceed fifteen and one half (15
        1/2) hours.
     b. Maximum flight time shall not exceed twelve (12) hours of scheduled
        flight time in any single duty period and no pilot will be required to
        exceed eight (8) hours flight deck duty in any single duty period.
    
    Two Pilot Aircraft, Double Augmented Crew Single Segment
     a. Maximum scheduled duty time shall be seventeen and one half (17 1/2)
        hours. Actual duty time shall not exceed nineteen and one half (19 1/2)
        hours.
     b. Maximum flight time shall not exceed sixteen (16) hours of scheduled
        flight time in any single duty period and no pilot will be required to
        exceed eight (8) hours flight deck duty in any single duty period.
    
    Two Pilot Aircraft, Double Augmented Crew, Two (2) Segments
     a. Maximum scheduled duty time shall be fifteen and one half (15 1/2)
        hours. Actual duty time shall not exceed seventeen and one half (17 1/2)
        hours.
     b. Maximum flight time shall not exceed twelve and one-half (12 1/2) hours
        of scheduled flight time in any two (2) flight segment duty periods and
        no pilot will be required to exceed eight (8) hours flight deck duty in
        any single duty period.
     c. In the application of 3-A-4-a and 3-A-4-b above, the first segment must
        be scheduled to depart between 0800 and 1500 per 3-A-8 below. In the
        event the Company desires to schedule departures outside this 0800-1500
        window, Association concurrence will be required.
    
    5. The first two (2) duty periods in an international Pacific trip pairing
    which include international flying shall be based on the pilot's home
    domicile time. Subsequent duty periods in an International trip pairing
    shall be based on the local time which is in effect at the point of origin
    of the duty period. Applicability of duty period length and on-duty credit
    provisions shall be based on the time which is in effect at the point of
    origin of the duty period as defined above.
    
    
    
     
    
    
     
    
    
     
    
    
     
    
    
    
    Atlantic Operations Two Pilot Aircraft, Basic Crew Maximum duty time.
    
    
     
    
     
     
     
     
     
    
    Duty time limits of Section 5-G-1-a-(1)-(a) and 5-G-1-a-(1)-(b),
    5-G-1-b-(3), 5- G-2-a-(1), 5-G-2-a-(2) and 5-G-2-a-(3) shall apply to all
    duty periods that do not contain an Atlantic Crossing.
    
    
    
    Maximum flight time
    
    
     
    
     
     
     
     
     
    
    Eight (8) hours of scheduled flight time shall be the maximum scheduled in
    any single duty period.
    
    
    
    Two Pilot Aircraft, Augmented or Basic Crew, Single Segment Atlantic
    Crossing: Maximum scheduled duty time shall not exceed thirteen and one half
    (13 1/2) hours. Actual duty time shall not exceed fifteen and one half (15
    1/2) hours. The maximum flight time for an Augmented Crew shall not exceed
    twelve (12) hours of scheduled flight time in any single duty period and no
    pilot will be required to exceed eight (8) hours flight deck duty in any
    single duty period. The maximum flight time for a Basic Crew shall not
    exceed eight (8) hours of scheduled flight time in any single duty period A
    pilot may be scheduled, in the final duty period of a trip pairing, to
    operate a one (1) stop westbound flight scheduled to depart at or after 0800
    local time from points in Europe and scheduled to arrive by 1700 local time
    at a point in North America. Notwithstanding the single segment limitation
    above, a pilot may be scheduled to fly one additional segment in a duty
    period after an Eastbound Atlantic crossing which is scheduled to depart
    from his domicile after 0800, provided the scheduled arrival time of that
    second segment is not later than 2100 home domicile time. Two Pilot
    Aircraft, Double Augmented Crew, Single Segment, Atlantic Crossing Maximum
    duty time
    
    
     
    
     
     
     
     
     
    
    Fifteen (15) hours scheduled, seventeen (17) hours actual.
    
    
    
    Maximum flight time
    
    
     
    
     
     
     
     
     
    
    Thirteen and one-half (13 1/2) hours scheduled and no pilot will be required
    to exceed eight (8) hours of flight deck duty in any single duty period.
    
    
    
     
    
    
     
    
    
    
    For the purpose of schedule preparation no other flying will be scheduled in
    a duty period which contains an Atlantic crossing except as provided in
    Section 3-B-2-c, and 3-B-2-d above. Notwithstanding the segment limitations
    above, an additional segment may be assigned in the actual operation as a
    result of diversions due to fuel, mechanical, or weather as long as the
    assignment conforms to the flight time and duty time limits of the original
    assignment. A pilot shall not be scheduled to fly an Atlantic crossing
    scheduled in excess of eight (8) hours, in either direction, within sixteen
    (16) hours of completing such a crossing. International Atlantic trip
    pairings shall not be scheduled in excess of six (6) duty periods nor
    include more than four (4) Atlantic crossings. The first two (2) duty
    periods in an international Atlantic trip pairing which include
    international flying shall be based on the pilot's home domicile time.
    Subsequent duty periods in an international trip pairing shall be based on
    the local time which is in effect at the point of origin of the duty period.
    Applicability of duty period length and on-duty credit provisions shall be
    based on the time which is in effect at the point of origin of the duty
    period as defined above. Central and South America Service to and from
    Central and South America will be scheduled and flown under the provisions
    of this International Supplemental Agreement whenever the trip pairing
    contains any segment which exceeds eight hour flight time and/or any segment
    which operates south of 15 degrees south latitude. All other flying will be
    done under the basic agreement. Further, all operations conducted to or
    within Central and/or South America in all series of B-737-300/500,
    A319/A320 and B-757 aircraft will be conducted exclusively under the terms
    of the ''basic'' Agreement. When operated under this International
    Supplement, the flight and duty time limitations contained in Section 3-B
    (ATLANTIC OPERATIONS) of the International Supplement shall be considered
    applicable to Central and South American operations and all other provisions
    of the International Supplement currently applicable to Atlantic (or
    European) operations shall also be considered applicable to Central and
    South America. No pairing shall operate between cities outside of North,
    Central and South America; including the Caribbean Islands. The term
    ''Atlantic Crossing'' when applied to South American service as described
    above, shall be understood to mean any flight segment over eight hours
    operated between the North American and the South American continents.
    Further, ''eastbound'' and ''westbound'' shall be understood to mean ''away
    from the U.S.'' and ''returning toward the U.S.'', respectively. Other
    references, if any, intended to differentiate between the U.S. and Europe in
    the International Supplement shall be understood to mean the U.S. and South
    America in the same context. In addition to the provisions of Section 3-M-6
    of this International Supplement, upon completion of a trip sequence which
    includes more than four (4) duty periods, but which does not also include a
    South American crossing (''an Atlantic Crossing'', as described above), a
    pilot shall receive a rest at his home domicile of not less than 36 hours.
    Further, whenever the last segment in a trip sequence is scheduled to
    originate in one of the following listed cities in South America and
    terminate at any point in the United States, the pilot will be scheduled to
    receive no less than twenty (20) hours free from duty upon completion of the
    sequence: Rio de Janeiro, Brazil; Sao Paulo, Brazil; Montevideo, Uruguay;
    Buenos Aires, Argentina; Santiago, Chile. With SSC concurrence on a monthly
    basis, this scheduled twenty (20) hour minimum may be reduced to eighteen
    (18) hours. (18 hours is to be considered the actual minimum.)
    Notwithstanding the provisions of Section 5-G-1-e-(8), 5-G-2-c-(2) and
    20-G-8, upon completion of any trip sequence which operates through Central
    or South America, all pilots will be scheduled for not less than 14 hours
    and 45 minutes free from duty. With SSC concurrence on a monthly basis, this
    scheduled 14 hours and 45 minutes minimum may be reduced to 12 hours and 45
    minutes. (12 hours 45 minutes is to be considered the actual minimum.) Other
    Regions
    
    
     
    
     
     
     
     
     
    
    For new routes or flying to new markets, the crew make-up and duty limits
    shall be the same as for existing international flying of comparable flight
    segments. At least ninety (90) days prior to initiating such new flying,
    representatives of the Company and the Association will meet to resolve
    operational issues. If the representatives are unable to reach agreement on
    any operational issue (s), the issue (s) will be referred to the Senior
    Vice-President of Flight Operations and the MEC Chairman for resolution.
    
    
    
    Reserve Coverage
    
    
     
    
     
     
     
     
     
    
    The reserve provisions of Section 5 and 20 of the Agreement apply to
    International reserve assignments unless excepted in this International
    Supplement. Section 5-G-1-e-(1) and Section 5-G-1-e-(2) are specifically
    excepted. The following international reserve system options will be
    available to a pilot on reserve status:
    
    
    
    Traditional Option
    
    
     
    
     
     
     
     
     
    
    A reserve who does not contact OPBCM to elect one of the other options
    available under this Paragraph 1 will be a Traditional reserve. A
    Traditional reserve will progress normally through the first-in first-out
    list ("FIFO") until he receives an assignment in accordance with the
    provisions of sub-paragraph 1-a or 1-b below.
    
    
    
    Assign to first available reserve on FIFO who can perform the assignment as
    scheduled without interference with any scheduled days off. If unable to
    make the assignment under "a" above, assign to the first available reserve
    on FIFO who requires the fewest number of days off changed. In the
    application of this provision, assignments may not begin on a scheduled day
    off. Active Option A reserve may volunteer to go to the top of the FIFO
    list. A reserve who elects this option will be given an assignment just as
    though he had progressed through the FIFO list in accordance with paragraph
    3-E-1-a and 3-E-1-b above. A reserve's position on the FIFO list under this
    option will be determined by the time the reserve blocked in from his last
    assignment, i.e., a reserve who blocked in at 1700 will go ahead of a
    reserve who blocked in at 1800 regardless of when the individual pilots
    volunteer to go to the top of the FIFO list. This block in time rule (block
    in time of last flight assignment) also applies to a reserve coming off days
    off. A reserve who volunteers to go to the top of the FIFO list under this
    provision and who subsequently does not receive an assignment by 2359 of the
    day before his last day of availability shall revert to the position on the
    FIFO list he would have been if he had not volunteered to go to the top of
    the list. Aggressive Option: A reserve may volunteer for an assignment on a
    first-come first-served basis pursuant to the following provisions: All
    flying that is known to be open more than forty-eight (48) hours before the
    scheduled departure time of the trip will be available for pick-up between
    forty-eight (48) hours and forty-four (44) hours before the scheduled
    departure time of the trip. Flying that becomes open between forty-eight
    (48) hours and twelve (12) hours before the scheduled departure time of the
    trip will be available for pick-up for a period of four (4) hours after the
    trip opened up or until twelve (12) hours before scheduled departure time,
    whichever is earlier. Trips that become open as a result of short term sick
    leave will be available for pick-up as follows:
     i.  The initial trip for which a lineholder places himself on sick leave
         will be available for pick-up for a period of up to four (4) hours
         beginning at the time the trip becomes open but ending not later than
         twelve (12) hours before the scheduled departure time of the trip.
     ii. Any subsequent trip(s) for which the lineholder remains on sick leave
         will be available for pick-up not earlier than fourteen (14) hours and
         not later than twelve (12) hours before the scheduled departure time of
         the trip.
    
    A reserve may pick up a trip equal to or less than his number of days of
    availability including Non-Holy Days off before his next scheduled
    unavailable days. However, the length of the assigned ID must be not less
    than his total days of availability minus one unless he receives OPBCM
    concurrence. A reserve may pick up a trip for which he is projected to be
    legal while he is flying a current assignment. If he subsequently is
    projected to become illegal for the trip that he picked up, the trip will be
    placed back in open flying and will be picked up by or assigned to another
    pilot in accordance with the provisions of this Paragraph E. Voluntary Short
    Call Out Option A reserve may volunteer to go on a Short Call Out List, on a
    duty period by duty period basis, for assignment to trips that become open
    five (5) hours or less before the scheduled departure time of the trip.
    Notwithstanding their relative positions on the FIFO list, a reserve on the
    Voluntary Short Call Out list will be assigned to a trip that opens up five
    (5) hours or less before the scheduled departure time of the trip ahead of
    pilots who have elected the Active or Traditional options. A reserve who
    volunteers to be on the Short Call Out list will remain on that list until
    midnight of the day on which he volunteered at which time he will revert to
    the Traditional option. A reserve will remain in his original position on
    the FIFO list during the time he is a Short Call Out reserve and after he
    falls off the Short Call Out list unless he has elected the Active option.
    Notwithstanding the provisions of this sub-paragraph E-4, the Company may
    assign a trip to a Short Call Out reserve more than five (5) hours before
    the scheduled departure time of the trip in accordance with the provisions
    of subparagraph 3-E-1 above. Reserve Assignments
    
    
     
    
     
     
     
     
     
    
    Reserves shall be assigned known open flying in accordance with the
    following with the understanding that the term "available for assignment" is
    that time following the aggressive pick-up window under paragraph 3-E-3.
    
    
    
    Trips that become available for assignment between the hours of 0700 and
    2300: A trip that becomes available for assignment forty-four (44) hours
    before the scheduled departure time of the trip will be assigned at that
    time. A trip that becomes available for assignment between forty-four (44)
    and twelve (12) hours before the scheduled departure time of the trip will
    be assigned as soon as it is available. A trip that becomes open less than
    twelve (12) hours before the scheduled departure time of the trip will be
    assigned as soon as it is known to be open. Trips that become available for
    assignment between the hours of 2301 and 0659: A trip that becomes available
    for assignment forty-four (44) hours before the scheduled departure time of
    the trip will be assigned at that time but the reserve will not be notified
    of the assignment until 0700. A trip that becomes available for assignment
    between forty-four (44) hours and twelve (12) hours before the scheduled
    departure time of the trip will be assigned twelve (12) hours before the
    scheduled departure time of the trip or at 0700, whichever is earlier. A
    trip that becomes open less than twelve (12) hours before the scheduled
    departure time of the trip will be assigned so as to provide the reserve
    with a reasonable amount of time to report for the trip or at 0700,
    whichever is earlier, unless waiting to make the assignment would cause an
    otherwise available reserve to become illegal for the assignment. In the
    application of sub-paragraphs 3-E-5-a and 3-E-5-b above the following shall
    apply: Assignments will be made to the first reserve, in first-in, first-out
    order, who is legal for the assignment notwithstanding the fact that waiting
    to make the assignment would result in assigning the trip to a reserve who
    is closer to the top of the list. If no reserves are legal for an assignment
    at the time a trip becomes open or available for assignment, the Company may
    wait to make the assignment to a reserve who subsequently will become legal
    for the assignment. All non-augmented international flying operated under
    domestic contract rules of the Agreement, will, for the purposes of the
    required rest rule, be treated as domestic flying. Reserve Days Off
    
    
     
    
     
     
     
     
     
    
    At equipment domiciles where scheduled international flying is assigned, all
    international reserve lines available for monthly preferencing shall include
    one period of six (6) consecutive days off which may not be disrupted
    without pilot concurrence by an assignment made under the provisions of
    sub-paragraph 3-E-1 above. If in the actual operation, a pilot is worked
    into one or more of these day(s), such day(s) shall be restored to the pilot
    in conjunction with the remaining days off and will not be disrupted without
    his concurrence. In addition to this period of six (6) days off, these
    international reserve lines will contain either two (2) periods of three (3)
    days off or three (3) periods of two (2) days off. Except for the one six
    (6) day off period, all other day off periods may be disrupted only by an
    international assignment under sub-paragraph 3-E-1 above, or to correct a
    month end legality problem. When such disruption occurs, the days off lost
    will be restored in the current month, if possible, but may be restored in
    the following month, if necessary. Restoration of days off will not be
    deferred beyond the following month unless further deferral is required due
    to a conflict with (1) scheduled vacation, (2) training, (3) other schedule
    unavailability or (4) the inability to restore the days off owed without
    splitting scheduled trip sequences. Days off will be in minimum groups of
    two days provided the Company owes the pilot two or more days off. Single
    days off may be restored or added to the pilot's vacation with his
    concurrence.
    
    
    
    At domiciles where no international flying is assigned, a reserve will not
    be assigned an involuntary 8-L-6 assignment to perform international flying
    at another domicile. When a new international domicile is established, the
    parties will meet to determine the scheduling process necessary to insure
    that the pilots who are assigned international flying meet the required
    qualifications and necessary experience levels. In the event the scheduled
    pilot becomes available after a reserve is assigned and the reserve is no
    longer needed, the reserve assignment may be canceled. When assigned to
    cover for a pilot on sick leave, reserves shall call OPBCM within eight (8)
    hours of departure to verify the assignment. When released from duty upon
    completion of an international assignment, a reserve will receive a minimum
    of twenty-four (24) hours free from duty unless a greater rest is required
    by other provisions of this Agreement. In those international equipment
    domiciles that have both scheduled Pacific and Atlantic DSL flying no
    reserve pilot will be assigned a trip pairing containing an international
    Pacific flight segment within forty-eight (48) hours of completion of a trip
    pairing containing an international Atlantic flight segment. No reserve
    pilot will be assigned a trip pairing containing an international Atlantic
    flight segment within sixty (60) hours of completion of a trip pairing
    containing an international Pacific flight segment. No reserve will be
    assigned or reassigned to fly in the European and Pacific operation in any
    single trip pairing. The Company will not construct lines of flying which
    contain both one or more international Atlantic flight segments and one or
    more international Pacific flight segments except where full lines of flying
    cannot be constructed using exclusively Atlantic or Pacific flying. In the
    event that both Atlantic and Pacific flying is scheduled in the same line of
    flying the time between pairings will not be less than sixty (60) hours
    between a pairing containing an international Atlantic flight segment and a
    pairing containing an international Pacific flight segment, and seventy-two
    (72) hours between a pairing containing an international Pacific flight
    segment and a pairing containing an international Atlantic flight segment.
    The actual duty time limits of Paragraph A & B above may be extended with
    pilot concurrence. On Basic and Augmented Crews, a Captain may be assigned
    as a First Officer subject to the provisions of paragraph 3-G of the
    Agreement. If an augmenting crew member is required on any flight segment in
    a duty period, he shall be required on all flight segments in that duty
    period. If the scheduled flight time between any two (2) stations is such as
    to require augmentation in one direction, then augmentation at the same
    level shall be required on that segment when flown in the opposite
    direction. Notwithstanding, if a flight requires augmentation due only to
    the application of 3-A-6-d, or 3-B-5-d, the augmenting pilot shall be
    initially assigned to fly a comparable return flight, but may be reassigned
    if required by the operation. The augmenting First Officer who is displaced
    for any reason will not be assigned to another First officer position on the
    trip from which he was displaced, or any other trip, without his
    concurrence. Fuel Stops
    
    
     
    
     
     
     
     
     
    
    A fuel stop required for operational reasons on any international trip
    segment, even though pre-planned on a recurring basis, shall not be
    considered as a scheduled stop for any reason.
    
    
    
    Should a fuel stop occur on any international segment, all pilots assigned
    to fly that segment will receive an additional one (1) hour pay in addition
    to all other compensation provided upon completion of fueling the crew
    continues flying toward their original destination. Fuel stops will not be
    planned for less than forty (40) minutes block-to-block. Further, when
    Dispatch forecasts a fuel stop on any unaugmented Pacific crossing which was
    initially scheduled in excess of ten and one half (10 1/2) hours flight
    time, an augmenting crew member will be assigned provided OPBCM receives at
    least six (6) hours notice.
    
    
    
    All flight time, duty time and segment limitations which are applicable to
    flying under this Supplemental Agreement shall also apply to deadheading on
    the same basis as if it were flying. In the actual operation, assignments
    which include a duty period which consists solely of deadheading shall
    contain no more than three (3) deadhead segments in that deadhead duty
    period. Monthly Flight Time Limits International lines of flying may be
    constructed which contain up to eighty-nine (89) credit hours (95 actual
    hours in the B737-300/500 and A320/319 fleets). Additionally, no pilot will
    be scheduled or reassigned to perform more than 4 Pacific or Atlantic
    crossings in a single trip pairing, or more than 2 Pacific or Atlantic
    crossings of more than 10 hours in a single trip pairing. The Local Schedule
    Committee, with the concurrence of the SSC and the Company, may authorize
    the construction of lines of flying in any equipment domicile to exceed the
    applicable monthly schedule limit by up to one (1) hour, provided the
    extended monthly schedule limit improves the quality of the affected lines.
    (Should the monthly schedule limits be increased the actual performance
    limits will be increased by an equal amount). A reserve shall be limited to
    eighty-nine (89) actual flight (95 actual flight hours in the B737-300/500
    and A320/319 fleets). Legal Rest Minimums Duty periods which contain eight
    (8) or fewer hours of flight time shall provide rest breaks in accordance
    with Section 5-G-1-c and 5-G-2-c of the Agreement. Further, in the
    application of this provision, the occurrence of rest breaks of 11:30 or
    less immediately following duty periods in excess of 12:00 will be limited
    to one per pairing. Duty periods which contain more than eight (8) hours but
    twelve (12) hours or less of scheduled flight time shall provide at least
    eighteen (18) hours free from duty. With SSC concurrence on a monthly basis,
    this scheduled eighteen (18) hour minimum may be reduced to sixteen (16)
    hours. (16:00 is to be considered an actual minimum). Duty periods which
    contain more than twelve (12) hours of scheduled flight time shall provide
    at least twenty (20) hours free from duty. With SSC concurrence on a monthly
    basis, this scheduled twenty (20) hour minimum may be reduced to eighteen
    (18) hours. (18:00 is to be considered an actual minimum). If a trip pairing
    includes duty periods which are scheduled to contain more than eight (8)
    hours of actual flight time for a basic crew or more than twelve (12) hours
    of actual flight time for an augmented crew, there must be scheduled within
    the pairing a crew layover of at least twenty-four (24) hours,
    block-to-block, at or before the end of each second long duty period as
    defined herein. In addition to the above, at least sixteen (16) hours free
    from duty will be scheduled prior to any duty period which is scheduled to
    contain more than eight (8) hours of flight time or deadhead. With SSC
    concurrence on a monthly basis, this scheduled sixteen (16) hour minimum may
    be reduced to fourteen (14) hours. (14:00 is to be considered an actual
    minimum). Upon completion of a trip pairing containing an Atlantic
    crossing(s) a pilot shall receive a rest at home scheduled for no less than
    24 hours (22 hours shall be considered an actual minimum which may be
    further decreased to 21 hours with pilot concurrence) which shall increase
    to 36 hours if the trip pairing contains more than two duty periods.
    Further, after completing a pairing containing a Pacific crossing, a pilot
    will receive a rest at home of no less than 48 hours, which shall be
    extended to 72 hours after a trip pairing containing more than 6 duty
    periods. Additionally, upon completion of a Pacific trip sequence which
    originates and terminates on the mainland and which includes four (4) or
    more duty periods, but which does not include a ''Pacific Crossing'', a
    pilot shall receive a rest at his home domicile of no less than 48 hours,
    which shall be extended to 72 hours after a trip pairing containing more
    than six (6) duty periods. Pilots flying international trip pairings shall
    be scheduled for one (1) twenty-four (24) hour period off in each seven (7)
    twenty-four (24) hour period on duty. This time off, if given at an away
    from domicile point, shall not count toward minimum days off. Report and
    Debrief Times In order to assist in giving longer notice to reserves and to
    improve schedule integrity, each scheduled pilot shall be required to verify
    his intention to fly his next scheduled trip by: (1) following the trip
    verification procedure in CMS, which is accessible through Unimatic
    terminals and may be available through private PCs via MODEM; or (2) by
    calling OPBCM on a toll free number provided by the Company. One of these
    two actions must be accomplished not later than 24 hours before the
    scheduled departure of each international trip, or upon termination of the
    pilot's prior trip, if later. When the originating segment of a trip
    sequence is known to be delayed,  the Company will advise the scheduled crew
    prior to their check in. If such contact is attempted four (4) or more hours
    before the original scheduled departure (or before the last planned
    departure time of which the pilot(s) was aware), the pilots on-duty period
    will not begin until one and one half (1 1/2) hour before the revised
    departure. Further, if a delay develops within four (4) hours of scheduled
    departure and the pilot(s) is advised of the planned delay prior to his
    checking in at the airport, the start of his on duty period may also be
    adjusted as above. In the application of this provision, OPBCM will maintain
    alternate phone numbers and will follow all reasonable instructions provided
    by the pilot to facilitate reaching him. Duty time, on a scheduled or actual
    basis, shall include flight and ground time. A pilot shall be considered to
    be on duty one and one-half (1 1/2) hour before the scheduled departure of
    his trip until thirty (30) minutes after the scheduled or actual termination
    of his trip, whichever is later. If the required reporting time exceeds one
    and one-half (1 1/2) hours, such time shall be considered as duty time. This
    paragraph shall not apply in the application of Paragraph 5-G-1-b-(3
    )
    of the Agreement. If in the actual operation at certain airport locations
    the thirty (30) minutes debrief time is continually less than required, the
    parties agree to meet to discuss increasing the thirty (30) minutes to a
    more reasonable amount of time. The schedule and actual duty limits
    specified in 3-A, 3-B, 3-C and 3-D above may be increased up to thirty (30)
    minutes to accommodate the increased report time under this sub-paragraph
    when necessary to accommodate the scheduled flight time of the trip in that
    duty period.
    
    
     
    
     
     
     
     
     
     
     
    
    Minimum Scheduling Provisions and Actual Credit Provisions
    
    
     
    
     
     
     
     
     
    
    Pilots flying international trip pairings shall be covered by the flight
    time credit provisions and actual credit provisions of Section 5-G-3 of the
    Agreement. Section 5- G-3-g of the Agreement shall not apply.
    
    
    
    Construction of International Lines & Pairings An international trip pairing
    ID may contain a domestic segment(s). An international line of flying may
    contain no more than two (2) domestic trip pairings. However, if the total
    time in the domestic pairings exceeds that of the international pairings,
    the total line value will be limited to the applicable domestic maximum line
    value. A domestic line of flying may contain international trip pairings.
    For the purpose of this agreement, the international domicile airports are:
    SFO, LAX, IAD, JFK, ORD, HNL, MIA and SEA. If in the future, DSL scheduled
    international flying is assigned to domestic domicile airports other than
    listed here, those domiciles shall also be considered international domicile
    airports for the purposes of this paragraph 3-P-3. In the event a pilot is
    assigned an international pairing which originates at an airport listed in
    5-G-1-a-(2
    )
    which is not also an international domicile airport listed in this
    sub-paragraph 3, the Company shall provide round trip transportation at the
    pilot's option between the international domicile airport and the airport at
    which the assignment originates.
    
    
     
    
     
     
     
     
     
     
     
     
    
    4. FIRST OFFICER ON AUGMENTED CREWS
    
    First Officers in equipment domiciles where flying is scheduled which
    requires staffing with First Officers who require an ATP and type rating
    under the provisions of this Supplemental Agreement and First Officers at
    all B-747-400 domiciles shall be required to have an ATP rating in the
    equipment to which assigned and will be provided training by the Company as
    follows: Incumbent First Officers shall be provided the training normally
    required to obtain an ATP rating including, if necessary the training
    associated with the written portion. In a domicile that becomes an
    International equipment domicile, all First Officers who meet the FAR
    requirements for an ATP will be provided the required training to fly
    international trips. Notwithstanding the provisions of paragraphs A-1 and 2
    above, a pilot will not be denied a B-767 First Officer bid at a domicile
    where such flying exists because he has insufficient flight time to qualify
    for an ATP and type rating. Further, during the first eighteen (18) months
    after the start of international flying requiring an augmented crew at that
    equipment domicile, a non-rated internationally qualified B-767 First
    Officer may serve as augmenting pilot until he accumulates sufficient flight
    time to qualify for an ATP and type rating.
    
    
     
    
     
     
    
    
    
    
    
    
    
    5. FOREIGN TEMPORARY DUTY ASSIGNMENTS
    
    The Company may designate TDY assignments at Tokyo, Osaka, Sydney, Auckland,
    Frankfurt, Paris, London, and Dublin. Prior to the Company implementing any
    temporary duty assignments in the above locations or at any other mutually
    agreed to location, the parties will meet to discuss any problems associated
    with the filling of the vacancies required for the TDY domicile, adequate
    lodging, expenses, and any other relevant issues. Temporary duty assignments
    will be filled by a preferencing procedure at the domicile(s) designated by
    the Company. The number of TDY assignments available from each domestic
    domicile shall be posted prior to preferencing. Volunteers from any domicile
    may be considered, should insufficient pilots preference at the designated
    domicile(s). Temporary duty assignments will be posted, preferenced and
    awarded prior to the posting of monthly lines of flying for domestic
    domiciles. All pilots assigned to a temporary duty domicile shall preference
    monthly schedules for that temporary domicile. Should there be insufficient
    bidders for the TDY assignment, pilots will be assigned in inverse order of
    seniority from those pilots at the designated domicile who have spent the
    fewest number of months in TDY assignments in the last twelve (12) months.
    Under this provision, no pilot will be involuntarily assigned to a TDY
    assignment more than two (2) months in any twelve (12) consecutive months,
    nor will a pilot be involuntarily assigned to a TDY assignment in
    consecutive months without his concurrence. Pilots who have been awarded or
    involuntarily assigned a temporary duty assignment will have the option to
    remain at the TDY assignment for an additional one (1) or two (2) months if
    the assignment is still available. Pilots who indicate a desire to remain at
    the assignment for two (2) months or more will be entitled to: Have his
    spouse and dependents accompany him to the assignment. Dependents eligible
    for pass travel under this provision will be those dependents eligible for
    any pass travel as defined under Company policy regulation Series 15-9.
    Dependents of college age who have limited pass travel eligibility will be
    eligible for pass travel under this Section. Positive space transportation
    to and from the assignment for his spouse and dependents. When the pilot
    remains at a TDY assignment in excess of two (2) months as defined in
    Section 2-O, the Company will provide one (1) additional BP-3 transportation
    for a pilot's spouse and eligible dependents. Pilots who have been awarded a
    TDY assignment will receive expenses as provided in Section 4-E of the
    Agreement and Section 2-A of this Supplemental Agreement. A pilot will be
    provided suitable hotel accommodations as specified in the Agreement.
    Additionally, if a pilot qualifies for a spouse and/or dependents to be at
    the TDY location and he does transport two (2) or more members of his family
    to the TDY location, he shall be provided, at a cost to him not to exceed
    the rate paid by the Company, an additional bedroom. The following
    provisions will be applicable to pilots assigned to temporary duty (TDY):
    Pilots volunteering for and being awarded a full month or months of TDY must
    position themselves to fly the first trip or to be available for the first
    reserve availability day in their TDY line. To accomplish this, lineholders
    may have to travel to and from the TDY assignment outside of their TDY month
    on days that have previously been scheduled as vacation days and/or regular
    days off and Reserves may have to travel on their vacation days. Further, if
    a lineholder has a trip in the month prior to the initial TDY month that
    would prevent him from positioning himself for his first scheduled
    assignment in his TDY line, he shall have his prior month's line repaired in
    order to provide the necessary time. In that event, he will be "pay
    protected" in that month if the repair would otherwise reduce his pay in
    that month. A Reserve who has days off in the prior month that would prevent
    him from traveling to and from the TDY assignment to be in position for his
    first TDY assignment will have his days off moved so that the necessary
    travel day(s) will be reserve work (available) days instead of days off,
    unless he volunteers to travel on his days off, in which case he shall have
    all such lost days off restored under the provisions of I- 4, below. Every
    reasonable effort will be made to comply with the reserve pilot's request
    regarding the rescheduling of his reserve days off. The pilot's travel to
    and from the TDY assignment shall be subject to the following: In order to
    travel to an initial month's TDY assignment, if the time is not already
    available in the pilot's schedule, he shall be provided enough time so that
    he has the opportunity to schedule himself for (1) rest between any duty at
    his domestic domicile and the departure time of his flight from his domicile
    to the TDY assignment equal to that required by Section 3-M-1 of this
    International Supplement, (2) online transportation from his domicile to the
    TDY assignment and (3) at least 18 hours off between his scheduled arrival
    at the TDY assignment and his first duty. In satisfying the requirements of
    this sub paragraph "a" and sub paragraph "b", below, the pilot may be
    required to travel on a continuous multi-segment itinerary so long as the en
    route time of these flights is not scheduled to exceed eighteen and one-half
    (18-1/2) hours. If the pilot schedules himself to arrive at the TDY
    assignment on a flight that would provide at least 18 hours off; then, in
    the actual operation, 16 hours off will be the applicable minimum. If the
    time is not already available in the pilot's schedule to travel to his home
    domicile from the final month of the TDY assignment, he shall have his
    following month's schedule modified under the month-end conflict provisions
    of Section 5 of the Agreement in order to have enough time to schedule
    himself for (1) rest between his last TDY flight assignment and the start of
    his travel to his home domicile equal to that required by Section 3-M-1 of
    this International Supplement, (2) online transportation to his domicile
    from the TDY assignment and (3) at least 36 hours off between his scheduled
    arrival at his domicile and his first duty at his domicile. If the pilot has
    scheduled himself to arrive at his domicile on a flight that is scheduled to
    provide him with at least thirty-six (36) hours off, 24 hours off shall be
    the minimum requirement in the actual operation prior to any assignment at
    his home domicile. It is understood that the provisions of "I-3-a" and
    "I-3-b", above, when applied in conjunction with the Company's current
    passenger timetable, will produce a schedule of rest periods and fight
    itineraries which may not reflect the actual arrangements that the pilot
    elects to use; nonetheless these rests and flight itineraries will be used
    (1) to determine what, if any, adjustments are required to the pilot's line
    or reserve days off in the months adjoining his TDY assignment and (2) to
    determine how many, if any, vacation days or regular days off need to be
    restored under paragraph I-4, below. In determining the number of days lost
    due to positioning, the departure time of the flight established in "I-3-a",
    above, and the arrival time of the flight established in "I- 3-b", above,
    shall be used to define which days have been lost. It is further understood
    that each pilot is required to make his own travel arrangements and is free
    to travel during any time that is available to him without impacting his
    schedule, after any adjustments that are required above. If the pilot
    chooses to travel from or return to a US point other than his domicile, he
    will be responsible for his own domestic transportation to and from the
    gateway city. The pilot shall be entitled to expense reimbursement for the
    period of TDY under the provisions of Section 4-E-1 of the Agreement and
    Section 2-A of this International Supplement, and for the travel time
    necessary between the pilots domicile and the TDY assignment and any
    required en route stopover during positioning travel between his domicile
    and the TDY assignment. Further, if the pilot actually arrives at the TDY
    assignment early, the Company will reimburse expenses for up to two (2)
    calendar days prior to his first flight assignment or from the first day of
    the TDY month, whichever is earlier. Restoration of days off and vacation
    days lost due to positioning will be subject to the following: Should the
    pilot lose a vacation day or days outside his TDY period as a result of
    positioning himself, the Company will restore the lost vacation day(s) to
    the pilot. If a lineholder pilot loses no more than one day off outside the
    TDY month due to outbound positioning and/or one day off outside the TDY
    month due to return positioning, there will be no restoration of that
    (those) lost day(s) off. Any additional days off lost due to positioning
    will be restored to the pilot, as described below. Lost vacation and regular
    days off will be added to either the pilot's vacation in the following year
    or to any remaining subsequent vacation in the current year, at the pilot's
    option. Any restoration of vacation days or regular days off will not
    entitle the pilot to any additional vacation splits beyond what the pilot
    was originally entitled to under the provisions of Section 11-B-2-a and
    11-G-2-b of the Agreement. If a pilot volunteers for the TDY assignment for
    two or more consecutive months, restoration of any lost vacation days or
    regular days off will be provided only for those days necessarily lost as a
    result of positioning immediately prior to the first month of the TDY period
    and immediately subsequent to the last month of the TDY period. The pilot
    will be required to advise the Company within 48 hours of the publication of
    any schedule which generates days owed if he has a preference regarding when
    those days owed will be restored. Pilots who are involuntarily assigned to a
    TDY assignment will not be required to position themselves on either regular
    days off or on vacation days outside of the month of the TDY, but may do so
    voluntarily. If they lose vacation days or days off as a result of
    volunteering, they will be entitled to schedule adjustments and/or to
    restoration of lost days as provided above for volunteers.
    
    
     
    
     
     
     
     
     
    
    6. DELHI PROVISIONS
    
    
    
    The following provisions will apply when operating to and from Delhi, India:
    
    
    
    These provisions shall apply only to operations conducted in B-747-400,
    B-777 and B-767 aircraft. Prior to implementing operations in another
    equipment type, or to any cities in India except Delhi, the parties will
    meet to review the experience gained in the operation and reach agreement on
    any changes, if necessary, to initiate such flying. Section 3-B above
    (Atlantic Operations) shall apply to non-stop London-Delhi operations,
    except for paragraph 3-B-2-c and 3-B-2-d. "Atlantic Crossing", as it applies
    to operations conducted under this Section, will mean any operation between
    London and Delhi. Section 3-D above will apply to all non-stop operations
    between ORD, JFK, and IAD and Delhi. Pilots assigned to a DEL pairing shall
    receive a period free from duty at the end of each trip pairing consisting
    of not less than two nights (2300 to 0700) rest at their domicile before
    being assigned other flying. Operations between DEL and HKG are already
    permitted under the provisions of Section 3-A above (Pacific Operations),
    which shall continue to apply to the operation of the HKG-LHR and HKG-DEL
    segments. No pilot scheduled into DEL will be scheduled or reassigned to fly
    or deadhead multiple segments in excess of eleven and one half (11 1/2) time
    zones away from his home domicile, without his concurrence. (A TDY domicile
    is considered the pilot's home domicile for the purposes of this paragraph).
    Trip pairings involving operations to DEL scheduled under the provisions of
    Section 3-B above will be limited to a maximum of 4 duty periods unless the
    pilot(s) involved agree to an exception. No pilot will be scheduled or
    required to fly or deadhead from or through DEL in a direction away from his
    domicile, without his concurrence. (A TDY domicile is considered the pilot's
    domicile for the purposes of this paragraph). B767 aircraft scheduled
    between LHR and DEL will provide a pilot rest seat consisting of a single
    International First Class seat in the non-smoking section of the First Class
    cabin. When a pilot is required to deadhead (either on or off line) to or
    from DEL, the pilot will be seated in First Class or Business Class if First
    Class is not available. In no case will the pilot be required to deadhead in
    Coach Class. The Association will provide the Company with a list of
    acceptable airlines for the scheduled deadheading of UAL pilots. The layover
    hotel in Delhi will be selected by the Association from the Hyatt Regency or
    the Welcomgroup Maurya Sheraton. The Company will not change hotels as a
    result of a rate increase without providing the Association 60 days notice
    prior to the change. The parties will begin the process of obtaining another
    mutually acceptable hotel(s) to serve as an available backup, in the event
    the current hotel becomes unavailable. A crew lounge will be provided by the
    hotel for use by United crews. If technologically feasible, a Unimatic
    terminal will be provided at the hotel within a reasonable period of time
    and made available to United crews. If a room at the scheduled layover hotel
    is not available within 15 minutes of scheduled check-in time, the affected
    pilot may seek other accommodations and claim reasonable actual lodgings
    expense on the regular Company expense account form supported by the hotel
    receipt as provided in Section 4-B-1-c-(1
    )
    of the Agreement. In addition to the provisions of Section 2-B-5,
    transportation to and from the Hotel will be provided by full size air
    conditioned private vehicle (exclusively for crews) with normal safety
    equipment and qualified driver. The size of the vehicle will be commensurate
    with the needs of an International flight crew with luggage. The Company
    will explore the possibility of obtaining a corporate membership at a
    travelers or expatriate club which specializes in English-speaking
    membership in Delhi for the purpose of providing pilots on layover with
    membership services. The Company is committed to providing this service if
    such services are available and can be acquired at a cost no greater than
    that paid by other international airlines that provide their crews with such
    services in Delhi. European or North American bottled drinking water meeting
    U.S. Health Department standards for purity will be made available at the
    layover hotel to layover crew members in India. Bottled water will also be
    made available to pilots on flight segments operating to and from DEL.
    Aircraft used on flights to, from, or within India will have a priority
    lavatory lock system (similar to the 747-400 system) installed within a
    reasonable period of time.
    
    
     
    
     
     
     
     
     
    
    Agreement will be reached between UAL Flight Operations management and the
    MEC Chairman on operational issues associated with India service, including
    depressurization escape routes and aircraft routings.
    
    
    
     
    
    
     
    
    
    
    7. GENERAL
    
    
    
    Reassignment under Section 20-F-2 and 20-I must return the pilot to his home
    domicile for a legal rest within thirty-six (36) hours of his originally
    scheduled arrival at his home domicile if reassigned while in the Atlantic
    operation and within forty-eight (48) hours of his originally scheduled
    arrival at his home domicile if reassigned while in the Pacific operation.
    If, however, the pilot's duties in his reassignment commence within the last
    forty-eight (48) hours in an Atlantic assignment or sixty (60) hours in a
    Pacific assignment prior to his originally scheduled arrival at his
    domicile, the reassignment as given will not delay his return to domicile
    for more than forty-eight (48) hours of his originally scheduled arrival at
    his home domicile if reassigned while in the Atlantic operation and for more
    than sixty (60) hours of his originally scheduled arrival at his home
    domicile if reassigned while in the Pacific operation. In the event a pilot
    is reassigned and his arrival at his domicile will be later than originally
    scheduled, upon his request, the Company shall notify the pilot's residence
    or contact number of the delay and expected arrival time. The Association
    will be consulted and their recommendations will be given full consideration
    whenever a new aircraft type is ordered which requires on-board rest
    facilities as a result of this agreement or the FAR. The present B-747-400
    rest facility is considered to be optimally suited for aircraft operating
    within the range of the B- 747-400. Should a situation arise, either in the
    country or city served, that could present a concern for the continued
    safety of the crew or aircraft, then representatives of the Association and
    the Company will meet immediately to determine the most appropriate action
    and/or modifications required, including the possibility that additional
    insurance may be appropriate. In no event will a pilot assigned to United's
    international operations suffer any reduction to his Company insurance
    benefits. Additionally, the Company agrees to protect a pilot from any
    reduction in his personal life insurance benefits which may result from his
    assignment to international operations at the time of his death up to a
    maximum of one million dollars of total personal coverage. Notwithstanding
    the provisions of Section 13 and 20 of the Agreement, any lineholder who
    does not fly a scheduled international trip due to a sick leave absence, is
    subject to the following: Such pilot shall be eligible to restore all or
    part of his accrued sick leave used for the illness absence on an actual
    hour for actual hour basis. Restoration of sick leave accrual shall be
    accomplished by picking up open time under the provisions of Section 20-H-5
    of the Agreement. Pick up under this provision shall be limited to the month
    in which the absence occurs. Lost Luggage
    
    
     
    
     
     
     
     
     
    
    If a crew member's luggage is lost by the Company while he is assigned an
    international trip pairing or assigned to an international TDY domicile,
    then he shall be subject to the policy regarding lost luggage applicable to
    revenue passengers. An advance of Two Hundred and Fifty Dollars ($250.00)
    will be made available to a pilot under these circumstances. Such Two
    Hundred and Fifty Dollars ($250.00) will be returned to the Company if his
    luggage is recovered.
    
    
    
    While on layover at a foreign location, crew members shall advise the local
    United Station Operations of their whereabouts, if not residing at the
    scheduled hotel. Should a pilot incur any foreign income tax liability as a
    result of an involuntary TDY assignment, that liability will be assumed by
    the Company. Line preferencing information will be made available at one or
    more locations where crews layover who are flying trip pairings of five (5)
    or more days duration. Schedule preferences will be accepted by telemeter
    from all such crews who will not return to their domicile before close of
    preferencing. Should government action modify any existing United Airlines
    route, the parties will meet to discuss the possible need to make
    modifications to this Supplemental Agreement. The Company will consult with
    the Association Hotel Committee prior to changing any currently approved
    international layover facility. Whenever changes are contemplated, at the
    request of the ALPA Hotel Committee Chairman, a representative of Flight
    Operations will inspect the proposed facility prior to the change taking
    place. The Company will provide the names of English speaking doctors and
    medical facilities which are available 24 hours. A priority will be placed
    on finding doctors and facilities which are convenient to the layover hotel
    and with whom arrangements can be made which will eliminate the possibility
    that the pilot will be required to provide immediate payment for treatment;
    including arrangements which would require the pilot to later reimburse the
    Company for advancing payment on his behalf. The Company and the Association
    will conduct a second joint medical study regarding crew rest. The Company
    commits that scheduling practices and philosophies no less favorable to the
    pilots than those in effect January 15, 1991 shall remain in effect pending
    the results of this second crew rest study. Should international scheduling
    problems occur, the parties will meet to attempt to resolve the problems.
    Additionally, should the Federal Aviation Administration modify the current
    FAR's, the parties will meet for the purpose of determining what changes, if
    any, should be made to this International Supplemental Letter of Agreement
    to conform with the new regulations. Whenever a new aircraft type is ordered
    which requires an on-board rest facility as a result of this Agreement or
    the FAR, a joint committee comprised of ALPA and Company representatives
    will study and review all possible rest facilities currently in use or in
    development to determine what best meets the needs of United and the pilots.
    The joint committee will make their recommendation to the MEC Chairman and
    the Chief Operating Officer for a final resolution. DURATION
    
    
     
    
     
     
     
     
     
    
    This Supplemental Agreement shall become effective upon signing and run
    concurrently with Section 22 of the Pilot Agreement.
    
    
    
    IN WITNESS WHEREOF, the parties have signed this Supplemental Agreement this
    9th day of May, 1991.
    
    
    
    Revised as of July 12, 1994.
    
    
    
    /s/ John R. Samolis
    
    
    
    John R. Samolis
    
    
    
    Vice President
    
    
    
    Employee Relations
    
    
    
    WITNESS:
    
    
    
    /s/ G. L. Andrews
    
    
    
    /s/ T. A. McClone
    
    
    
    /s/ R. W. Rosinia
    
    
    
    FOR UNITED AIR LINES, INC.
    
    
    
    /s/ John R. Samolis
    
    
    
    John R. Samolis
    
    
    
    Vice President
    
    
    
    Employee Relations
    
    
    
    WITNESS:
    
    
    
    /s/ T. P. Austin
    
    
    
    /s/ C. A. Rine
    
    
    
    /s/ L. J. Balestra
    
    
    
    /s/ H. E. Stepinsky
    
    
    
    FOR THE AIR LINE PILOTS IN THE SERVICE OF
    
    
    
    UNITED AIR LINES, INC.
    
    
    
    /s/ J. Randolph Babbitt
    
    
    
    J. Randolph Babbitt, President
    
    
    
    Air Line Pilots Association,
    
    
    
    International
    
    
    
    /s/ Roger D. Hall
    
    
    
    Roger D. Hall, Chairman
    
    
    
    UAL/ALPA Master Executive Council
    
    
    
    Revised as of this 26th day of October, 2000.
    
    
    
    /s/ William P. Hobgood
    
    
    
    William P. Hobgood
    
    
    
    Senior Vice President
    
    
    
    People
    
    
    
    /s/ F.C. Dubinsky
    
    
    
    Captain F.C. Dubinsky
    
    
    
    Chairman
    
    
    
    UAL/ALPA Master Executive Council
    
    
    
     
    
    
     
    
    
    
    Letter
    
    91-4
    
    
    
    Letter 91-4
    
    Pacific ETOPS
    
    
    
     
    
    
     
    
    
    
    UNITED AIRLINES
    
    May 9, 1991
    
    
    
    Captain J. R. Babbitt, President
    
    
    
    Air Line Pilots Association
    
    
    
    1625 Massachusetts Ave., N.W.
    
    
    
    Washington, D.C. 20036
    
    
    
    Dear Captain Babbitt:
    
    
    
    This will confirm that in the negotiations leading to the 1991 Pilot
    Agreement, the Company and the United Airlines' Master Executive Council
    Negotiating Committee agreed that prior to implementing any twin engine
    ETOPS operations in the Pacific Basin, the parties will meet to review the
    ETOPS experience gained in the Atlantic Operation and reach agreement on any
    changes in the International Supplemental Agreement necessary to initiate
    such flying.
    
    
    
    It was further agreed that should the Company receive any new European route
    authority during the term of the 1991 agreement which could not be operated
    under the Atlantic provisions of the International Supplemental Agreement
    the parties will promptly meet and agree on such changes in the agreement
    necessary to implement such new service. (Such changes could include, but
    not be limited to, additional crew augmentation).
    
    
    
     
    
    
     
    
    
    
    Sincerely,
    
    
    
     
    
    
     
    
    
     
    
    
     
    
    
     
    
    
     
    
    
    
    /s/ John R. Samolis
    
    
    
    John R. Samolis
    
    
    
    Vice President
    
    
    
    Employee Relations
    
    
    
    Letter
    
    91-10
    
    
    
    Letter 91-10
    
    Meet and discuss medical/dental plan
    
    
    
    UNITED AIRLINES
    
    May 9, 1991
    
    
    
    Captain Thomas P. Austin Chairman
    
    
    
    UAL-MEC Negotiating Committee
    
    
    
    Air Line Pilots Association
    
    
    
    6400 Shafer Court, Suite 700
    
    
    
    Rosemont, Illinois 60018
    
    
    
    Dear Pat:
    
    
    
    This letter will confirm the commitments made between the parties during the
    1991 negotiations.
    
    
    
    The parties agreed to meet on a quarterly basis to discuss, and make a good
    faith effort to resolve, any and all problems relative to the medical/dental
    plan.
    
    
    
    Such discussion could include, but not be limited to, problems with managed
    health care, and individual claim issues.
    
    
    
     
    
    
     
    
    
    
    Sincerely,
    
    
    
     
    
    
     
    
    
     
    
    
     
    
    
     
    
    
     
    
    
    
    /s/ John R. Samolis
    
    
    
    John R. Samolis
    
    
    
    Vice President
    
    
    
    Employee Relations
    
    
    
     
    
    
     
    
    
    
    Letter
    
    91-13
    
    
    
    Letter 91-13
    
    Future Pension Amendments
    
    
    
     
    
    
     
    
    
    
    LETTER OF AGREEMENT
    
    
    
    between
    
    
    
    UNITED AIR LINE PILOTS
    
    
    
    in the service of
    
    
    
    UNITED AIR LINES, INC.
    
    
    
    as represented by
    
    
    
    THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL
    
    THIS LETTER OF AGREEMENT is made and entered into in accordance with the
    provisions of the Railway Labor Act, as amended, by and between UNITED AIR
    LINES, INC. (hereafter referred to as the "Company") and the AIR LINE PILOTS
    in the service of UNITED AIR LINES, INC., as represented by the AIR LINE
    PILOTS ASSOCIATION INTERNATIONAL (hereinafter referred to as the
    "Association").
    
    
    
    W I T N E S S E T H:
    
    WHEREAS, the Company and the Association desire to clarify their respective
    rights with respect to future amendments to the United Air Lines, Inc.
    Pilots Fixed Benefit Retirement Income Plan (Fixed Plan), the United Air
    Lines, Inc. Pilots' Directed Account Retirement Income Plan (Directed
    Account Plan) and the Welfare Benefit Plans (any of the above may be
    referred to herein as a "Plan").
    
    
    
    NOW THEREFORE, it is mutually agreed:
    
    
    
    The Company will provide the Association an opportunity to discuss and
    comment on all proposed amendments to any provision of the Fixed Plan,
    Directed Account Plan, or a Welfare Benefit Plan at least thirty (30) days
    prior to implementation. The Company will consider any such comments in good
    faith. If, after proper notice by the Company, the Association objects to a
    proposed Plan amendment, the parties retain all their present rights and
    arguments under the Agreement and Plans concerning the Company's ability to
    implement such an amendment without approval of the Association.
    Notwithstanding the provisions of 1, above, the Company shall not amend any
    provision of the Fixed Plan, the Directed Account Plan, or the Welfare
    Benefit Plans which changes negotiated benefits without the prior written
    consent of the Association. This provision is without prejudice to any other
    rights of the Association concerning other amendments to a Plan. The
    Association may submit any dispute concerning any proposed Plan amendment,
    directly to the System Board or Pension Board, as applicable, within seven
    (7) days from the date the dispute is known to exist and will be decided
    within 60 days of submission.
    
    
     
    
     
     
     
     
     
    
    IN WITNESS WHEREOF, the parties have executed this Letter of Agreement this
    9th day of May, 1991.
    
    
    
    WITNESS:
    
    
    
    /s/ G. L. Andrews
    
    
    
    /s/ T. A. McClone
    
    
    
    /s/ R. W. Rosinia
    
    
    
    FOR UNITED AIR LINES, INC.
    
    
    
    /s/ John R. Samolis
    
    
    
    John R. Samolis
    
    
    
    Vice President
    
    
    
    Employee Relations
    
    
    
    WITNESS:
    
    
    
    /s/ T. P. Austin
    
    
    
    /s/ C. A. Rine
    
    
    
    /s/ L. J. Balestra
    
    
    
    /s/ H. E. Stepinsky
    
    
    
    FOR THE AIR LINE PILOTS IN THE SERVICE OF
    
    
    
    UNITED AIR LINES, INC.
    
    
    
    /s/ J. Randolph Babbitt
    
    
    
    J. Randolph Babbitt, President
    
    
    
    Air Line Pilots Association,
    
    
    
    International
    
    
    
     
    
    
     
    
    
    
    Letter
    
    91-15
    
    
    
    Letter 91-15
    
    CRAF
    
    
    
    SUPPLEMENTAL AGREEMENT
    
    
    
    between
    
    
    
    UNITED AIR LINES, INC.
    
    
    
    and
    
    
    
    THE AIR LINE PILOTS
    
    
    
    in the service of
    
    
    
    UNITED AIR LINES, INC.
    
    
    
    as represented by
    
    
    
    THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL
    
    THIS SUPPLEMENTAL AGREEMENT, is made and entered into in accordance with the
    provisions of Title II of the Railway Labor Act, as amended, by and between
    UNITED AIR LINES, INC. (hereinafter referred to as the "Company") and THE
    AIR LINE PILOTS in the service of UNITED AIR LINES, INC., as represented by
    the AIR LINE PILOTS ASSOCIATION, INTERNATIONAL (hereinafter referred to as
    the "Association").
    
    
    
    W I T N E S S E T H:
    
    WHEREAS, the Company and the Association desire to supplement their Pilots'
    Employment Agreement signed May 9, 1991, (hereinafter referred to as the
    "Agreement") by providing certain rates of compensation, rules and working
    conditions with respect to the Company's CRAF Operation (Civil Reserve Air
    Fleet).
    
    
    
    NOW, THEREFORE, it is mutually agreed and understood by and between the
    parties of this Supplemental Agreement that the rates of compensation, rules
    and working conditions stipulated herein shall be in full force and effect
    on the Company's Civil Reserve Air Fleet Operation; provided that all
    provisions of the Agreement, as herein defined, except as specifically
    modified or excepted by this Supplemental Agreement, shall be applicable
    also to the Company's Civil Reserve Air Fleet Operation.
    
    
    
    DEFINITIONS The word "Agreement" when used in this Supplemental Agreement
    means the Agreement between United Air Lines, Inc. and the Air Line Pilots
    in the service of United Air Lines, Inc., as represented by the Air Line
    Pilots Association, International, signed August 14, 1981, or as it may be
    amended or modified. The term "CRAF Operation" for the purpose of this
    Supplemental Agreement means all flight operations conducted in accordance
    with the agreement between United Air Lines and the Department of Defense
    but shall not include the Company's certificated service or commercial
    charter service or any other government operation.

 A. COMPENSATION
     i. Rates of Pay

 B. Pilots while assigned to the CRAF Operation shall be paid in accordance with
    the applicable rates of pay for the type of equipment flown as provided in
    Section 3 of the Agreement.
 C. In addition to the compensation specified in Paragraph A-1 above, pilots
    shall be paid the rate of Twelve Dollars and Fifty Cents ($12.50) for each
    hour flown.
     i. Hourly Pay Computation

    Actual time block-to-block shall be used in computing the override pay as
    specified in Paragraph A-2 above for flying performed on the CRAF Operation.

    EXPENSES Pilots when on a CRAF Operation shall be entitled to expense
    reimbursement under the provisions of Section 4 of the Agreement.
    Accommodations provided by the Company, where available, will conform to the
    minimum standards set forth in Section 4 of the Agreement. In addition to
    the hourly expenses provided by Section 4-A-1 of the Agreement, pilots in a
    CRAF operation shall receive an additional $.50 an hour. Travel expenses en
    route for the pilot while commuting to and from the Operation shall be
    allowed in accordance with this Supplemental Agreement. MOVING EXPENSES

    
     

     
     
     
     
     

    No pilot shall be required to move to the location of the CRAF assignment,
    unless required by the government. No moving expenses shall be paid until a
    pilot has completed ninety (90) days from the date of the CRAF vacancy. All
    moving shall be in accordance with Section 10 of the Agreement.

    

    FILLING OF VACANCIES

    
     

     
     
     
     
     

    In anticipation of the emergency nature of the CRAF Operation, the Company
    shall keep on file a currently effective Preference List which shall
    include, in order of seniority, all pilots desiring to fly the CRAF
    Operation. Each pilot on the CRAF Preference List shall indicate whether he
    is preferencing a Captain vacancy, a First Officer vacancy or a Second
    Officer vacancy, and equipment type. This List shall be kept up to date by
    repreferencing on June 1st of every year. Any pilot preferencing a CRAF
    assignment must be currently status (Captain, First Officer or Second
    Officer) and equipment type qualified. If the Company commits an entire
    fleet to the CRAF Agreement, then any vacancies posted for that fleet will
    be considered as CRAF vacancies also. Any pilot awarded an assignment under
    these circumstances will be considered as having also been awarded a CRAF
    assignment. A pilot may remove his name from the CRAF Preference List at any
    time by giving thirty (30) days written notification to his Flight Manager,
    except when such pilot holds an assignment in an equipment type which has
    been totally committed to the CRAF Operation.

    

    All pilot vacancies on the Company's CRAF Operation shall be filled in
    accordance with system seniority provided such pilot is status and equipment
    qualified. In the event there are insufficient bidders, the Company will
    assign the most junior status and equipment qualified pilot on the system.
    All CRAF vacancies shall be bulletined on a system-wide basis. A pilot while
    assigned to the Company's CRAF Operation shall be permitted to bid on any
    vacancies. Every reasonable effort shall be made to advise all CRAF pilots
    of all bulletined vacancies. In the event that there is a reduction in the
    number of personnel on the CRAF Operation, the reduction shall be in the
    reverse order of seniority in the status and equipment affected at the
    domicile where the reduction occurs, unless a more senior pilot at such
    domicile in the status and equipment affected volunteers to return to line
    flying duty for United Air Lines, Inc. All pilots referred to in this
    Paragraph shall have the rights specified in Paragraph F below.
    Notwithstanding Paragraph 8-C of Section 8 of the Agreement, a pilot's
    assignment on the domestic operation shall not be considered as vacated and
    such assignment shall not be bid or filled for a period of ninety (90) days
    following the date of the award of his CRAF vacancy. In the event a pilot is
    relieved of his CRAF assignment during this ninety (90) day period, such
    pilot shall resume his last previously held domestic assignment. A pilot
    returning to line flying duties on the domestic operation shall have the
    rights specified in the applicable provisions of Paragraph 8-D, 8-E, 8-G,
    8-H, 8-I and 8-K-2 of Section 8 of the Agreement, but shall not be entitled
    to a Company paid move unless the move is required by the government. In
    addition, pilots reduced in accordance with Paragraph D above may bump the
    most junior pilot in any status or equipment at any CRAF domicile provided
    the pilot so bumping is status and equipment qualified. A pilot's initial
    assignment to the CRAF Operation shall be in accordance with system
    seniority of those pilots on the Preference List. A pilot's assignment to
    the Company's CRAF Operation will be effective on the date which appears on
    the award of such vacancy. Assignment to the CRAF Operation will be made on
    the basis of the chronological order of the award dates. Any pilot assigned
    or awarded a bid on the CRAF Operation must take up such assignment or bid
    on the date specified by the Company. Notwithstanding the provisions of
    Paragraph 8-K-2 of Section 8 of the Agreement, a pilot on the domestic
    operation may not displace a pilot holding a CRAF assignment. During the
    period in which a pilot has been released from his CRAF assignment and
    pending the exercise of his bumping rights as provided in this Supplemental
    Agreement, he shall, notwithstanding the provisions of Paragraph 8-K-1 and
    8-K-3 of Section 8, take up duties of Captain, First Officer or Second
    Officer at the United Air Lines, Inc. domicile having his equipment type
    nearest to his CRAF assignment domicile or his residence. A pilot's release
    from assignment to the Company's CRAF Operation will be effective from the
    date he is assigned to the domestic operation, which shall be after a
    reasonable rest period after his last trip of not less than two (2) calendar
    days. Such rest period shall be exclusive of travel time required to return
    to the pilot's domicile. VACATIONS Notwithstanding the provisions of Section
    11 of the Agreement, a pilot assigned to the Company's CRAF Operation shall
    receive three and two-thirds (3-2/3) days vacation credit for each calendar
    month of service on such operation which shall be cumulative and carried
    over to the Company's domestic operation and made a part of the regular
    annual vacation credit due such pilot. In computing vacation accrual, a
    pilot who was assigned to the Company's CRAF Operation for one-half (1/2) or
    more of a calendar month will be credited with three and two-thirds (3-2/3)
    days vacation for that month. In determining the vacation credit of a pilot
    who was assigned to the CRAF Operation, such days shall be in addition to
    the prorated vacation credit earned in accordance with Section 11 of the
    Agreement. Vacation periods will be assigned by the Company taking the
    pilot's preference and seniority into consideration consistent with the
    needs of the CRAF Operation.

    
     

     
     
     
     
     
     
     
     
     
     

    RETIREMENT BENEFITS

    
     

     
     
     
     
     

    A pilot assigned to the Company's CRAF Operation will be eligible for
    continued participation in the United Air Lines, Inc. Pension Plan for
    pilots. Contributions on behalf of a participant shall be based on his
    earnings while assigned to the Company's CRAF Operation.

    

    SECTION 8 DEATH BENEFITS

    
     

     
     
     
     
     

    In the event of the death of any pilot while assigned to the CRAF Operation
    or in the event of death of any pilot resulting from injury or disease
    received while assigned to the CRAF Operation, the Company shall pay or
    cause to be paid, subject to the conditions of Section 14 of this
    Supplemental Agreement, $150,000.00 to the beneficiary or beneficiaries in
    the order and manner named in the last Group Life Insurance certificate
    issued for such pilot as a Company employee. Such death benefit shall be
    paid either in a lump sum or in installments, as the respective pilot's may
    in writing direct. Such benefits shall be in addition to the benefits
    prescribed in the Company's Group Life Insurance and Group Accident-Sickness
    Insurance Program as per the Basic Agreement.

    

    SICKNESS AND INJURY BENEFITS A pilot assigned to the Company's CRAF
    Operation shall receive sickness and injury benefits in the same manner as
    any pilot as outlined in Section 13 of the Agreement. A pilot assigned to
    the Company's CRAF Operation will be eligible for continued participation
    and coverage in the Company's Accident and Sickness Program as provided in
    the Basic Agreement. PERMANENT TOTAL DISABILITY

    
     

     
     
     
     
     

    In lieu of death benefits described in Section 8, in the event of the
    permanent total disability of a pilot resulting from injury or disease
    received while assigned to the CRAF Operation, the Company shall pay or
    cause to be paid, subject to the conditions of Section 14 of this
    Supplemental Agreement, compensation in the sum of $150,000.00. Such
    compensation shall be paid either in a lump sum or in installments, as the
    respective pilots may in writing direct. The loss of, or the loss of use of,
    both hands, or both arms, or both feet, or both legs, or both eyes, or any
    two thereof, shall constitute permanent total disability for the purpose of
    this Section. In all other cases under this Section, permanent total
    disability shall be determined in accordance with the facts. Such benefit
    shall be in addition to the benefits prescribed in the Company's Group Life
    Insurance and Cooperative Group Life and Group Accident-Sickness Insurance
    Program as per the Basic Agreement.

    

    INSURANCE AND WELFARE BENEFITS Any pilot assigned to fly a CRAF flight shall
    continue to receive full benefits as provided in each applicable Plan.
    Further, the war limitation will be waived and benefits will be payable in
    the event of claims arising out of a declared or undeclared war. Benefits
    under all plans shall be paid on a per capita basis with no tart rate per
    accident limit. Life Insurance Company Paid Life - $80,000 Supplemental Life
    up to $330,000 (Pilot Contributor) CRAF Life - $150,000 Accidental Death and
    Dismemberment (AD&D) Company Paid - $4,000 Company Paid (Pilot) - $35,000
    Supplemental (24 Hour High Limit Contributory) - Up to $300,000. A-3 - CRAF
    Death and Dismemberment - $150,000 Special Hazards Benefits - $100,000
    Invalidated Life Benefit - $50,000 Personal Life Insurance Protection - Up
    to $1,000,000 Pilots Disability Income Benefit - 55% of Considered
    Compensation. To the extent they are present in the Company's insurance
    programs, all exclusions and limitations in coverage, such as for
    job-related injury and criminal acts, are waived for pilots while
    participating in any operation conducted under the provisions of this
    Letter. The limitation for self inflicted injury will remain in effect. The
    Company will protect a pilot from any reduction in his personal life
    insurance benefits which may result from his assignment to international
    CRAF operations at the time of his death up to a maximum of one million
    dollars of total personal coverage. WORKMEN'S COMPENSATION BENEFITS

    
     

     
     
     
     
     

    The Workmen's Compensation Benefits provided for pilots by Section 15 of the
    Agreement shall be provided for all pilots assigned to the Company's CRAF
    Operation and all amounts paid under such Section shall be in addition to
    any amounts paid under Section 8 and 10 of this Supplemental Agreement.

    

    MISSING, INTERNMENT, PRISONER OF WAR - BENEFITS Captains, First Officers and
    Second Officers who while engaged in the CRAF Operation are interned or
    taken prisoner of war by a foreign government shall be entitled to
    compensation at the salary as specified in Section 2 of this Supplemental
    Agreement for the periods during which they are interned or held prisoner of
    war; provided, however, that in the absence of knowledge on the part of the
    Company as to whether a pilot is alive or dead, compensation in such amounts
    will be allowed for a period of twelve (12) months after such Captain, First
    Officer of Second Officer was last known to the Company to have been
    interned or held prisoner of war. When after such twelve (12) month period
    it has still not been established whether such pilots are alive or dead,
    Captains, First Officers and Second Officers shall be allowed compensation
    at the salary as specified in Section 2 of this Supplemental Agreement from
    and after such twelve (12) month period until death is established or until
    there is a sufficient presumption of death to permit payment of the death
    benefit provided in Section 8. In the event such Captain, First Officer or
    Second Officer is later found to be alive, he shall receive retroactively
    the difference in pay between the total compensation (including death
    benefit) paid by the Company under this Section and the monthly amounts
    which would have been paid under Paragraph A of this Section and such
    monthly pay shall then be resumed for the duration of internment or
    imprisonment. Captains, First Officers and Second Officers who while engaged
    in the CRAF Operation become missing and whose whereabouts become unknown
    shall be allowed compensation at the salary as specified in Section 2 of
    this Supplemental Agreement for a period of twelve (12) months after
    disappearance or until such date as death is established, whichever first
    occurs. If upon the expiration of the twelve (12) month period, any such
    Captain, First Officer or Second Officer is still missing and his
    whereabouts is unknown, or if prior to that time his death is established,
    the Company shall pay the death benefit provided for in Section 8. The
    monthly compensation allowable under this Section to pilots interned, held
    prisoner of war, or missing shall be credited to such pilot on the books of
    the Company and shall be disbursed by the Company in accordance with written
    directions from such pilots. The Company shall cause each pilot hereafter
    employed in or assigned to its CRAF Operation to execute and deliver to the
    Company prior to such employment or assignment a written direction in the
    form set forth in Section 16 of the Agreement. Any payments due to any
    pilots under this Section which are not covered by a written direction as
    above required shall be held by the Company for such pilot and in the event
    of his death shall be paid to the legal representative of his estate. The
    monthly compensation allowable under this Section shall be in lieu of all
    compensation provided for by any law in respect to persons interned, held
    prisoner of war or missing and shall also be in lieu of all salary, expenses
    and subsistence during the period in which a pilot is interned, held
    prisoner of war or missing. Pilots shall maintain and continue to accrue
    seniority and longevity for pay purposes during periods in which they are
    interned, held prisoner of war or missing. GENERAL CONDITIONS The provisions
    for death benefits in Section 8 and for disability benefits in Section 10
    and 11 are intended to apply to Captains, First Officers and Second Officers
    while assigned to the CRAF Operation, as follows: When outside the
    continental United States in connection with or as a result of said
    operations irrespective of whether they are actually engaged in active duty
    at the time of death or injury. When within the continental United States
    only if they are actually engaged in the course of employment at the time of
    death or injury, except that when not actually engaged in the course of
    employment at the time of death or injury, Captains, First Officers and
    Second Officers receive the group insurance benefits as per the Basic
    Agreement. The obligation of the Company to make any payment provided for in
    Section 11 and 12 hereof is subject to the condition that the injury or
    disease resulting in the permanent total or partial disability shall not
    have been occasioned solely by his attempted suicide. MISCELLANEOUS
    PROVISIONS Rules governing hours of service during the first thirty (30)
    days of the CRAF Operation shall be those specified in the applicable FAR's.
    At the termination of the initial thirty (30) day period or as soon as
    feasible, the hours of service as specified in the Basic Agreement or
    Supplemental Agreements as applicable. Other than as specifically provided
    in this Supplemental Agreement, the provisions of the Basic Agreement shall
    apply. The assignment of all pilots to this Operation will be in writing to
    the pilot. Pilots will continue to fly any CRAF flight deemed essential to
    the national defense provided such flights are solely military in nature and
    carry cargo composed entirely of military requirements even if at the time
    such military flights are necessary the pilots have withdrawn their air line
    service for any reason. To assure the movement of a particular flight under
    such circumstances, the Association will require certification by an
    appropriate Company official designated by the Company that such flight is
    in accordance with the specifications set forth in Paragraph D above. This
    certification shall be provided prior to movement of the flight where
    feasible or, where not feasible, promptly thereafter. Pilots who fly such
    military traffic will not lose any benefits accruing to other pilots which
    they would otherwise have received upon settlement of an unresolved labor
    dispute. DURATION

    
     

     
     
     
     
     

    This Supplemental Agreement shall become effective on the date of signing
    and shall remain in full force and effect and shall run concurrently with
    the Agreement signed August 14, 1981.

    

    IN WITNESS WHEREOF, the parties have signed this Supplemental Agreement this
    9th day of May, 1991.

    

    WITNESS:

    

    /s/ G. L. Andrews

    

    /s/ T. A. McClone

    

    /s/ R. W. Rosinia

    

    FOR UNITED AIR LINES, INC.

    

    /s/ J. R. Samolis

    

    John R. Samolis

    

    Vice President

    

    Employee Relations

    

    WITNESS:

    

    /s/ T. P. Austin

    

    /s/ C. A. Rine

    

    /s/ L. J. Balestra

    

    /s/ H. E. Stepinsky

    
    
     
    
    
     
    
    
     
    
    
     
    
    
     
    
    
     

    

    FOR THE AIR LINE PILOTS IN THE SERVICE OF

    

    UNITED AIR LINES, INC.

    

    /s/ J. Randolph Babbitt

    

    J. Randolph Babbitt, President

    

    Air Line Pilots Association, International

    

    Letter
    
    91-16

    

    Letter 91-16

    MAC

    

    MAC SUPPLEMENTAL AGREEMENT

    

    between

    

    UNITED AIR LINES, INC.

    

    and

    

    THE AIR LINE PILOTS

    

    in the service of

    

    UNITED AIR LINES, INC.

    

    as represented by

    

    THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL
    
    THIS SUPPLEMENTAL AGREEMENT is made and entered into in accordance with the
    provisions of Title II of the Railway Labor Act, as amended, by and between
    UNITED AIR LINES, INC. (hereinafter referred to as the "Company") and the
    AIR LINE PILOTS in the service of UNITED AIR LINES, INC. as represented by
    the AIR LINE PILOTS ASSOCIATION, INTERNATIONAL (hereinafter referred to as
    the "Association").

    

    W I T N E S S E T H:
    
    WHEREAS, the Company and the Association desire to supplement their Pilots'
    Employment Agreement, signed May 9, 1991, (hereinafter referred to as the
    "Agreement") by providing certain rates of compensation, rules and working
    conditions with respect to the Company's "MAC Operation" (Military Airlift
    Command).

    

    NOW, THEREFORE, it is mutually agreed and understood by and between the
    parties of this Supplemental Agreement that the rates of compensation, rules
    and working conditions stipulated herein shall be in full force and effect
    on the Company's Military Airlift Command Operation provided that all
    provisions of the Agreement, as herein defined, except as specifically
    modified or excepted by this Supplemental Agreement shall be applicable also
    to the Company's Military Airlift Command Operation.

    

    DEFINITIONS The word "Agreement" when used in this Supplemental Agreement
    means the Agreement between United Air Lines, Inc. and the Air Line Pilots
    in the service of United Air Lines, Inc., as represented by the Air Line
    Pilots Association, International, signed June 15, 1985 or as it is amended
    or modified. The term "MAC Operation" for the purpose of this Supplemental
    Agreement means any flights all or part of which are conducted in accordance
    with any contract made between United Air Lines, Inc. and the Military
    Airlift Command into a non-conflict area. The term "Critical MAC Operation"
    for the purpose of this Supplemental Agreement means any flights, regardless
    of the nature of payload transported, all or part of which are conducted in
    accordance with any contract made between United Air Lines, Inc. and the
    Military Airlift Command into an area of the world where an armed conflict
    is occurring or has occurred within the prior thirty (30) days. "MAC
    Operation Base" is the domicile or geographical location to which
    responsibility is assigned and pilot vacancies are bid for the conduct of
    the Critical MAC Operations when the level of critical MAC flying is planned
    to be nine hundred and seventy-five (975) hours or more per month and is
    planned to exist for sixty (60) days or more. MAC FLYING
     a. Critical MAC flying into non-conflict areas will be done by a domicile
        where pilots are currently assigned to the equipment used.
    
    MAC flying of a non-critical nature will be assigned under the applicable
    provisions of Section 20 of the Pilots Agreement and/or the Charter
    Supplemental Agreement. MAC flying which is defined as "Critical MAC
    Operations" will be assigned to volunteer pilots from among the pilots
    assigned a reserve line. Should insufficient pilots volunteer, reserve
    pilots may be assigned in inverse order of seniority.
     a. Critical MAC flying, if planned for nine hundred and seventy-five (975)
        hours per month or more, and if planned to exist for sixty (60) days or
        more will be flown by a MAC Operation Base as defined in Paragraph 1-D
        above, provided at least ninety (90) days notice is available to the
        Company.
    
    FILLING OF VACANCIES
     a. Bidding Of Critical MAC Vacancies
    
    All pilot vacancies on the Company's Critical MAC Operation shall be
    bulletined at all domiciles as far in advance as possible but not later than
    thirty (30) days after such vacancy exists. If at the time of advertising a
    critical MAC vacancy, the Company plans to advertise a domestic vacancy in
    the same status and equipment type as the critical MAC vacancy and with an
    advertised effective date the same as or prior to the critical MAC vacancy,
    the domestic vacancy will be advertised and awarded prior to the awarding of
    the critical MAC vacancy. Vacancy bulletins for critical MAC assignments
    shall state the number and status of vacancies to be filled; the anticipated
    effective date of the assignment; the equipment type involved; the Critical
    MAC Operation Base; the anticipated general area of operation; and a
    reasonable deadline date, not less than ten (10) days, after which bids will
    not be considered. All critical MAC vacancies shall be filled in accordance
    with system seniority from among eligible bidders as stipulated in Paragraph
    F of this Section.
     a. Eligibility To Be Awarded Critical MAC Vacancies.
    
    A pilot's eligibility to be awarded a critical MAC vacancy shall be subject
    to the following conditions:

    

    He must be currently flying in the status and equipment type of the critical
    MAC assignment at the time of the closing of the critical MAC vacancy
    bulletin, or He must have been awarded a domestic vacancy in the status and
    equipment type of the critical MAC vacancy which had an advertised effective
    date the same as or prior to the advertised effective date of the critical
    MAC assignment.
     a. Any pilot assigned to the Critical MAC Operation may bid and be awarded
        a domestic vacancy under the provisions of the Agreement and shall be
        considered to have vacated his former domestic assignment at the time
        the flying for such awarded assignment commences. Such pilot shall not
        be required to occupy his new domestic assignment until he vacates his
        critical MAC assignment, unless such new assignment involves a change in
        status or equipment type in which case he shall be required to occupy
        such new domicile assignment.
     b. Whenever a pilot for any reason vacates his critical MAC assignment, he
        shall return to his current domestic assignment.
     c. Section 8-K of the Agreement shall not apply to pilots in the Critical
        MAC Operation in the event of a reduction in the number of assignments
        on critical MAC. In the event of a reduction of domestic assignments
        affecting a critical MAC pilot's domestic assignment, Section 8-K shall
        apply. Notwithstanding Section 8-K, a domestic pilot who loses his
        assignment shall not be permitted to bump into the Critical MAC
        Operation.

    
     

     
     
     
     
     
     
     
     
     
     

    A pilot may vacate an assignment on the Critical MAC Operation by giving
    notice in writing to the Company of his desire to return to his domestic
    assignment. The Company shall release such pilot as soon as possible but in
    any event he shall be returned to his domestic assignment on the first day
    of the calendar month following the completion of sixty (60) days from the
    date of receipt by the Company of the pilot's request for release. A pilot
    who has vacated his critical MAC assignment under the provisions of
    sub-paragraph 1 above may not be awarded a critical MAC assignment for a
    period  of six (6) months following the date of his release from such
    critical MAC assignment, except that a pilot who has vacated his critical
    MAC assignment to take up a new domestic assignment involving a change in
    status, as provided in Section 3-C of this Supplemental Agreement, who is
    subsequently reduced from such assignment and bumps into critical MAC
    equipment type shall, notwithstanding said six (6) months restriction, be
    eligible to bid a critical MAC vacancy.

 D. When at the request of a pilot the Company adjudges that unusual conditions
    exist concerning his assignment to the Critical MAC Operation, such pilot
    shall be allowed to return to his domestic assignment within thirty (30)
    days of the acknowledgement of the unusual condition.
 E. Standby Assignments To Critical MAC Operation
     i.   In addition to the number of pilot assignments provided for under the
          provisions of Paragraph A and B above, the Company shall advertise and
          award critical MAC standby assignments in each pilot status to the
          extent necessary to provide adequate coverage of increases in the
          monthly level of flying on the Critical MAC Operation.
     ii.  A pilot who holds a standby assignment shall acquire the necessary
          overwater and immunization qualification in order to be available for
          short notice assignment to the Critical MAC Operation. A pilot holding
          said standby assignment shall continue to serve in his normal
          assignment in the domestic operation until such time as he is moved
          into the Critical MAC Operation to alleviate a temporary need
          contemplated to exist for less than sixty (60) days in the pilot
          status in which he holds a standby assignment.
     iii. Pilots holding a standby assignment, when needed to fill a temporary
          requirement shall be assigned to the Critical MAC Operation in order
          of seniority among those pilots holding standby assignments in each
          pilot status. Upon termination of the temporary need on the Critical
          MAC Operation, pilots holding standby assignments shall be released
          from the Critical MAC Operation in reverse order of seniority and will
          return to their normal domestic assignment and critical MAC standby
          assignment.
     iv.  Pilots holding a standby assignment who are assigned to the Critical
          MAC Operation for all or part of the month shall be required to state
          their preference under the provisions of Section 20-D of the Agreement
          in their domestic assignment for the following month. If more than one
          (1) standby pilot is assigned to the Critical MAC Operation for a
          portion of a given month, such standby pilots shall be assigned
          available lines of flying in accordance with their seniority and
          preference after all pilots holding regular critical MAC assignments
          have been awarded their schedule preference.
     v.   A standby pilot assigned to fly a Critical MAC Operation trip shall,
          upon completion of his assignment and return to his domicile, be
          entitled to not less than two (2) calendar days off if his domestic
          schedule does not provide such calendar days off. If providing such
          two (2) calendar days off does not provide him with a minimum twelve
          (12) calendar days off for the month, the additional calendar days off
          to provide such minimum will be added to the two (2) calendar days off
          period.

A critical MAC standby pilot will be considered unavailable for assignment to
the Critical MAC Operation trip if such assignment occurs at a time which
precludes providing him with the above required minimum twelve (12) days off in
the month involved.
     i.  A critical MAC standby pilot may vacate such assignment in the same
         manner as provided in Section 3-C and 3-G of this Supplemental
         Agreement.
     ii. A critical MAC standby pilot will vacate such assignment whenever he is
         activated in a domestic assignment involving a different status or
         equipment type than that of his critical MAC standby assignment.

 0. It is mutually agreed that regular and standby vacancies for critical MAC
    Captains, First Officers and Second Officers shall be posted for bid and
    award at the Critical MAC Operation Base(s) as designated by the Company.
    Such bidding and awarding, including the determination of the level of
    regular critical MAC vacancies, shall be in accordance with the provisions
    of this Section 3. It is understood that critical MAC standby vacancies may
    be bid prior to the time that regular vacancies are required to be bid in
    accordance with Section 3 and that a pilot may hold more than one Critical
    MAC Operation Base standby vacancy at the same time.
 1. In the event there is a reduction in the number of critical MAC assignments,
    the Company shall give not less than thirty (30) days notice to the affected
    pilots and they shall return to their domestic assignment, in inverse order
    of seniority.

COMPENSATION


In addition to the compensation as provided in Section 3 of the Basic Agreement,
any pilot who flies a critical MAC trip will be paid an override of Twelve
Dollars and Fifty Cents ($12.50) for each hour flown. HOURS OF SERVICE Due to
the operational problems associated with the MAC Operation, such flights shall
be operated in accordance with the applicable provisions of the Charter
Supplemental Agreement. EXPENSES Pilots performing an international MAC
assignment will be paid expenses according to Section 4-A of the Agreement, plus
an additional $.50 per hour. In addition to the expenses provided in A above,
pilots on a MAC assignment shall be provided necessary lodging and related
ground transportation; or, when not furnished by the Company, will be reimbursed
for reasonable, actual expenses incurred for lodging and ground transportation.
Transportation to and from a pilot's home domicile to the point of departure of
the MAC trip shall be furnished by the Company. Transportation over the
Company's routes shall be as NRPS or OMC at the pilot's option. Transportation
of the pilot on any airline other than United will be by First Class
accommodations if domestic or Business Class accommodations if international,
when available. Should isolated cases of unusual expenses be encountered by a
pilot which the expense allowance will not normally cover and which were not
contemplated by the provisions of this Supplemental Agreement, the Company will
reimburse the pilot for such expenses upon receipt of a documented Company
expense form. In the event a Critical MAC Operation Base is established, travel
expenses en route for the pilot while commuting to and from the operation shall
be allowed. DEATH BENEFITS


 

 
 
 
 
 

In the event of the death of any pilot while assigned to the MAC Operation or in
the event of death of any pilot resulting from injury or disease received while
assigned to the MAC Operation, the Company shall pay or cause to be paid,
subject to the conditions of Section 10 of this Supplemental Agreement, $150,000
to the beneficiary or beneficiaries in the order and manner named in the last
Group Life Insurance certificate issued for such pilot as a Company employee.
Such death benefit shall be paid either in a lump sum or in installments, as the
respective pilots' may in writing direct. Such benefits shall be in addition to
the benefits prescribed in the Company's Group Life Insurance and Group
Accident-Sickness Insurance Program.



INSURANCE AND WELFARE BENEFITS Any pilot assigned to fly a MAC flight shall
continue to receive full benefits as provided in each applicable Plan. Further,
the war limitation will be waived and benefits will be payable in the event of
claims arising out of a declared or undeclared war. Benefits under all plans
shall be paid on a per capita basis with no aggregate per accident limit. Life
Insurance
 a. Company Paid Life - $80,000
 b. Supplemental Life up to $330,000 (Pilot Contributor)
 c. MAC Life - $150,000

Accidental Death and Dismemberment (AD&D)
 a. Company Paid - $4,000
 b. Company Paid (Pilot) - $35,000
 c. Supplemental (24 Hour High Limit Contributory) - Up to $300,000

MAC Death and Dismemberment - $150,000 Special Hazards Benefits - $100,000
Invalidated Life Benefit - $50,000 Personal Life Insurance Protection - Up to
$1,000,000 Pilots Disability Income Benefit - 55% of Considered Compensation To
the extent they are present in the Company's insurance programs, all exclusions
and limitations in coverage, such as for job-related injury and criminal acts,
are waived for pilots while participating in any operation conducted under the
provisions of this Letter. the limitation for self inflicted injury will remain
in effect. The Company will protect a pilot from any reduction in his personal
life insurance benefits which may result from his assignment to international
MAC operations at the time of his death up to a maximum of one million dollars
of total personal coverage. In lieu of death benefits described in Section 7 of
this Supplemental Agreement, in the event of the permanent total disability of a
pilot resulting from injury or disease received while assigned to the MAC
Operation, the Company shall pay or cause to be paid, subject to the conditions
of Section 10 of this Supplemental Agreement, compensation in the sum of
$150,000. Such compensation shall be paid either in a lump sum or in
installments, as the respective pilots may in writing direct. The loss of, or
the loss of use of, both hands, or both arms, or both feet, or both legs, or
both eyes, or any two thereof, shall constitute permanent total disability for
the purpose of this Section. In all other cases under this Section, permanent
total disability shall be determined in accordance with the facts. Such benefit
shall be in addition to the benefits prescribed in the Company's Group Life
Insurance and Cooperative Group Life and Group Accident-Sickness Insurance
Program. MISSING, INTERNMENT, PRISONER OF WAR - BENEFITS Captains, First
Officers and Second Officers who while engaged in the MAC Operation are interned
or taken prisoner of war by a foreign government shall receive compensation at
the salary specified in the Basic Agreement for the periods during which they
are interned or held prisoner of war; provided, however, that in the absence of
knowledge on the part of the Company as to whether a pilot is alive or dead,
compensation in such amounts will be allowed for a period of twelve (12) months
after such Captain, First Officer or Second Officer was last known to the
Company to have been interned or held prisoner of war. When after such twelve
(12) month period it has still not been established whether such pilots are
alive or dead, Captains, First Officers and Second Officers shall be allowed
compensation at the salary specified in the Basic Agreement from and after such
twelve (12) month period until death is established or until there is a
sufficient presumption of death to permit payment of the death benefit provided
in Section 7 of this Supplemental Agreement. In the event such Captain, First
Officer or Second Officer is later found to be alive, he shall receive
retroactively the difference in pay between the total compensation (including
death benefit) paid by the Company under this Section and the monthly


 

 
 
 
 
 

amounts which would have been paid under Paragraph A of this Section and such
monthly pay shall then be resumed for the duration of internment or
imprisonment.



Captains, First Officers and Second Officers who while engaged in the MAC
Operation become missing and whose whereabouts become unknown shall be allowed
compensation at the salary specified in the Basic Agreement for a period of
twelve (12) months after disappearance or until such date as death is
established, whichever first occurs. If upon the expiration of the twelve (12)
month period any such Captain, First Officer or Second Officer is still missing
and his whereabouts are unknown, or if prior to that time his death is
established, the Company shall pay the death benefit provided for in Section 7
of this Supplemental Agreement. The monthly compensation allowable under this
Section to pilots interned, held prisoner of war or missing shall be credited to
such pilot on the books of the Company and shall be disbursed by the Company in
accordance with written directions from such pilots. Any payments due to any
pilot under this Section which are not covered by a written direction as above
required shall be held by the Company for such pilot and in the event of his
death shall be paid to the legal representative of his estate. The monthly
compensation allowable under this Section shall be in lieu of all compensation
provided for by any law in respect to persons interned, held prisoner of war or
missing and shall also be in lieu of all salary, expenses and subsistence during
the period in which a pilot is interned, held prisoner of war or missing. Pilots
shall maintain and continue to accrue seniority and longevity for pay purposes
during periods in which they are interned, held prisoner of war or missing.


 

 
 
 
 
 
 
 
 
 
 

GENERAL CONDITIONS The provisions for death benefits in Section 7 and for
disability benefits in Section 8 are intended to apply to Captains, First
Officers and Second Officers while assigned to the MAC Operation, as follows:
When outside the continental United States, in connection with or as a result of
said operations irrespective of whether they are actually engaged in active duty
at the time of death or injury. When within the continental United States, only
if they are actually engaged in the course of employment at the time of death or
injury, except that when not actually engaged in the course of employment at the
time of death or injury, Captains, First Officers and Second Officers shall
receive the group insurance benefits normally in effect under the Agreement. The
obligation of the Company to make any payment is subject to the condition that
the injury or disease resulting in the permanent total or partial disability
shall not have been occasioned solely by his attempted suicide. MISCELLANEOUS
PROVISIONS
 A. All provisions of the 1985 Pilot Agreement not specifically amended or
    excepted by this Supplemental Agreement shall remain in full force and
    effect and applicable to the Company's MAC Operation.
 B. In the event the MAC Operation requires passports and inoculations for
    pilots, any actual necessary expenses shall be borne by the Company.
    Inoculations will be given at Company designated places.
 C. Pilots will continue to fly any MAC flight deemed necessary to the national
    defense provided such flights are solely military in nature and carry cargo
    composed entirely of military requirements even if at the time such military
    flights are necessary the pilots have withdrawn their airline service.
 D. To assure the movement of a particular flight under such circumstances, the
    Association will require certification by an appropriate Company official
    designated by the Company that such flight is in accordance with
    specifications set forth above. This certification shall be provided prior
    to movement of the flight where feasible or, where not feasible, promptly
    thereafter.
 E. Pilots who fly such military traffic will not lose any benefits accruing to
    other pilots which they would otherwise have received upon settlement of an
    unresolved labor dispute.
 F. No pilot shall be required to move to the location of a critical MAC
    assignment, unless required by the government. Moving expenses will not be
    authorized until ninety (90) days after the date of the MAC vacancy. All
    moving shall be in accordance with Section 10 of the Basic Agreement.
 G. This MAC Supplemental Agreement shall become effective June 15, 1985 and
    shall run concurrently with the 1985 Pilot Agreement.

IN WITNESS WHEREOF, the parties have signed this Supplemental Agreement this 9th
day of May, 1991.



WITNESS:



/s/ G. L. Andrews



/s/ T. A. McClone



/s/ R. W. Rosinia



FOR UNITED AIR LINES, INC.



/s/ J. R. Samolis



John R. Samolis



Vice President



Employee Relations



WITNESS:



/s/ T. P. Austin



/s/ C. A. Rine



/s/ L. J. Balestra



/s/ H. E. Stepinsky



FOR THE AIR LINE PILOTS IN THE



SERVICE OF UNITED AIR LINES,



INC.



/s/ J. Randolph Babbitt



J. Randolph Babbitt, President



Air Line Pilots Association,



International



Letter

91-19



Letter 91-19

Cessation of work



LETTER OF AGREEMENT



between



UNITED AIR LINES, INC.



and THE AIR LINE PILOTS



in the service of



UNITED AIR LINES, INC.



as represented by



THE AIR LINE PILOTS ASSOCIATION,INTERNATIONAL

THIS LETTER OF AGREEMENT is made and entered into in accordance with the
provisions of Title II of the Railway Labor Act, as amended, by and between
UNITED AIR LINES, INC. (hereinafter referred to as the "Company") and the AIR
LINE PILOTS in the service of UNITED AIR LINES, INC. as represented by the AIR
LINE PILOTS ASSOCIATION, INTERNATIONAL (hereinafter referred to as the
"Association").



W I T N E S S E T H:

WHEREAS, there are occasions when the Company is confronted with the cessation
of work by other Company employees of indefinite duration, and



WHEREAS, it is to the mutual interest of the parties to discuss and review the



alternatives available and problems generated by such cessation of work.



NOW, THEREFORE, it is mutually agreed that:



The Association will be advised as events develop that could lead to a cessation
of work by other employees of the Company. The Association will be apprised of
the Company's plan of action as it affects pilots in the event of such cessation
of work. The Company will afford the Association the opportunity to consult with
and make recommendations as to any pilot problems associated with such cessation
of work, other than those specifically agreed to in the attached Notice. This
Letter of Agreement shall be effective as of the date of signing and shall run
concurrently with the duration of the 1991 Pilot Agreement.

IN WITNESS WHEREOF, the parties have signed this Letter of Agreement this 9th
day of May, 1991.

WITNESS:



/s/ G. L. Andrews



/s/ John R. Samolis



/s/ T. A. McClone



/s/ R. W. Rosinia



FOR UNITED AIR LINES, INC.



/s/ John R. Samolis



John R. Samolis



Vice President



Employee Relations



WITNESS:



/s/ T. P. Austin



/s/ C. A. Rine



/s/ L. J/ Balestra



/s/ H. E. Stepinsky


 
 
 
 
 
 



FOR THE AIR LINE PILOTS IN THE



SERVICE OF UNITED AIR LINES,



INC.



/s/ J. Randolph Babbitt



J. Randolph Babbitt, President



Air Line Pilots Association,



International


 
 



TO: ALL FLIGHT OFFICERS AFFECTED BY TEMPORARY CESSATION OF WORK



The purpose of this notice is to outline your status with regard to compensation
and benefits during this period of work cessation. You will be returned to
service as soon as possible after our services have been restored and work
becomes available.



If the____________________________strikes, you will be continued on pay status
through the___________day after the cessation of work. This period of pay status
may be extended if, after discussion with the Association, it is determined that
a longer period is operationally necessary. Pilots will be returned to their
home domicile or UA station nearest their home at no expense to themselves.
Pilots may be required to fly crew ferries to accomplish this requirement. It is
understood that a pilot who is not returned to his domicile will continue to be
on pay status until he is actually returned to his domicile or on the basis of
planned arrival time at this domicile, if the pilot requests to remain at an
outer station for personal reasons.



Address and Telephone Number


 

 
 
 
 
 

You should be sure your Flight Office has your present address and telephone
number and you should keep them advised of any change during this period.



Company and Classification Seniority


 

 
 
 
 
 

Your Company seniority, pilot seniority and pilot longevity will continue to
accrue.



Compensation


 

 
 
 
 
 

Each pilot will be paid the portion of his salary based on the application of
Section 3-C-1 and 3-C-2 of the Agreement.



Bids and Preferencing


 

 
 
 
 
 

Although the strike may require changes in the planned activations, activations
will continue for pilots who are qualified to assume their new assignment and
who possess a notice of activation which has not been cancelled. All other
pilots will be retained in their equipment, status and domicile assignment as of
the date of the cessation of work. For the purpose of line assignment upon
resumption of service, the Company shall continue to post schedules, comprised
of the Company's planned operation, for pilot preferencing during the period of
the strike. Pilots will not be required to cross a picket line in order to
preference schedules.



Vacation Status


 

 
 
 
 
 

All pilots who were on vacation status at the commencement of the strike will
remain on that status through the duration of the scheduled vacation period.
Pilots scheduled for a vacation during the work stoppage, will be certified for
vacation pay as scheduled. Vacations may not be deferred.



Sick Leave


 

 
 
 
 
 

Our sick leave pay policy is to compensate employees for potential lost earnings
due to illness during their normal working hours. If you are ill during the
cessation of work, you are not entitled to sick leave pay. However, pilots
exhausting sick leave prior to permanent grounding will continue to receive the
remainder of their accrued sick leave during the cessation of work. Also,
continuation of sick leave pay for hardship cases will be considered jointly by
the Company and the Association on an individual basis.



Insurance United realizes that your Group Insurance protection will afford you
considerable peace of mind during this emergency. Consequently, your Basic Group
Life Insurance, Supplemental Contributory Life Insurance, Accidental Death and
Dismemberment Insurance, the Accident-Sickness and Dental Plan and the Health
Maintenance Organization Plan will remain in effect until:
 a. Notice of termination of insurance is mailed to you at your last known
    address.
 b. You resign or begin permanent active employment with a company other than
    United.

The contribution you would have been required to pay to maintain the
Supplemental Contributory Life Insurance and 24-Hour Personal Accident Insurance
protection will be deducted from your pay following your resumption of active
employment. Accident-Sickness-Dental Insurance claims can be filed in the normal
manner during this emergency. In the event you do not wish to have your
insurance continued, contact your Flight Office for the form letter which you
must complete, sign and return to EXOIN within ten (10) days following the date
of the work stoppage. Retirement Income Plan

Participation and contributions are discontinued during any period in which no
pay is received. Any monthly earnings, at less than full compensation due to the
strike, will be excluded from consideration in final earnings for pension or
disability benefits under the Fixed Plan. In determining the annual average of
the participant's earnings, the denominator shall not include those months for
which earnings have been disregarded in accordance with this provision.

Unemployment Compensation


 

 
 
 
 
 

You are eligible to apply for unemployment compensation. Eligibility for
benefits is determined by the particular State Unemployment Compensation Bureau.



Credit Union Existing Loans


 

 
 
 
 
 

Employees are expected to continue making loan repayments, unless the Credit
Union declares a general suspension of loan repayments. Hardship cases are
reviewable on an individual basis.



Savings


 

 
 
 
 
 

Withdrawal by mail will be permitted.



New Loans


 

 
 
 
 
 

New loans will be considered on an emergency basis only.



All time periods set forth in Section 6-C, 8, 17 and 18 of the Pilot Agreement
will be extended to reflect the period of cessation of work, except as specified
in Paragraph 5 above. Return To Service

When the cessation of work is over and work again becomes available, your Flight
Office or OPBCM will get in touch with you as quickly as possible. All pilots
will return to service simultaneously on a date determined by the Company.

We hope for an early resumption of service.



/s/ John R. Samolis



John R. Samolis



Vice President



Employee Relations



Accepted and agreed to this



9th day of May, 1991.



/s/ F. C. Dubinsky



F. C. Dubinsky, Chairman



UA/ALPA Master Executive Council



Letter

91-20



Letter 91-20

UP-PAC



LETTER OF AGREEMENT



between



UNITED AIRLINES, INC.



and THE AIR LINE PILOTS



in the service of



UNITED AIR LINES, INC.



as represented by



THE AIR LINE PILOTS ASSOCIATION,INTERNATIONAL

THIS LETTER OF AGREEMENT is made and entered into in accordance with the
provisions of the Railway Labor Act, as amended, by and between UNITED AIR
LINDS, INC (hereinafter referred to as the "Company") and the AIR LINE PILOTS in
the service of UNITED AIRLINES, INC. as represented by the AIR LINE PILOTS
ASSOCIATON INTERNATIONAL (hereinafter referred to as the "Association")



W I T N E S S E T H:

It is mutually agreed:



The Company agrees to deduct a monthly contribution to the United Pilots
Political Action Committee (referred to herein as "UP-PAC") from the pay of each
pilot who voluntarily authorizes such contributions on the forms provided for
that purpose by UP-PAC (referred to herein as "Check-Off Forms"). The language
of those forms shall be as follows:


 

 
 
 
 
 

TO: United Air Lines, Inc.



I hereby authorize and direct the Company named above to deduct $__________ of
my gross earnings per month and to remit that amount to the United Pilots
Political Action Committee, Air Line Pilots Association (UP-PAC, ALPA).



This authorization is made based on my specific understanding that:



The signing of this authorization card and the making of these voluntary
contributions are not conditions of membership in the Union or of my employment
by my employer;



Any guideline amount suggested by UP-PAC, ALPA or its representatives is only a
suggestion and I may contribute more or less and will not be favored or
disadvantaged by the Union for doing so;



I may refuse to contribute without reprisal; and



UP-PAC, ALPA, which is connected with the United Pilots Master Executive Council
of the Air Line Pilots Association, International, and which is affiliated with
the Air Line Pilots Association Political Action Committee, may use the money it
receives solely for making contributions to and expenditure for candidates for
elected offices and for other political activities at the federal, state, and/or
local level consistent with applicable laws relating to such activities.



This authorization shall remain in full force and effect until revoked in
writing by me, pursuant to the provisions of the Agreement between United Air
Lines, Inc. and the Air Line Pilots Association, International.



I further certify that I am either a United States citizen or a foreign national
lawfully admitted to the United States for permanent residence as defined by
section 101(s) (20) of the Immigration and Nationality Act (8 U.S.C. 1101(s)
(20)).



Name:



File Number:



Residence:



Address:



Signature:



Date:



Authorized by the United Pilots Master Executive Council of the Air Line Pilots
Association, International on behalf of a fundraising effort for United Pilots
Political Action Committee.



All Check-Off Forms will be submitted through the Chairman of the Master
Executive Council of the Association who will forward the original signed copy
to the Payroll Accounting Manager, Executive Offices, Chicago, Illinois. A
properly executed Check-Off Form, filed before the 15th of any month, will
become effective the 1st of the month following its receipt by the Payroll
Section of the Accounting Department, Chicago, Illinois. Illegible or improperly
executed forms will be returned to the Chairman of the Master Executive Council
of the Association. Any notice of revocation as set forth in the Check-Off Form
must be in writing, signed by the employee, and delivered by certified mail,
addressed to the Payroll Accounting Manager, United Air Lines, Inc., P. O. Box
66100, Chicago, Illinois 60666, with a copy to the Chairman of the Master
Executive Council as soon as processed through Company payroll procedures.
Check-Off Form and notices so received by the Company will be stamp-dated on the
date received and will constitute notice to the Company of the date received and
not when mailed. Deduction of a pilot's contributions shall be made each month
provided there is a sufficient balance due the pilot at the time after all other
deductions authorized by the pilot or required by law (including money claims of
the Company and the Credit Union) have been satisfied. Within a reasonable time
after the second regular paycheck issued each month, the Company will remit to
the UP-PAC a check in payment of contributions collected for that month pursuant
to outstanding and unrevoked Check- Off Forms, together with a list of the names
of those pilots for whom contributions were deducted and the amount deducted for
each such pilot. A pilot who has executed a Check-Off Form and (1) who resigns
from the Company; (2) who is laid off; or is (3) otherwise terminated from the
employ of the Company shall be deemed to have automatically revoked his
assignment as of the date of such action and if he (1) is rehired; (2) is
recalled; or (3) reemployed, further deductions of UP-PAC contributions will be
made only upon execution and receipt of another Check- Off Form. It will be the
Association's responsibility to verify apparent errors in deduction of UP-PAC
contributions before contacting the Company Payroll Accounting Manager. United
Air Lines, Inc. shall be held harmless and indemnified by the Association for
any claims which may be made by the pilot or pilots by virtue of the wrongful
application and misapplication of any of the terms of this Section. The Company
shall also be held harmless and indemnified by the Association for any claims,
expenses, and judgments (including reasonable attorney fees) which may arise out
of the use of the Company's payroll deduction process for funds transmitted to
UP-PAC for making contributions to and expenditures for candidates for state and
local offices. The Association shall pay the Company the reasonable costs
incurred in implementing and maintaining this Section. The Association hereby
certifies to the Company that:

 A. No assignment and authorization will be transmitted to the Company hereunder
    which was obtained by the Association under the twice-yearly solicitation
    provisions of Section 441b.(b) (4) (B) of Title 2 of the United States Code;
 B. All funds transmitted to the UP-PAC hereunder shall be used solely
    inconnection with federal, state and local elections.

IN WITNESS WHEREOF, the parties have signed this Agreement this 9th day of
May,1991.

WITNESS:



/s/ G. L. Andrews



/s/ T. A. McClone



/s/ R. W. Rosinia



FOR UNITED AIR LINES, INC.



/s/ John R. Samolis



John R. Samolis



Vice President



Employee Relations


 
 



WITNESS:



/s/ T. P. Austin



/s/ C. A. Rine



/s/ L. J. Balestra



/s/ H. E. Stepinsky



FOR THE AIR LINE PILOTS IN THE



SERVICE OF UNITED AIR LINES,



INC.



/s/ J. Randolph Babbitt



J. Randolph Babbitt,



President



Air Line Pilots Association,



International



Letter

91-23



Letter 91-23



CLR



UNITED AIRLINES

May 9, 1991



Captain F. C. Dubinsky, Chairman



UA/ALPA Master Executive Council



Air Line Pilots Association, International



10700 W. Higgins Road, Suite 200



Rosemont, IL 60018


 
 



Dear Captain Dubinsky:



Because the Command/Leadership/Resource Management Seminar Training Program is a
new concept in the airline industry, it is necessary to have an understanding of
the application of some provisions of the Agreement. This Letter of
Understanding outlines these provisions and other stipulations as they apply to
pilots involved in C/L/R seminar training.



Compensation - Compensation will be paid in accordance with Section 9 of the
Agreement. Expenses - Meal expense in accordance with Section 4-A-1 of the
Agreement will be paid, minus the actual expense incurred by the Company for
meals provided during the training session. Reasonable actual ground
transportation expenses will be paid between the airport and the location of the
C/L/R seminar training. Lodging will be provided by the Company. Duty Day - In
order for training to be effective, long duty days are a basic requirement for
the C/L/R seminar program. The normal contractual training schedule requirements
of the Basic and Supplemental Agreements will not apply. In any event, no duty
day shall exceed 14:15 hours except by consent of the participants. Assignment
to Training - Notification and assignment to seminar training will be prior to
pilot schedule preferencing whenever practical, but in no case less than seven
(7) days prior to commencement of Command/Leadership/Resource Management Seminar
Training. Short notice scheduling will be limited to cases where a previously
scheduled pilot has had to cancel his/her training for any reason. Completion of
Training - Upon completion of C/L/R seminar training, a pilot will be given not
less than one (1) calendar day free of all duty at his home domicile, provided
he is not scheduled for such time off in his line of flying or as a reserve. The
pilot will be given pay and flight time credit for any trip(s) he must drop to
provide such calendar day off. Alternates for Seminars - Alternates will be
scheduled for each seminar. Pilots who are designated as alternates will be
scheduled for two seminars, approximately two weeks apart. Designated alternates
will stand by for the first of these seminars, and if they are released to
return to their domicile, will attend and participate as a scheduled attendee in
the second seminar approximately two weeks later. Alternates will be given pay
and flight time credit for any trip(s) they must drop for their regularly
scheduled seminar and for the preceding seminar for which they are designated as
an alternate. Pilots who are scheduled but do not attend, and are replaced by an
alternate, will be scheduled approximately two weeks later in the seminar for
which the alternate was scheduled as a regular participant Modifications to
C/L/R Seminar Training - to retain ALPA support for the program, the Company and
ALPA must agree on any subsequent modifications. Disciplinary Action - No
information resulting from a pilot's participation in a C/L/R seminar may be
used in any disciplinary action nor may be used in any way to the detriment of
any United pilot. Record Keeping - No records of pilot performance during C/L/R
seminar training will be kept by anyone inside or outside the Company.
Additional Phases of C/L/R Training - Development of any additional phases of
C/L/R training will be with full participation by ALPA representatives and will
not be implemented without review by the United MEC, or its Officers.

Sincerely,
 
 
 
 
 
 

/s/ H. A. Langer



Hart A. Langer



Senior Vice President



Flight Operations



Accepted and agreed to this



9th day of May, 1991.



/s/ F. C. Dubinsky



F. C. Dubinsky, Chairman



UA/ALPA Master Executive Council



Letter 91-27

Dues Check-Off



AGREEMENT



between



UNITED AIR LINES, INC.



and



THE AIR LINE PILOTS



in the service of



UNITED AIR LINES, INC.



as represented by



THE AIR LINE PILOTS ASSOCIATION,INTERNATIONAL

THIS LETTER OF AGREEMENT is made and entered into in accordance with the
provisions of the Railway Labor Act, as amended, by and between UNITED AIR
LINDS, INC (hereinafter referred to as the "Company") and the AIR LINE PILOTS in
the service of UNITED AIRLINES, INC. as represented by the AIR LINE PILOTS
ASSOCIATON INTERNATIONAL (hereinafter referred to as the "Association")



W I T N E S S E T H:

It is mutually agreed:



During the life of the 1991 Pilot Agreement, the Company will deduct from the
pay of the members of the Association the appropriate amounts described in
subparagraph A-1 and A-2 below provided such member of the Association
voluntarily executes one of the following agreed upon forms which will be
prepared and furnished by the Association as a "Check-Off Form." ASSIGNMENT AND
AUTHORIZATION FOR VOLUNTARY CHECK-OFF OF ASSOCIATION DUES


 

 
 
 
 
 

I, , hereby authorize and direct United Air Lines, Inc. to deduct 1.35% of my
gross earnings as standard membership dues (or such standard monthly membership
dues as may hereafter be established by the Association). Such amount so
deducted is hereby assigned to the AIR LINE PILOTS ASSOCIATION, INTERNATIONAL,
subject to all the terms and provisions of the applicable collective bargaining
agreement. This assignment and authorization may be revoked by me in writing
after the expiration of one (1) year from the date hereof, or the time this is
signed, whichever occurs sooner. A copy of any such revocation will be sent to
the Chairman of the Master Executive Council.



Signature of Employees



Street Address



City



File Number Domicile



ASSIGNMENT AND AUTHORIZATION FOR VOLUNTARY CHECK-OFF OF PAST ASSOCIATION DUES
OBLIGATIONS


 

 
 
 
 
 

I,______________________________, hereby authorize and direct United Air Lines,
Inc. to deduct $_________ of my monthly gross earnings up to a total dollar
amount of $_______, to pay for back dues owed to the Association. Such amount so
deducted is hereby assigned to the AIR LINE PILOTS ASSOCIATION, INTERNATIONAL,
subject to all the terms and conditions of the Railway Labor Act, as amended,
and the provisions of the applicable collective bargaining agreement. This
assignment and authorization may be revoked by me in writing after the
expiration of one (1) year from the date hereof, or upon the renewable date of
the Pilots' Agreement in effect at the time this is signed, whichever occurs
sooner. A copy of any such revocation will be sent to the Chairman of the Master
Executive Council.



Signature of Employees



Street Address



City



File Number Domicile



All Check-Off Forms will be submitted through the Chairman of the Master
Executive Council who will forward the original signed copy to the Payroll
Accounting Manager, Executive Offices, Chicago, Illinois. A properly executed
Check-Off Form, filed before the 15th of any month, will become effective the
1st of the month following its receipt by the Payroll Section of the Accounting
Department, Chicago, Illinois. Illegible or improperly executed forms will be
returned to the Chairman of the Master Executive Council of the Association. Any
notice of revocation as set forth in the Check-Off Form must be in writing,
signed by the employee and delivered by certified mail, addressed to the Payroll
Accounting Manager, United Air Lines, Inc., P. O. Box 66100, Chicago, Illinois
60666, with a copy to the Chairman of the Master Executive Council as soon as
processed through Company payroll procedures. Check-Off Form and notices so
received by the Company will be stamp-dated on the date received and will
constitute notice to the Company of the date received and not when mailed.
Deduction of total members' total obligations shall be made from all paychecks
issued each month provided there is a sufficient balance due the employee at the
time after all other deductions authorized by the employee or required by law
(including money claims of the Company and the Credit Union) have been
satisfied. Within a reasonable time after the second regular paycheck issued
each month, the Company will remit to the Association a check in payment of all
dues collected for that month pursuant to outstanding and unrevoked Check-Off
Forms. An employee who has executed a Check-Off Form and who has been (1)
transferred or promoted to a job outside of the Flight Operations Division; (2)
who resigns from the Company; (3) who is laid off; or is (4) otherwise
terminated from the employ of the Company shall be deemed to have automatically
revoked his assignment as of the date of such action and if he (1) transfers
back or returns to a job covered by the Agreement; (2) is rehired; (3) is
recalled; or (4) reemployed, further deductions of Association dues will be made
only upon execution and receipt of another Check-Off Form. It will be the
Association's responsibility to verify apparent errors or back dues owed by an
individual Association member before contacting the Company Payroll Accounting
Manager or payroll deduction of such missed collections. In cases where a
deduction is made which duplicates a payment already made to the Association by
an employee and where a deduction is not in conformity with the provisions of
the Association Constitution and Bylaws, refunds to the employee will be made by
the Association. United Air Lines, Inc. shall be held harmless and indemnified
by the Association for any claims which may be made by the employee or employees
by virtue of the wrongful application and misapplication of any of the terms of
this Agreement. This Agreement shall become effective as of the date of signing
and shall be subject to changes in the same manner as specified in Section 22 of
the 1991 Pilots' Employment Agreement. The terms of this Letter of Agreement
91-27 do not provide for the automatic revocation of the pilot's assignment
under such circumstances. The Company will therefore make the appropriate
changes to the payroll process that recognize the revocation of the pilot's dues
check-off assignment only under the circumstances expressly stated in Letter of
Agreement 91-27 Section A-1, Section A-2 and Section E.

IN WITNESS WHEREOF, the parties have signed this Agreement this 9th day of
May,1991.

WITNESS:



/s/ G. L. Andrews



/s/ T. A. McClone



/s/ R. W. Rosinia



FOR UNITED AIR LINES, INC.



/s/ J. R. Samolis



John R. Samolis



Vice President



Employee Relations



WITNESS:



/s/ T. P. Austin



/s/ C. A. Rine



/s/ L. J. Balestra



/s/ H. E. Stepinsk



FOR THE AIR LINE PILOTS IN THE



SERVICE OF UNITED AIR LINES,



INC.



/s/ J. Randolph Babbitt



J. Randolph Babbitt, President



Air Line Pilots Association,



International



Revised as of this 26th day of October, 2000.



/s/ William P. Hobgood



William P. Hobgood



Senior Vice President



People



/s/ F.C. Dubinsky



Captain F.C. Dubinsky



Chairman



UAL/ALPA Master Executive Council


 
 
 
 



Letter

91-30



Letter 91-30

MEC Officer displacement



LETTER OF AGREEMENT



between



UNITED AIRLINES, INC.



and



THE AIR LINE PILOTS



in the service of



UNITED AIRLINES, INC.



as represented by



THE AIR LINE PILOTS ASSOCIATION,INTERNATIONAL

THIS LETTER OF AGREEMENT is made and entered into in accordance with the
provisions of the Railway Labor Act, as amended, by and between UNITED
AIRLINES,INC. (hereinafter referred to as the "Company") and the AIR LINE PILOTS
in the service of UNITED AIRLINES, INC., as represented by the AIR LINE PILOTS
ASSOCIATION, INTERNATIONAL (hereinafter referred to as the "Association").



W I T N E S S E T H:

NOW, THEREFORE, it is mutually agreed:



The MEC Officers shall be paid, at the appropriate hourly pay rates, for
eighty-nine (89) hours, or ninety-five (95) hours if holding an assignment in
B737-300/500 or A320/319 fleets, plus the value of any legal inbound each month
during their terms. During such term of office, the Company will not assign
specific vacation periods to the Officers with the understanding that it is the
responsibility of each MEC Officer to arrange for the vacation time off which he
is due. At the beginning of each vacation year, Officers will be provided
written notification of their responsibilities under this provision. Upon
returning to line flying at the end of his term of office, all vacation due to
each Officer in the current and prior vacation years will be considered to have
been assigned and taken. Full time National Officers also shall be subject to
this vacation procedure. The pilot members of the ALPA Negotiating Committee
shall be displaced from their scheduled trips when meeting with the Company
during the term of this Agreement. During Section 6 negotiations, or during
other negotiations that are anticipated to cover a monthly bid period, the pilot
members of the Negotiating Committee shall be paid, at the appropriate hourly
pay rates, for eighty-nine (89) hours, or ninety-five (95) hours if holding an
assignment in B737-300/500 or A320/319 fleets, plus the value of any legal
inbound for the duration of those negotiations. When required to attend formal
meetings with the Company in their capacity as MEC Committee Members, the pilot
members of the System Schedule Committee, the Central Air Safety Committee, the
Retirement and Insurance Committee, the Hotel Committee (not including hotel
inspections) and the Employee Assistance Committee shall be displaced from their
schedules in order to attend such meetings. Notwithstanding the provisions of
Section 20-H, any LEC Officer shall be permitted to trade a trip from his line
of flying for any other trip which is in "open flying" in order to make himself
available to conduct ALPA business. Any LEC Officer may request to be displaced
from his trip(s) for the purpose of conducting Association business. His Flight
Manager will determine if such displacement(s) is possible, based upon the
availability of management pilots who have a need to perform such flying. Trips
which are not covered by management pilots on a displacement basis are subject
to the existing procedure covering dropped trips for Association business. When
pilots are removed from schedule at ALPA request, except when displacement is
provided by this Letter of Agreement, the Company shall pay each such pilot as
if he had performed his scheduled duties and will then bill ALPA for the amount
of flight pay associated with those dropped trips, including the actual cost of
fringe benefits. When a special MEC meeting is held for the purpose of
conducting business at the Company's request, the Company will pay all flight
pay loss incurred as a result of that meeting.

IN WITNESS WHEREOF, the parties have signed this Letter of Agreement this 9th
day of May, 1991.

WITNESS:



/s/ G. L. Andrews



/s/ T. A. McClone



/s/ R. W. Rosinia



FOR UNITED AIR LINES, INC.



/s/ John R. Samolis



John R. Samolis



Vice President



Employee Relations



WITNESS:



/s/ T. P. Austin



/s/ C. A. Rine



/s/ L. J. Balestra



/s/ H. E. Stepinsky


 
 
 
 
 
 



FOR THE AIR LINE PILOTS



IN THE SERVICE OF



UNITED AIR LINES, INC.



/s/ J. Randoplh Babbitt



J. Randolph Babbitt, President



Air Line Pilots Association,



International



Revised as of this 26th day of October, 2000.



/s/ William P. Hobgood



William P. Hobgood



Senior Vice President



People



/s/ F.C. Dubinsky



Captain F.C. Dubinsky



Chairman



UAL/ALPA Master Executive Council


 
 



Letter

91-32



Letter 91-32

Age 59 By Pass



SUPPLEMENTAL



LETTER OF AGREEMENT



between



UNITED AIR LINES, INC.



and



THE AIR LINE PILOTS



in the service of



UNITED AIR LINES, INC.



as represented by



THE AIR LINE PILOTS ASSOCIATION,INTERNATIONAL

THIS SUPPLEMENTAL LETTER OF AGREEMENT is made and entered into in accordance
with the provisions of Title II of the Railway Labor Act, as amended, by and
between UNITED AIR LINES, INC. (hereinafter referred to as the "Company") and
the AIR LINE PILOTS in the service of UNITED AIR LINES, INC. as represented by
the AIR LINE PILOTS ASSOCIATION, INTERNATIONAL (hereinafter referred to as the
"Association").



W I T N E S S E T H:

WHEREAS, the Company and the Association desire to supplement the 1991 Pilot
Agreement, dated May 9, 1991, as it relates to the B-747-400, B-747, B777 and
DC-10 Captain vacancies;



NOW, THEREFORE, it is mutually agreed and understood as follows:



Notwithstanding the provisions of Section 8-D, any pilot who is awarded a
B-747-400 or B-777 Captain vacancy shall not be assigned to B-747-400, or B-777
transition training (training which, if performed as scheduled, would produce a
thirty-six (36) month freeze), if the planned activation date of the vacancy is
within one (1) year prior to his normal retirement date. Such pilot shall be
paid based on B-747-400/B-777 rates of pay from the date he would have assumed
the awarded vacancy on a "man-for-man" system-wide seniority basis, until his
actual retirement, provided he continues to remain qualified in his regular
assignment. The period of entitlement for "man-for-man passover" pay to the
applicable pilot shall be determined on the awarding of each affected vacancy.


 

 
 
 
 
 

For Example Age At Planned Entitlement



Activation Date



Captain A 59 yrs. 10 mos. 2 months



Captain B 59 yrs. 6 mos. 4 months



Captain C 59 yrs. 2 mos. 4 months



Captain D 58 yrs. 1 mo. Trained



A pilot receiving Captain pay under the provisions of Paragraph A-1 above, may
not bid and be awarded a higher paying Captain vacancy under this provision
which has an advertised effective date prior to twelve (12) months following the
date he commenced receiving passover pay. The fact that a pilot is receiving
B-747-400/B-777 pay under the provisions of Paragraph A above, does not prevent
him from exercising bidding rights under Section 8-D to other than B-747-400 or
B-777 assignments. It shall be the responsibility of a pilot who receives an
"alternate" vacancy under the provisions of Paragraph A-1 and A-2 above to keep
his BIDREQ updated if he wants to be considered for the awarding of subsequent
pay-only vacancies. Notwithstanding any bid restriction ("freeze") which a pilot
may have incurred by the application of paragraph 8-D-6-a resulting from his
bidding and being awarded a vacancy that is not subject to the provisions of
this letter, the pilot shall not be restricted from bidding and being awarded an
assignment for which he will receive bypass pay under the terms of this Letter.
This Supplemental Letter of Agreement shall continue in full force and effect
concurrently with Section 22-C of the Pilot Agreement.


 
 

IN WITNESS WHEREOF, the parties have signed this Supplemental Letter of
Agreement this 9th day of May, 1991.



Revised as of July 12, 1994.



/s/ John R. Samolis



John R. Samolis



Vice President



Employee Relations



/s/ Roger D. Hall



Roger D. Hall, Chairman



UAL/ALPA Master Executive Council



Revised as of this 26th day of October, 2000.



/s/ William P. Hobgood



William P. Hobgood



Senior Vice President



People



/s/ F.C. Dubinsky



Captain F.C. Dubinsky



Chairman



UAL/ALPA Master Executive Council



WITNESS:



/s/ G. L. Andrews



/s/ T. A. McClone



/s/ R. W. Rosinia



FOR UNITED AIR LINES, INC.



/s/ J. R. Samolis



John R. Samolis



Vice President



Employee Relations



WITNESS:



/s/ T. P. Austin



/s/ C. A. Rine



/s/ L. J. Balestra



/s/ H. E. Stepinsky



FOR THE AIR LINE PILOTS IN THE SERVICE OF



UNITED AIR LINES, INC.



/s/ J. Randolph Babbitt



J. Randolph Babbitt, President



Air Line Pilots Association,



International



Letter

91-33



Letter 91-33

Agency Shop



SUPPLEMENTAL AGREEMENT



between



UNITED AIR LINES, INC.



and



THE AIR LINE PILOTS



in the service of



UNITED AIR LINES, INC.



as represented by



THE AIR LINE PILOTS ASSOCIATION,INTERNATIONAL

THIS SUPPLEMENTAL AGREEMENT is made and entered into in accordance with the
Railway Labor Act, as amended, by and between UNITED AIR LINES, INC.
(hereinafter referred to as the "Company") and the AIR LINE PILOTS in the
service of UNITED AIR LINES, INC. as represented by the AIR LINE PILOTS
ASSOCIATION, INTERNATIONAL (hereinafter referred to as the "Association").



W I T N E S S E T H:

It is hereby mutually agreed:



Each pilot of the Company on the United Air Lines Pilots' System Seniority List
shall be required, as a condition of employment, beginning sixty (60) days after
the completion of his probationary period: (1) to be or become a member of the
Association; or (2) to pay to the Association a monthly service charge for the
administration of this Agreement and representation of the pilot. Such monthly
service charge shall be equal to the Association's regular monthly dues,
initiation fee and periodic assessments, including MEC assessments, which would
be required to be paid by such pilot if a member; provided that neither
membership nor the payment of a service charge shall be required in respect to
any such pilot: (a) for whom membership is not available upon the same terms and
conditions generally applicable to any other member; or (b) as to whom
membership was denied or terminated for any reason other than the failure to
tender periodic dues, initiation fees and assessments uniformly required by the
Association or the United Air Lines MEC as a condition of acquiring or retaining
membership. The Association


 

 
 
 
 
 

shall treat members and non-members alike in calculating the amounts due, in



establishing the due date of payments and in determining whether a pilot's
account is delinquent.



If any pilot of the Company on the United Air Lines Pilots' System Seniority
List who is required under this Agreement to make payment of a service charge,
[and/or membership dues, and/or initiation fees, and/or periodic assessments (as
defined in Paragraph A)] becomes delinquent in accordance with the Association's
Constitution and By-Laws in the making of such payments, the Association shall
notify such pilot by Registered Mail, Return Receipt Requested, copy to the
Senior Vice President-Human Resources of the Company, his successor or designee,
that he is delinquent in the payments specified above, and the total amount of
money due and the period for which he is delinquent and that he is subject to
discharge as an employee of the Company. Such letter shall also notify the pilot
that he must remit the required payment within a period of fifteen (15) days or
be discharged. The notice of delinquency required under this Paragraph shall be
deemed to be received by the pilot, whether or not it is personally received by
him, when mailed by the Treasurer of the Association by Registered Mail, Return
Receipt Requested, postage prepaid to the pilot's last known address or to any
other address which has been designated by the pilot. It shall be the duty of
every pilot covered by this Agreement to notify the Association's Membership
Services Department of every change in his home address or of an address where
the notice required by this paragraph can be sent and received by the pilot, if
the pilot's home address is at any time unacceptable for this purpose. If, upon
the expiration of the fifteen (15) day period provided in Paragraph B above, the
pilot still remains delinquent, the Association shall certify in writing to the
Senior Vice President - Human Resources of the Company, his successor or
designee, copy to the pilot, both by Registered Mail, Return Receipt Requested,
that the pilot has failed to make payment within the grace period allowed and
is, therefore, to be discharged. The Senior Vice President - Human Resources,
his successor or designee, shall thereupon take proper steps to discharge such
pilot from the service of the Company as soon as possible and in any event
within twenty-one (21) days after receipt of the notice provided for herein,
shall advise the pilot of his termination. A protest by a pilot who is to be
discharged as the result of an interpretation or application of the provisions
of this Agreement shall be subject to the following procedures: A pilot who
believes that the said provisions have not been properly interpreted or applied
as they pertain to him, may submit his request for review in writing within ten
(10) days after receipt of the notification from the Senior Vice President -
Human Resources, as provided in Paragraph C above. The request must be sent by
Registered Mail, Return Receipt Requested, to the Senior Vice President - Human
Resources or his designee, who will review the protest and render a decision in
writing, not later than ten (10) days following receipt of the protest. The
Senior Vice President - Human Resources or his designee shall forward his
decision to the pilot, with a copy to the Association, both by Registered Mail,
Return Receipt Requested. Said decision shall be final and binding on all
interested parties, unless appealed as hereinafter provided. If the decision is
not satisfactory to either the pilot or the Association, then either may appeal
within ten (10) days from the receipt of the decision, by filing a notice of
appeal. Such notice shall be sent to the other party and to the Company, by
Registered Mail, Return Receipt Requested. Appeal shall be directed to a Neutral
Referee who shall be agreed upon by the pilot and the Association within ten
(10) days after receipt of the notice of appeal. In the event the parties fail
to agree upon a Neutral Referee within the specified period, either the pilot or
the Association may request the National Mediation Board to name such Neutral
Referee. The hearing before the Neutral Referee shall be held as soon as
possible and the decision of the Neutral Referee shall be requested within
thirty (30) days after the hearing. The decision of the Neutral Referee shall be
final and binding on all parties to the dispute. The fees and charges of such
Neutral Referee shall be borne equally by the pilot and the Association. During
the period a protest is being handled, as herein provided, and until final
decision is rendered by the Senior Vice President - Human Resources, his
designee or the Neutral Referee, the pilot shall not be discharged from the
Company nor lose any seniority rights because of non-compliance with the terms
and provisions herein. A pilot discharged by the Company under the provisions
herein shall be deemed to have been "discharged for cause" within the meaning of
the terms and provisions of the Pilot Employment Agreement. The Company shall be
held harmless and indemnified by the Association for any and all claims, awards
or judgments, including court costs, which may result from action by any pilot
or pilots by virtue of the wrongful application or misinterpretation of any of
the terms of this Agreement. It is understood that the requirements of Paragraph
A above shall not apply to any pilot during periods of time he holds a
management position. This Supplemental Agreement shall become effective as of
the date of signing and shall be subject to changes in the same manner as
specified in Section 22 of the Pilots Employment Agreement.

 
 
 
 

IN WITNESS WHEREOF, the parties have signed this Supplemental Agreement this 9th
day of May, 1991.

WITNESS:

/s/ G. L. Andrews



/s/ T. A. McClone



/s/ R. W. Rosinia



FOR UNITED AIR LINES, INC.



/s/ J. R. Samolis



John R. Samolis



Vice President



Employee Relations



WITNESS:



/s/ T. P. Austin



/s/ C. A. Rine



/s/ L. J. Balestra



/s/ H. E. Stepinsky



FOR THE AIR LINE PILOTS IN THE



SERVICE OF UNITED AIR LINES,



INC.



/s/ J. Randolph Babbitt



J. Randolph Babbitt, President



Air Line Pilots Association, International



Letter

91-36



Letter 91-36



LAX 737-300 and 757/767 domicile



UNITED AIRLINES

May 9, 1991



Captain F. C. Dubinsky, Chairman



UA/ALPA Master Executive Council



Air Line Pilots Association, International



6400 Shafer Court, Suite 700



Rosemont, IL 60018


 
 



Dear Captain Dubinsky:



During the current negotiations pursuant to Section 6 of the Railway Labor Act,
the parties agreed to execute this Agreement and immediately implement the
following provisions in conjunction with the Company announced opening of a new
B-737-300 equipment domicile at LAX.



Effective upon the opening of the LAX B-737-300 equipment domicile the SNA and
LGB airports shall be considered "airports serving" the LAX domicile only for
LAX B- 737-300 pilots. The following stations and times are to be considered as
added to Section 5-G-1-b-(3) of the Agreement and shall only be applicable in
the scheduling of LAX B-737-300 pilots:



LAX - SNA 2:00



LAX - LGB 1:00



BUR - SNA 2:15



BUR - LGB 1:30



ONT - SNA 2:00



ONT - LGB 2:00



LGB - SNA 1:00


 
 



It is further agreed that the provisions of Section 4-D-3 of the Agreement shall
apply to LAX B-737-300 pilots scheduled in and out of LGB or SNA.



Additionally, for the scheduling of LAX based B-757/767 and A319/320 pilots the
SNA airport shall be considered as an airport "serving" the LAX B-757/767 and
A319/320equipment domiciles. The following station and time are to be considered
as added to Section 5-G-1-b-(3) of the Agreement and shall be applicable in the
scheduling of LAX B-757/767 and A320/319 pilots:



LAX-SNA 2:00



The provisions of Section 4-D-3 of the Agreement shall apply to LAX B-757/767
and A320/319 pilots scheduled into and out of SNA. B-757/767 and A320/319 pilots
assigned to domiciles other than LAX shall not be scheduled to cross-town
between SNA and L.A. basin airports.


 
 
 
 
 



Sincerely,


 
 
 
 
 
 



/s/ J. R. Samolis



John R. Samolis



Vice President



Employee Relations



Accepted and agreed to this



9th day of May, 1991.



/s/ F. C. Dubinsky



Captain F. C. Dubinsky, Chairman



UAL/ALPA Master Executive Council



Revised as of this 26th day of October, 2000.



/s/ William P. Hobgood



William P. Hobgood



Senior Vice President



People



/s/ F.C. Dubinsky



Captain F.C. Dubinsky



Chairman



UAL/ALPA Master Executive Council


 
 



Letter

91-39



Letter 91-39

Company Personnel Policies



UNITED AIRLINES

May 9, 1991



Captain T. P. Austin, Chairman



UA/ALPA Negotiating Committee



Air Line Pilots Association, Int'l.



6400 Shafer Court, Suite 700



Rosemont, IL 60018


 
 



Dear Captain Austin:



During the negotiations leading to the 1991 Agreement, the Company committed
that company personnel policy which affect pilots would not be changed without
giving advance notice to the Association and affording them the opportunity to
comment.



Further, no change will be made to any Company personnel policy which is
contrary to any of the terms of the collective bargaining agreement between the
parties.


 
 



Sincerely,


 
 
 
 
 
 



/s/ J. R. Samolis



John R. Samolis



Vice President



Employee Relations



Letter

91-42



Letter 91-42

Notice of Pending Furlough



SUPPLEMENTAL



LETTER OF AGREEMENT



between



UNITED AIRLINES, INC.



and



THE AIR LINE PILOTS



in the service of



UNITED AIR LINES, INC.



as represented by



THE AIR LINE PILOTS ASSOCIATION,INTERNATIONAL

THIS SUPPLEMENTAL LETTER OF AGREEMENT is made and entered into in accordance
with the provisions of Title II of the Railway Labor Act, as amended, by and
between UNITED AIR LINES, INC. (hereinafter referred to as the "Company") and
the AIR LINE PILOTS in the service of UNITED AIR LINES, INC. as represented by
the AIR LINE PILOTS ASSOCIATION, INTERNATIONAL.



W I T N E S S E T H:

WHEREAS, there are occasions when the Company may find it necessary to implement
the provisions of Section 7, Reduction in Personnel, of the Agreement, and



WHEREAS, it is mutually beneficial to discuss creative and mutually advantageous
solutions to meet the above circumstances.



NOW, THEREFORE, it is mutually agreed:



The Association will be advised of a pending furlough. The parties will attempt
to achieve solutions consistent with the Company's needs and the interest of the
pilot group. Should these efforts fail to produce results, the provisions of the
Agreement shall prevail.

IN WITNESS WHEREOF, the parties have signed this Supplemental Letter of
Agreement this 9th day of May, 1991.

WITNESS:



/s/ G. L. Andrews



/s/ T. A. McClone



/s/ R. W. Rosinia


 
 
 
 



FOR UNITED AIR LINES, INC.



/s/ J. R. Samolis



John R. Samolis



Vice President



Employee Relations



WITNESS:



/s/ T. P. Austin



/s/ C. A. Rine



/s/ L. J. Balestra



/s/ H. E. Stepinsky



FOR THE AIR LINE PILOTS IN THE



SERVICE OF UNITED AIR LINES,



INC.



/s/ J. Randolph Babbitt



J. Randolph Babbitt, President



Air Line Pilots Association,



International



Letter

91-45



Letter 91-45

Definition of Activation Date



UNITED AIRLINES

October 8, 1991



Captain F.C. Dubinsky, Chairman



UAL-ALPA Master Executive Council



Air Line Pilots Association, International



6400 Shafer Court, Suite 700



Rosemont, IL 60018


 
 



Dear Rick:



As a result of a recent grievance, the parties were made aware that it would be
useful to have a mutually agreed-to definition of the activation date of a pilot
who changes equipment and/or status. In discussions between the ALPA and Company
Negotiating Committees, it has been agreed that, for all purposes related to the
administration of the Collective Bargaining Agreement, a pilot shall be
considered activated in his new assignment at the beginning of the first segment
of his IOE. It is recognized that the pilot's pay may be changed prior to
activation as the result of the application of other provisions of the
Agreement.



If the pilot's activation is delayed and he becomes entitled to a bump, his
entitlement to bump shall expire if his bump is not received by the Company
prior to his first segment of IOE. In the event the pilot does not successfully
complete his IOE, his activation shall be cancelled; however any expired bump
entitlement will not be reinstated.


 
 



Sincerely,


 
 
 
 
 
 



/s/ G. L. Andrews



Gerald L. Andrews



Director of



Employee Relations - Flight



Accepted and agreed to this



6th day of November, 1991.



/s/ F. C. Dubinsky



F. C. Dubinsky, Chairman



UAL/ALPA Master Executive Council



Letter 92-2

PAA Retiree Medical



UNITED AIRLINES

May 14, 1992



Mr. Roger D. Hall



UAL/MEC Chairman



Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018


 
 



Dear Roger:



This is to confirm the agreement reached between United Airlines, Inc.
("United") and the Air Line Pilots Association, International (the
"Association") regarding postretirement medical insurance for former Pan
American World Airways ("Pan Am") pilots hired in connection with the Pacific
and London route acquisitions, including such pilots who have already retired
(the "Former Pan Am Pilots").



In lieu of any contrary provisions in the purchase agreements between United and
Pan Am or in other agreements between United and the Association, the following
rules shall apply to the Former Pan Am Pilots effective as of date of signing.



Former Pan Am Pilots who have or had ten or more years of active service with
United at the time of actual retirement shall be eligible for retiree medical
insurance coverage in the same manner as all other United pilots who have also
satisfied the normal ten year service requirement, provided that, for the sole
purpose of determining the percentage of annual cost to be paid by the retiree,
as set forth in Letter 91-1 at paragraph A-2-I, such Former Pan Am Pilots will
be deemed to have length of service equal to their combined Pan Am and United
active service. Former Pan Am Pilots who have or had less than ten years of
active service with United at the time of actual retirement shall be eligible to
purchase retiree medical insurance coverage at the actual cost of the insurance,
as determined by United's average cost of providing the same benefit to other
pilots who have satisfied the service requirement.

Kindly indicate your agreement with the foregoing by signing in the space
provided below.
 
 
 
 
 
 

Sincerely,


 
 
 
 



/s/ J. R. Samolis



John R. Samolis



Vice President



Employee Relations



Accepted and agreed to this



20th day of May, 1992.



/s/ R. D. Hall



Roger D. Hall, Chairman



UA/ALPA Master Executive Council



Letter

92-5



Letter 92-5

Grievance Mediation



LETTER OF AGREEMENT



between



UNITED AIR LINES, INC.



and



THE AIR LINE PILOTS



in the service of



UNITED AIR LINES, INC.



as represented by



THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL

THIS LETTER OF AGREEMENT is made and entered into in accordance with the
provisions of Title II of the Railway Labor Act, as amended, by and between
UNITED AIRLINES, INC. (hereinafter referred to as the "Company") and the AIR
LINE PILOTS in the service of UNITED AIRLINES, INC., as represented by the AIR
LINE PILOTS ASSOCIATION, INTERNATIONAL (hereinafter referred to as the
"Association").



W I T N E S S E T H:

WHEREAS, there currently exists a substantial backlog of grievances pending a
hearing before the Five Member System Board of Adjustment, pursuant to Section
18 of the current Basic Pilot Agreement, and;



WHEREAS, the Association and the Company are desirous of implementing an
alternate method of dispute resolution which will afford the parties an
opportunity to more expeditiously and efficiently resolve pending grievances;



NOW THEREFORE, it is mutually agreed that voluntary grievance mediation, as an
alternate method of dispute resolution, will be established on the following
basis:



The grievance mediation process, hereinafter referred to as the "Mediation
Conference" will be scheduled by mutual agreement of parties. The "Mediation
Conference" will be scheduled for three consecutive days of a single week. The
Association of the Company agree that only grievances which have been submitted
to the System Board of Adjustment in accordance with Section 18 of the Basic
Pilot Agreement, will be scheduled for a Mediation Conference. Grievances will
be selected for mediation only on a voluntary and mutual basis between the
representatives of both parties. The grievant shall have the right to be present
at the Mediation Conference. Attendance at the Mediation Conference will be
limited to those people actually involved in the Mediation Conference. The
Company and the Association shall each appoint a principal spokesperson, who may
be an attorney, for the Mediation Conference. The representative of the parties
will, no later than five days prior to the scheduled date of Mediation
Conference, present the mediator with a brief written statement of the facts,
the issue, and the arguments in support of their position. If such a statement
is not presented in written form, it may be presented orally at the beginning of
the Mediation Conference. However, such oral statements will be limited to
twenty (20) minutes in duration. Proceeding before the mediator will be informal
in nature and the rules of evidence will not apply. The presentation of evidence
will not be limited to that which was presented at the prior stages of the
grievance procedure. No record of the Mediation Conference will be made. Any
written material that is presented to the mediator will be returned to the party
presenting that material at the termination of the Mediation Conference. The
mediator will have the authority to meet separately with either the Association
or the Company in the Mediation Conference, but will not have the authority to
compel the resolution of the grievance. If no settlement is reached during the
Mediation Conference, the mediator will provide the parties with an immediate
oral advisory decision, unless the Association and the Company mutually agree
that no decision will be provided. When rendering an oral advisory decision, the
mediator will state the grounds for such decision. Grievances settled during a
Mediation Conference will not constitute a precedent, unless the Association and
the Company otherwise mutually agree; in which case the parties will document
the precedents understanding. If no settlement is reached during the Mediation
Conference, the grievance may be heard by the System Board of Adjustment
pursuant to Section 18 of the Basic Pilot Agreement and in the normal course of
the System Board's schedule. In the event a grievance which has been the subject
of a Mediation Conference, is subsequently heard before the System Board of
Adjustment, no mediator may serve as the arbitrator. During the System Board
proceeding on such a grievance, no reference will be made to the fact that the
grievance was the subject of a Mediation Conference; nor will there be any
reference to statements made, documents provided, or actions taken by either the
mediator or the participants during the course of a Mediation Conference, unless
the party offering such statements, documents or actions would have had access
or entitlement to them outside of the Mediation Conference. The Association and
the Company agree to schedule no more than three grievances for Mediation
Conference per day. The mediation day will commence at 9:30 a.m. and it is
anticipated that each mediation conference will last no more than two and
one-half hours. The selection of the mediator will be by mutual agreement
between parties. The fee and expenses for the mediator and conference facilities
will be shared equally by the Association and the Company. This Letter of
Agreement will become effective as of the date of signing and will remain in
full force and effect and shall run concurrently with the Agreement signed May
9, 1991.

IN WITNESSETH WHEREOF, the parties have signed this Letter of Agreement this
12th day of August, 1992.

WITNESS:



/s/ G. L. Andrews



/s/ Richard Rosinia



/s/ Peter R. Davis



FOR UNITED AIR LINES, INC.



/s/ J. R. Samolis



John R. Samolis



Vice President



Employee Relations



WITNESS:



/S/ C. R. Waxlax



/s/ J. S. Smith



/s/ R. D. Hall



/s/ Hal Stepinsky



FOR THE AIR LINE PILOTS IN THE



SERVICE OF UNITED AIR LINES,



INC.



/s/ J. R. Babbitt



J. Randolph Babbitt, President



Air Line Pilots Association,



International



Letter

92-7



Letter 92-7

Reserve Standby Lines



UNITED AIRLINES

Captain Roger D. Hall



UAL-MEC Chairman



Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018


 
 



Dear Roger,



The Company and the Association engaged in a cooperative experiment to find a
way to assign field standby assignments more often to the reserve pilots who
desired such assignments. The parties have now successfully concluded that
experiment and herein agree to the following provisions to formalize the
process.



Reserve standby lines will be identified and posted at the regular preferencing
time, showing day on / day off patterns with a minimum of 12 days off (11/10
days off in the A320/319 and B737 300/500 fleets). The number of standby lines
will be determined by the Company and may be between zero and a maximum of three
for each status, equipment and domicile. The standby lines will not be counted
as part of the number of reserve lines referred to in 5-G-1-e. Awards to standby
lines will be strictly voluntary and will occur after all other preferencing
activity. Reserves who are available for the full month will have priority, by
seniority, for standby lines. Volunteer reserve pilots with absences will be
awarded an unfilled standby reserve line for the period of the month for which
they are available. The portion of the standby reserve line for which the
reserve is unavailable due to his absence will remain unassigned. A scheduled
standby assignment will be subject to the provisions of 5-G-5 and shall be
treated as a scheduled reserve day for the purpose of absence accounting;
specifically: Five hours actual time and pay credit will be credited, if no trip
is assigned. If a standby pilot is assigned a trip, the actual flight time of
the completed trip will be credited. Five hours (5:00) will be reduced from the
pilot's available monthly maximum flight time for each scheduled standby day for
which the pilot is absent (sick, vacation, military, etc.) Standby times
following a day off will start at 16:00 local time. Standby times for the day
preceding a scheduled day off will be at 07:00, except if legalities require a
later start time. If the pilot cannot start before 12:00, he will be free from
duty for that last day. Standby reserves can be "converted" to regular reserves
if no other reserve is available for an assignment. The Company can make a trip
assignment which begins prior to a field standby period with pilot concurrence.
The Company has the right to make an assignment which begins later than the
scheduled field standby period, if the pilot is contacted prior to reporting for
the standby period. Fourteen hours will be scheduled between standby
assignments. A twelve hour minimum from block in to standby report time will be
provided in the actual operation. If one flight assignment makes a pilot illegal
for the next scheduled field standby assignment, that next standby time can be
delayed to provide a legal rest. Up to five days of open flying can be added to
each standby line after preferencing on scheduled standby days only. Such
assignments will be offered in seniority order, taking into consideration each
pilot's available standby days. Preassigned open flying under this paragraph
will normally be conducted during the first period of available days in the
month and no standby pilot will be required to perform a preassinged trip which
departs prior to 16:00 on his first scheduled available day of the month. The
assignment of open flying under 7, above, and the publication of the field
standby times will be completed by the 28th of the prior month. The CMS "DSPREC"
display will not indicate times for field standbys until the 28th of the prior
month. A standby reserve assignment can be converted into an additional day off,
provided the Company provides notice to the pilot at or prior to the end of the
immediately preceding assignment. At the end of each assignment, each pilot will
be obligated to check his "CALREC" display to determine if he has been released
from his next standby assignment. Regular reserves can continue to be called out
at any time for standby assignments, as provided by the Agreement. This letter
shall run concurrently with Section 22 of the 2003 Pilot Agreement.

Sincerely,
 
 
 
 
 
 

/s/ J. R. Samolis



John R. Samolis



Vice President



Employee Relations



Accepted and agreed to this



21st day of September, 1992.



/s/ R. D. Hall



Roger D. Hall, Chairman



UAL-ALPA Master Executive Council


 
 



Letter

93-2



Letter 93-2

Trip Trade with Open Flying



UNITED AIRLINES

Captain Roger D. Hall



UAL-MEC Chairman



Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018


 
 



Dear Roger,



As a result of discussions between the ALPA and Company Negotiating Committees,
it has been agreed that a pilot will be permitted to trade trips from his
awarded schedule with trips which are in "open flying", as follows:



A pilot will be permitted to trade a trip(s), for which he is available in his
awarded schedule, with a trip(s) from open flying once per month. That single
trade transaction can include a single trip or multiple trip pairings from his
line, so long as they are contiguous (i.e., include no intervening days off). He
may trade that trip or series of "back-to-back" trips from his line with open
flying for a single trip or multiple trips. A pilot will not be permitted to
trade for a trip which would create an illegality in his remaining scheduled
line in any month for which the schedule has been awarded. Further, a trade will
not be permitted if it projects a pilot above 89/95 actual flight hours
(whichever is applicable to him under the Agreement) or above 89/95 pay credit
hours, unless he is already projected above 89/95 pay credit hours due to the
month-end operation of a legal inbound trip from the prior month. If the pilot
is projected for more than 89/95 pay credit hours, he may make a trade which
will also project him to that established higher value. Automated trades can be
processed through any Unimatic terminal or through Unimatic access by home
computers. Automated trades will be accepted only for transactions which are
outside of the "current period", i.e., for trips which are scheduled to depart
more than 28 hours in the future. Automated trades will be accepted or rejected
by the CMS system at the time the request is made and, if accepted, the pilot
will be considered to be on notice that his schedule has been changed and he has
accepted responsibility for his revised schedule. A pilot will not be permitted
to trade out of any trip in his awarded line (1) which is scheduled to depart
within the first five days of the schedule month or, (2) which is scheduled to
operate during any of the holidays recognized by the Agreement or, (3) which is
scheduled to operate during any of the other days which may be "embargoed" by
the Company. Embargoes may be declared by the Company for specific days by
status, domicile and equipment type and notice of such embargoes will be noted
on designated CMS "Display Pages". As coverage availability changes during the
operating month, embargo changes may also be made by the Company - both to
impose additional embargoes and to lift existing embargoes. None of the
restrictions in this paragraph 5 will limit which trips, scheduled on an
embargoed day, a pilot will be permitted to trade into. A pilot will not be
permitted to trade out of any trip in his OE line, nor out of any trip on which
he is scheduled for an en route check or for any training. A "first come, first
served" trip trade process, described in Paragraphs 3 & 4 above will be
implemented no later than September 1, 1993. This "first come, first served"
system will cease when the "Seniority Concept" trip trade system is implemented.

The Company will, immediately upon MEC ratification of this Agreement, begin the
computer programming necessary to implement the ALPA "Seniority Concept". This
seniority based trip trade process, described in alternate paragraphs 8 & 9
below, will be implemented no later than February 1, 1994 (at which time
paragraph 3 and 4 above, will cease).

8. Trade requests will be processed through any Unimatic terminal or through
Unimatic access by home computers. Trades will be accepted only for transactions
which affect trips that are scheduled to depart more than 48 hours after the
next daily "rundown" is conducted. A pilot will not be permitted to trade out of
a trip which is scheduled to depart less than 48 hours after the next daily
"rundown" is conducted.

9. a. A "rundown" is the daily process during which trip trades on file are
programmatically processed. A "rundown" of trade requests will be conducted
daily at a fixed time; currently planned to be 1300 Central Time. All trade
requests not awarded will remain in the computer until awarded or removed by the
pilot.



b. Trade requests must include the specific I.D.(s) and date(s) the pilot wishes
to trade out of. Requests may include any of the following criteria for I.D.(s)
the pilot wishes to trade into:



"Any" available I.D. on a specific date.



A specified I.D. on a specific date.



Any legal I.D. on any date.



c. Pilots must use "VERID" within 23 hours after the "rundown" time to confirm
knowledge of the trade and to "lock" it in. If a pilot fails to "VERID", the
trade will be canceled and that pilot's single trade transaction will be
considered used for that month. When a pilot transmits "VERID" the I.D. he is
trading out of will immediately be listed in "OPNID". Each pilot who requests a
trade will bear full responsibility for knowing his/her schedule.

10. This letter shall become effective for the schedule month of September,
1993. It will remain in effect for the duration of the 1991 Agreement. This
letter may be suspended or cancelled with 30 days notice by either party. If
this accurately reflects our understanding, please sign and return 2 copies for
our files.
 

Sincerely,


 
 
 
 
 
 



/s/ John R. Samolis



John R. Samolis



Vice President



Employee Relations



Accepted and agreed to this



29th day of April, 1993.



/s/ R. D. Hall



R. D. Hall, Chairman



UAL/ALPA Master Executive Council



Letter

93-4



Letter 93-4

Non-Disclosure Letter



UNITED AIRLINES

August 23, 1993



Captain Roger D. Hall



UAL-MEC Chairman



Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018



Re: Non-Disclosure Letter


 
 



Dear Roger:



By this letter ("Non-Disclosure Letter"), United and ALPA hereby agree that any
information provided to ALPA ("Confidential Insider Information"), pursuant to
Paragraph 4 (a) of Letter 91-14, shall be treated, for all purposes and at all
times, as confidential, and shall not be disclosed or communicated except in
accordance with the terms hereof. Said Confidential Insider Information
includes, but shall not be limited to, all information regarding plans,
schedules, and decisions concerning flying by United or United Express carriers
on particular routes, and all economic data or other data which explains,
reveals, describes or substantiates any and all such plans, schedules, and
decisions.



As a precondition to receiving Confidential Information pursuant to Paragraph 4
(a) of Letter 91-14, a pilot designed by ALPA in accordance with Paragraph 4 (a)
of Letter 91-14 (a "Designated Pilot"), shall sign a confidentiality statement
in the form attached hereto. A designated Pilot may disclose the Confidential
Insider Information only to the elected officers and members of the United
Airlines-ALPA Master Executive Council and to legal and financial advisors who
need to know the Confidential Insider Information for purposes of providing
professional advise to ALPA with respect to the subject of the Confidential
Insider Information ("Recipients"); prior to such disclosure, the Recipients
shall also be required to sign the confidentiality statement attached hereto.
ALPA shall not be required to treat as confidential any information or data
which (i) is or becomes generally available to the public other than as a result
of disclosure by ALPA or its representatives in violation of this Non-Disclosure
Letter, or (ii) was available to ALPA or any of its representatives on a
non-confidential basis prior to its disclosure to them by United, or (iii) is or
becomes known or available to ALPA or its representatives on a non-confidential
basis from a source (other than United) who, insofar as is known to ALPA or its
representatives after due inquiry (including to the Senior Vice President -
Human Resources at United), is not prohibited from transmitting the information
to ALPA or its representatives by a contractual, legal or fiduciary duty.



If ALPA, a Designated Pilot, or any Recipient is served with a subpoena or other
process requiring the production or disclosure of Confidential Insider
Information, before complying with such subpoena or other process, ALPA, the
Designated Pilot, or the Recipient shall immediately notify United of same in
writing and permit United a reasonable period of time to intervene and contest
disclosure or production.



The duration of this Non-Disclosure Letter shall run concurrently with the 1994
United-ALPA collective bargaining agreement.



Please indicate your agreement with each and every term of this letter by
signing in the space provided below.


 
 



Sincerely,


 
 
 
 
 
 



/s/ J. R. Samolis



John R. Samolis



Vice President Employee Relations



Accepted and agreed to this



23rd day of August, 1993.



/s/ R. D. Hall



Roger D. Hall,



UAL-MEC Chairman



Air Line Pilots Association, International



Letter

93-4



CONFIDENTIALITY STATEMENT



I have read and am familiar with the terms of the Non-Disclosure Letter between
United and the Air Line Pilots Association, International ("ALPA"), a copy of
which is attached hereto and incorporated herein by reference. I agreed to be
bound by and to comply with all provisions contained in such Non-Disclosure
Letter. In particular, without limiting the generality of the foregoing, I agree
that I shall not disclose Confidential Insider Information to anyone who is not
authorized to receive such information by the terms of the Non-Disclosure Letter
and who has not himself/herself signed a Confidential Statement.

_______________________

Dated: Signature

____________________________



Print Name

____________________________

Address

____________________________

Telephone


 
 
 



Letter

94-1



Letter 94-1

Job Security Protection



UAL CORP.



UNITED AIRLINES

July 12, 1994

J. Randolph Babbitt, President



Air Line Pilots Association



1625 Massachusetts Avenue, N.W.



Washington, D. C. 20036



Re: Job Security Protection


 
 



Dear Captain Babbitt:



We write to confirm the following agreement made between the Air Line Pilots
Association, International ("ALPA") and the UAL Corporation ("UAL") and between
ALPA and United Air Lines, Inc. ("United") in the negotiations leading to the
2003 ALPA-United collective bargaining agreement (the "Agreement"). Unless
otherwise specified, all capitalized terms in this letter are defined in Section
1 of the Agreement.



UAL agrees that it is an Affiliate of United and that it is bound by Section 1
of the Agreement in the same manner as United so that every reference to the
"Company" in Section 1 expressly refers to and binds UAL. United and UAL further
agree that they will not conclude, facilitate or permit any agreement or
arrangement that establishes any Affiliate, other than a Feeder Carrier, that
is, Controls or is under the Control of an air carrier unless the Affiliate
agrees in writing to be bound by Section 1 of the Agreement in the same manner
as UAL and United.



Any disputes among ALPA, United and/or UAL that arise out of grievances or that
concern the interpretation or application of this letter or Section 1 of the
Agreement will be determined through final and binding arbitration before the
ALPA-United System Board of Adjustment pursuant to Section 1-J of the Agreement.
UAL expressly agrees to be subject to Section 1-J in all respects.



Very truly yours,


 
 
 
 
 
 



UAL CORP.



/s/ P. G. George



Paul G. George



Senior Vice President



Human Resources


 
 
 



UNITED AIR LINES, INC.



/s/ J. R. Samolis



John P. Samolis



Vice President



Employee Relations



Accepted and agreed to this



12th day of July, 1994.



/s/ J. R. Babbitt



J. Randolph Babbitt, President



Air Line Pilots Association, International



/s/ R. D. Hall



Roger D. Hall, Chairman



UAL/ALPA Master Executive Council



Revised as of this 26th day of October, 2000.



/s/ William P. Hobgood



William P. Hobgood



Senior Vice President



People



/s/ F.C. Dubinsky



Captain F.C. Dubinsky



Chairman



UAL/ALPA Master Executive Council



/s/ Duane Woerth



Duane Woerth



President



Air Line Pilots, International


 
 



Letter

94-9



Letter 94-9

Dispute Resolution and Hiring Standards



UNITED AIRLINES

July 12, 1994



J. Randolph Babbitt, President



Air Line Pilots Association



1625 Massachusetts Avenue, N. W.



Washington, D. C. 20036


 
 



Dear Captain Babbitt:



I write to confirm the following agreement made between the Air Line Pilots
Association, International ("ALPA") and United Air Lines, Inc. ("United") in the
negotiations leading to the 1994 ALPA-United collective bargaining agreement
(the "Agreement"). Unless otherwise specified, all capitalized terms in this
letter are defined in Section 1 of the Agreement.



Subject to the corporate governance provisions established in the Company's
Charter and By-Laws, a process or means will be established that will permit
ALPA and the new management to resolve issues creating disharmony between pilots
and management on a basis that will not reduce the value of the pilot investment
in the 1994 Employee Stock Ownership Transaction. Subject to other legal
obligations, the Company will make reasonable efforts to fill pilot vacancies
with the individuals who satisfy United's hiring standards, who have previously
worked for carriers represented by ALPA, and who are no longer working for those
carriers for economic reasons such as lay-offs or the shutdown of that carrier.

Very truly yours,
 
 
 
 
 
 

UNITED AIR LINES, INC.



/s/ J. R. Samolis



John R. Samolis



Vice President



Employee Relations


 
 
 
 



Accepted and agreed to this



12th day of July, 1994.



/s/ J. R. Babbitt



J. Randolph Babbitt, President



Air Line Pilots Association, International



Letter

94-11
 
 



Letter 94-12

Flight/Data Recorders



LETTER OF AGREEMENT



between



UNITED AIR LINES, INC.



and



THE AIR LINE PILOTS



in the service of



UNITED AIR LINES, INC.



as represented by



THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL

THIS LETTER OF AGREEMENT is made and entered into in accordance with the
provisions of Title II of the Railway Labor Act, as amended, by and between
UNITED AIR LINES, INC. (hereinafter referred to as "the Company" or "United")
and the AIR LINE PILOTS in the service of UNITED AIR LINES, INC. as represented
by the AIR LINE PILOTS ASSOCIATION, INTERNATIONAL (hereinafter referred to as
"the Association" or "ALPA").



W I T N E S S E T H:

WHEREAS technological advancements in the aircraft data collection systems
present new problems and concerns for both ALPA and the Company,



NOW, THEREFORE, it is mutually agreed that the 1994 AGREEMENT between UNITED AIR
LINES, INC. and THE AIR LINE PILOTS in the service of UNITED AIR LINES, INC. as
represented by the AIR LINE PILOTS ASSOCIATION, INTERNATIONAL is amended as
follows:



      DEFINITIONS: "Flight data recorder" shall include any device, equipment or
     system which transmits and/or records and/or collects in-flight data,
     whether installed to monitor pilot, aircraft component, or aircraft
     performance. "Cockpit voice recorder" shall include any device, equipment
     or system which monitors or records a pilot's voice while he is on an
     aircraft. "Information" shall include any data transmitted, recorded or
     collected by using a flight data recorder, cockpit voice recorder or any
     other recording device. The term" information" shall further include tapes,
     transcripts, reports, papers, memos, statements, studies, charts, graphs or
     any other description, analysis or compilation of data collected by a
     cockpit voice recorder or flight data recorder COCKPIT VOICE RECORDERS
     Cockpit voice recorder information will not be used for any purpose except
     accident/incident investigation and only in those instances where the legal
     criteria of an NTSB definable accident/incident have been met. No later
     than twenty-four hours after removal, the Company will notify the flight
     crew involved or, if unable, an MEC officer that the voice recorder was
     removed for analysis by the Company, a government agency or other third
     party. The pilot shall be allowed to review a cockpit voice recording
     removed from his trip which is in the possession of the Company after a
     formal request has been filed with the Director of Safety and Security.
     Voice recordings which have been removed from the aircraft and
     transcriptions thereof shall not be retained in an identifiable form for
     more than seven days unless (1) required by statute, (2) by mutual consent
     of the parties or (3) an active safety investigation is in progress. Only
     the Senior Vice President Flight Operations, Vice President of Flight
     Standards and Training, Director of Flight Domicile Operations or, if a
     pilot, the Director of Corporate Safety and Security may authorize the
     removal and/or review of the cockpit voice recorder. The Company will not
     provide copies of transcripts or actual cockpit recorder audio recordings
     to the Association, its members or any third parties, except as required by
     law or by mutual consent of (1) the Director of Corporate Safety and
     Security (if a pilot) or the Senior Vice President of Flight Operations,
     (2) the MEC Chairman and (3) all pilots directly involved in the incident.
     DIGITAL FLIGHT DATA RECORDERS Operational data recorded or transmitted
     during flight operations shall be used strictly (1) for engineering
     analysis, (2) in conjunction with an accident or incident investigation or
     (3) as authorized by the Flight Operations Quality Assurance Agreement.
     Digital flight data recorder information may only be collected at the
     direction of the Senior Vice President of Flight Operations, the Vice
     President of Flight Standards and Training, the Director of Flight Domicile
     Operations, the Director of Corporate Safety and Security (if a pilot), or
     for engineering analysis at the direction of a Vice President of
     Maintenance or General Manager of Engineering. The authority to authorize
     the collection of data shall not be delegated. The Company will notify the
     Captain involved or, if he is unavailable, an MEC officer within
     forty-eight hours, if flight data recorder information has been retrieved
     from his flight for any reason other than routine engineering analysis or
     as part of a Flight Operations Quality Assurance Program. A pilot, and/or
     his representative, if desired, shall be allowed to review data retrieved
     by the Company from his flight unless restricted by statute. The Company
     shall provide a Flight Safety staff member with appropriate expertise to
     explain the meaning of the recorded data. Flight data information retrieved
     will not be used in favor of or against a pilot in the grievance process or
     a system board hearing if the pilot has filed a detailed Flight Safety
     Awareness Report of the incident within twenty-four hours after the
     completion of the pilot's ID in which the event occurred and the event was
     not the result of a deliberate violation of FAR or negligent disregard of
     Standard Operating Procedure. All flight data information retrieved for
     engineering analysis or investigation will be de-identified or destroyed
     within seven days unless prohibited by statute, mutual agreement of the
     parties, or part of a current safety investigation. GENERAL The Company
     shall notify the Association within 90 days of the signing of this letter
     of all known data acquisition and recording devices presently known to be
     installed in their aircraft and no later than 90 days prior to any future
     installations. Except as required by foreign, federal or state government
     regulation, neither the Company nor the Association shall release any
     information derived from flight data or cockpit voice acquisition units to
     a third party without the express written consent of the other party.
     Information obtained from a flight data recorder or cockpit voice recorder
     shall not be used for individual Pilot Enroute Checks. All protective
     provisions of this agreement shall apply to all data collection devices
     installed in Flight Simulators. This letter shall become effective and will
     be applicable to all United aircraft upon tentative agreement by the
     parties to adopt a mutually agreeable "Flight Operations Quality Assurance
     Program" developed by the Air Line Pilots Association and the Company. Upon
     implementation, this letter will run concurrent with the 1994 Agreement

     
      

      
      
      
      
      

     IN WITNESS WHEREOF, the parties have signed this Agreement this 1st day of
     November, 1994.

     

     Revised as of this 26th day of October, 2000.

     

     /s/ William P. Hobgood

     

     \William P. Hobgood

     

     Senior Vice President

     

     People

     

     /s/ F.C. Dubinsky

     

     Captain F.C. Dubinsky

     

     Chairman

     

     UAL/ALPA Master Executive Council

     

     WITNESS:

     

     /s/ G. L. Andrews

     

     /s/ Richard Rosinia

     

     Is/ Joyce Craven

     

     FOR UNITED AIRLINES, INC.

     

     /s/ John R. Samolis

     

     John R. Samolis

     

     Vice President Labor Relations

     

     WITNESS:

     

     /s/ J. Stephen Smith

     

     /s/ H. E. Stepinsky

     

     /s/ Harlow B. Osteboe

     

     FOR THE AIR LINE PILOTS IN THE SERVICE OF

     

     UNITED AIR LINES, INC.

     

     /s/ J. R. Babbitt

     

     J. Randolph Babbitt,

     

     President Air Line Pilots Association,

     

     International

     
     
      
     
     
      

     

     Letter
     
     94-17

     

     Letter 94-17

     Month End Absence Rule

     

     UNITED AIRLINES
     
     Hal Stepinsky

     

     Contract Administrator

     

     UAL/MEC

     

     Air Line Pilots Association

     

     6400 Shafer Court - Suite 700

     

     Rosemont, Illinois 60018

     
     
      
     
     
      

     

     Dear Hal,

     

     Attached is a document that the parties have agreed accurately explains the
     November 22, 1994 Letter of Agreement regarding the "Month-End Absence
     Rule."

     

     In accordance with our mutual commitment to give wide distribution to this
     information, it will be included with the Letters of Agreement to be
     published as an addendum to the current Collective Bargaining Agreement
     booklet.

     
     
      
     
     
      

     

     Sincerely,

     
     
      
     
     
      
     
     
      
     
     
      

     

     /s/ G. L. Andrews

     

     Gerald L. Andrews

     

     Director of

     

     Flight Contract Administration

     

     Month -End Absence Rule
     
     Since the 1981 Agreement, the Company has had the right to unilaterally
     adjust pilot schedules in order to make them legal from month to month.
     Once this month end adjustment is made, any absence over the month end that
     develops thereafter is paid on the basis of the adjusted, legal schedules,
     as they occur in both months. Shortly after this provision became effective
     with the 1981 Agreement, ALPA and the Company agreed to an interpretation
     of this provision Intended to deal with concerns both parties had about
     schedule repairs that might be made under the new provision when the
     affected pilot was planned to be absent (vacation, training, etc.) at the
     beginning of a month. In order to avoid having changes occur to an absent
     pilot's schedule that he couldn't control and might not even have an
     opportunity to know about (e.g.; in the case of long term sick leave), it
     was decided that for most planned absences in a pilot's schedule that
     spanned a month-end or began on the first of a month, the pay for both the
     old month (month "A") and new month (month "B") would be based entirely on
     what the pilot's published schedule included in these two months, as
     awarded, without giving any consideration to the usual effect of month-end
     carryovers or conflicts - if and when any conflicts existed. This means
     that the pay for any carry-over trip from month "A" to month "B" is cut off
     at midnight at month end;  however, all trips at the beginning of month "B"
     are paid, even if the carry-over trip normally would have been in conflict.

     

     The basic rule is: If, at the time the Company reconciles month-end
     schedule conflicts created by carryover trips from the current month (month
     "A"), a pilot has a known absence either over the upcoming month end or
     beginning on the first day of the following month (month "B', then the
     Company will not repair that pilot's month end schedule conflict, if one
     exists. In this case, the pilot's pay for both months will be based on the
     pay value of the trips or portions of trips which appear in his awarded
     schedules as published for both months. All that is necessary for this rule
     to apply is for there to be a qualifying absence when month-end conflicts
     are being worked on; when there is, this process always will be followed
     and the pay will be split at midnight at month end, whether or not the two
     months' schedules would have been in conflict.

     

     Some special cases:

     

     This above general rule also applies when the absence in month "B" does not
     begin on the very first day of the month, provided the carry-over trip from
     month "A" projects into the absence. It is possible, though rare, for a
     very long trip at the end of month "A" to satisfy the circumstances
     described in "a", above, and also to entirely transcend a shorter trip at
     the beginning of month "B" that does not touch the absence. (E.g., an 8 day
     trip beginning on the 31st of month "A", a 4 day trip beginning on the 1st
     of month "B" and a vacation beginning on the 6th of month "B".) In this
     case, this month-end pay rule continues to apply, however the pilot would
     be legal, in position and expected to fly the 4 day trip on the 1st.
     Another variation on "a.", above that bears mentioning is created when the
     carryover trip from month "A" does not project into the absence, but the
     carryover trip conflicts with a trip at the beginning of month "B" that
     does project into the absence. (E.g., a 3 day trip beginning on the 31st of
     month "A", a 4 day trip beginning on the 2nd of month "B" and a vacation
     beginning on the 5th of month "B".) This is not really a special case;
     since, in this situation, there is no application of this month-end absence
     rule because neither of the required conditions is met: There is no absence
     beginning on the first of month "B" nor does the carry-over trip project
     into the vacation period. In this case, the carryover trip and the first
     trip in the pilots line for month "B" require regular month-end repair
     since the pilot will fly the carryover trip and cannot also get paid for
     the conflicting trip in month "B" - even though he would not have flown the
     trip in month "B" because it projects into the absence. In the event a
     pilot is on sick leave at the beginning of an outbound trip at the end of
     month "A" that qualified him for the application of this "month-end absence
     rule" due to having a vacation beginning early in month "B" the pay for the
     outbound portion of any carryover trip that appears in month "A" that
     projects into the vacation shall be paid as vacation instead of sick leave.
     This "month-end absence" rule will not be applied to pilots whose planned
     absences are due to an ALPA drop (such as attendance at a System Schedule 
     Committee meeting) or to a Company business drop (such as a special
     assignment). For those two types of planned absences only, month-end
     conflict resolution will take place as if the pilot were expected to
     perform the month-end flying.

     The Association will co-sponsor the distribution of the above rules,
     acknowledging ALPA's agreement with this month-end application and,
     thereafter, both ALPA and the Company will continue to publicize these
     rules so that pilots with month-end absences will have accurate information
     about how to preference schedules when they have such absences. The Company
     will include a reminder with each month's schedule preferencing package to
     alert pilots to these special month end absence rules.

     EXAMPLES

     

     "Month-End Absence Rule"
     
     The following illustrations are intended to provide additional examples of
     the situations cited in the attached Settlement Letter. The first two
     examples below illustrate the "normal" application of the "Month-End
     Absence Rule". Thereafter, the small letters "a" through "e", correspond to
     the letters which identify each "special case" situation. For some of these
     situations, more than one example is provided, as noted. (For further
     reference, all examples in this document are numbered consecutively.)

     

     Example #1 (Normal application)

     

     In the above case, the pilot receives no pay for the value of ID "X', but
     he is paid 2.8 hours per day of vacation on the 1st, 2nd and 3rd of Month
     "B".

     

     Month "A"------------------<------------Month
     "B"-----------------------------------------

     

     28 29 30 31 1 2 3 4 5 6 7 8

     

     ID X

     

     ID Y

     

     <-------------VACATION---------------------------------

     

     Example #2 (Normal application)

     

     Even though the above pilot could have legally flown all of ID "X" on the
     30th, 31st, 1st and 2nd (were he not on vacation), the pay works the same
     as in Example 1; i.e., the "Month-End Absence rule still applies.
     Specifically, the pilot is not paid for the value of ID "X" and is paid 2.8
     hours for each day of vacation. Additionally, the pilot will not be paid
     for ID "Y" on the 4th, 5th and 6th of Month "B" as it falls within his
     vacation.

     

     Month "A"------------------<------------Month
     "B"-----------------------------------------

     

     28 29 30 31 1 2 3 4 5 6 7 8

     

     ID X

     

     ID Y

     

     <-------VACATION---------------------

     

     Example #3 (Special Case "a.")

     

     Here, again, the "Month-End Absence Rule" applies because the carry-over
     pairing projects into the absence, even though the absence does not begin
     on the 1st of Month "B".  The pilot is not paid for either ID, rather, he
     is paid 2.8 hours per day of vacation.

     

     Month "A"------------------<------------Month
     "B"-----------------------------------------

     

     28 29 30 31 1 2 3 4 5 6 7 8

     

     ID X

     

     ID Y

     

     <------------VACATION------------------

     

     Example #4 (Variation on Special Case "a.")

     

     In the above case, the "Month-End Absence Rule" does not apply because the
     carry- over trip does not protect into the absence. The pilot would fly and
     be paid for ID "X" since it does not project into his vacation. ID "Y"
     would be dropped because of a normal month-end conflict with ID "X'. (ID
     "Y" would not be paid as overlap because, even in a vacation, a pilot
     cannot be paid for a trip that his schedule shows he wouldn't have been
     legal to fly.)

     

     Month "A"------------------<------------Month
     "B"-----------------------------------------

     

     28 29 30 31 1 2 3 4 5 6 7 8

     

     ID X

     

     ID Y

     

     <---------VACATION---------------------

     

     Example #5 (Special Case "b.")

     

     In the above case, the carryover trip projects into the vacation, which
     makes it subject to the "Month-End Absence Rule"; that is, ID "X" is
     dropped and not paid. Also, in this case, the pilot is legal and in
     position to fly ID "Y" on the 1st of Month "B"

     

     Month "A"------------------<------------Month
     "B"-----------------------------------------

     

     28 29 30 31 1 2 3 4 5 6 7 8

     

     ID X

     

     ID Y

     

     <------VACATION--------------

     

     Example #6 (Special Case "b.")

     

     The difference between Example #6 and Example #5 is that, in Example #6,
     both ID "X" and ID "Y" project into the vacation. In this situation, the
     "Month-End Absence Rule" applies to I D "X' so that it is not paid,
     however, ID "Y" is dropped for vacation overlap and is also not paid.

     

     Month "A"-------------------<------------Month
     "B"---------------------------------------

     

     28 29 30 31 1 2 3 4 5 6 7 8

     

     ID X

     

     ID Y

     

     <--------VACATION--------------------

     

     Example #7 (Special Case "c.")

     

     In the above case, there is no application of-the "Month-End Absence Rule"
     because there is no month-end absence nor is there a carry-over trip that
     protects into an absence. In this situation, a regular month-end conflict
     exists and is subject to normal repair. The pilot would fly ID "X" and drop
     ID "Y" due: to the conflict.

     

     Month "A"-------------<------------Month "B"-------------------

     

     28 29 30 31 1 2 3 4 5 6 7 8

     

     ID X

     

     ID Y

     

     <-----VACATION---------------

     

     Example #8 (Special Case "d.")

     

     The above is another variation on Example #1, showing the effect of two
     "end-to-end", absences. There is no difference from Example #1 in the
     amount of pay. There is, however, a difference in accounting, since in this
     case the pilot will not be paid for ID "X", but he is paid his vacation
     time and is not charged as sick leave. This is an example of the only new
     application, which is being implemented as a result of this settlement.

     
     
      
     
     
      

     

     Month "A"------------------<------------Month
     "B"----------------------------------------

     

     28 29 30 31 1 2 3 4 5 6 7 8

     

     ID X

     

     ID Y

     

     Long Term Sick <------------VACATION----------------------------------

     

     Leave

     

     Note: If the pilot notifies the Company of his desire to cancel his
     vacation in advance of monthly preferencing, he may do so and he will be
     charged sick leave.

     

     Example #9 (Special Case "e.")

     

     In the above situation, although there is a month-end absence, this is one
     of the exceptions to which we have agreed the "Month-End Absence Rule" does
     not apply. In this case, the lines would be repaired just as if the pilot
     were expected to fly all trips in both months.

     

     Month "A"------------------<------------Month
     "B"----------------------------------------

     

     28 29 30 31 1 2 3 4 5 6 7 8

     

     ID X

     

     ID Y

     

     <-SSC Meeting-

     

     Note: In all of the above examples, pilots retain the right to pick-up open
     flying on days outside of their vacation.

     

     Letter
     
     94-18
     
     
      
     
     
      

     

     Letter 95-10

     

     75 Hour FAR

     

     UNITED AIRLINES
     
     Captain Harlow Osteboe, Chairman

     

     UAL-MEC Air Line Pilots Association

     

     6400 Shafer Court, Suite 700

     

     Rosemont, IL 60018

     
     
      
     
     
      

     

     Dear Harlow,

     

     The parties have mutually agreed to the following provisions as an addition
     to Section 20-E of the Agreement in order to accommodate the effect of the
     new FAR that imposes new limitations on crew composition involving Captains
     and First Officers who have less than seventy-five (75) flight hours of PIC
     or SIC time in that equipment type after completing transition training.
     The following provisions apply only to Captains and First Officers who are
     not "initial" Captains and First Officers; the provisions of Section 20-E
     continue to apply to "operating experience" for initial Captains and First
     Officers.

     

     Notwithstanding the provisions of Section 6-A-2 and Section 20-B-1-f,
     Captains and First Officers shall be subject to the following schedule and
     reserve assignment provisions if, at the time the line or trip assignment
     is made, the Captain or First Officer has not yet performed seventy-five
     (75) hours of flying as Pilot in Command or as Second in Command in his
     current aircraft type.

     

     If a Captain is senior enough to be awarded a primary line of flying
     through preferencing upon his activation into his new Captain assignment,
     and if he does preference and is awarded such a line, that line shall
     become his "OE" line. If a First Officer is senior enough to be awarded a
     primary line of flying through preferencing upon his activation into a new
     First Officer assignment, and if he does preference and is awarded such a
     line, that line shall become his "OE" line providing that the Captain
     holding the same line has completed seventy-five (75) hours as PIC or SIC
     in that equipment type at the time the monthly schedule assignment is being
     made. In the event the First Officers preference would normally result in
     his being awarded a line with a Captain who has not fulfilled the above
     seventy five (75) hour requirement, the First Officer will be awarded the
     next available line, according to his preference, to which the assigned
     Captain has satisfied the seventy five (75) hour requirement. Lineholder
     Captains and First Officers who have not accumulated seventy-five (75)
     hours in their current assignment shall not be eligible to trip trade into
     an assignment which does not comply with the above requirement, nor into an
     assignment in which the other pilot position is "open". If the newly
     transitioned Captain or First Officer does not have sufficient seniority to
     be awarded a line of flying under "1.", above, the Captain or First Officer
     will be awarded the reserve line to which his seniority entitles him. Newly
     transitioned Captains and First Officers who have not accumulated
     seventy-five (75) hours as PIC or SIC in their current type at the time the
     assignment is made will not be eligible to be awarded secondary lines. A
     newly transitioned Captain or First Officer who is a reserve and who has
     not accumulated seventy-five (75) hours in his current equipment type may
     be bypassed in the FIFO assignment rotation in order to be assigned flying
     which does not violate the seventy-five (75) hour requirement. Further,
     such Captain or First Officer may, at his request, be placed at the top of
     the FIFO list until he has acquired seventy-five (75) hours in his current
     assignment. Each pilot who requests to be placed at the top of the list
     will be placed just below all other pilots who previously requested such
     placement. Newly transitioned Captains and First Officers who have not
     accumulated seventy-five (75) hours in their current equipment type and who
     do not have a line or reserve assignment for the current month at the time
     they complete IOE, may be assigned to reserve or to an existing partial
     line or to a partial line created for them from open flying that does not
     violate the seventy-five (75) hour requirement. All trip pairings assigned
     to pilots who have not completed the seventy-five (75) hour requirement
     must, at the time of assignment, fall into one of the following groups: (1)
     a complete DSL published sequence, (2) a portion of a single published
     sequence or (3) any sequence to which a complete crew is assigned as a
     unit.

     
      

      
      
      
      
      

     If this accurately reflects our understanding, please sign and return 2
     copies for our files.

     
     
      
     
     
      

     

     Sincerely,

     
     
      
     
     
      
     
     
      
     
     
      

     

     /s/ John R. Samolis

     

     John R. Samolis

     

     Vice President

     

     Labor Relations

     

     Accepted and agreed to this 24th day of July, 1995.

     

     /s/ Harlow B. Osteboe

     

     Harlow Osteboe, Chairman

     

     UAL-MEC Air Line Pilots Association

     
     
      
     
     
      

     

     Letter
     
     96-1

     

     Letter 96-1

     Schedule Flexibility

     

     UNITED AIRLINES
     
     Captain Michael H. Glawe

     

     UAL-MEC Chairman

     

     Air Line Pilots Association

     

     6400 Shafer Court Suite 700

     

     Rosemont, IL 60018

     
     
      
     
     
      

     

     Dear Mike,

     

     As a result of the recommendations that were compiled by the Dependability
     Task Team, the parties have agreed to consider modifying the Agreement to
     allow pilots to have greater control over their schedules. Since most of
     the following modifications require considerable computer support in order
     to be administered reliably and some of the concepts are untried and
     intended to be experimental, this Letter of Agreement constitutes a mutual
     commitment to pursue development of the necessary processes and computer
     support in order to initiate trials of the concepts listed below and then
     to implement each provision when the parties agree that appropriate
     computer support is in place. Once implemented, any or all of these
     provisions can be discontinued by notice being given to the other party at
     least 90 days prior to the month in which the provision is to be
     discontinued.

     

     Unlimited Trip Trading with Open Flying

     
      

      
      
      
      
      

     Automated trip trading with open flying will include the following
     concepts:

     

     The automated open flying trip trade system will use (1) a single monthly
     "run down", prior to the beginning of the subject month, during which
     trades will be awarded based on relative seniority and (2) an ongoing
     "first come, first served" system; both similar to the current Shuttle
     system. No pilot will be permitted to drop a trip if it reduces the
     projected value of his line below fifty (50) credit hours, without Company
     concurrence. Rules for establishing blackout and embargo days will be
     published and available to pilots. It is intended that these two
     identifiers will be applied and removed on a dynamic basis as coverage
     circumstances change; as such, it is important that each pilot be aware of
     the factors that may cause his trading/dropping opportunities to change as
     time passes. New mutually agreed upon rules will be established and
     published to clearly define the opportunities regarding a trade that
     touches an embargo day or that departs on a blackout day. These rules will
     provide greater access than provided by the current Trip Trade Letter
     (93-2). Depending upon the size of the domicile, up to 3% of the credit
     time in any equipment, status and domicile may be left as open time to
     facilitate trip trading with open flying. A pilot will be permitted to trip
     trade with or pick up open flying which results in his projection exceeding
     the applicable actual flight time limit by up to two (2) hours, if the
     trade involves flying on a blackout or embargo day. Once a pilot becomes
     projected above the normal monthly flight time limit as a result of this
     provision, he will not be required to drop a trip or portion of a trip if
     he later becomes further over projected for any reason, unless he becomes
     projected more than one hour above the projection he had just prior to the
     assignment that produced the additional hour. A pilot may trip trade with
     another pilot as long as the resulting trade is legal under the provisions
     of Section 5. Overprojection Protection

     
      

      
      
      
      
      

     The provisions of Section 5-B-2-a, 5-B-3 and the related provisions of the
     International Supplement shall be modified as follows:

     

     If a pilot initially becomes projected over the actual limit applicable to
     him under Section 5-B-2-a (and related provisions of the International
     Supplement) and such overprojection is entirely (1) the result of flying a
     carryover trip from the prior month or (2) the result of his flying trips
     that did not project him to exceed the applicable limit at the time the
     assignment was made (including trips assigned under the provisions of
     Section 20-H or 20-I); then such pilot may, at his discretion, fly the
     remainder of his schedule without being required to drop any flying in
     order to comply with the 5-B-2-a limits. A pilot may indicate his
     willingness to fly his complete schedule under this provision even if his
     projection should exceed the allowable actual monthly flight time due to
     month-end carryovers or operational increases in flight time. A pilot may
     make this election at any time including during the line award process, in
     which case any adjustment made necessary by an inbound carry-over conflict
     can be repaired up to 91 actual flight hours (97 actual hours for pilots in
     the A320/319 and B737-300/500 fleets). A pilot may contact OPBCM via phone
     or computer during the operating month to rescind his willingness to
     further exceed his actual projection. The Company will then be required to
     make the appropriate adjustment to prevent the pilot's actual projection
     from exceeding by more than one hour his actual projection at the time he
     contacted OPBCM. If a pilot initially acquired a high flight time
     projection under the provisions of "2-a." above, he shall not be required
     to drop a trip due to further overprojection, except under the conditions
     described in "1-f", above, Make Up of Sick Leave

     
      

      
      
      
      
      

     The provisions of Section 7-D of the International Supplement (voluntary
     makeup of sick leave) shall apply to all pilots as follows:

     

     Such pilot shall be eligible to restore all or part of his accrued sick
     leave used for the illness absence on an actual hour for actual hour basis.
     Restoration of sick leave accrual shall be accomplished by picking up open
     time under the provisions of Section 20-H-5 of the Agreement. Pick up under
     this provision shall be limited to the month in which the absence occurs.
     Language Conflicts

     
      

      
      
      
      
      

     It is understood that, should there be language within the Agreement that
     appeal to be in conflict with the provisions of this Letter, this Letter
     shall prevail.

     

     If this accurately reflects our understanding, please sign and return 2
     copies for our files.

     
     
      
     
     
      

     

     Sincerely,

     
     
      
     
     
      
     
     
      
     
     
      
     
     
      
     
     
      

     

     /s/ John R. Samolis

     

     John R. Samolis

     

     Vice President Labor

     

     Relations

     

     Accepted and agreed to this 12th day of February, 1996.

     

     /s/ Michael H. Glawe

     

     Michael H. Glawe, Chairman

     

     UAL-ALPA Master Executive Council

     

     Revised as of this 26th day of October, 2000.

     

     /s/ William P. Hobgood

     

     William P. Hobgood

     

     Senior Vice President

     

     People

     

     /s/ F.C. Dubinsky

     

     Captain F.C. Dubinsky

     

     Chairman

     

     UAL/ALPA Master Executive Council

     

     Letter
     
     96-10

     

     Letter 96-10

     International Training

     

     UNITED AIRLINES
     
     Captain Michael Glawe, Chairman

     

     UAL-MEC Air Line Pilots Association

     

     6400 Shafer Court, Suite 700

     

     Rosemont, IL 60018-7180

     
     
      
     
     
      

     

     Dear Michael,

     

     As a result of the new requirement that some newly trained Captains on
     equipment that performs international flying be assigned only domestic
     flying before receiving additional international training, the parties have
     agreed to the following:

     

     Any pilot who is awaiting international training and/or who requires
     domestic flying due to the application of the "International Training
     Matrix" will be paid the value of his awarded line or the value of the
     flying he actually performs, whichever is greater. In those domiciles where
     both international and domestic flying are available, a pilot awaiting
     international training who is awarded a line with international flying in
     the line will be removed from those international trips and be available to
     be assigned to domestic flying on the days he was originally scheduled to
     fly. He will be considered to be at the top of the FIFO list for this
     provision. In those domiciles where no or insufficient domestic flying is
     scheduled, a pilot requiring domestic flying may, at his option, choose to
     be sent TDY, if TDY is available at a domestic domicile. Such TDY
     assignments will be made in seniority order from those pilots who volunteer
     for TDY. Otherwise, these pilots will be eligible to be assigned individual
     domestic trip pairing originating from domestic domiciles. Such assignments
     will be constructed by incorporating legal deadhead segments at the start
     and end of the pairings; however, these pairings are not subject to the
     provisions of Section 8-L-6. Pilots eligible for single trip domestic
     assignments will be considered to be at the top of the FIFO list for this
     purpose.

     
      

      
      
      
      
      

     If this accurately reflects our understanding, please sign and return 2
     copies for our files.

     

     Sincerely,

     
     
      
     
     
      
     
     
      
     
     
      

     

     /s/ John R. Samolis

     

     John R. Samolis

     

     Vice President

     

     Labor Relations

     

     Accepted and agreed to this 31st day of July, 1996.

     

     /s/ Michael H. Glawe

     

     Captain Michael Glawe, Chairman

     

     UAL-MEC Air Line Pilots Association

     

     Letter
     
     97-4

     

     Letter 97-4

     Allocation of Flying Protocol

     

     UAL-ALPA

     

     AGREEMENT ON A PROTOCOL

     FOR A CONSULTATIVE PROCESS

     FOR ALLOCATION OF FLYING ISSUES

     

     BACKGROUND
     
     The 1963 Pilot Agreement was the first to contain the provision which
     subsequently caused more System Board disputes between the Company and ALPA
     than any other provision of the contract. The provision appears in Section
     20, titled allocation, assignment and scheduling of flying, and reads:

     

     It is the intent of the parties to this Agreement that this System
     Scheduling Committee shall provide pilots with the opportunity to consult
     with and make recommendations to the Company on the allocation of flying,
     assignment and reduction of flying to pilot domiciles in accordance with
     the "equipment to seniority" concept:

     

     "Equipment to seniority" shall mean that within the limits of flying hours
     available to a domicile by equipment type, the more senior pilots shall be
     given the opportunity to fly equipment in the following order:...

     

     The System Board heard grievances submitted by ALPA alleging the Company
     was not complying with these provisions in 1967, 1970, 1971, 1973, 1984 and
     1993. Each System Board decision, in addition to determining the
     contractual rights of the parties, stands for the proposition that the
     Company and ALPA have had significant difficulty determining how to
     effectively implement ALPA's opportunity to consult with and make
     recommendations to the Company on the allocation of flying, assignment and
     reduction of flying to pilot domiciles in accordance with the equipment to
     seniority concept.

     

     Each System Board decision permitted the Company to make the final decision
     on allocation of flying issues. In these disputes, ALPA consistently
     maintained the Company failed to provide a meaningful opportunity to
     consult or that the Company failed to comply with the equipment to
     seniority concept. In making decisions on allocating, assigning and
     scheduling of flying, the Company maintained that it could modify a literal
     application of seniority due to various factors, such as:

     

     HUMAN/CONTRACTUAL FACTORS
     
     -
     
     Relative seniority of the equipment domicile

     

     -
     
     Current equipment domicile size

     

     -
     
     Other equipment types at the domicile

     

     -
     
     Number of pilots with future bids

     

     -
     
     Domicile stability

     

     -
     
     Impact of additional commuters

     

     ECONOMIC FACTORS
     
     -
     
     Best flown flight time credit

     

     -
     
     FTC with and w/o domicile

     

     -
     
     Impact on other domiciles

     

     -
     
     Efficient line construction

     

     -
     
     Varied ID's EOM conflicts

     

     -
     
     Stability

     

     -
     
     Future of equipment type

     

     -
     
     Training impact - retaining vs. closing base

     

     -
     
     Adequate reserve utilization

     

     -
     
     Administrative costs

     

     Pursuant to the ESOP established in 1994, the parties adopted a Statement
     of Principles which defined the basic ESOP expectations of the Company and
     ALPA. Two of those principles are:

     

     It shall be our goal to encourage and embrace employee input into the
     decision making process in order to stimulate a feeling of personal
     ownership.

     

     and

     

     We will recognize and respect the managerial and representational roles and
     responsibilities of each organization.
     
     The parties have noted that the allocation of flying provision of the
     contract and these two Statements of Principle are remarkably consistent
     with each other.

     

     The parties also recognize their recent experience with the DC10 equipment
     domicile closing demonstrates continuing difficulties with implementing the
     provisions of Section 20-A- 2

     

     Therefore, the parties desire to establish a protocol which recognizes,
     respects and implements both the Contract and the Statement of Principles
     regarding this most vital element of the Company - Pilot relationship, that
     is, the allocation of flying, assignment and reduction of flying in
     accordance with the equipment to seniority concept.

     

     To that end, the Company must recognize its responsibility to give ALPA the
     opportunity to provide meaningful input to the allocation and assignment of
     flying process and ALPA must be confident that it has been given a
     legitimate opportunity to be consulted and to make recommendations before
     Company decisions are made on allocation of flying issues. The parties
     believe that ALPA's seat on the Board of Directors, its Officers' regularly
     scheduled monthly meetings with the CEO and President, and the SSC's
     participation in the Company's strategic planning process significantly
     enhance this level of confidence. Accordingly, the following protocol,
     which is intended to assist the Director of Flight Crew Resources and the
     System Scheduling Committee, establishes the rights and obligations of each
     party whenever the Company must extend to ALPA the right to be consulted
     and to make recommendations on allocation and assignment of flying issues.

     

     PROTOCOL FOR CONSULTATIVE PROCESS
     
     The Parties agree that the following subject matters are within the concept
     of allocation, assignment and scheduling of flying as described in Section
     20 of the Pilot Agreement: opening new or closing existing domiciles,
     opening new equipment domiciles or closing equipment domiciles, changing
     the size of domiciles in accordance with standards to be agreed upon. When
     the need for a decision on an above referenced subject is identified, the
     Director of Flight Crew Resources (the Director) has the responsibility to
     give ALPA notice that it will be given the opportunity to be consulted and
     to make recommendations prior to the time the Company makes its decision.
     The Director will give this notice by issuing to the System Scheduling
     Committee (SSC) a Notice of Proposed Decision Making (NPDM). The Director
     has a good faith responsibility to issue the NPDM as soon as possible after
     the need arises to allow ALPA as much time as possible to respond. The NPDM
     shall contain: a statement of the issue the Company needs to decide, an
     estimate of the time frame within which the Company must make a decision,
     specific information, if any, the Company may require from ALPA, and the
     date by which ALPA's recommendations are required to be submitted to the
     Director. The NPDM shall be delivered to the System Schedule Committee
     members by US Mail or by a more expeditious method, such as hand delivered
     or by FAX, except that it shall also be sent certified mail to the ALPA
     Master Chairman. The SSC will respond to the NPDM by certified mail as
     quickly as possible given the time frame within which a decision must be
     made. The response to the Director shall indicate the following: whether
     the SSC wishes to be consulted and given the opportunity to make a
     recommendation on the issue, and if it does, its initial impression about
     how and when it wants to address the issue, such as by conference call, at
     an immediate meeting or at the next SSC meeting, any preliminary
     information it desires for its preparation and evaluation of the issue
     prior to discussions with the Company, an initial estimate of the time
     period the SSC believes will be required before it can make
     recommendations. The Director will provide all requested pertinent
     information in accordance with Section 20-A-2-f of the Pilot Agreement. If
     the Director is unable to provide the requested information, the Director
     will inform ALPA of the reasons therefore. When the parties discuss the
     issue, they will endeavor to identify the options available to them at each
     stage of the decision making process and whether additional information or
     time is required to evaluate the options. The parties will consider,
     evaluate and apply the human, contractual and economic factors applicable
     to allocation of flying issues as appropriate to each stage of the decision
     making process. When the SSC is satisfied that the parties have fully
     explored their reasonable options, the SSC will advise the Director when
     the SSC will be able to make its recommendations to the Company. The SSC
     acknowledges that its recommendations must be submitted within the
     Company's time frame for decision. ALPA's internal protocol will identify
     the process by which the SSC will develop its recommendations before they
     are submitted to the Company. The SSC will submit its recommendation(s) in
     writing to the Director within the time limits specified in the NPDM,
     unless the parties have mutually agreed to a different deadline. If the SSC
     is unable to comply with the time limits, it may request additional time
     from the Director. The Director will advise the SSC whether additional time
     can be granted, and if not, the reasons therefore. If additional time
     cannot be granted, the Director will advise the SSC when the decision will
     be made and when it will be announced. Before making his decision, the
     Director will consider and evaluate the recommendations made by the SSC, if
     any, and will communicate in writing to the SSC the reasons for accepting
     or rejecting their recommendations. The SSC and the Director will provide
     feedback to each other on how well the consultative process worked on each
     issue covered by a NPDM and the improvements, if any, which they believe
     should be made to the process before the next NPDM is issued.

     
      

      
      
      
      
      

     The parties agree this 24th day of February, 1997.

     

     /s/ Michael H. Glawe

     

     Captain Michael H. Glawe, Chairman

     

     UAL-MEC Air Line Pilots Association

     

     /s/ Hart A. Langer

     

     Hart A. Langer, Senior Vice President

     

     Flight Operations, United Airlines

     

     Letter
     
     97-8

     

     Letter 97-8

     777 Crew Rest

     

     UNITED AIRLINES
     
     Captain Michael H. Glawe, Chairman

     

     UAL-MEC Air Line Pilots Association

     

     6400 Shafer Court, Suite 700

     

     Rosemont, IL 60018

     

     Dear Michael,

     

     All B-777 aircraft serving international destinations will be re-equipped
     with the "Genesis" first class seat system. On all B-777 international
     flights of twelve (12) hours scheduled flight time or less, one such seat
     will be reserved as a dedicated pilot rest facility. Until the "Genesis"
     seat installation process is completed, however, ALPA and Company
     negotiating committees have agreed to the following changes in the B- 777
     crew rest policy.

     

     Seat 1E is the exclusive crew rest seat on all B-777 aircraft, and Seat 1F
     is to be assigned or occupied only if it is the last available seat in the
     first class cabin. Both Seat 1E and Seat 1F shall be marked with
     appropriate seat coverings which identify the seats as reserved for crew
     rest. Additionally, a Customer Service Representative must advise the
     Captain of the status of Seat 1F at the time of departure and hand the
     Captain the seat cover if it was necessary to assign Seat 1F. A Customer
     Service Representative will under no circumstances solicit the Captain or
     other crew members to relinquish Seat 1E. Provisions 1 through 3 above
     shall be incorporated into the Flight Attendant Handbook and the Flight
     Operations Manual. A letter from John Edwardson which discusses provisions
     1 through 3 above shall be sent to all Customer Service Representatives.
     The Company agrees it will discuss with the Association all future planned
     changes to the "Genesis" first class seating configuration prior to their
     implementation.

     
      

      
      
      
      
      

     If this accurately reflects our understanding, please sign and return 2
     copies for our files.

     
     
      
     
     
      

     

     Sincerely,

     
     
      
     
     
      
     
     
      
     
     
      

     

     /s/ Chuck Vanderheiden

     

     Chuck Vanderheiden

     

     Director - Labor Relations

     

     Flight Employees

     

     Accepted and agreed to this 2nd day of May, 1997.

     

     /s/ Michael H. Glawe

     

     Captain Michael Glawe, Chairman

     

     UAL-MEC Air Line Pilots Association

     
     
      
     
     
      

     

     Letter
     
     97-9

     

     Letter 97-9

     Open Flying for Flight Management

     

     UNITED AIRLINES
     
     Captain Michael H. Glawe

     

     UAL-MEC Air Line Pilots Association

     

     6400 Shafer Court, Suite 700

     

     Rosemont, IL 60018-7180

     
     
      
     
     
      

     

     Dear Michael,

     

     As a result of changes made to the open flying pick-up procedures for line
     pilots by the "trip-trade with open flying" Letter of Agreement, the
     parties have agreed to add the following companion changes to the pick up
     process for flight-qualified management:

     

     Flight qualified managers may use the "zero trade" provision of the trip
     trade with open flying process to pick up open flying, with the following
     limitations:

     

     The availability of trips which are eligible for pick up by a manager will
     be limited to those trips that have been placed into open flying as a
     result of a line pilot having already performed a trade with open flying;
     except that a manager may pick up any trip that has been listed in open
     flying and available for pick up for at least 6 hours, or after 12 noon,
     local domicile time, whichever is later.

     

     If this accurately reflects our understanding, please sign and return 2
     copies for our files.

     
     
      
     
     
      

     

     Sincerely,

     
     
      
     
     
      
     
     
      
     
     
      

     

     /s/ Chuck Vanderheiden

     

     Chuck Vanderheiden

     

     Director - Labor Relations

     

     Flight Employees

     

     Accepted and agreed to this 16th day of May, 1997.

     

     /s/ Michael H. Glawe

     

     Michael H. Glawe, Chairman

     

     UAL-MEC Air Line Pilots Association

     

     Letter
     
     97-13

     

     Letter 97-13

     FOQA Update

     

     LETTER OF AGREEMENT

     

     between

     

     UNITED AIR LINES, INC.

     

     and

     

     THE AIR LINE PILOTS

     

     in the service of

     

     UNITED AIR LINES

     

     as represented by

     

     THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL
     
     THIS LETTER OF AGREEMENT is made and entered into in accordance with the
     provisions of Title ll of the Railway Labor Act, as amended, by and between
     UNITED AIR LINES, INC. (hereinafter referred to as "the Company" or
     "United") and the AIR LINE PILOTS in the service of UNITED AIRLINES, INC.
     as represented by the AIR LINE PILOTS ASSOCIATION, INTERNATIONAL
     (hereinafter referred to as "the Association" or "ALPA").

     

     W I T N E S S E T H:
     
     WHEREAS, it is the intent of the parties to implement a Flight Operations
     Quality Assurance Program (FOQA) to analyze data for the sole purpose of
     enhancing safety and efficiency of flight operations,

     

     WHEREAS, a Flight Operations Quality Assurance Program (FOQA) requires
     specific pilot protective provisions which are not currently included in
     the FAR's, and the Company and ALPA agree that the implementation of any
     Flight Operations Quality Assurance Program (FOQA) will be held in abeyance
     until the required FAR protective provisions are effective or a waiver to
     United Air Lines is granted from the FM providing these protective
     provisions,

     

     WHEREAS, the parties have successfully implemented a FOQA program per the
     Letter of Agreement dated November 10, 1994,

     

     WHEREAS, the Letter of Agreement was subsequently modified by an amendment.
     Now, therefore, it is mutually agreed that this FOQA Letter of Agreement,
     incorporating the changes per the Amendment, replace the FOQA Letter of
     Agreement dated November 10, 1994 contained within the 1994 Agreement
     between United Air Lines, Inc. and the Air Line Pilots in the service of
     United Air Lines, Inc. as represented by the Air Line Pilots Association,
     International is amended as follows:

     

     DEFINITIONS:

 A.  "FOQA Program" - A program designed to enhance flight safety through
     controlled analysis of recorded flight data information.
 B.  "Identifying Data" is any data or combination of data which allows
     collected data to be associated with a specific crew member.
 C.  "Identified Data" is any collected data prior to removal of all identifying
     data.
 D.  "Flight Data Recorder" is any device, equipment or system which collects,
     transmits or records in-flight data, whether installed to monitor pilot,
     aircraft component, or aircraft performance, or as consequence of
     performance of some other function.
 E.  "Cockpit voice recorder" is any device, equipment or system which monitors
     or records a pilot's voice while he or she is on an aircraft.
 F.  "Information," is any data transmitted, recorded or collected by use of a
     flight data recorder, cockpit voice recorder or any other recording device.
     The term "Information" shall further include tapes, transcripts, reports,
     papers, memos, statements, studies, charts, graphs or any other
     description, analysis or compilation of data collected by any such
     equipment.
 G.  "FOQA Monitoring Team" - A committee of three management pilots appointed
     by the company: one from Safety, one from Domicile Operation and one from
     the Flight Center and three ALPA pilots selected by the MEC.
 H.  "Operational Excedence Event"- An event described by recorded data values
     indicating the aircraft was outside the normal operation envelope.
 I.  "Operational Routine Event"- An event in routine operation of statistical
     interest such as time into operation when flaps are retracted.
 J.  "Designated Excedence Guidance Team Member" - a designated member of the
     ALPA Excedence Guidance Team who is conducting a specific event resolution
     and has the capability, if required, to identify the crew or crew members
     associated with collected data. This ALPA Excedence Guidance Team member
     will be the only person capable of identifying the flight crew associated
     with this collected data.
 K.  "ALPA Excedence Guidance Team" - MEC appointed pilots, designated to
     analyze operational events, and if necessary, identify, interview, exchange
     information with and provide guidance to the pilots involved. The Excedence
     Guidance Team members are the only persons capable of identifying a crew
     associated with the event.
      0. FOQA PROGRAM:

 L.  The design, implementation, and operation of a FOQA program shall be by
     mutual agreement between the Company and the Air Line Pilots' Association.
     Any variation from the agreed upon FOQA program shall require the mutual
     agreement of the parties prior to implementation.
 M.  The FOQA Monitoring Team shall oversee the day to day operations of the
     FOQA Program and establish necessary policies and procedures to ensure
     compliance with the provisions of this agreement.
 N.  The design of the FOQA program shall ensure the initial confidentiality and
     ultimate anonymity of individual crew members
 O.  Flight data collected from any recording device installed on a Flight
     simulator will be an integral part of the FOQA program and be administered
     by the FOQA program personnel. This data will be considered FOQA data and
     comply with all the provisions of the FOQA Agreement.
 P.  The letter of Agreement dated 11/11/94, regarding aircraft data collection
     systems, is incorporated herein by reference.
 Q.  Any violation of the requirements of this agreed-upon FOQA program, or the
     terms herein, shall cause the FOQA program to be held in abeyance until the
     infraction is resolved to the mutual satisfaction of both parties.
      0. SCOPE:

 R.  Sufficient de-identified data shall be maintained to fulfill the
     requirements of the agreed-upon FOQA program. All de-identified data, and
     analyses of such data, shall be made available to the parties.
 S.  There shall be continual evaluation of excedence values by the parties.
 T.  Any special studies or evaluations require mutual agreement by Company and
     Association members of the FOQA Monitoring Team.
 U.  Government agencies may be given access to de-identified data on Company
     property with approval of the FOQA Monitoring team.
      0. DATA RETENTION:

 V.  Identifying data shall be removed from identified data as soon as possible,
     but no later than seven (7) days from the date of acquisition of the data
     by the Company.
 W.  Any employee/agent who has contact with any identified data used in a FOQA
     program shall be prohibited from divulging any identifying data to any
     individual other than an ALPA FOQA Monitoring Team member representative
     except as prescribed by statute or regulation.
      0. DATA USE:

 X.  The sole contact with any flight crew member associated with a specific
     excedence event shall be the "ALPA Excedence Guidance team." (See diagram
     attached)
 Y.  Only the specific designated FOQA Excedence Guidance Team member shall be
     able to identify the individual crew members associated with any specific
     data. (See amended diagram attached)
 Z.  Any notes, memoranda, or other documents used by the designated "ALPA
     Excedence Guidance Team" in any contact with any flight crew member
     concerning a specific FOQA event shall be considered "identified data" for
     purposes of this agreement and shall be "de-identified" in accordance with
     paragraph D-1 above.
 AA. At a minimum, the FOQA program may be used for evaluation of the following
     areas:

     
      

      
      
      
      
      

     Aircraft performance

     

     Aircraft system performance

     

     Crew performance

     

     Company procedures

     

     Training programs

     

     Training effectiveness

     

     Aircraft design

     

     ATC system

     

     Airport issues

     

     Meteorological issues

     

     Any additional areas of evaluation which the parties may desire to include
     in the FOQA program must be mutually agreed upon by the Company and the
     Association prior to implementation.

     

     DATA USE FOR TRAINING;

 AB. Collected FOQA data may be used to enhance individual training when the
     Technological capabilities are available. The FOQA Monitoring Team must
     approve procedures and use of FOQA data for this purpose.
 AC. Collected data may be used by an instructor, Standards Captain or Line
     Check Airman to enhance the training.
 AD. Collected data used for individualized training must be reviewed at the
     completion of the training period, either simulator or aircraft, and
     destroyed after such review.
 AE. Collected data cannot be used to evaluate the individual performance of the
     Pilot, the Instructor, the Line Check Airman or the Standards Captain.
 AF. Provisions must be incorporated assuring that aircraft or simulator data
     used to enhance training is incorporated in the de-identified FOQA trend
     data.
      0. The pilot representatives involved in the Flight Operations Quality
         Assurance (FOQA) Program shall be displaced from all or a portion of
         their scheduled trips in a cost effective manner while functioning in
         this capacity.

     IN WITNESS WHEREOF, the parties have signed this Agreement this 24th day of
     September, 1997.

     Revised as of this 26th day of October, 2000.

     

     /s/ William P. Hobgood

     

     William P. Hobgood

     

     Senior Vice President

     

     People

     

     /s/ F.C. Dubinsky

     

     Captain F.C. Dubinsky

     

     Chairman

     

     UAL/ALPA Master Executive Council

     

     WITNESS: FOR UNITED AIR LINES, INC.

     

     /s/ E.L. Soliday

     

     E. L. Soliday, Vice President

     

     Corporate Safety & Security

     

     WITNESS:

     

     FOR THE AIR LINE PILOTS IN THE

     

     SERVICE OF UNITED AIR LINES,INC.

     

     /s/ J. R. Babbitt

     

     J. Randolph Babbitt, President

     

     Air Line Pilots Association,

     

     International

     

     FOR THE UNITED AIRLINES

     

     MASTER EXECUTIVE COUNCIL

     

     /s/ Michael H. Glawe

     

     Michael H. Glawe, Chairman UALMEC

     

     Ratified by the UAL -MEC 10/17/97

     
     
      
     
     
      

     

     Letter
     
     98-1

     

     Letter 98-1

     DENTK Contract Training

     

     UNITED AIRLINES
     
     January 6, 1998

     

     Captain Michael Glawe, Chairman

     

     UAL-MEC Air Line Pilots Association

     

     6400 Shafer Court, Suite 700

     

     Rosemont, IL 60018

     

     Dear Mike:

     

     The purpose of this letter is to inform you of how the Company will address
     some specific issues relative to how contract training is conducted and to
     the use of revenue sharing simulators.

     

     Contract Training

     
      

      
      
      
      
      

     There are seven key areas that need to be properly managed: instruction,
     programs, simulator maintenance, facilities, scheduling, customer service
     and sales and marketing. The responsibility of each of these areas falls on
     either Flight Operations, UAL Services (Flight Training Services), or both
     as set forth below:

     

     Instruction
     
     is the responsibility of Flight Operations "Wet" contract training for
     aircraft types United operates will be accomplished by Pilot Instructors on
     the UAL Pilot Seniority List in accordance with the Pilot Instructor Letter
     of Agreement (89-2) and under virtually identical working conditions.

     

     Necessary training will be provided to Pilot Instructors when required to
     conduct non-UAL syllabus programs.

     

     Program development
     
     is the responsibility of Flight Operations with coordination support
     provided by FTS. Simulator maintenance is the responsibility of Flight
     Operations.

     

     Facilities
     
     provision and maintenance is the responsibility of Flight Operations.

     

     Scheduling
     
     is the responsibility of Flight Operations. FTS has responsibility for
     scheduling of contract customers and to demonstrate "operational control"
     in accordance with FAR Part 142 certification.

     

     Customer Service
     
     is the primary responsibility of FTS, but is also the responsibility of all
     United personnel who support contract training. FTS must coordinate each
     customer's entire training experience including: travel, hotel, scheduling,
     contracts, payment, and changes to training, while accommodating cultural
     differences and any other special circumstances that may arise.

     

     Sales and marketing
     
     is the responsibility of FTS. It is the responsibility of FTS to sell
     excess simulator and training capacity for United Airlines.

     

     Revenue Share Simulators/Flight Training Devices

     
      

      
      
      
      
      

     The Company is very supportive of the revenue share concept to the extent
     that it improves our flexibility to provide United pilot training and can
     generate revenues and profits for United Airlines when excess training
     capacity is available or sale by United. Therefore, we would like to see
     its successful implementation by the following:

     

     Revenue Share simulators and flight training devices will be configured to
     meet existing UAL standards and maintained to those standards. The contract
     agreement with the revenue share partner states, among other things, that
     United Airlines can purchase the device at any time from the commencement
     of the contract and has first right to purchase if the partner elects to
     remove the simulator. United Airlines will purchase a revenue share device
     when it can be justified in accordance with corporate capital budgeting
     processes. In the event that United's pilot training needs exceed existing
     United owned or leased simulator capacity, United's pilot group will be
     given first priority when planning training times in the revenue share
     simulators.

     
      

      
      
      
      
      

     Recognizing that this is a new concept, the Company will maintain a
     collaborative relationship with ALPA in further developing these
     opportunities.

     
     
      
     
     
      

     

     Sincerely,

     
     
      
     
     
      
     
     
      
     
     
      

     

     /s/ Hart A. Langer

     

     Hart Langer

     

     Senior Vice President

     

     Flight Operations

     

     /s/ Stephan G. Regulinski

     

     Stephan G. Regulinski

     

     President

     

     Services

     Letter 98-2

     

     Letter 98-2

     Standards Captain Job Share

     

     UNITED AIRLINES
     
     Captain Michael Glawe, Chairman

     

     UAL-MEC Air Line Pilots Association

     

     6400 Shafer Court, Suite 700

     

     Rosemont, IL 60018

     

     Dear Mike:

     

     The parties have agreed to the establishment of a voluntary Standards
     Captain Job Share program in which two pilots who hold a Captain bid on the
     same equipment, in the same domicile, will share the duties of a Standards
     Captain and a line pilot. ALPA and the Company have jointly defined the
     procedures to administer this program as described in a letter to Captain
     Michael Glawe dated January 20, 1998. Additionally, the following
     provisions will apply to volunteers while participating in this program:

     

     During the months in which the pilot is functioning in his line assignment,
     he may volunteer to perform LCA duties if he so desires. There is no
     implied obligation. if the pilot does volunteer, he will be governed by the
     provisions of Section 9. For the month in which he will be functioning as a
     line pilot, the Job Share Special Assignment (JS) pilot will participate in
     the preferencing and awarding process at his domicile in order to have a
     line and/or reserve assignment. ESOP contributions and the allocation of
     ESOP stock will be governed by the appropriate ESOP documents. Month End
     Conflicts Pilots shall have the option to fly their inbound during the
     first days of special assignment at DENTK. The Company may request the
     pilot be removed from any portion of the inbound in order to be in position
     to begin his Standard Captain's duties and he will be pay protected for the
     portion of the trip in the outbound month. All contractual rest provisions
     will be applied prior to the pilot beginning his Standard Captain's duties
     at DENTK. Pilots shall have the option to continue the DENTK duties of the
     JS pilot into the following month, the "line month". The Company may
     request the pilot be removed from any portion of his initial trip in the
     following month, if necessary, in order to continue Standard Captain's
     duties and he will be pay protected for the portion of the trip in the
     following month. If, as a result of performing Standard Captain activities
     in the following month, "the line month", the pilot has less days off than
     originally scheduled in his awarded line, these lost days will be restored
     to him in a following month in which he is assigned to DENTK or given to
     him as vacation credit days with his concurrence. All contractual rest
     provisions will be applied prior to the pilot beginning his line and/or
     reserve assignment. Vacation Each volunteer pilot functioning as a Job
     Share Standards Captain will maintain any annual vacation awarded to him
     for the 1998/99 vacation year. If the awarded vacation split is scheduled
     for a month in which the pilot is on special assignment as a Job Share
     Standards Captain to the Fleet at DENTK, the appropriate vacation day
     adjustment described in the Letter to Captain Michael Glawe dated January
     20, 1998, will be applied. Remaining unawarded vacation may be taken by the
     Job Share Standards Captain either while functioning on the line or DENTK
     depending on where he is assigned for the particular month. This monthly
     vacation will be awarded under Section 11-E of the Pilot Agreement or UAL
     Series 15 policy as appropriate. The above procedures will apply
     prospectively to any pilot who enters the Standards Captains Job Share
     program after the awarding of the annual vacation. Beginning with the next
     full vacation year (1999/2000), volunteer pilots on special assignment
     functioning as Job Share Standards Captains, will have half of their
     accrued vacation allocated to be taken while flying their line assignment
     and the remaining half adjusted, per the Letter to Captain Glawe dated
     January 20, 1998, to be taken while performing as a Job Share Standards
     Captain at DENTK. The appropriate provisions of Section 11 of the Pilot
     Agreement will apply for the bidding and awarding of annual and monthly
     vacation while the pilot is flying his line assignment at the domicile and
     UAL. Series 15 policy will apply to the bidding and awarding of both annual
     and monthly vacation while the pilot is on special assignment as a
     volunteer Standards Captain at DENTK.

     
      

      
      
      
      
      

     If this properly represents our understanding, please sign and return (2)
     copies of this letter for our files.

     
     
      
     
     
      

     

     Sincerely,

     
     
      
     
     
      
     
     
      
     
     
      

     

     /s/ Charles H. Vanderheiden

     

     Charles H. Vanderheiden

     

     Director Labor Relations, Flight Employees

     

     Accepted and agreed to this 23rd day of January 1998.

     

     /s/ Michael H. Glawe

     

     Captain Michael Glawe, Chairman

     

     UAL-MEC Air Line Pilots Association

     

     etter
     
     98-3

     

     Letter 98-3

     

     Management Pilot Definition

     

     UNITED AIRLINES
     
     Captain Michael Glawe, Chairman

     

     UAL-MEC Air Line Pilots Association

     

     6400 Shafer Court, Suite 700

     

     Rosemont, II 60018

     

     Re: Standards Captain Job Share Special Assignment Agreement

     

     Dear Mike:

     

     This letter will confirm our agreement that during any period when a pilot
     is in fact functioning for United as a Standards Captain under the terms of
     Letter of Agreement 98-2, he is, insofar as pay, working conditions,
     performance of his actual job duties and the responsibilities relating
     thereto, a management employee. Accordingly, ALPA shall have no
     representational rights or obligations to any such pilot with respect to
     any issue relating to that pilot's employment as a Standards Captain. ALPA
     will continue, of course, to represent any such pilot as to other matters
     governed by the terms of the Agreement and for all purposes during those
     periods when the pilot is functioning as a line pilot.

     

     If this properly represents our understanding, please sign and return (2)
     copies of this letter for our files.

     
     
      
     
     
      

     

     Sincerely,

     
     
      
     
     
      
     
     
      
     
     
      

     

     /s/ Hart A. Langer

     

     Captain Hart A. Langer

     

     Senior Vice President

     

     Flight Operations

     

     Accepted and agreed to this 23rd day of January 1998.

     

     /s/ Michael H. Glawe

     

     Captain Michael Glawe, Chairman

     

     UAL-MEC Air Line Pilots Association

     
     
      
     
     
      

     

     Letter 98-6

     Domicile Swap Enhancement

     

     UNITED AIRLINES
     
     Captain Michael Glawe, Chairman

     

     UAL-MEC Air Line Pilots Association

     

     6400 Shafer Court, Suite 700

     

     Rosemont, IL 60018-7180

     

     Dear Michael,

     

     As it is not the intent of the Company or the Association to limit a pilot
     to one domicile trade in his probationary year, the parties agree that this
     letter shall amend and replace Letter of Agreement 91-22.

     

     Effective February 1, 1998, any pilot in his probationary year, while
     occupying the assignment which he received upon initial employment as a
     pilot, shall be eligible to enter into voluntary domicile trades, as
     follows:

     

     Any pilot desiring to change domiciles under this provision must locate
     another eligible pilot at the desired domicile with whom to trade. To be
     eligible to enter into a domicile trade, both pilots must hold assignments
     in the same status and equipment that they were initially trained for at
     DENTK as described above. Both pilots involved must approve the trade. All
     pilots on the Pilot Eligibility Seniority List whose seniority falls
     between these two pilots have thirty (30) days from posting of the notice
     to object to such trade. The Association will collect and maintain the
     necessary records of approvals. Upon written notification to the Company by
     the Association that a trade has been agreed upon, without objection as
     provided under 2 above, the mutual transfer will be made effective on the
     first day of the next month for which schedules have not been posted for
     preferencing. Pilots who make domicile changes under this provision will
     not receive Company paid moves nor be covered by any of the other
     provisions of Section 10. Such pilots will also accomplish necessary travel
     on their own time and will not receive Company paid time off for "travel
     days". Bidding restrictions ("freezes") already in place will be unaffected
     by a domicile trade. A trade will not generate a new freeze nor add to an
     existing one. Any awarded vacation will be unaffected by a domicile trade.
     There will not be a limit on the number of domicile trades, as long as the
     pilots involved meet all of the requirements of this Letter. If this
     accurately reflects our understanding, please sign and return 2 copies for
     our files.

     
      

      
      
      
      
      
      
      
      

     Sincerely,

     
     
      
     
     
      
     
     
      
     
     
      

     

     /s/ Charles H. Vanderheiden

     

     Charles H. Vanderheiden

     

     Director Labor Relations - Flight

     

     Employees

     

     Accepted and agreed to this 2nd day of February 1998.

     

     /s/ Michael H. Glawe

     

     Captain Michael Glawe, Chairman

     

     UAL-MEC Air Line Pilots Association

     

     Contract Admin Home

     

     Instruction Page

     

     Letter
     
     98-8

     

     Letter 98-8

     Simulator Scheduling Protocol

     
     
      
     
     
      

     

     UNITED AIRLINES
     
     April 30, 1998

     

     United Airlines DENTK Simulator Scheduling Protocol

     

     The attached Scheduling Protocol document has been developed in a
     cooperative spirit by representatives of ALPA, Flight Operations, and UAL
     Services (Flight Training Services). The purpose of this document is to
     provide a protocol to all trainees (United Airlines and Contract),
     instructors (United Airlines and Contract), management employees, and
     customers as to the use and prioritization of assets at the Flight Center.

     

     It is the intent of all responsible parties to provide a quality training
     environment for all trainees who come to the Flight Center. To that end,
     the Scheduling Protocol document contains language which addresses the
     scheduling of simulators (and other flight training devices), classrooms,
     and instructors. The document also addresses the use of Revenue Sharing
     simulators, sale of guarantee simulator times, and prioritization of assets
     during operational changes.

     

     This document is intended to be a living document which will be reviewed
     and modified by mutual agreement to reflect the needs of all trainees who
     come to the Flight Center. By signing this document each party gives their
     support to abide by and support the implementation of the scheduling
     protocols.

     
     
      
     
     
      
     
     
      
     
     
      

     

     /s/ Michael H. Glawe

     

     Michael H. Glawe

     

     Chairman, UAL-MEC Air Line

     

     Pilots Association

     
     
      
     
     
      
     
     
      
     
     
      

     

     /s/ Hart A. Langer

     

     Hart A. Langer

     

     Sr. Vice-President Flight

     

     Operations

     
     
      
     
     
      

     

     /s/ Andy Studdert

     

     Andrew R Studdert

     

     Sr. Vice-President Fleet

     
     
      
     
     
      

     

     DENTK SIMULATOR SCHEDULING PROTOCOL

     

     Prologue: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     . . . . . . . . . . . . . . . . . . . . . . 2

     

     Chapter 1: Definitions . . . . . . . . . . . . . . . . . . . . . . . . . .
     . . . . . . . . . . . . . . . . . . . . 2

     

     Chapter 2: Sale of Guaranteed Simulator Time . . . . . . . . . . . . . . .
     . . . . . . . . . . . 4

     

     Chapter 3: Revenue Sharing Simulator Access & Scheduling . . . . . . . . .
     . . . . . . 4

     

     Chapter 4: Long-range Planning and Scheduling Phase . . . . . . . . . . . .
     . . . . . . . 5

     

     Chapter 5: Daily Planning and Scheduling Phase . . . . . . . . . . . . . .
     . . . . . . . . . . 6

     

     Chapter 6: General . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     . . . . . . . . . . . . . . . . . . . . 8

     

     Chapter 7: Some examples . . . . . . . . . . . . . . . . . . . . . . . . .
     . . . . . . . . . . . . . . . . 8

     

     Prologue

     

     The purpose of accurate planning/scheduling for Flight Center activities is
     to ensure adequate resources are available to accomplish UAL training on
     the scheduled day as planned. There are three timelines in scheduling
     training events: Long-range Sale of Guaranteed Simulator Time, Long-range
     Planning and Scheduling Phase, and the Daily Planning and Scheduling Phase.
     This Protocol only applies to the current UAL Fleets.

     

     Chapter 1: Definitions

     

     C.B.A.: Collective Bargaining Agreement between United Airlines and the Air
     line Pilots Association. Daily Planning and Scheduling Phase: from the 16th
     of the month prior to the Operational Month throughout the Operational Day.
     Dry Contract Training: Contract Training that is sold only with a Simulator
     (or FBS). FBS: A Fixed Base Simulator which has no motion or visual
     capability. Also referred to as FMAST or CPT. Fleet Captain: Fleet Captain
     or his designee. FTS: Flight Training Services, a business unit of UAL
     Services which is charged with the sale and marketing of Wet and Dry
     Contract Training. Guaranteed Simulator Time: Simulator (or FBS) time that
     is sold to an FTS customer (Wet or Dry) that cannot be canceled or changed
     without incurring a financial cancellation penalty for United Airlines.
     This guarantee implies day of week or time of day. Long-range Planning and
     Scheduling Phase: any time period prior to the 16th of the month prior to
     the Operational Month. MRI Team: Mutual Resolutions of Issues Team
     consisting of FTS, UAL Flight Operations, and ALPA participants.
     Nonguaranteed Simulator Time: Simulator (or FBS) time that is sold to an
     FTS customer (Wet or Dry) that can be canceled or moved any time (except as
     listed in this Protocol). Off Campus Training: Simulator Training that is
     performed at a non-United Airlines Facility. Operational Month: (as defined
     in Section 2-O of C.B.A.) The Scheduling Month (for example, the
     Operational Month of February is defined as the 31st January through 1
     March). Operational Day: For Simulator periods starting at 06:00 on the
     date till 05:59 Local Time the next day (for example, the Operational Day
     of the 2nd of March runs from 06:00 the 2nd until 05:59 of the 3rd).
     Overflow Training: All planned training that exceeds available UAL
     simulator time (approximately 80% of the Planned Capacity) in an
     Operational Month, in a given Fleet. Planned Capacity: Total Simulator Time
     available for use from 06:00 to 02:00. Reserve Buffer: a block of Simulator
     (or FSS) time in a given Fleet that is allocated in the Long-range Planning
     and Scheduling Phase to be used during unplanned events. Reserve "M"
     Buffer: Maintenance time from 02:00 to 06:00 that can potentially be used,
     with Simulator Services, Fleet Captain, Instructor, and FTS crew
     concurrence, as a Reserve Buffer for FTS activities. Revenue Sharing
     Simulator: a Simulator owned by a Simulator Manufacturer and used at DENTK
     for increased flexibility, Overflow Training, and additional revenue.
     Simulator Services: A Flight Operations division which performs maintenance
     for Simulators and FBS's. Sold Simulator Time: Simulator (or FBS) time in a
     given Fleet that has been sold to a FTS customer (Wet or Dry) for the
     purpose of a planned (new) activity, as compared to recouping lost
     Simulator time due to maintenance problems, UAL higher priority
     requirements, and/or FTS crew additional training requirements. Surplus
     Capacity: All Simulator time leftover for sale, after UAL Flight
     Operations, Maintenance needs, and Reserve Buffers are planned for in the
     Longrange Planning and Scheduling Phase. UAL Simulator: a Simulator owned
     or leased by UAL Flight Operations. Wet Contract Training: Contract
     Training that is sold with a Simulator (or FBS) and a United Airlines
     instructor.

     
      

      
      
      
      
      

     Chapter 2: Sale of Guaranteed Simulator Time

     

     FTS may guarantee Surplus Capacity simulator time on a day specific basis,
     with exceptions only to be approved by the Fleet Captain, with the
     following restrictions:

 AG. Based upon the latest Training Plan supplied by WHQ, historical data, DENTK
     Scheduling, Fleet planning, arid Simulator Services, the Fleet Captain will
     determine the total amount of Surplus Capacity in his Fleet. The Fleet
     Captain, with input from FTS, will determine the amount of simulator time,
     in that Fleet, that can be sold as Guaranteed Simulator Time.
 AH. In a Fleet with a Revenue Sharing Simulator, the Fleet Captain and FTS, in
     a collaborative fashion, will determine the amount of simulator time that
     can be sold as Guaranteed Simulator Time.
      0. Guaranteed Simulator time can be sold no further out than 90 days from
         the Operational Day, with the exception to be approved by the Fleet
         Captain and the MRI Team.
         AFTER
         UAL scheduling needs in a particular Fleet are met, FTS can schedule
         Guaranteed Simulator Time for a specific time of day after
         approximately the 1st of the month prior to the Operational Month. For
         example: the 1st of March for the Operational Month of April.
      1. In NO case will the sale of Guaranteed Simulator Time generate the need
         for UAL pilots in training to go Off Campus for flight training.
      2. In NO case will the sale of Guaranteed Simulator Time impact the
         ability for Simulator Services to be able to perform routine and non-
         routing Simulator Maintenance.

     
     Chapter 3: Revenue Sharing Simulator Access & Scheduling

     TRIGGER 1: The Revenue Sharing Simulators will be utilized when Overflow
     Training, in a given Fleet, is projected during an Operational Month. UAI
     Flight Operations will have first priority in scheduling this Overflow
     Training into the Revenue Sharing Simulator. TRIGGER 2: During the
     Long-range Planning and Scheduling Phase, if UAL Flight Operations needs
     are projected to use 25% or more of the 24:00 to 02:00 time slot in an
     Operational Month in a given Fleet, those incremental UAL crews will then
     be scheduled into the Revenue Sharing Simulator. Every effort will he made
     to sell enough simulator time to make this a cost neutral transaction.
     During the Daily Planning and Scheduling Phase, if a Scheduling Disruption
     occurs, the Revenue Sharing Simulators should be used to accommodate crews
     according to Chapter 5: Daily Planning and Scheduling Phase of this
     Protocol In NO case will the sale of Revenue Sharing Simulator Time by FTS,
     generate the need for UAL pilots in training to go Off Campus for flight
     training. United Airlines will purchase all Simulator Time scheduled in a
     Revenue Sharing Simulator at the agreed upon rate.

     
      

      
      
      
      
      

     Chapter 4: Long-range Planning and Scheduling Phase

     

     The purpose of accurate planning is to ensure that United Airlines
     personnel are given first choice to meet their training and maintenance
     requirements in accordance with the C.B.A. The Long-range Planning Phase
     has many key events which require coordination between the Fleets,
     Simulator Services, Scheduling, and Flight Training Services.

     

     Priority of scheduling resources (Simulators, flight training devices,
     classrooms, Learning Center, etc.) for training and Simulator maintenance
     will be given to all UAL Flight Operations requirements. Classes will be
     built for all known UAL training requirements including: Proficiency Checks
     Initial, Transition, Upgrade, Requalification courses, and other Specialty
     courses Instructor/Evaluator training courses Fleet development projects
     (as determined by the Fleet Captain) Simulator maintenance will be
     scheduled in a manner which best accommodates the needs of the Fleet and
     Simulator Services, as determined by the Fleet Captain. This need can also
     include FTS. For example: in order to sell a particular FTS Contract, a
     simulator might require a modification or update. Adequate Reserve Buffers
     (for UAL Flight Operations, Wet and Dry Contract Training) will be
     established to provide reasonable unplanned capacity to accommodate
     schedule disruptions which occur after the Long-range Planning Phase,
     including the following parameters: Unplanned Simulator Maintenance
     Additional training requirements Rechecks Any other subjective buffers
     deemed prudent (i.e. weather, holiday etc.) as determined by the Fleet
     Captain. The scheduling for UAL pilots in training for the most desirable
     time will be as provided in the C.B.A. Section 9-G-9. After completion of
     the Long-range Planning process (UAL Flight Operations training and
     Maintenance requirements and all Reserve Buffers have been planned) all
     remaining Surplus Capacity can be released for sale by FTS. NO Reserve
     Buffer time will be sold by FTS without Fleet Captain approval, and then
     only on a "non-guaranteed" basis. NO Reserve "M" Buffer will be sold by FTS
     without Fleet Captain and Simulator Services approval, and then only on a
     "non-guaranteed" basis. Surplus Capacity that has been released to FTS, but
     has not been sold, may be reclaimed by Flight Operations, if needed, as
     determined by the Fleet Captain.

     
      

      
      
      
      
      

     Chapter 5: Daily Planning and Scheduling Phase

     

     The purpose of Daily Planning and Scheduling is to administer the
     Long-range Plan and make adjustments as necessary to minimize disruptions
     and establish a priority system when disruptions occur.

     

     Reserve Buffers will be allocated on a priority basis, as needed. The
     scheduling for UAL pilots in training for the most desirable time will be
     as provided in the C.B.A. Section 9-G-9. NO Reserve Buffer time will be
     sold by FTS without Fleet Captain approval, and then only on a
     "non-guaranteed" basis. NO Reserve "M" Buffer will be sold by FTS without
     Fleet Captain and Simulator Services approval, and then only on a
     "nonguaranteed" basis. Once ANY actual Simulator/FBS training session has
     started (not including the briefing), the training session shall not be
     canceled and/or delayed substantially without permission from the
     Instructor involved unless the Fleet Captain, with appropriate
     coordination, authorizes the interruption (the session will still have to
     end at its regular scheduled time period, as per priority 7 below). In the
     event that a UAL crew's training period is disrupted and in the judgment of
     the Instructor involved that training is negatively impacted, then the
     training event will be rescheduled in its entirety and the period that was
     disrupted will not count toward the completion of that course. If the
     Reserve "M" Buffer is needed in the Daily Planning and Scheduling Phase,
     and Simulator Services approval is given, the following priority will be
     adhered to: All priority will be given to moving Dry Contract Training in
     that time slot. If no Dry Contract Training can be moved into the Reserve
     "M" Buffer, and extra simulator time is still needed, FTS will attempt to
     delay the Wet Contract Class to the next possible slot, probably the next
     day. If no other alternatives are viable, Wet Contract Training can be
     moved into the Reserve "M" Buffer, with Instructor and Crew concurrence.
     The rest and duty requirements for the Pl's associated with these
     assignments are addressed separately by the Company and ALPA in the Pl
     Guidelines. For the Operational Day during a disruption with no sufficient
     Reserve Buffers available, the following priority list indicates the
     highest to the lowest priority. Events A, B, C, and D are expected to
     complete their full scheduled event, all other events should reduce their
     Simulator time to get back on schedule. When a training event needs to be
     canceled or moved, the priority list will be applied in reverse order: Any
     UAL Operational Currency event (i.e. Landing Currency) UAL PC's & CQP Day
     1, 2, & 3 (Annual Training Events) UAL and FTS (Wet or Dry) Transition
     course check rides, LOE's, and Validations UAL Transition training periods
     within two periods of a Check or LOE, and within one period of a Validation
     event Any UAL Scheduled Training Fleet Projects, as determined by the Fleet
     Captain Any Guaranteed FTS Scheduled Events Any nonguaranteed FTS
     previously Scheduled Events FTS Events (i.e. sold Reserve Buffer time) All
     other events If a UAL and FTS event fall within the same priority category,
     UAL events will take priority over FTS events. The Daily Scheduler must
     manage the schedule disruptions so as to minimize the effects of that
     disruption on as few crews as is possible. In the event of a mechanical
     disruption and/or a Simulator period running over its normally scheduled
     time, the next scheduled period will normally absorb the overage, as
     determined by the priority list above, unless the Daily Scheduler, in
     conjunction with the Fleet Captain, and if possible, the involved
     Instructors, determines an alternative plan would be more advantageous.

     
      

      
      
      
      
      

     Chapter 6: General

     

     Because of the unique nature of the Simulator Scheduling Protocol, the MRI
     Team will on a monthly basis review, monitor, report, and if necessary,
     make recommendations and changes in the following areas: The sale of
     Guaranteed Simulator Time. The use of the Revenue Sharing Simulators. A
     periodic study will be performed on the entire Revenue Sharing Simulator
     concept, including the potential purchase. The concept of Reserve Buffers,
     utilizing such measures as: All Planned versus Actually used Reserve Buffer
     time slots in the previous month What kind of activity was scheduled and
     who used the Reserve Buffers A Simulator (or FBS) usage report of the
     Reserve "M" Buffers. A study will be performed anytime the usage of the
     Reserve "M" Buffer exceeds 5% per month in a given fleet. The report of
     this study will include the following: Reasons for the high Reserve "M"
     Buffer usage If this is just an anomaly or whether this is an upward trend
     Necessary Reserve Buffer adjustments Additional simulator capacity
     justification Other relevant facts, as determined by the MRI Team
     Long-range and Daily Planning and Scheduling Phase. Other relevant facts,
     as determined by the MRI Team.
      0. In either case, approximately 6 months after the start of the full
         implementation of the Simulator Scheduling Protocol, all appropriate
         parties involved will perform a thorough review and publish a report.
      1. In case of a dispute over access to any UAL Simulator or Device, the
         Fleet Captain will make the final determination.
      2. In case of dispute over access to a Revenue Sharing Simulator, the
         Fleet Captain and FTS, in a collaborative fashion, will make the final
         determination. In the event no satisfactory resolution can be reached
         in a timely fashion, the Fleet Captain will make the final
         determination.
      3. In keeping with the spirit of cooperation between the Company and ALPA,
         all current and future matters regarding the DENTK Simulator Scheduling
         Protocol topic will be resolved in a collaborative fashion.
     
     Chapter 7: Some examples

     

     Example (A):

     

     The Long-range Schedule reflects the following in Simulator 1:

     

     -
     
     FTS Transition Check ride from 06:00 to 10:00

     

     -
     
     UAL PC Day 3 from 10:00 to 14:00

     

     -
     
     UAL PC Day 2 from 14:00 to 18:00

     

     -
     
     UAL Transition Period 3 from 18:00 to 22:00

     

     -
     
     FTS "Dry" Transition Period 8 from 22:00 to 02:00

     

     The Simulator is running 1 hour late due to mechanical problems. The
     Schedule will now reflect the minimizing of scheduling disruptions, with no
     Reserve Buffers available, on the Operational Day:

     

     -
     
     FTS Transition Check ride from 07:00 to 11:00

     

     -
     
     UAL PC Day 3 from 11:00 to 15:00

     

     -
     
     UAL PC Day 2 from 15:00 to 19:00

     

     -
     
     UAL Transition Period 3 from 19:00 to 22:00 (this crew "eats" it) **

     

     -
     
     FTS "Dry" Transition Period 8 from 22:00 to 02:00

     

     *unless the Daily Scheduler determines it would be more feasible for the
     UAL crew to continue

     

     Example (B):

     

     The Long-range Schedule reflects the following in Simulator 1:

     

     -
     
     FTS Transition Check ride from 06:00 to 10:00

     

     -
     
     UAL PC Day 3 from 10:00 to 14:00

     

     -
     
     UAL Transition Period 6 from 14:00 to 18:00

     

     -
     
     Reserve Buffer from 18:00 to 20:00

     

     -
     
     UAL Transition Period 3 from 20:00 to 00:00

     

     The Simulator is running 1 hour late due to mechanical problems. The
     Schedule will now reflect the minimizing of scheduling disruptions, with
     Reserve Buffers available, on the Operational Day:

     

     -
     
     FTS Transition Check ride from 07:00 to 11:00

     

     -
     
     UAL PC Day 3 from 11:00 to 15:00

     

     -
     
     UAL Transition Period 6 from 15:00 to 19:00 (this crew does not have to eat
     it)

     

     -
     
     Reserve Buffer from 19:00 to 20:00

     

     -
     
     UAL Transition Period 3 from 20:00 to 00:00

     

     Example (C):

     

     The Long-range Schedule reflects the following in Simulator 1:

     

     -
     
     FTS Guaranteed Dry Transition Period 6 from 06:00 to 10:00

     

     -
     
     UAL PC Day 3 from 10:00 to 14:00

     

     -
     
     UAL PC Day 2 from 14:00 to 18:00

     

     -
     
     UAL Transition Period 7 from 18:00 to 22:00

     

     -
     
     FTS Nonguaranteed Transition Period 3 from 22:00 to 02:00

     

     UAL needs one additional simulator period for a Check ride, and no Reserve
     Buffer is available:

     

     -
     
     FTS Guaranteed Dry Transition Period 6 from 06:00 to 07:00 **

     

     -
     
     UAL Transition Check ride from 07:00 to 10:00

     

     -
     
     UAL PC Day 3 from 10:00 to 14:00

     

     -
     
     UAL PC Day 2 from 14:00 to 18:00

     

     -
     
     UAL Transition Period 7 from 18:00 to 22:00

     

     -
     
     FTS Nonguaranteed Transition Period 3 from 22:00 to 02:00

     

     ** If Reserve "M" Buffer available, this FTS simulator period could
     possibly move up earlier

     

     Example (D):

     

     The Long-range Schedule reflects the following in Simulator 1:

     

     -
     
     UAL Transition Period 3 from 06:00 to 10:00

     

     -
     
     UAL Transition Period 8 from 10:00 to 14:00

     

     -
     
     FTS Transition Period 8 from14:00 to 18:00

     

     -
     
     UAL PC Day 1 from 18:00 to 20:00

     

     -
     
     FTS Transition Period 3 from 20:00 to 00:00

     

     -
     
     Maintenance upgrade from 00:00 to 06:00

     

     UAL Transition Period 8 experiences a mechanical problem and is now 2 hours
     late. The Schedule will now reflect the minimizing of scheduling
     disruptions on the Operational Day:

     

     -
     
     UAL Transition Period 3 from 06:00 to 10:00

     

     -
     
     UAL Transition Period 8 from 10:00 to 16:00 FTS

     

     -
     
     Transition Period 8 from 16:00 to 18:00 (this crew "eats" it)

     

     -
     
     UAL PC Day 1 from 18:00 to 20:00 FTS

     

     -
     
     Transition Period 3 from 20:00 to 00:00

     

     -
     
     Maintenance upgrade from 00:00 to 06.00

     

     Letter 98-13

     777 Crew Rest

     

     UNITED AIRLINES
     
     Captain Michael H. Glawe, Chairman

     

     UAL-MEC Air Line Pilots Association

     

     6400 Shafer Court, Suite 700

     

     Rosemont, IL 60018

     

     Dear Mike:

     

     The Company has indicated a desire to introduce the B777 model aircraft
     into the Pacific operation. This strategy will likely prevent market
     fragmentation and sustain the efficient operation of current routes that no
     longer support the use of the B747- 400. Additionally, the introduction of
     the B777-B model aircraft on such routes will provide long-term growth
     opportunities including increased B747-400 operations into the Pacific.
     Therefore, to facilitate the Company's operation of Pacific ETOPS flight
     segments with B777 model aircraft, the parties have agreed to install an
     ALPA approved rest facility as follows:

     

     The Company will equip all current and future B777-B model aircraft with a
     crew bunk facility similar to the B747-400 aircraft. Until the crew bunk
     facility is installed on B777-B model aircraft, the Genesis seat will serve
     as the pilot crew rest facility. The Company will retrofit all current
     B777-B model aircraft with a crew bunk according to the agreed upon
     schedule, provided all of the variables pertaining to the retrofit occur as
     planned. The Company will retrofit all three class B777-B and B777-A model
     aircraft with a Genesis seat. The Company will complete the installation of
     Genesis seats on all B777-B and B777-A model aircraft according to the
     agreed upon schedules, provided all of the variables pertaining to this
     retrofit occur as planned. The Company, however, is not obligated to equip
     B777 model aircraft dedicated to the domestic operation with crew bunks or
     Genesis seats and these aircraft will not be scheduled nor substituted into
     the international operation. A joint committee comprised of Company and
     ALPA representatives will monitor the development and installation of the
     crew bunk facility and the Genesis seat to ensure compliance with this
     agreement. Prior to the installation of the crew bunks on the B777-B model
     aircraft, the Company may only schedule Pacific ETOPS flight segments with
     aircraft equipped with the Genesis seat. The Company may, however,
     substitute a B777 model aircraft equipped without Genesis seats to avoid a
     cancellation. This substitution provision will remain in effect until March
     1, 2000, or until 12 B777 model aircraft are equipped with the Genesis
     seat, whichever occurs first. Additionally, the Company will provide the
     Association with documentation indicating the flight segments on which
     any   substitution was necessary and the reasons for the substitution.
     Completion of the installation of crew bunks and Genesis seats as set forth
     above resolves the crew rest issue on the B777 model aircraft utilized in
     the international operation and, thereafter, the Company may continue to
     operate such aircraft in accordance with the terms of the Agreement. The
     Company will not operate augmented B767 flying in the Pacific until such
     aircraft are fitted with an ALPA approved crew rest facility.

     
      

      
      
      
      
      

     If this accurately reflects our understanding, please sign and return 2
     copies for our files.

     
     
      
     
     
      

     

     Sincerely,

     
     
      
     
     
      
     
     
      
     
     
      

     

     /s/ William P. Hobgood

     

     William P. Hobgood

     

     Sr. Vice President - People

     
     
      
     
     
      

     

     Accepted and agreed to this 18th day of December, 1998.

     
     
      
     
     
      
     
     
      
     
     
      

     

     /s/ Michael H. Glawe

     

     Captain Michael H. Glawe, Chairman

     

     UAL-MEC Air Line Pilots Association

     
     
      
     
     
      

     

     Letter
     
     98-14

     

     Letter 98-14

     HNL Domicile

     

     LETTER OF AGREEMENT

     

     between

     

     UNITED AIRLINES, INC.

     

     and

     

     THE AIR LINE PILOTS

     

     in the service of

     

     UNITED AIRLINES, INC.

     

     as represented by

     

     THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL
     
     THIS LETTER OF AGREEMENT is made and entered into in accordance with the
     provisions of Title II of the Railway Labor Act by and between UNITED
     AIRLINES, INC. (hereinafter referred to as "United" or the "Company"), and
     the AIR LINE PILOTS in the service of UNITED AIRLINES, INC. as represented
     by the AIR LINE PILOTS ASSOCIATION, INTERNATIONAL (hereinafter referred to
     as "ALPA" or the "Association").

     

     W I T N E S S E T H:
     
     It is hereby mutually agreed:

     

     The current Honolulu domicile established during the term of the 1991
     Agreement will be limited to the B-747 except that short range equipment
     such as the B-737 and/or B-727 may also be introduced for inter-island
     service only. Such inter-island equipment domicile may be established as
     either a permanent or TDY domicile. The Company will consult with the
     Association prior to establishing such inter-island Honolulu domicile.
     Additionally, the Company agrees to use Letter of Agreement 97-4
     (Allocation of Flying Protocol) prior to the introduction of any other
     equipment in the Honolulu domicile. As long as the B-747 flying supporting
     the Honolulu domicile is sufficient to maintain a minimum line level, the
     domicile will remain open. As the system-wide B-747 flying is reduced due
     to the phasing out of the equipment, the reduction will be accomplished
     under the provisions of Section 8 of the Agreement. The Company and the SSC
     shall monitor the B-747 flying on a monthly basis to assure compliance with
     this provision. In construction of DSL pairings for the Honolulu B-747
     equipment domicile, the Company will observe the scheduling philosophies
     required by Letter 91-7 (Scheduling Practices Letter). All Section 20
     scheduling dispute resolution procedures will be available to address any
     problems associated with these parings, up to and including a review by the
     Senior Vice-President, Flight Operations. A paid move from the Hawaiian
     Islands to any point in the contiguous 48 states will be available to any
     pilot who (1) retires (including early or medical retirement) while based
     in Honolulu and (2) who has an established residence in Hawaii.
     Notwithstanding the provisions of Section 10-C-3 of the Agreement, this
     move entitlement shall apply only to a move from the Hawaiian Islands to
     the Mainland. Bid but unfilled vacancies in Honolulu shall not be subject
     to involuntary assignment under the provisions of Section 8-F of the
     Agreement, except the Honolulu assignments may be given as initial
     assignments to newly hired pilots. In the event the Company is unable to
     fill vacancies at Honolulu, required manpower may be filled through the use
     of temporary duty under the provisions of Section 8-L of the Agreement. For
     this purpose and notwithstanding the provisions of Section 8-L-3-b, a pilot
     may be involuntarily assigned up to 60 days of TDY per year, in addition to
     any voluntary TDY which he also may have performed. Further,
     notwithstanding the provisions of Section 8-L-3-c, the normal minimum TDY
     assignment on Honolulu will be for a full schedule month. This Letter of
     Agreement shall become effective upon signing and run concurrently with
     Section 22 of the 1994 Pilot Agreement.

The parties have signed this Letter of Agreement this 18th day of December,
1998.
 
 

FOR THE AIR LINE PILOTS IN THE SERVICE OF



UNITED AIRLINES, INC. FOR UNITED AIRLINES, INC.



 /s/ Michael H. Glawe,



Chairman



UAL-MEC Air Line Pilots Association



/s/ William P. Hobgood



Senior Vice President



People Division


 
 



Letter

99-6



Letter 99-6

B747-400 Currency



UNITED AIRLINES

Captain Michael H. Glawe, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018



Dear Captain Glawe:



The Association and the Company have jointly agreed to review the staffing and
the currency requirements for augmented flying. This review has been separated
into two distinct parts. One discusses temporary modifications to address
currency requirements. The other studies various methods of staffing augmented
flights.



The following procedures will apply until the staffing study is completed:



The B747-400 crews will, in addition to the PC/CQP, be scheduled for a PT as
follows:



The PT will be scheduled in the same manner as a PC/CQP, using a base six (6)
months from the PC/CQP base month.



The PT will comply with the PC/CQP scheduling rules of the Agreement.



Travel to and from a PT will be the same as the PC/CQP.



In addition to the present landing currency requirements, all B747-400 first
officers will be required to accomplish one (1) landing and take off in the
aircraft within 180 consecutive days.



A new training opportunity will be implemented, an Operating Experience
Refresher ("OER").



The OER will consist of at least two (2) segments in the aircraft. A minimum of
one (1) segment will be flown with the pilot receiving the OER as the pilot
flying ("PF").



A check airman will conduct the OER.



The check airman may extend the OER beyond the minimum two (2) legs if
necessary.



The Company may assign an OER to a pilot during his last 30 calendar days of
availability prior to the expiration of the 180-day landing/takeoff currency
limit. During any time other than this last 30 calendar day period, the Company
may assign an OER only with pilot concurrence.



Lineholders who are subject to an OER as described in the above paragraph may be
assigned up to the actual domestic limits of FAR 121.471.



With pilot concurrence, the OER may be scheduled on days off in conjunction with
vacation. If the pilot refuses an OER on his vacation days off, any flying lost
due to not qualified status ("NQ") will be pay protected to the 78-hour
guarantee.



A first officer requiring an OER may be assigned an open flying ID or displace a
first officer in a flying ID.



9-F-3-d will apply to OER's for reserve pilots in the same manner as IOE's.



Over-projection protection contained within Letter of Agreement 96-1 will apply
to OER assignments.



Consistent with 3-B-4-c-2, the pilot will be paid his line value or his line
value after the OER modification, whichever is greater.



The following modifications will be implemented for the B747-400 schedules.



Commencing with the March 1999 schedule, lines of flying will be constructed to
include a combination of flying and non-flying ID's when possible. Specifically,
one (1) flying ID will be traded for a non-flying ID provided it has the same
schedule legs and pay value.



First officer ID's with all domestic flying may be redistributed to relief pilot
lines' whenever possible.



First officers who have repeated two (2) training/checking events within
twenty-four (24) months, or first officers with less than 75 hours in the
aircraft, will not be permitted to bid a line or be assigned an ID with a
captain who has repeated two (2) training/checking events within twenty-four
(24) months or a captain with less than 75 hours in the aircraft.



If a first officer is paired with a captain who has not fulfilled the initial
requirement of ten (10) landings, OPBCM may provide other flying that would
maintain the first officer's landing currency. This modification will require
the first officer's concurrence. If the replacement flying is of a lesser value,
the first officer will be pay protected for the greater.



With his concurrence, a flight officer that could lapse landing currency may be
removed from an ID and assigned other flying to maintain his currency. If the
replacement flying is of a lesser value, the flight officer will be pay
protected for the greater.



Pilots will be prohibited from trading out of a flying ID when they have
exceeded 120 days without an actual landing and take off in the aircraft by
freezing the ID. Once a pilot has been assigned an OER, all flying ID's will no
longer be frozen. OPBCM may effect the trade, providing the pilot is attempting
to trade into another flying ID and allowing the trade will not negatively
influence the outcome of the pilot's currency.



The following flight assignment restrictions will apply to the B747-400:



A first officer who is not landing/take off current (180 day currency) in the
aircraft can only be given an OER assignment to regain currency.



OPBCM may alter FIFO order to make a flying ID assignment to a captain or first
officer who is within 30 days of lapsing currency.



The parties encourage pilots to assist in maintaining currency requirements by
exchanging roles within an ID whenever possible.



A "Safety Awareness" program will be scheduled and all pilots will be required
to attend a presentation of this program or revert to NQ, non-pay status. This
program will be approximately one (1) hour long. The pilot will receive one (1)
hour of pay for attending in addition to all other pay for the month. A schedule
will be posted of the viewing times available at each domicile and DENTK for the
entire presentation period. A pilot may view the Safety Awareness program at any
location.



The provisions contained within this Letter will initially apply to the B747-400
fleet but may be expanded to other augmented fleets.



The parties agree to monitor the results of the above provisions and will
immediately meet to address any necessary modifications.



The provisions of this Letter will remain in effect until the completion and
implementation of the Augmentation Study or December 1, 1999, whichever occurs
first, unless both parties agree to an extension.



This Letter of Understanding reflects the changes necessary to comply with the
FAA requirements in place for the time period required to complete the
Augmentation Study. Provisions contained within this Letter are non-precedent
setting and will not be cited by either party in any manner.



If this accurately reflects our understanding, please sign and return two (2)
copies for our files.



Sincerely,


 
 
 
 



/s/ Hart A. Langer



Captain Hart A. Langer



Senior Vice President



Flight Operations


 
 



Accepted and agreed to this 31st day of March, 1999.


 
 
 
 



/s/ Michael H. Glawe



Captain Michael H. Glawe, Chairman



UAL-MEC Air Line Pilots Association



Letter 99-7

LCA Work Rules and Compensation



UNITED AIRLINES

Captain Michael H. Glawe, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018



Dear Mike,



The parties have agreed to the following work rules and compensation for those
line pilots functioning as Line Check Airmen:



Line Check Airmen (LCAs) will be limited to no more than ten (10) duty periods
per month, unless more periods are necessary to complete an OE. In no event will
an LCA exceed 89/95 hours actual. Paragraph 2 (Overprojection Protection) of
Letter of Agreement 96-1 will apply to these monthly limitations. When a pilot's
ID is utilized to Accommodate an OE construction, the following priorities shall
be preferred for displacement:
 0. Complete ID's.
 1. Turn arounds at the beginning or end of an ID.
 2. Segments as necessary within an ID.

An LCA who holds a higher paying bid may be retained by the Company in his
current equipment for up to 180 days after his pay is triggered in the new
assignment with the LCA's concurrence. Initial Operating Experience (IOE) for
Captains and First Officers may be conducted by designated Captain Line Check
Airmen functioning on their assigned trips. In any month that the Check Airman
is utilized in this capacity, he shall receive his normal salary plus a Four
Hundred Dollar ($400.00) override to cover up to three (3) duty periods in which
he so functions. For each subsequent duty period in such capacity, he shall
receive an additional One Hundred Dollar ($100.00) override. In no case will his
pay as an LCA be less than nine percent (9%) of his hourly pay for the monthly
hours performed as an LCA. An LCA will be paid for his highest projection for
the month, unless a lower projection results from loss of flying due to
operational irregularities or the LCA's actions. In determining the highest
projection for the month, the Company will compare the value of any ID performed
by the LCA to any ID which might need to be removed due to the LCA work and the
greater value will remain in the LCA's projection. This comparison will be
performed on an ID by ID basis throughout the month. Additionally, if the ID
flown by the LCA contains fewer duty periods than the ID that is required to be
dropped, there is no obligation for the LCA to make up the lost duty periods.
All the required forms necessary for a line pilot to apply for the position of
Line Check Airman (LCA) along with the agreed to LCA Guidelines will be
available in the Flight Office at each domicile.

If this accurately reflects our understanding, please sign and return two (2)
copies for our files.

Sincerely,


 
 
 
 



/s/ Hart A. Langer



Captain Hart A. Langer



Senior Vice President



Flight Operations


 
 



Accepted and agreed to this 27th day of April, 1999.


 
 
 
 



/s/ Michael H. Glawe



Captain Michael H. Glawe, Chairman



UAL-MEC Air Line Pilots Association



Revised as of this 26th day of October, 2000.


 
 



/s/ William P. Hobgood



William P. Hobgood



Senior Vice President



People



/s/ F.C. Dubinsky



Captain F.C. Dubinsky



Chairman



UAL/ALPA Master Executive Council



Letter

99-8



Letter 99-8

Wide-Body New-Hire



UNITED AIRLINES

Captain Michael H. Glawe, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018



Dear Captain Glawe:



On March 29, 1999, we discussed our previously unwritten agreement of not
assigning new-hire pilots for their initial assignment to wide-body First
Officer



positions in an international operation. Flight Operations agrees this is a wise



approach in helping maintain the highest safety standards in our international



operation.



To this end, I am reaffirming my direction to Flight Crew Resources and to the
Denver Flight Center to continue this policy and ensure that all new-hire pilots
receiving their initial assignment not be assigned to any wide-body First
Officer position in an international operation.



If this accurately reflects our discussion and our agreement, please sign and
return two (2) copies to me for our files.



Sincerely,


 
 
 
 



/s/ Hart A. Langer



Captain Hart A. Langer



Senior Vice President



Flight Operations


 
 



Accepted and agreed to this 27th day of April, 1999.


 
 
 
 



/s/ Michael H. Glawe



Captain Michael H. Glawe, Chairman



UAL-MEC Air Line Pilots Association



Letter 99-10

Captain Development Course



UNITED AIRLINES

July 28, 1999



Captain Michael H. Glawe, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018-7180



Dear Michael,



As a result of discussions between the ALPA and Company Negotiating Committees,
the parties have agreed that the following provisions will apply to the recently
developed Captain Development Course (CDC):



Attendance - CDC training is mandatory. Compensation - Compensation will be paid
in accordance with Section 9 of the Agreement. Expenses - Meals, lodging, and
ground transportation will be provided by the Company during all CDC seminars.
Any other expenses incurred by a pilot will be reimbursed on a reasonable and
actual basis. Scheduled Classroom Time - In order to enhance the quality of
training and to maximize the benefits to the pilot, and notwithstanding the
provisions of Section 9-F-2-f of the Agreement, a pilot may be scheduled up to a
maximum of eight (8) hours of classroom instruction per day. Notification and
Assignment to Training - Notification and assignment to seminar training will be
made after pilot schedule preferencing but in no case less than fifteen (15)
days prior to the start of the CDC seminar training without pilot concurrence.
Pilots eligible for assignment to a CDC seminar may request "holy days" in
accordance with Section 9-B-1-b of the Agreement (For the purposes of this
provision the phrase "...cause him to lose his qualification" shall mean
"...cause him to lose the opportunity to be scheduled within the scheduling
windows contained in Paragraph 6 of this Letter"). Scheduling Windows -
Scheduling windows for CDC seminars will be as follows:

 1. Flying the Line Seminar is required prior to initial Captain technical
    training at DENTK. Before 1/1/00 exceptions to this provision will require
    approval from the Vice President - Flight Standards and Training. After
    1/1/00 exceptions will not be permitted. The Company will make every effort
    to schedule pilots for Flying the Line as soon as practicable after their
    final bid awards.
 2. Command Seminar will be conducted ASAP after "consolidation" as Captain
    (i.e. 100 hours) but not later than the end of the fourth month after
    completion of initial Captain OE.
 3. Home Base will be conducted not earlier than the beginning of the fifth
    month and not later than the end of the eighth month after completion of
    initial Captain OE.

7.

Initial Captain OE - Report time for initial Captains on the first day of the
first OE ID will be two (2) hours prior to scheduled trip departure instead of
the normal one (1) hour report time. The scheduled duty time for the first day
of the published ID to be used for the initial Captain's first OE ID shall be
limited to the Section 5-G-1-a-(1)limitations less one (1) hour.



Pilot Performance and Conduct - Pilot performance and conduct during attendance
at any CDC seminar will not be used as a basis for evaluating or grading the
attendee during, or at any time following, the event. Additionally, no
information resulting from a pilot's curriculum participation in a CDC seminar
may be used in any disciplinary action nor may be used in any way to the
detriment of any United pilot. Record Keeping - No records of pilot performance
during CDC seminar training will be kept by anyone inside or outside the
Company. Modifications to CDC Seminar Training - To retain ALPA support for the
program, the Company and ALPA must agree on any subsequent modifications.
Additional Phases of CDC Training - Development of any additional phases of CDC
training will be with full participation by ALPA representatives and will not be
implemented without approval by the United MEC, or its officers.

If the above accurately reflects our understanding, please sign and return three
(3) copies for our files.

Sincerely,


 
 
 
 



/s/ Stephen A. Forte



Captain Stephen A. Forte



Senior Vice President



Flight Operations


 
 



Accepted and agreed to this 16th day of August, 1999


 
 
 
 



/s/ Michael H. Glawe



Captain Michael H. Glawe, Chairman



UAL-MEC Air Line Pilots Association


 
 



Letter

99-11



Letter 99-12

PWM Downtown Hotel



UNITED AIRLINES

October 21, 1999



Captain Michael H. Glawe, Chairman



UAI,-MEC Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018-7180



Re: ALPA Case No.: 98-U-MEC-38R/99-4



Dear Mike:



As it is the parties intent to address the lack of a downtown layover hotel in
Portland, Maine, the above captioned grievance is settled on the following terms
which will be effective upon signing.



At Company expense, pilots on layovers in Portland, Maine, may secure a taxicab
ride to downtown Portland and back to the layover hotel. One such cab ride is
approved per pilot per calendar day of the layover. The Company will contract
with an approved Cab company to provide the above transportation on a voucher
system. Vouchers for crew members will be available from the taxi driver. This
agreement will remain in effect until a suitable Portland downtown layover hotel
is secured. Acceptance of this agreement does not prejudice the Association's
position with respect to downtown layover hotels. The parties will continue
effort to secure a downtown hotel in Portland, Maine. This agreement arises from
the unique circumstances identified in the grievance. This agreement is
non-precedental and will not be cited by either party other than to enforce the
terms herein.

If this accurately reflects our understanding, please sign and return original
for our files.

Sincerely,


 
 
 
 



/s/ Ed Del Genio



Ed Del Genio



Director People Services



Flight Operations


 
 



Accepted and agreed to this 15th day of November, 1999.


 
 
 
 



/s/ Michael H. Glawe



Michael H. Glawe, Chairman



UAL-MEC Air Line Pilots Association


 
 



Letter

99-13



Letter 99-13

Crew Meal Expense Clarification



UNITED AIRLINES

Captain Michael Glawe, Chairman



UAL-MEC Air Line Pilot's Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018



Dear Captain Glawe:



The parties agree to modify the November 10, 1999 letter regarding the treatment
of meal expenses incurred by pilots in line operations as follows:



If an on board crew meal is unavailable, reimbursement of reasonable actual
expenses associated with obtaining a meal will be paid to the pilot upon
submission of a company expense form and receipt. If the unavailable crew meal
was ALPA requested, the reimbursement will be offset by the meal cost specified
in Section 4-A-2 of the Agreement, which will be charged to the pilot. If the
pilot obtains no meal, or requests no reimbursement, the meal cost specified in
Section 4-A-2 will not be charged to the pilot. A meal is "unavailable" if it is
not on board the aircraft, incomplete, or spoiled. "Unavailable" does not
include meals that meet the SPCMEL request but are deemed not appetizing or
tasty. If this Letter of Understanding accurately reflects our agreement, please
sign and return two (2) copies for our files.

Sincerely,
 
 

Stephen A. Forte



Captain Stephen A. Forte



Senior Vice President



Flight Operations



Accepted and agreed to this 10th day of December, 1999.



/s/ Michael H. Glawe



Captain Michael Glawe, Chairman



UA/ALPA Master Executive CouncilLetter 99-14



Letter 00-1

Natural Disaster Absence Policy



UNITED AIRLINES

January 7, 2000



Captain F.C. Dubinsky



UAL MEC Chairman



AIR LINE PILOTS ASSOCIATION



6400 Shafer Court, Suite 700



Rosemont, IL 60018



Dear Rick,



The following policy will apply to pilots who are unable to report to work due
to a "natural disaster", i.e., weather or other event as determined by the Chief
Pilot or Flight Manager.



Pilots will be placed on a "without pay" (ANP) status for the pairing(s) missed,
according to the normal UAL "no work, no pay" policy. Pilots holding a line and
placed on "without pay" status may make up lost credit time through the trip
trade system or requesting to be placed on the 20-H-3 list for assignment to
open time. For reserve pilots, Chief Pilots or Flight Managers may, with the
concurrence of the pilot, move remaining RDO's to cover the absence. If there is
insufficient time remaining in the month to make up lost credit time or if the
pilot so chooses, the pilot may request that his/her Chief Pilot or Flight
Manager restore pay up to the original value of the pilot's line from any
unassigned future or current vacation due to the pilot, without splitting any
covered pairings. Note that using future or current vacation to cover the missed
pairing(s) may result in reducing the number of "splits" available to the pilot
in that vacation year.

In the event the "natural disaster" prevents a significant number of United
employees from reporting to work, the COO will determine whether that time will
be treated as paid time off.

Best regards,


 
 



/s/ Rick Maloney



Captain Rick Maloney



Managing Director of



Line Operations and



System Chief Pilotr 00-2



Letter 00-6

Professional Standards Letter



UNITED AIRLINES

Captain Frederick C. Dubinsky



UAL-MEC



Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018



Dear Rick,



The Association through its Professional Standards Committee has undertake
training of its designated representatives, and is committed to ensuring that
all designated Professional Standards representatives are trained to competently
assist any pilot who asks for help in resolving workplace-related problems with
other pilots based on gender and/or minority issues. As with all issues
undertaken by Professional Standards, voluntary participation of the affected
pilots will be essential to that process. Since the key to their success is
rooted in the fact that Professional Standards' efforts are confidential, any
pilot who becomes aware of a gender or minority complaint as a result of his or
her official role in Professional Standards activities will not be required to
report that event to the Company. The goal of Professional Standards in handling
these complaints will be to achieve behavior and attitude changes that will
eliminate recurrence of the reported problems. No changes will be made to the
present Professional Standards operating rules in order to accommodate this new
activity. When the Company receives a complaint, Flight Operations managers will
have the option of initiating an investigation as specified in the Company's
harassment/ discrimination policy or of offering the pilot who makes a report
the option of first attempting to achieve resolution by taking the matter to
ALPA Professional Standards. When offered, the decision to use or not use
Professional Standards will be made entirely by the complaining pilot. In no
case will the manager make a recommendation to the pilot about which option to
choose; however the manager will be free to answer all questions and to explain
both processes, to the best of his or her understanding. If the complaining
pilot chooses to use Professional Standards, the responding pilot's concurrence
will be required before the matter is referred to Professional Standards for
resolution. If the complaining pilot chooses not to use Professional Standards,
the Company will immediately take action as specified in its
harassment/discrimination policy. If a pilot chooses to use Professional
Standards, he/she nonetheless may, at any time, report to the Company that
he/she is not satisfied with the Professional Standards progress and the Company
will immediately initiate an investigation. In the event the pilots decide to
use Professional Standards, the referral by the Company will be subject to all
of the provisions of Letter of Agreement 87-1. If the Company receives notice
that Professional Standards is unable to reach a solution satisfactory to the
complaining pilot, the Company will be responsible for taking any and all steps
specified in its harassment and discrimination policy in an effort to resolve
the problem. If, after reporting to the Company a complaint based on gender or
minority issues, a pilot then chooses to use Professional Standards, he/she will
be required to sign a document saying that he/she received and read this Letter
of Agreement, which contains information relevant to his/her decision. This
agreement shall not be construed to limit, expand or otherwise modify the
previous existing statutory responsibilities of either party. The activities
that the Association will engage in under the provisions of this Letter are
activities that it will conduct on its own behalf and at its discretion, with
neither influence nor control by the Company. In no respect will the Association
function or serve as an agent of the Company in the handling of these matters.
The Agreement may be terminated by either party with 30 days advance notice.

Sincerely,
 
 
 
 

/s/ Stephen A. Forte



Captain Stephen A. Forte



Senior Vice President



Flight Operations


 
 



Accepted and agreed to this 15th day of May, 2000



/s/ F.C. Dubinsky



Captain Frederick C. Dubinsky, Chairman



UAL-MEC Air Line Pilots Association

00-7



Letter 00-8

Human Factors LAHSO Simulator Study



UNITED AIRLINES

June 12, 2000



Captain Frederick C. Dubinsky, Chairman



UAL-MEC



Air Line Pilots Association



6400 Shafer Court - Suite 700



Rosemont, IL 60018



Re: Memorandum of Understanding - Human Factors Land and Hold Short Operations



Simulator Study (LAHSO Study)



Dear Rick,



Pursuant to our June 7 and 8, 2000 discussions, regarding the above-referenced
LAHSO study, the terms and conditions under which pilots will participate in the
program are as follows:



The LAHSO Study will be conducted for the sole purpose of data collection.
Therefore, no records, documents or notes produced during or as a result of the
LAHSO Study will be placed in any pilot's personnel training record. Any
records, documents or notes produced during or as a result of the LAHSO Study
will be de-identified. Moreover, no participating pilot (line holders and/or
reserve) will be subject to any instruction, checking, discipline, discharge or
enforcement action by the company during or as a result of their participation
in the LAHSO Study. It is agreed that the pilot briefing statement contained on
page 19 of the FAA Test Plan, dated June 6, 2000, will suffice as a statement
from the FAA that no participating pilot (line holders and/or reserve) will be
subject to any instruction, checking, discipline, enforcement action or
certificate action by the FAA. Participating line pilots will be paid and
credited for the full value of any missed trips. Available lineholders can be
used and if a lineholder volunteers on a day off, he will receive a vacation day
for each day of participation. Participating reserve pilots will receive a
reserve day of pay, presently five (5) hours. All participating pilots will be
compensated for any and all expenses, lodging and transportation as provided for
in Section 4 of the Collective Bargaining Agreement. Any and all pertinent
company personnel must be appraised of and comply with the provisions of this
Memorandum. Duty day limits will be in accordance with Section 9 of the pilot
agreement.

If this Memorandum accurately and adequately reflects our discussions and
agreement then please sign and return two copies to me for our files.

Sincerely,


 
 
 
 



/s/ Stephen A. Forte



Captain Stephen A. Forte



Senior Vice President



Flight Operations


 
 



Accepted and agreed to this 14th day of June, 2000



/s/ F.C. Dubinsky



Captain Frederick C. Dubinsky



Chairman - UALMEC

-9



00-11



(International Medical Study)



UNITED AIRLINES

Captain F. C. Dubinsky, Chairman



UAL-MEC



Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018



Dear Captain Dubinsky:



This is to confirm that during the negotiations which led up to the 2000
Agreement, the Company and the Association agreed to establish a team of doctors
composed of a representative of United, ALPA, and a third independent doctor
highly qualified in the field of crew rest and fatigue. This team shall be
tasked to review and evaluate United's international scheduling practices and to
develop recommendations of scheduling principles which recognize and address
crew rest and fatigue.


 
 



The parties are committed, upon receipt of the final recommendations of the team
of doctors, to meet forthwith to negotiate any and all changes in scheduling
practices which, in light of the doctors' recommendations and other relevant
factors, the parties agree are appropriate.


 
 



If this accurately reflects our understanding, please sign and return two (2)
copies for our files.



Sincerely,



/s/ William P. Hobgood



William P. Hobgood



Senior Vice President



People

Accepted and agreed to this

26th day of October, 2000


 
 



/s/ F.C. Dubinsky



Captain F. C. Dubinsky, Chairman



UAL-MEC Air Line Pilots Association

000000000
0



00-13



(New Equipment Formula)



UNITED AIRLINES

Captain F.C. Dubinsky, Chairman



UAL-MEC



Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018


 
 



Dear Captain Dubinsky:


 
 



During the negotiations which led to the 2000 Agreement, the parties agreed to
the following provisions pertaining to the introduction of new equipment:



The provisions of the Agreement apply only to the aircraft types and aircraft
series which are currently operated by United or on order by United, which
include:

B-747-400

B-757-200

B-747-200

A-320

B-777-200

A-319

DC-10

B-727-200

DC-10F

B-737-500

B-767-300

B-737-300

B-767-200

B-737-200


 
 

In the event United intends to operate any equipment type or series with a speed
of .95M or below, and with a UAL certificated maximum takeoff weight (MTW) of
less than one million pounds which is not included above, the Association and
the Company will begin negotiating rates of pay and working conditions for such
new equipment as soon as orders have been placed and delivery dates have been
established, or earlier by mutual agreement. During these new equipment
negotiations, United will be free to bid vacancies, train pilots and prepare, in
accordance with the terms of the Agreement, for orderly introduction of the new
equipment into service. If the parties are not successful in reaching an
agreement by the date United plans to introduce the new equipment, the new
equipment will be flown in revenue service under Section 5 of the Agreement or
under Section 3 of the International Supplement, whichever is applicable. Until
final agreement is reached, pilots will fly the new equipment under the
following interim hourly rates. The new equipment pay rates will be established
as follows:

 a. If the maximum takeoff weight (MTW) of the new equipment is less than
    590,000 pounds, the hourly rate for captains and first officers will be:

(P1 - P0) (MTW-117) / 473 + P0
 
 

Where MTW is the maximum takeoff weight (MTW) of the new equipment, P0 is the
B-737-200 hourly rate corresponding to the pilot's position and year of
longevity, and P1 is the B-777 hourly rate for the pilot's position and year of
longevity; provided, however, no pilot who flies a B-737 aircraft not listed
above will maintain an hourly rate less than the hourly rate established by the
Agreement for B-737-200 aircraft.

 a. If the MTW of the new equipment is 590,000 pounds or greater, the hourly
    rate for captains and first officers will be:

(P2 - P1) (MTW-590) / 285 + P1
 
 

Where MTW is the maximum takeoff weight (MTW) of the new equipment, P1 is the
B-777 hourly rate for the pilot's position and year of longevity, and P2 is the
B-747-400 hourly rate for the pilot's position and year of longevity.

 a. If the new equipment requires a minimum crew of 3 pilots, the hourly new
    equipment rate for any second officer on that equipment will be equal to the
    following:

1st year equals 1st year first officer rate for that equipment

Thereafter the second officer rate will be equal to a percentage of the rate for
captains on that equipment according to the following:

2nd year

= 32.0 percent of 2nd year captain rate

3rd year

= 42.1 percent of 3rd year captain rate

4th year

= 52.1 percent of 4th year captain rate

5th year

= 53.1 percent of 5th year captain rate

6th year

= 54.0 percent of 6th year captain rate

7th year

= 54.6 percent of 7th year captain rate

8th year

= 54.7 percent of 8th year captain rate

9th year

= 54.8 percent of 9th year captain rate

10th year

= 54.8 percent of 10th year captain rate

11th year

= 54.8 percent of 11th year captain rate

12th year 

= 54.8 percent of 12th year captain rate

In the event, any Company aircraft listed above is re-certified resulting in an
increased MTW of 10,000 pounds or more, the appropriate new equipment formula
above will be applied to establish new hourly rates for that aircraft. The new
rates will become effective the first of the month following the
re-certification of the MTW.

If this accurately reflects our understanding, please sign and return two (2)
copies for our files.

Sincerely,



/s/ William P. Hobgood



William P. Hobgood



Senior Vice President



People

Accepted and agreed to this

26th day of October, 2000


 
 



/s/ F.C. Dubinsky



Captain F. C. Dubinsky, Chairman



UAL-MEC Air Line Pilots Association



or Disputes


 
 



00-16



New Uniform



00-16



(New Uniform)



UNITED AIRLINES

October 26, 2000



Captain F. C. Dubinsky, Chairman


UAL-MEC Air Line Pilots Association
6400 Shafer Court Suite 700
Rosemont, IL. 60018



Dear Rick,



This letter will confirm my commitment to provide a new uniform to all United
Airlines pilots. The process of coordinating this change in uniform will begin
as soon as the vendor is prepared to deliver the new product (approximately 6
months from the date of this letter). Details of this change will be
communicated to our pilots as information becomes available.


 
 
 
 
 
 



Sincerely,


 
 
 
 



/s/ Stephen A. Forte



Stephen A. Forte


Senior Vice-President
Flight Operations



 0. 00-17

Life Event



00-17



(Life Event)



UNITED AIRLINES

October 26, 2000



Captain F.C. Dubinsky, Chairman


UAL-MEC Air Line Pilots Association
6400 Shafer Court Suite 700
Rosemont, IL 60018



Dear Rick,



This shall confirm our commitment to address a pilot's infrequent need to be
relieved from flight duty in order to attend what we have termed a "life event"
when he cannot secure relief using other provisions of the Agreement or Company
Policy. Understanding that we anticipate this procedure to be used for
significant personal obligations such as a pilot's own wedding, the wedding of
his child, religious right of passage of his child, his child's graduation or
other qualitatively similar events, and further understanding that we do not
intend it to include his child's ball game, little league pictures, driving his
child to camp and other qualitatively similar events, we venture into this
agreement knowing ahead of time we will be mutually obliged to exercise
reasonable judgement.



The foregoing being our best effort to describe our intent, it is agreed that a
pilot who 1) gives the company notice of a life event prior to bidding, 2) tries
to bid around it, but is unsuccessful and 3) tries to trade around it but is
unsuccessful will be relieved of no more than one trip that conflicts with such
life event barring the most extraordinary circumstances.



A pilot whose request is honored will make-up the trip during the current month.
If the pilot can demonstrate that making-up the trip is not possible during the
month, he may take Authorized No Pay (ANP) or use his unassigned current
vacation or his next year's vacation to provide pay for the absence.



A pilot whose request is denied due to extraordinary circumstances shall be
entitled to reconsideration of his request by his chief pilot within 48 hours of
its denial. If the application of this letter should result in any unforeseen
situations which could produce a potential disruption in service, the parties
agree to immediately seek to reach a mutual resolution of the problem prior to
the Company taking any unilateral action.



 
 
 
 
 
 
 
 
 
 
 

Sincerely,



/s/ Stephen A. Forte



Stephen A. Forte


Senior Vice President
Flight Operations 



00-18

Pension Modifications



00-20



(Scheduling Commitment)



UNITED AIRLINES

Captain F.C. Dubinsky, Chairman


UA/ALPA Master Executive Council
Air Line Pilots Association
6400 Shafer Court, Suite 700
Rosemont, IL 60018



Re: UAL Pilot Scheduling Philosophy: Continual Improvement



Dear Captain Dubinsky:



This will confirm that, in section 6 negotiations leading up to the 2000
Contract, United and ALPA have committed to the following:



1. An explicit "UAL Pilot scheduling philosophy"



2. System Quality of Work Life (QWL) standards for domestic mainline pilot
schedules



3. Enforceable plan for continued improvements in schedules and QWL Standards.

UAL Pilot Scheduling Philosophy - United and ALPA will strive to continually
create less fatiguing, more reliable and more productive days of flying. In
immediate support of this philosophy, within 60 days of ratification of the 2000
contract. United will implement the following:

Build night flying to specific standards to address fatigue and quality issues
Minimize excessive short or long layovers which cause reliability, quality and
human factor issues Build lines of flying with improved pairing purity and
improved days on/off patterns. Demonstrated improvement in days off will be
incorporated in these enhancements. These lines recognize seniority with an
emphasis on concentrating high quality flying to the maximum number of senior
lines.

System Quality of Work Life Standards - The following standards will apply after
ratification unless different standards are agreed upon by both the Company and
ALPA. These standards are contingent upon the elimination of the two for one
rest provisions of the pilot working agreement, and based upon the daily 7 day
domestic schedule:

System Average

Standard

Sits 2:15

4.0% Maximum

Duty Periods 12:00

6.0% Maximum


 
 

No less than 55% of turns in the same aircraft (System Average) No more than 55%
of the lines of flying will have 338 (361 for the A319/320 and B737-300/500
fleets) or more hours Time Away From Base, unless both the SSC and the Company
determine this limit has an adverse impact on purity and quality.

Provide contractual trip and duty RIGs in the actual operation so as to create
an economic incentive for the Company to minimize Time Away from base as well as
providing an economic benefit to the pilot when Time Away From Base becomes
higher than scheduled.

Schedules that do not meet these standards will not be published without
agreement with ALPA. The techniques used to achieve these standards will be
applied across all domestic mainline fleets consistently unless excepted by
agreement with the SSC or by external events such as major ATC system
disruption, government action affecting a fleet type, concerted labor activity,
or a long term disruption of service due to a natural disaster.

The Parties agree to establish a review process that will allow ALPA to appeal
any potential violation of the standard set forth in this QWL letter to the
Senior Vice President - Flight Operations for prompt resolution. The
establishment of this review process does not affect the right of either party
to grieve a violation of this QWL letter or any other provision of the
Agreement.



Plan for Continual Improvement - The Company and ALPA will sponsor a Joint
Committee to monitor and evaluate how well the above standards serve both the
pilots and the Company. Additionally, the Joint Committee will continue to
explore methods to improve pilot schedules and quality of work life.



The Joint Committee will convene immediately and will, within two (2) weeks,
submit a working plan and schedule to the MEC Chairman and UAL's Chief Operating
Officer for their approval. United will assign a full time analyst to this
project for a period of at least six (6) months.

The subcommittee will explore additional computer programming and other
opportunities to implement changes to modify, improve and maintain schedule
quality consistent with a changing airline. Reduction in Time Away from Home
will be a high priority of the Committee's study. It will submit written
progress reports to the MEC Chairman and UAL's Chief Operating Officer at least
once per month.

No less than two weeks prior to the end of the six (6) month period, the
subcommittee will submit written recommendations to the MEC Chairman and UAL's
Chief Operating Officer for implementation of any such agreed to scheduling
improvements and modifications. Upon approval by the MEC Chairman and UAL's
Chief operating Officer, the recommendations will be implemented.



To the extent that the subcommittee is unable to reach agreement on any or all
recommendations, the MEC Chairman or his designee and UAL's Chief Operating
Officer or his designee will convene a face-to-face meeting with the
subcommittee to resolve any and all remaining issues.


 
 



If this accurately reflects our understanding, please sign and return two (2)
copies for our files.



Sincerely,



/s/ Andy Studdert



Andy Studdert



Chief Operating Officer



United Airlines

Accepted and agreed to this
26th day of October, 2000.

/s/ F.C. Dubinsky



Captain F.C. Dubinsky


UAL-MEC Air Line Pilots Association
 
 
 
 



led in Excess of 16 Hours



00-21



(Flights Scheduled



in Excess of 16 Hours)



UNITED AIRLINES

Captain F.C. Dubinsky, Chairman


UAL-MEC
Air Line Pilots Association
6400 Shafer Court, Suite 700
Rosemont, Illinois 60018
 
 



Dear Captain Dubinsky,



This is to confirm that during the negotiations leading to the 2000 Agreement
the parties agreed that the Company would be allowed to schedule non-stop
flights in excess of sixteen (16) hours in two pilot aircraft under the
following conditions:



1. The maximum scheduled duty time shall be two (2) hours more than the
scheduled flight time. Actual duty time shall not exceed the scheduled duty time
by more than two (2) hours.



2. The crew complement on flights scheduled in excess of sixteen (16) flight
hours will be agreed upon by the parties with due consideration given to the
recommendations of the "Joint Augmentation Study Committee''.

These rules will apply to non-stop flights in excess of sixteen (16) hours
scheduled to geographic regions not specifically addressed in the current
International Supplemental Agreement and new markets to geographic regions
already addressed.

At least ninety (90) days prior to initiating such new flying, representatives
of the Company and the Association will meet to resolve operational issues
relevant to the flying. If the representatives are unable to reach agreement on
any operational issue(s), the unresolved issue(s) will be referred to the Senior
Vice President of Flight Operations and the Master Chairman for resolution.



lf this accurately reflects our agreement. please sign and return two (2) copies
for our files.


 
 
 
 



Sincerely,



/s/ William P. Hobgood



William P. Hobgood



Sr. Vice President - People


 
 
 
 



Accepted and Agreed to this


26th day of October, 2000



/s/ F.C. Dubinsky



Captain F. C. Dubinsky


UAL-MEC Chairman - Air Line Pilots Association



sability



00-22



(Short-term Disability)



LETTER OF AGREEMENT


between
UNITED AIRLINES, INC.
and
THE AIR LINE PILOTS
in the service of
UNITED AIRLINES, INC.
as represented by
THE AIR LINE PILOTS ASSOCIATION,
INTERNATIONAL



THIS LETTER OF AGREEMENT is made and entered into in accordance with the
provisions of Title II of the Railway Labor Act, as amended, by and between
UNITED AIR LINES, INC. (hereinafter referred to as the "Company") and the AIR
LINE PILOTS in the service of UNITED AIR LINES, INC. as represented by the AIR
LINE PILOTS ASSOCIATION, INTERNATIONAL (hereinafter referred to as "ALPA" or the
"Association")



W I T N E S S E T H:

WHEREAS, the Company and the Association wish to state the Agreement they have
reached with respect to Short Term Disability



THEREFORE, it is mutually agreed that the following provisions shall apply in
the administration of a Short Term Disability policy:



A pilot who is disabled due to illness, non-occupational injury or pregnancy,
but whose disability does not qualify the pilot to receive Pilot Disability
Income Benefits, will be eligible for Short Term Disability ("STD") benefits
subject to the following:



a. A pilot is eligible for STD from date of hire.



b. Upon exhaustion of the pilot's non-occupational sick leave bank the company
will pay the pilot an amount equal to 55% of pay based upon the minimum monthly
guarantee for up to a maximum of 90 days. Partial months will be prorated on a
calendar day basis (number of days disabled divided by the number of days in the
bid month). Such benefit will be considered earnings for the Fixed Benefit Plan
but will not be considered earnings for the purpose of any other employee
benefit plan including, but not limited to, PDAP and Pilot Disability Benefits.



c. To qualify for the benefit, the pilot must be under a doctor's care for
treatment of the condition and the pilot must be medically unable to work. In
the case of


pregnancy, a pilot who requests STD will be considered medically unable to work
 
 



during the period of pregnancy and for a period of up to 90 days following the
date of delivery.



d. If there are questions regarding the extent to which the pilot is disabled,
the Company's Regional Medical Offices will be responsible for reviewing the
medical documentation, requesting any additional information deemed appropriate,
and approving the request. If there is disagreement between the Company
physician and the pilot's physician, the pilot may request Medical Arbitration
by a disinterested third party. If the pilot requests medical arbitration, the
Company's doctor and the pilot's doctor will mutually agree upon a third
physician to examine the pilot. The Medical Department will arrange for the
consultation, and the decision of the majority will be binding on the Company
and the pilot. The pilot and the Company will each be responsible for one half
the fee of the mutually agreed upon examiner. A pilot who initiates medical
arbitration will be provided with compensation pursuant to STD. This
compensation will be refunded to the Company if the Company prevails in medical
arbitration.



e. This benefit is not payable (i) for any illness or injury arising out of or
in the course of employment with UA for which the pilot is receiving Worker's
Compensation benefits, (ii) after termination of the pilot's employment with
United, and (iii) for any disability that begins while a pilot is on an unpaid
leave of absence.



f. The STD benefit will be restored upon return to active employment as a line
pilot for a period of 12 months which need not be consecutive (active employment
is any month in which the pilot receives at least fifty (50) credit hours flight
time credit and/or vacation credit).

IN WITNESS WHEREOF, the parties have signed this Letter of Agreement this 26th
day of October, 2000.
 
 
 
 
 
 

/s/ William P. Hobgood



William P. Hobgood


Senior Vice President
People
 
 



/s/ F.C. Dubinsky



Captain F. C. Dubinsky, Chairman


UA/ALPA Master Executive Council



eniority Dates



00-23



("570" Seniority Dates)



UNITED AIRLINES

September 27, 2000



Captain Frederick C. Dubinsky, Chairman


UAL-MEC Air Line Pilots Association
6400 Shafer Court, Suite 700
Rosemont, IL 60018



Re: Pilot Seniority Dates for ''the 570'' Pilot Group



Dear Captain Dubinsky,



This will confirm the parties agreement to change both the pilot and second
officer seniority dates (the classification dates) and the company hire dates
for the group of pilots commonly known as ''the 570'' from the date of May 17,
1985 to the date upon which each of these pilots actually commenced training.
Those dates occurred during the period commencing on December l 1, 1984 and
continuing through May 16, 1985. This change will bring these dates of this
group into conformity with the rest of United's pilots. Attached hereto as
Exhibit A is a list reflecting the date upon which members of the 570 commenced
training, which date will become the new pilot and second officer seniority date
and company hire date for each such pilot. The only exception to this is if the
pilot's company hire date is earlier than the date displayed, in which case the
earlier date will be retained.



The parties further agree that these new dates will affect the contractual
rights and benefits of those pilots on a prospective basis only.



If this letter accurately reflects our agreement, please sign and return three
(3) copies for our files.



Sincerely,



/s/ Stephen A. Forte



Captain Stephen A. Forte



Senior Vice President/Flight Operations

Accepted and agreed to this
26 day of October, 2000.

/s/ F.C. Dubinsky



Captain F.C. Dubinsky, Chairman


UAL-MEC Air Line Pilots Association



00-24



(Year 2000 Training Commitments)



UNITED AIRLINES

October 26, 2000



Captain F. C. Dubinsky, Chairman


UAL-MEC Airline Pilots Association
6400 Shafer Court, Suite 700
Rosemont, IL 60018-7180



Dear Rick,



During the negotiations leading to the 2000 Agreement, the parties agreed to the
following:



- The parties have jointly developed a display page to provide the means for a
pilot to request a particular Pilot Instructor or Standards Captain prior to
reporting to DENTK. The Company will honor such requests when doing so will not
disrupt a Pilot Instructor's or Standards Captain's previously arranged
schedule.



- PI's acting as fill-in crew members will participate in PC/CQP/PT's to the
same extent as that required of normal line pilots. Additionally, the Company
will publish PC/CQP/PT fill-in guidelines in relevant Fleet and Flight Center
documents. These fill-in guidelines will be distributed to each PI prior to
serving as a fill-in on a checking assignment.



- The parties have jointly developed a handout for type rated First Officers
acting as Captains during training and PC/CQP/PT's. These handouts will be
distributed to type rated First Officers prior to acting as a Captain during
training and PC/CQP/ PT's.



- Probationary pilots taking their nine month PC/CQP will not be graded to
different standards than those required to successfully complete the initial
transition course.



- With respect to Flight Operations Policy regarding home study prior to DENTK
transition study, all transition course curricula are established independent of
any home study considerations and, therefore, home study is not required prior
to reporting to DENTK. All pilots will be treated fairly and consistently under
this policy.



- The parties will jointly develop a display page to provide the means for a
pilot to request a hotel room for the night before reporting to DENTK for a
PC/CQP. When requested, the Company will provide a hotel room the night before a
PC/CQP.



This letter is intended to memorialize the above agreements.


 
 
 
 
 
 



 
 
 

Sincerely,



/s/ Stephen A. Forte



Captain Stephen A. Forte


Senior Vice President - Flight Operations



ines Modification Test



00-25



(Trip Trade and Secondary



Lines Modification Test)



UNITED AIRLINES

October 26, 2000



Captain F. C. Dubinsky, Chairman


UAL-MEC Airline Pilots Association
6400 Shafer Court, Suite 700
Rosemont, IL 60018-7180



Dear Rick,



During the negotiations leading to the 2000 Agreement, the parties agreed to the
following:



- The Company will initiate a test to determine the feasibility of completing
the "Big Pick" after the awarding and repairs of primary lines. Based upon the
results of this test, the appropriate modifications, if any, will be made to
Letter of Agreement 96-1.



- The Company will initiate a test to determine the feasibility of posting and
awarding or PBS selection of secondary lines.



- Unlimited (first come, first served) active trip trading will open at noon
local domicile time. If, after one hundred and twenty (120) days, the SSC
reports continued difficulty accessing trip trading then unlimited trip trading
will be opened on separate days or additional access to UNIMATIC will be
provided.



This letter is intended to memorialize the above agreements.



Sincerely,



/s/ Stephen A. Forte



Captain Stephen A. Forte


Senior Vice President
Flight Operations



00-26



Electronic Communication



00-26



(Electronic Communication)



UNITED AIRLINES

October 26, 2000



Captain F. C. Dubinsky, Chairman


UAL-MEC Airline Pilots Association
6400 Shafer Court, Suite 700
Rosemont, IL 60018-7180



Dear Rick,



During the negotiations leading up to the 2000 Agreement, the parties agreed
that the Company will consult with ALPA in the development of a system and
procedures for communicating electronically with pilots.



This letter is intended to memorialize that agreement.



Sincerely,



/s/ Stephen A. Forte



Captain Stephen A. Forte


Senior Vice President
Flight Operations
 
 



Hire OMC Eligibility



00-27



(New Hire OMC Eligibility)



UNITED AIRLINES

November 28, 2000



Captain F.C. Dubinsky, Chairman



UAL-MEC



AIr LIne PIlots Association



6400 Shafer Court, Suite 700



Rosemont, Illinois 60018



Dear Rick,



This letter is to confirm our recent conversation in which we agreed that upon
report to DENTK for initial training a new hire pilot will be eligible to travel
OMC as outlined in the Flight Operations Manual. This eligibility remains
throughout his/her probationary period and is only discontinued if the pilot's
employment is terminated from United Airlines.


 
 



/s/ Stephen A. Forte



Stephen A. Forte



Senior Vice President



Flight Operations

Closing



00-28



(Anchorage Closing)



UNITED AIRLINES

December 15, 2000



Captain F.C. Dubinsky, Chairman



UAL-MEC



AIr LIne PIlots Association



6400 Shafer Court, Suite 700



Rosemont, Illinois 60018



Dear Rick:



Due to the closing of the Anchorage domicile, and recognizing the unique
geographic circumstances associated with this domicile, a pilot who holds an
Anchorage bid and exercises a bump under Section 8-O of the 2000 Agreement ("the
Agreement") will be eligible for the following provisions:



A pilot will be entitled to a paid move under the provisions of Section 10 of
the Agreement. However, if the pilot is moving his primary residence from
Alaska, the pilot will have up to thirty-six (36) months from the date of
activation in his new assignment to complete his household move.

 1.  If a pilot who holds an Anchorage bid never exercised his paid move
     entitlement as stated in Section 10-A-3-g of the Agreement, the Company
     will pay to move his household goods from Alaska, even if he bumps back to
     the domicile at which he was based prior to receiving his Anchorage bid.
     However, the Company will only pay to move household goods after the pilot
     has first exhausted the 1000-pound NRSA COMAT limits.
 2.  The three (3) transfer days addressed in Section 10-A-2-a and Section
     10-A-3 of the Agreement will be increased to five (5) days.
 3.  A pilot will be eligible for up to four (4) house hunting days to be used
     consecutively; with the understanding that the Company will only reimburse
     house hunting expenses for up to four (4) days and three (3) nights.
 4.  An Anchorage pilot covered by this letter, and who maintains his primary
     residence in Alaska, shall be provided BP-3 NRPS transport between
     Anchorage and his domicile for each scheduled trip pairing or for each
     consecutive series of reserve days until the day the pilot completes his
     household move from Alaska or December 23, 2002, whichever occurs earlier.
     Provided the pilot has not relocated his primary residence from Alaska
     prior to December 23, 2002, he will be eligible for BP-7 NRSA
     transportation between Anchorage and his domicile for each scheduled trip
     pairing or for each consecutive series of reserve days until the day the
     pilot completes his household move from Alaska or December 23, 2003,
     whichever occurs earlier.
 5.  A pilot and his eligible dependents will be entitled to a one-way BP-3 NRPS
     ticket from Anchorage for the purpose of relocating to a new primary
     residence.
 6.  If a pilot exercised a paid move entitlement after receiving his Anchorage
     bid and moved more than 25,000 pounds to Alaska (as reflected in Company
     records), the pilot will, as a result of exercising his bump, be eligible
     to move up to the same amount of household goods from his Alaska primary
     residence to his new residence.
 7.  Should a pilot choose to drive a vehicle from Alaska to his new
     domicile/residence, the pilot will be eligible for a number of travel days
     equal to the distance between Anchorage and and the pilots new domicile
     divided by 400. These travel days must be used consecutively, and the pilot
     must furnish receipts (e.g. gas, meals, lodging, etc.) to document that he
     did drive during the travel day period.
 8.  A pilot who maintains his primary residence in Alaska will retain parking
     privileges at Anchorage International Airport until he completes his
     household move.
 9.  Until November 22, 2001, a pilot who maintains his primary residence in
     Anchorage and who travels from Anchorage to Denver for a PC/CQP/PT will be
     eligible for a travel day immediately prior to and immediately following
     the training event.
 10. A pilot will not be scheduled for training over the 2000 Christmas holiday.
 11. The Company will make every effort to allow a pilot to move a training date
     for the purpose of avoiding a planned vacation, unless such an action
     results in a lost training slot or adversely impacts the needs of the
     operation.
 12. As a clarification, the provisions of Section 11-E-3 will apply to a
     pilot's vacation assignments.
 13. The Company will continue to provide support for ANCFO until the Anchorage
     domicile is closed.
 14. Any pilot who bumps from Anchorage as a result of the domicile closing will
     be entitled to "grandfather" rights back to Anchorage should the Company
     reopen an Anchorage domicile prior to November 22, 2005. A pilot returning
     to the Anchorage domicile under this provision will be entitled to
     activation into the assignment that he has seniority to hold systemwide. A
     pilot's "grandfather" rights will expire on November 22, 2005, or on the
     date the Company offers the pilot an Anchorage domicile assignment, if
     earlier, regardless of whether the pilot accepts or rejects the assignment.
 15. Except as specifically modified by this letter, the provisions of Section 8
     and Section 10 of the Agreement will apply to the Anchorage domicile
     closing.
 16. The Company and the Association agree that this letter of agreement
     encompasses the complete and final entitlement available to pilots bumping
     from Anchorage as a result of the domicile closing.
 17. The parties agree that this letter of agreement is entered into on a no
     precedent basis and will not be used by either party in any similar future
     situation.

If this accurately reflects our understanding, please sign and return two copies
of this letter for our files.

Sincerely,



/s/ Stephen A. Forte



Captain Stephen A. Forte



Senior Vice President



Flight Operations


 
 



Accepted and agreed to this



28th day of November, 2000.



/s/ F.C. Dubinsky



Captain F.C. Dubinsky, Chairman



UAL-MEC Air Line Pilots Association



Workshop



00-29



(Navigating Change Workshop)



UNITED AIRLINES/ALPA

December 2000



To all United Pilots,



You may have heard that a committee of four ALPA and four Company appointees has
been working for many months on an educational project about minority and gender
issues that are relevant to our United pilot group. A letter of Agreement signed
by the Association and the Company directed this project. As a result of this
joint initiative, some permanent changes will be made, most notably to our
instructor training and to our new-hire curriculum.



The initial activity is a seminar called the "Navigating Change Workshop." This
workshop is directed to pilots who are in leadership positions: primarily LCA's,
DENTK personnel, ALPA officials and Flight Operations management. The purpose of
the workshop is to give these leaders enough understanding of diversity related
issues to provide relevant and guidance to fellow pilots who have had problems
or difficulties working with pilots of a different race, gender or other
minority status.



We believe this goal has been achieved. The workshop will provide useful
information and techniques to recognize and avoid participating in inappropriate
behavior and also to constructively respond to inappropriate behavior should it
occur, either as an individual or with ALPA and Company support. It is far more
comprehensive than previous efforts to address this subject.



Many of you will not be required to attend the workshop; however, you may be
affected by it. We want you to have factual information about what it is. These
workshop issues are an easy "lightening rod" for criticism, usually not based on
program content, but rather on the point of view of the observer. The joint
development committee has succeeded in developing a program based entirely on
common sense and maturity -- and it requires only these two values be used when
viewing or commenting on its content.


 
 



We believe this program will prove to be of great value to all of our pilots.


 
 



/s/ Steve 

Steve Forte



Senior Vice President



Flight OPerations

/s/ Rick



Rick Dubinsky



Chairman



UAL-MEC

to the Flight Safety Awareness Program



00-30



(Modifications to the FSAP)



UNITED AIRLINES

Captain F.C. Dubinsky, Chairman



UAL-MEC



AIr LIne PIlots Association



6400 Shafer Court, Suite 700



Rosemont, Illinois 60018



Dear Rick:



This letter confirms our agreement concerning the following ancillary issues
related to the administration of the Flight Safety Awareness Program (FSAP):



The ALPA representative on the Event Review Committee (ERC) shall be compensated
by United Airlines for all flight pay loss, including all applicable overrides,
resulting form the time lost for duties performed for the ERC.

 1. Any pilot participating in the FSAP who is removed from a schedule shall be
    compensated by United Airlines for all flight pay loss, provided the pilot
    continues to participate in the program
 2. In the event that United Airlines fails to satisfy its obligation under the
    FSAP to prepare and file a NASA report for an incident reported by a pilot
    to the FSAP, and a resulting FAA enforcement action over that incident
    results in the pilot suffering a loss of income, United shall make the pilot
    whole for all loss of income.
 3. The steering committee for the FSAP and the Flight Operations Quality
    Assurance (FOQA) program shall be composed of the same individuals.

If this letter accurately reflects our understanding on the above four points,
please sign and return two copies of this letter.

Best regards,



/s/ Stephen A. Forte



Captain Stephen A. Forte



Senior Vice President



Flight Operations

Accepted and agreed to this

14 day of December, 2000.



/s/ F.C. Dubinsky



Captain F.C. Dubinsky, Chairman



UAL-MEC Air Line Pilots Association



of New Contract Provisions


 
 
 
 



01-01



(777 Over 12-hour Flights)



UNITED AIRLINES

Captain F.C. Dubinsky


UAL-MEC Air Line Pilots Association
6400 Shafer Court, Suite 700
Rosemont, IL 60018



Dear Rick,



As a result of discussions between the parties, it has been agreed that the
Company may operate B777 two (2) pilot aircraft on a single segment consisting
of a Pacific Crossing of more than twelve (12) and less than sixteen (16) hours.



The crew complement will consist of a Captain and three (3) First Officers who
hold an ATP certificate with a type rating in the operating aircraft.



The duty time limitations of Section 3-A and Section 3-N-3 and the legal rest
minimums of Section 3-M of the International Agreement shall apply.



The designated pilot rest facility will be as follows:



B777 (with First class Suite)

2 First Class Suites (3A and 3J)

B777 (with the cockpit crew bunk and no First Class Suite)

Crew Bunk Facility and 2 Business class seats (Left bulkhead window and aisle)

The Company may not substitute any other B777 aircraft to accomplish this flying
which does not have the required rest facility outlined above.

The new overhead bunk facility once available from Boeing will be installed
during each aircraft's heavy maintenance visit.

Flight Operations will work with the Onboard Division to seek opportunities to
minimize flight attendant activity in the area of door 1L during periods of
pilot crew rest. Should these arrangements prove unsatisfactory, either ALPA or
the Company may terminate this agreement with sixty (60) days notice prior to
the awarding of pilot monthly schedules in the B777 domicile in which the
scheduled flying described above is assigned.

If this accurately reflects our understanding, please sign and return two copies
for our files.



Sincerely,



/s/ Stephen A. Forte



Captain Stephen A. Forte



Senior Vice President



Flight Operations

Accepted and agreed to this

5th day of January, 2001.



F.C. Dubinsky



F.C. Dubinsky, Chairman



UAL-ALPA MAster Executive Council



01-02



(Chicago Honolulu Augmentation)



UNITED AIRLINES

Captain F.C. Dubinsky


UAL-MEC Air Line Pilots Association
6400 Shafer Court, Suite 700
Rosemont, IL 60018



Dear Rick,



As a result of discussions between the parties, it has been agreed that the
Company may operate on a scheduled or substituted basis B747-400 and/or B777 two
(2) pilot aircraft on a single segment scheduled for more than eight (8) hours
in the Chicago Honolulu Market.



The crew complement will consist of a Captain and two (2) First Officers who
hold an ATP certificate with a type rating in the operating aircraft.



The flight will be the only segment scheduled in the duty period. The duty
period will not be scheduled for more than 13 1/2 hours and the pilot will not
be required to remain on duty in excess of 15 1/2 hours. With his concurrence,
he may remain on duty up to a maximum of sixteen (16) hours. The pilots shall
have at least 18 hours scheduled free from duty with sixteen (16) hours
considered to be actual minimum. With the concurrence of the SSC, the scheduled
eighteen (18) hour minimum may be reduced to sixteen (16) hours.



The designated pilot rest facility will be as follows:



B747-400

Crew Bunk Facility

B777 (with the First Class Suite)

1 First Class Suite (3A or 3J)

B777 (with the cockpit crew bunk and no First Class Suite)

Crew Bunk Facility and 1 Business Class Seat (Left Bulkhead aisle)

The Business Class Seat will be for the exclusive use of the crew and the seat
next to this seat will be assigned or occupied only if it is the last available
seat in the Business class cabin.

The Company may not substitute an aircraft to accomplish this flying that does
not have the required rest facilities outlined above.

Flight Operations will work with the Onboard Division to seek opportunities to
minimize flight attendant activity in the area of door 1L during periods of
pilot crew rest. Should these arrangements prove unsatisfactory, either ALPA or
the Company may terminate this agreement with 60 days notice prior to the
awarding of pilot monthly schedules in the equipment domicile in which the
scheduled flying described above is assigned.

If this accurately reflects our understanding, please sign and return two copies
for our files.



Sincerely,



/s/ Stephen A. Forte



Captain Stephen A. Forte



Senior Vice President



Flight Operations

Accepted and agreed to this

5th day of January, 2001.



F.C. Dubinsky



F.C. Dubinsky, Chairman



UAL-ALPA MAster Executive Council



Surplussed out of a Closing Domicile



01-04



(Annual Vacation Bidding for Pilots



Surplussed Out of a Closing Domicile)



UNITED AIRLINES

Captain F. C. Dubinsky, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018



Dear Rick,



Notwithstanding the provisions of Section 11-D of the Agreement, the parties
have agreed that pilots surplussed as a result of an equipment domicile closing
who are awarded a bump but are not on the domicile roster at their new
assignment as of January 1, will be permitted to bid their annual vacation
during the annual vacation bidding period at their bump assignment.



Since this change was agreed to prior to the publication of the 2000 pilot
Agreement, this amendment will be incorporated into the body of the Agreement
and this letter will be referenced in Section 22.



If this accurately reflects our understanding, please sign and return two copies
of this letter for our files.



Sincerely,



/s/ Stephen A. Forte



Captain Stephen A. Forte



Senior Vice President



Flight Operations


 
 



Accepted and agreed to this



17th day of January, 2001


 
 



/s/ F.C. Dubinsky



Captain F. C. Dubinsky, Chairman



UAL-MEC Air Line Pilots Association



01-5ew Hire First Officer



01-05



(New Hire First Officer)



UNITED AIRLINES

January 12, 2001



Captain F.C. Dubinsky, Chairman



UAL-MEC



6400 Shafer Court, Suite 700



Rosemont, Illinois 60018



Dear Captain Dubinsky,



On March 29, 1995, the parties agreed to not assign new-hire pilots for their
initial assignment to wide-body First Officer positions in an international
operation. After discussions with ALPA regarding this agreement, the parties
have agreed to modify this restriction in Letter 99-8. (Wide-Body First Officer)
to the following extent to allow a new hire to be initially assigned to a
B-757/767 First Officer position under the following conditions:



The new-hire pilot will be assigned to domestic flying until he has performed a
minimum of 250 actual hours of flying.

 1. The new-hire pilot will not be awarded a lateral to another international
    B-757/767 domicile until he has completed the required 250 actual hours of
    domestic flying.

If this adequately reflects our discussion and our agreement, please sign and
return two (2) copies to me for our files.

Sincerely,



/s/ Stephen A. Forte



Captain Stephen A. Forte



Senior Vice President



Flight Operations

Accepted and agreed to this

21st day of January, 2001.



/s/ F.C. Dubinsky



Captain F.C. Dubinsky, Chairman



UAL-MEC Air Line Pilots Association


 
 



01-06



(UAL Pilot Uniform Program 2001)



UNITED AIRLINES / AIR LINE PILOTS ASSOCIATION

January 2001



Subject: United Airlines Pilot Uniform Program 2001



Dear United Pilot,



ALPA and Flight Operations are pleased to announce, in conjunction with the
implementation of Contract 2000, the first new pilot uniform at United Airlines
in fourteen years. This new uniform program represents the culmination of years
of work and advocacy by your Uniform Committee with the full support of Flight
Operations and incorporates the suggestions that you, the line pilot, made
during a system wide Uniform Survey conducted by ALPA a few years ago. The
survey results indicated that the pilot group only wanted minor, but important
modifications to our current uniform. The end result is a sharp new uniform that
has been endorsed by both United Airlines and ALPA.



The new uniform consists of a dark navy sharkskin material that will replace the
tropical material. The new color brings out a regal look that compliments our
gold braid, and the new material is more wrinkle and wear resistant. The heavier
Serge material will be carried in our new color and be available later as an
optional material, but will not be part of the new issue. The wings and hat
emblem are of the same design, but will come with a tarnish-resistant, brushed
antique finish. The new overcoat is double breasted, dark navy, made of
wool-gabardine, and comes with a removable Thinsulate lining. The tie is the
same design as our current tie, but in a darker navy color to match the rest of
the uniform. All currently approved styles of accessories listed in the FOM,
such as shirts, shoes and suitcases, will be approved for use with the new
uniform.



Every pilot will receive the following: 1) one jacket and two pairs of trousers
2) one hat with emblem 3) one tie 4) one set of epaulets 5) one overcoat 6) one
small and one large set of wings.



There will be a separate letter that will describe a detailed time schedule and
processing information regarding Uniform 2001. You will be permitted to wear
your new uniform as soon as you receive it. New hires should show up on the line
with it first, early 2001, while current line pilots will be fitted from
February through March 2001 and start to receive their new uniforms in April
2001. M&H Uniforms anticipates having everyone outfitted by April 2002. Please,
do not mix the old uniform items with the new uniform items.



We believe you will be pleased with the new look as it represents your
attainment of the epitome of professionalism in the airline industry. Wear it
properly and proudly!



/s/ Steve

/s/ F.C. Dubinsky

Captain Steve Forte

Sr. Vice President - Flight Operations

Captain Rick Dubinsky



Chairman, UAL MEC



01-7

Domestic Partner Benefits



01-07



(Domestic Partner Benefits)



UNITED AIRLINES

Captain F. C. Dubinsky



Chairman, UAL-Master Executive Council



Air Line Pilots Association



6400 Shafer Court Suite 700



Rosemont, IL 60018



Re: Domestic Partner Benefits



Dear Captain Dubinsky,



This letter is intended to set forth the agreement between United Airlines and
the Association with respect to the benefits to be provided to or in respect of
pilots' Domestic Partners.



Effective May 1, 2001, pilots will be eligible to enroll their Domestic Partner
as a dependent in the following benefit plans which are subject to the Employee
Retirement Income Security Act of 1974 (ERISA):

A.

Medical and Dental Plan (for active and retired pilots) including HMOs and DHMOs
where not prohibited by state or local law,



B.

COBRA continuation coverage under the Medical and Dental Plans (including HMOs
and DHMOs where not prohibited by state or local law) in the event of a pilot's
death or termination of employment only,



C.

24-Hour Accidental Death and Dismemberment Plan,



D.

Group Variable Universal Life (for active and retired pilots),



E.

Company Paid LIfe (for active pilots and retired pilots),



F.

Preretirement Survivor Benefit under the Pilots' Fixed Benefit, and Retirement
Income plan if the pilot elects such coverage.



 1. Effective May 1, 2000, the Family and Medical Leave Policy applicable to
    pilots based in san Francisco will be amended to include a pilot's same-sex
    or opposite sex Domestic Partner as a spouse for purposes of the Policy.
 2. The Company will amend each retirement and welfare benefit plan in which a
    pilot participates, and the Family and Medical Leave Policy, as necessary,
    to reflect the provision of benefits to or in respect of a Domestic Partner
    of a pilot in accordance with the terms of this letter.
 3. For purposes of this letter, a Domestic Partner is an individual

A. who is the same sex as the pilot, in the case of the ERISA-covered plans
listed in Paragraph 1 above,

B.

for whom the pilot has submitted proof of domestic partnership acceptable to the
company, and



C.

provided the domestic partnership has not been terminated.



 1. Proof of a domestic partnership may be made by providing the Company with a
    copy of the registration of domestic partnership with a governmental
    authority or by submitting an affidavit of a domestic partnership to the
    Company. The affidavit of domestic partnership will demonstrate that the
    pilot and his or her domestic partner meet the following requirements:

A. Both are at least age 18 and considered to be of legal age in their state of
residence.

B.

Share joint responsibility for financial and personal welfare, and can provide
proof of at least two of the following:



i.

Jointly held mortgage or lease on their primary residence.



ii.

Joint checking account to which the pilot's paycheck is directly deposited and a
jointly held credit account.



iii.

Designation of the pilot's domestic partner as a substantial beneficiary on the
pilot's life insurance and retirement plans in which the pilot participates, to
the extent permitted by law.



iv.

Designation of the pilot's domestic partner as a substantial beneficiary under
the pilot's will to the extent permitted by law.



v.

Execution of a durable power of attorney in favor of the pilot's domestic
partner over at least 50% of the pilot's assets.



vi.

Execution of a durable power of attorney in favor of the pilot's domestic
partner over the pilot's health care.



C. Formally reside in the same principal household.

D.

Share a committed, intimate relationship and continue that indefinitely, and
have no similar relationship with any other person.



E.

Not be related by blood to a degree of kinship that prevents marriage between
the pilot and his or her domestic partner under the laws of the state of their
residence.



F.

Not be married to any other person.



G.

In the case of a same-sex domestic partner, the state where the pilot and his or
her domestic partner live does not recognize as valid a marriage between the
pilot and his or her domestic partner.



 1. Income will be imputed to the pilot for any domestic partner benefits
    elected by the pilot as required by federal or state law.
 2. This letter shall become effective as of May 1, 2000, and remain effective
    concurrent with the collective bargaining agreement in effect May 1, 2000,
    including and status quo period under the Railway Labor Act. Thereafter,
    this letter shall remain in effect concurrent with the collective bargaining
    agreement in effect on the date this letter is signed, including any status
    quo period under the Railway Labor Act.

IN WITNESS WHEREOF, the parties have signed this Letter of Agreement this 1st
day of March, 2001.

Very truly yours,



UNITED AIRLINES, INC.



/s/ William P. Hobgood



Senior Vice President - People


 
 



/s/ Duane E. Woerth



Duane E. Woerth, President



Air Line Pilots Association, International


 
 



/s/ F.C. Dubinsky



Frederick C. Dubinsky, Chairman



UAL-ALPA Master Executive Council



Training



01-10



(Vacation Splits for



Job Share Mgmt Pilots)



UNITED AIRLINES




March 28, 2001

Hal Stepinsky



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018



Dear Hal,



This letter will confirm our recent conversation regarding the company's new
Flight Operations Duty Manager and Flight Manager job share program. The same
provisions outlined in Letter of Agreement 98-2 and 98-3 will apply to this
program.



A point of clarification regarding paragraph 5-b of the Standard Captain Letter
of Agreement 98-2 is that a pilot with 30 days of accrued vacation will be
allowed to split these days by bidding 16 days (under the provisions of Section
11 ) while flying their line assistant and the other 14 days while performing
his management position (Standard Captain, Flight Operations duty Manager)
adjusted per the January 20, 1998, letter to Captain Glawe.



Sincerely,



/s/ Chuck Vanderheiden



Director



Contract Administration


 
 
 
 
 
 



01-11



Age 59-Bypass Clarification



01-11



(Age 59-Bypass Clarification)



UNITED AIRLINES

May 2, 2001



Captain F. C. Dubinsky, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court Suite 700



Rosemont, IL 60018



Dear Rick,



This letter confirms the understanding reached by the parties during discussions
in conjunction with the finalization of contract language for the 2000 Pilot
Agreement regarding a pilot's eligibility to receive Age 59 Bypass Pay as
provided in Letter 91-32. A pilot who is under a bid restriction preventing him
from being awarded a Captain vacancy for the aircraft specified in Letter 91-32
will also be ineligible to receive an Age 59 Bypass Pay Award associated with
such equipment.



This application will become effective immediately and will apply to all future
Age 59 Bypass vacancies posted for bid subsequent to the date of this letter.



If this accurately reflects our understanding, please sign and return two (2)
copies for our files.



Sincerely,



/s/ Stephen A. Forte



Stephen A. Forte



Senior Vice-President



Flight Operations


 
 



Accepted and Agreed to this



7th day of May, 2001


 
 



/s/ F.C. Dubinsky



Captain F. C. Dubinsky, Chairman



UAL-MEC Air Line Pilots Association



01-12



HMO Physical Expense Reimbursement



Modifications to Captain Development Course



01-13



(Modififications to CDC)



UNITED AIRLINES

May 14, 2001



Captain F.C. Dubinsky, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018-7180



Dear Rick,



As a result of discussions between ALPA and Company Representatives, in
accordance with Letter 99-10, Paragraph 10., the parties have agreed that the
following modifications will apply to the Captain Development Course (CDC):



Attendance - A standard methodology will be developed to ensure that pilot
attendance is being properly credited.

 1. The Command Seminar portion of the Captain Development Course may be reduced
    from four (4) to three (3) days.
 2. The ALPA portion of the Command Seminar will not be reduced in length or
    diminished in any fashion.
 3. The "Home Base" portion of the Captain Development Course may be reduced
    from one and one-half (1-1/2) to one (1) day.

If this accurately reflects our understanding, please sign and return two (2)
copies for our files.

Sincerely,



/s/ Stephen A. Forte



Captain Stephen A. Forte



Senior Vice President



Flight Operations

Accepted and agreed to this

16th day of May, 2001


 
 



/s/ F.C. Dubinsky



Captain F.C. Dubinsky, Chairman



UAL-MEC Air Line Pilots Association



01-14



B777 Pilot Crew Rest Accommodations



01-14



B777 Pilot Crew Rest Accommodations)



UNITED AIRLINES

August 8, 2001



Captain F. C. Dubinsky, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court Suite 700



Rosemont, IL 60018



Dear Rick,



This letter will confirm our agreement regarding pilot crew rest accommodations
on flights between the United States and either Europe, South America or the
Pacific that operate using B777 aircraft configured with a main deck crew bunk
facility.



Specifically, the parties agree that for any scheduled flight in excess of eight
(8) hours to either Europe, South America or the Pacific using B777 aircraft
configured with a main deck crew bunk, one Business Class seat will also be
available for the crew. Additionally, these rest accommodations will also apply
to flights scheduled for less that eight (8) hours between the United States and
Europe that operate B777 aircraft configured with a main deck crew bunk,
provided the flight requires an augmented crew.



If this accurately reflects our understanding, please sign and return two (2)
copies for our files.



Sincerely,



/s/ Stephen A. Forte



Stephen A. Forte



Senior Vice-President



Flight Operations


 
 



Accepted and Agreed to this



9th day of August, 2001


 
 



/s/ F.C. Dubinsky



Captain F. C. Dubinsky, Chairman



UAL-MEC Air Line Pilots Association



01-15



Secondary Lines



01-15



(Secondary Lines)



UNITED AIRLINES




August 10, 2001

Hal Stepinsky



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018



Dear Hal,



This letter confirms our understanding concerning the application of Section
20-D-2 when the Company does not have sufficient open flying available to build
all of the advertised secondary lines and subsequently more open flying becomes
available, such open flying will be used to complete the advertised secondary
lines prior to the Company creating any unadvertised (999) secondary line(s). In
addition, any pilot who was initially awarded a secondary line and subsequently
receives a reserve line, may within forty-eight (48) hours after the completion
of the initial awards, advise the Company that he desires to keep his reserve
line.



Sincerely,



/s/ Chuck Vanderheiden



Director



Contract Administration

Accepted and agreed to this

21st day of August, 2001



/s/ Hal Stepinsky



Hal Stepinsky



UAL-MEC Air Line Pilots Association



01-16



Multiple Unserviceable Aircraft



01-16



(Multiple Unserviceable Aircraft)



UNITED AIRLINES

August 2, 2001



Hal Stepinsky



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018



Dear Hal,



This letter will confirm our recent discussion regarding the application of
Section 20-F-2-b when the Company experiences multiple aircraft that have become
unserviceable for mechanical reasons at a non-crew domicile location. It is
agreed between the parties that the Company may reassign the pilots affected by
the unserviceable aircraft to another available aircraft for which they are
legal and qualified to operate. This clarification is to further protect
schedule integrity and to minimize the time in which pilots are delayed in
departing the non- crew domicile location.



Sincerely,



/s/ Chuck Vanderheiden



Chuck Vanderheiden



Director Contract Administration

Accepted and agreed to this

21st day of August, 2001



/s/ Hal Stepinsky



Hal Stepinsky



UAL-MEC Air Line Pilots Association



01-17



(Order to Fly)



UNITED AIRLINES

June 5, 2001



Captain F. C. Dubinsky, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court Suite 700



Rosemont, IL 60018



Re:ALPA Grievance No. 2001-U-33-01R



Dear Rick,



In full and final settlement of ALPA Case Number 2001-U-33-01R the parties agree
to the following:



When a pilot receives an assignment from the Company that, in the opinion of the
pilot, would violate the Collective Bargaining Agreement or is otherwise
improper, the pilot may:



Request that the assignment be reviewed by a management pilot prior to
acceptance of the assignment; and

 1. Request that the management pilot issue an order to the pilot to comply with
    the assignment.

After reviewing the assignment, the management pilot will:

1.

Advise the pilot that the assignment is either proper or improper; and



2.

If requested by the pilot, issue an order to the pilot to comply with any
assignment that in the opinion of the management pilot is not in violation of
the CBA and is otherwise considered to be a proper assignment.



3.

After issuing an order to comply with an assignment, the management pilot will
cause the order to be reflected in the audit trail of the assignment along with
the issuer's initials.



If the management pilot elects not to issue an order to the pilot, the pilot may
decline the assignment, and shall be held harmless for such declination.

Notwithstanding the terms set forth in this letter, the parties agree that it
does not constitute any form of agreement or waiver, by either party, as to the
interpretation or application of the Kahn decision in System Board No. 71-18.



If this accurately reflects our understanding, please sign and return an
original for our files.



Sincerely,



/s/ Stephen A. Forte



Captain Stephen A. Forte



Senior Vice President



Flight Operations

Accepted and agreed to this

28th day of August, 2001


 
 



/s/ F.C. Dubinsky



Captain F. C. Dubinsky, Chairman



UAL-MEC Air Line Pilots Association



01-18



LCA-I Pilots Line QC Training Compensation



01-18



LCA-l Pilots Line QC Training



Compensation)



UNITED AIRLINES




August 1, 2001

Captain F. C. Dubinsky



UAL-MEC Chairman



6400 Shafer Court Suite 700



Rosemont, IL 60018



Dear Rick,



In compliance with Section 9-K of the ALPA Collective Bargaining Agreement, this
letter will confirm the parties agreement regarding compensation for all LCA-I
pilots who attend the one (1) day Line QC training.



Lineholders will either receive a paid trip drop or a vacation day credit,
whichever is appropriate for the day(s) in which he attends the course. Reserves
will be assigned on a reserve day of availability and his allowable monthly
flight time will be reduced by four hours and ten minutes (4:10) for the day(s)
missed as shown in his assigned reserve line.



If this accurately reflects our understanding, please sign and return two (2)
copies for our files.



Sincerely,



/s/ Stephen A. Forte



Stephen A. Forte



Senior Vice-President



Flight Operations

Accepted and agreed to this

28th day of August, 2001


 
 



/s/ F.C. Dubinsky



Captain F.C. Dubinsky, Chairman



UAL-MEC



Air Line Pilots Association



01-19



Surplus Reduction


Options



01-19



(Surplus Reduction Options)

LETTER OF AGREEMENT

between



UNITED AIR LINES, INC.



and the



AIR LINE PILOTS



in the service of



UNITED AIR LINES, INC.



as represented by



AIR LINE PILOTS ASSOCIATION, INTERNATIONAL

This Letter of Agreement is made and entered into in accordance with the
provisions of Title II of the Railway Labor Act as amended, by and between
United Air Lines, Inc., (hereinafter referred to as "United" or the "Company")
and the Air Line Pilots in the service of United Air Lines, Inc., as represented
by the Air Line Pilots Association, International (hereinafter referred to as
"ALPA").

WHEREAS, in the aftermath of terrorist attacks on the U.S. on September 11,
2001, there has been a substantial impact on the airline industry in much of the
world, including United, and

WHEREAS, the resultant reduction in flying at United has created a surplus of
pilots, and



WHEREAS, United management and ALPA have discussed a variety of mutually
beneficial ways to reduce the negative impact of this surplus, and

WHEREAS, those discussions have, to date, identified three programs to be made
available for, on a voluntary basis, United pilots commencing for the December
2001 flying month,

NOW THEREFORE BE IT RESOLVED, the undersigned parties do hereby agree as
follows:

I. Special Voluntary Leave of Absence



Eligibility

: Special Voluntary Leaves of Absence will be offered only to pilots who have
not been issued a notice of furlough.



Duration and Preferencing

: Pilots must notify the Company of their intention to participate in this
Special Voluntary Leave Program at least 2 days prior to the December schedule
awards. When submitting their notification, the pilot must indicate
 
 



the duration of the leave requested (permitted leave duration will range from 3
months to 24 months in 3- month increments).



The Company reserves the right to determine the number of Special Voluntary
Leaves of Absence, if any, within each seat, fleet and domicile. The Company
will award leaves in seniority order within each seat, fleet, domicile, and
leave duration.



When a surplus no longer exists in a fleet, seat and domicile, the Company will
be permitted to cancel leaves to meet the need in that fleet, seat and domicile
in the following order: Volunteers will be solicited among all pilots on leave
in that fleet, seat and domicile. If there are an insufficient number of
volunteers, the Company will cancel the leaves of the required number of pilots
beginning with the pilots with the least amount of time remaining on their leave
in reverse seniority order in that fleet, seat and domicile.



Cancellation

: The Company may cancel a pilot's Special Voluntary Leave of Absence with no
less than 21 days advance notice, but in any case no less than 5 days prior to
the closing of the monthly schedule preferencing process for the following
month.



A pilot may cancel a Special Voluntary Leave of Absence only with Company
concurrence.



Vacancy Awards and

Return to Work

: A pilot awarded a Special Voluntary Leave of Absence will be subject to the
provisions of the Agreement regarding the awarding of vacancies, displacements
and furloughs and the following provisions shall apply:



a. The Company may cancel a Special Voluntary Leave of Absence prior to the
scheduled completion date when a pilot bids and is awarded a vacancy in a new
fleet and/or seat.

b. If a pilot bids and is awarded a vacancy in a new fleet and/or seat, he will
be scheduled for training in accordance with the Agreement and his Special
Voluntary Leave of Absence will terminate on the day before he begins transition
training.



c. If a pilot bids and is awarded a lateral vacancy bid, his vacancy bid will be
activated in accordance with the Agreement and his Special Voluntary Leave of
Absence will terminate on the day before he is activated into the lateral bid
award.



d. If, at the scheduled completion of a Special Voluntary Leave of Absence, a
pilot returning from the leave will require training, the Company may contact
the pilot and, with his concurrence, may cancel his Special Voluntary Leave of
Absence earlier than previously scheduled so that he can begin training for his
assignment.



e. If, while on a Special Voluntary Leave of Absence a pilot is furloughed, the
Company will terminate his Special Voluntary Leave of Absence on the day before
the effective date of his furlough.

Travel Privileges

: While on a Special Voluntary Leave of Absence, the pilot and his eligibles
will continue to have online travel privileges with United Airlines and on
United Express no less than such benefits are extended to other employees on
leaves of absence.



Employee Benefits:

Company sponsored medical, dental, life insurance and PDI will be the same as
for an active employee.



Retirement:

A pilot on Special Voluntary Leave of Absence will continue to receive
participation for A-Plan calculations for the entire duration of his leave. Any
month of reduced or zero earnings during the leave will be disregarded from
final average earnings calculations, but the final average earnings period will
remain at 36 months.



The Company will not make any B-Plan contributions during the term of this
leave. A pilot cannot take any B- Plan distributions during this leave unless
the pilot terminates his employment with United, is furloughed or qualifies for
a hardship withdrawal as defined by IRS rules and the B-Plan.



Seniority & Accruals:

Time spent on Special Voluntary Leave of Absence will be treated the same as
that of an active pilot for purposes of seniority, longevity for pay, vacation
credit but not accrual, and A-Plan pension participation.



Vacation:

A pilot on Special Voluntary Leave of Absence is entitled to participate in the
annual vacation bidding process; however, the pilot may not bid for and he will
not be awarded an annual or monthly vacation that would take place during the
period of the leave. If a pilot awarded a Special Voluntary Leave of Absence has
a current year vacation award scheduled during the leave and the term of the
leave does not run through the end of the current vacation year, the pilot may
cancel the assigned vacation. Should the pilot choose not to cancel the assigned
vacation, or should the term of the leave run through the end of the vacation
year, the Company will pay the pilot for the vacation prior to the commencement
of the leave.



A pilot returning from a Special Voluntary Leave of Absence may indicate a
preference to defer his remaining unused vacation into the following vacation
year under the provisions of Section 11-F. If a pilot returning from a Special
Voluntary Leave of Absence chooses not to defer his unused vacation and the
Company is unable to assign the vacation, the Company will pay the pilot for the
unused vacation in April of the current vacation year.



All vacation paid out under the terms of this paragraph will be paid based upon
the minimum monthly guarantee on a pro rata daily basis.



Unemployment



Compensation:

The Company will not contest any award of state unemployment compensation made
to a pilot awarded a Special Voluntary Leave Of Absence during the term of the
leave.



Monthly Preferencing: A pilot who is awarded a Special Voluntary Leave of
Absence under this program may not bid for any monthly schedules during the
period of the leave.



Sick Leave:

A pilot who participates in this Special Voluntary Leave of Absence program
shall not be eligible to use any sick leave during the period of the leave, nor
will he accrue any sick leave during the term of the Special Voluntary Leave of
Absence.



II. Surplus Reduction Leading to Retirement



Eligibility:

All pilots who are eligible to retire and eligible to commence monthly benefits
under the A- Plan on or before July 1, 2002, and who are currently holding
assignments in a fleet and status where surpluses are declared.



Election:

A pilot must make his desire known to the Company by November 25, 2001. The
Company reserves the right to limit the number of Surplus Reduction assignments
within any fleet and seat. The Company will award such Surplus Reduction
assignments in seniority order within each fleet and seat.



An election to participate in the Surplus Reduction Leading to Retirement
Program is irrevocable by the pilot on the 10th calendar day after the Company's
receipt of the pilot's election. A pilot may revoke his election to retire prior
to the tenth calendar day after the Company's receipt of the pilot's election.



Duration:

Participation in this Surplus Reduction Program will commence on January 1, 2002
and will continue until the pilot's separation date on or before June 30, 2002.



Pay and Benefits

: Pilots will receive pay subject to applicable longevity increases, at their
applicable hourly rate in effect on the date they receive the Surplus Reduction
award. Such pilots shall receive 60 hours of pay for each month of participation
in the program, and shall receive all accruals and benefits, except PDI for each
such month. Such pilots shall have no flying or availability obligations in any
month of participation in the program.



Sick Leave:

A pilot who participates in this Program shall not be eligible to use any sick
leave.



Retirement:

A pilot receiving pay under this Surplus Reduction Program will continue to
receive participation for A-Plan calculations. For purposes of final average
earnings calculations, any month in which a pilot participates in this Surplus
Reduction Program will be disregarded and, if any of the disregarded months
would otherwise have been in the participant's 36-month final earnings period,
then his final earnings period will be equal to 36 minus the number of
disregarded months.



The A-Plan benefit of a pilot who retires under this Surplus Reduction program
prior to age 60 will be adjusted for early retirement.



Seniority:

A pilot receiving pay under this Surplus Reduction Program will continue to
accrue seniority and longevity.



Inbound Time:

A pilot with an ID that carries inbound time into the surplus reduction month
shall receive 60 hours of pay for the surplus reduction month. Notwithstanding
any trip trade restrictions, a pilot will, if possible, be allowed to trip trade
his inbound trip. If the pilot is unable to trade he may request and he may be
awarded ANP for the inbound trip. If, however the pilot is unable to trip trade
out of his inbound trip, and the Company is unable to grant the ANP request, the
Company will notify the pilot at least 24 hours (48 hours for an international
ID) prior to the departure of the ID that contains the inbound flight(s) that he
will be required to fly the ID. The pilot then will fly the ID that contains the
inbound flight(s) and he will be paid for the inbound portion of the ID in
addition to the 60 hours of pay. A pilot on reserve will be unavailable for any
inbound trip, unless, due to the needs of the service, he is given an assignment
that operates into the next month. Under this circumstance, the reserve pilot
will be paid for the inbound portion of the ID in addition to the 60 hours of
pay.



Active Pilot Status:

A pilot receiving pay under this Surplus Reduction Program will be treated as an
active pilot for all purposes.



III. Surplus Reduction at Lesser Guarantee



Eligibility:

All Pilots who are currently holding assignments in a fleet, status and domicile
where surpluses are declared are eligible for the month, except those with
scheduled vacation, transition training, required training consolidation
(transitional, initial or extended monitoring), or other leaves of absence.



A pilot in his base or grace month who is awarded a Surplus Reduction Line will
be obligated to take his PC/ PT and will be credited with vacation credit days
in accordance with Section 9-C-2-c.



Preferencing:

The Company reserves the right to determine the number of surplus reduction
assignments, if any, within any fleet, seat and domicile. The Company will post
available surplus reduction assignments, and pilots will then be able to bid on
these assignments. Any surplus reduction assignments that go unfilled will be
cancelled.



Pay and Benefits:

Pilots will receive pay at their applicable hourly rate in effect on the date
that they receive a Surplus Reduction award. Such pilots shall receive 60 hours
of pay for each month of participation in the program, and shall receive all
accruals and benefits for each such month. Such pilots shall have no flying or
availability obligations in any month of participation in the program.



Sick Leave:

A pilot awarded a Surplus Reduction assignment will not be eligible to use sick
leave during that month.



Inbound Time: A pilot with an ID that carries inbound time into the surplus
reduction month shall receive 60 hours of pay for the surplus reduction month.
At the time the pilot notifies the Company of his interest in the Surplus
Reduction program, he may request ANP for the trip pairing that contains the
inbound flight(s). If, however, the Company is unable to grant the ANP request,
the Company will notify the pilot at least 5 days prior to the commencement of
the ID that contains the inbound flight(s). The pilot will then fly the ID that
contains the inbound flight(s) and he will be paid for the inbound portion of
the ID in addition to the 60 hours of pay. A pilot on reserve will be
unavailable for any inbound trip into any month in which he participates in this
program, unless, due to the needs of the service, he is given an assignment that
operates into the next month. Under this circumstance, the reserve pilot will be
paid for the inbound portion of the ID in addition to the 60 hours of pay.



Retirement:

A pilot receiving pay under this Surplus Reduction Program will continue to
receive participation for A-Plan calculations. For purposes of final average
earnings calculations, any month in which a pilot participates in this Surplus
Reduction Program will be disregarded and, if any of the disregarded months
would otherwise have been in the participant's 36-month final earnings period,
his final earnings period will be equal to 36 minus the number of disregarded
months.



Duration:

The Company may post monthly surplus reduction assignments for a period of one
year from the date this letter is signed or until declared surpluses are
eliminated, whichever is longer.



This Letter of Agreement will take effect upon its execution and will remain in
effect concurrent with the Agreement or as otherwise provided herein.


 
 



IN WITNESS WHEREOF, the parties have signed this Agreement this 1st day of
November, 2001.


 
 



WITNESS: 

/s/ Charles H. Vanderheiden



/s/ Ed Del Genio



/s/ Thomas M. Sullivan

FOR UNITED AIR LINES, INC. 



/s/ William P. Hobgood 



Senior Vice President



People

WITNESS: 



/s/ Larry D. Schulte



/s/ Wendy J. Morse



/s/ Brian J. Graver



/s/ Tim D. Brown


 
 
 
 



 

FOR THE AIR LINE PILOTS IN THE SERVICE OF UNITED AIR LINES, INC.



/s/ Duane E. Woerth



Duane E. Woerth, President



Air Line Pilots Association, International 


 
 



/s/ F.C. Dubinsky



F.C. Dubinsky, Chairman



UAL-MEC



lar Operations Committee



01-20



(Polar Operations Committee)



UNITED AIRLINES

December 4, 2001



Captain F. C. Dubinsky, Chairman



UAL-MEC



Air Line Pilots Association



Suite 700



6400 Shafer Road



Rosemont, IL 60018



Dear Rick,



As a result of the "Gang of Six" meeting held at WHQ last week, the Company
would like to begin polar operations using line crews on December 17, 2001. You
are already well aware of the time and fuel savings polar routes offer United.
As a result of discussions held last week, I would like to review our
commitment.



Beginning 12/17/01, a "Polar Desk" will be opened in the weather center and
filled on the day shift. The desk will initially provide the following support:

a) Monitor all polar activity and issue solar alerts.

b) Provide specialized weather monitoring which will include ETOPS support and
to have current ETOPS TAFs available whenever necessary.



c) Provide specialized "cold temp" forecasts for flight planning.



d) Begin the process of monitoring and forecasting turbulence in these operating
areas.

We also will make every effort to get the funding approved for a specialized
"turbulence desk."

We have secured in our budget for 2002 the funds for a NOTAM server. We will
continue to use the route planning and exclusion process designed by Gene
Cameron. We will emphasize the need to follow our policy requiring the use of
the division checklist for flights diverting into stations or locations where
there is no United presence.

 1. We agree to continue our relationship with Aerocontrol and to consult with
    ALPA prior to making any change.

Should you have any questions, please feel free to call.

Best regards,


 
 



/s/ Steve



Steve Forte

cc: Rick Maloney

Craig Eldridge



Chuck Vanderheiden



Garry Hinds



Student Pilots



01-21



(Separated Student Pilots)



UNITED AIRLINES

November 26, 2001

Captain F. C. Dubinsky



UAL-MEC Chairman



Air Line Pilots Association



6400 Shafer Court, Suite #700



Rosemont, IL 60018



Dear Captain Dubinsky:



As you know, on October 1, 2001, the Managing Director of Flight Standards and
Training notified each of the student pilots that due to the recent events their
training would be stopped. In his letter to each student, Brad Thomann stated,
"...consistent with these plans, permanent employment separations will
commence..." Although the student pilots employment will be separated, the
student pilots will keep their seniority number, be recalled in seniority order
and will continue to accrue seniority during the period of separation, however
these rights are contingent upon the student pilots successfully completing
their training.



If the above accurately reflects your understanding, please indicate your
concurrence by signing below and returning one copy to this office.



Sincerely,



/s/ Steven A. Forte



Captain Stephen Forte



Sr. V. P. Flight Operations



United Airlines, Inc.


 
 
 
 



Accepted and agreed this



7th day of December 2001.


 
 



/s/ F.C. Dubinsky



F. C. Dubinsky



UAL-MEC Chairman



Reduction Leading to Retirement Program



01-22



(Surplus Reduction Leading to Retirement)



UNITED AIRLINES

December 19, 2001



Captain F.C. Dubinsky, Chairman



UAL-MEC



Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018



Dear Captain Dubinsky:



Based upon the positive response to the Surplus Reduction Leading to Retirement
program, the Parties have agreed to make the program available once again
according to the following terms:



Eligibility:

All pilots who are eligible to retire and eligible to commence monthly benefits
under the A- Plan on or before September 1, 2002.



Election:

A pilot must make his desire known to Company by January 10, 2002. The Company
reserves the right to limit the number of Surplus Reduction assignments within
any fleet, seat and domicile. The Company will award such Surplus Reduction
assignments in seniority order within each fleet, seat and domicile.



An election to participate in the Surplus Reduction Leading to Retirement
Program is irrevocable by the pilot on the 10th calendar day after the Company's
receipt of the pilot's election. A pilot may revoke his election to retire prior
to the tenth calendar day after the Company's receipt of the pilot's election.



Duration:

Participation in this Surplus Reduction Program will commence on March 2, 2002
and will continue until the pilot's separation date on or before August 29,
2002.



Pay and Benefits:

Pilots will receive pay subject to applicable longevity increases, at their
applicable hourly rate in effect on the date they receive the Surplus Reduction
award. Such pilots shall receive 60 hours of pay for each month of participation
in the program, and shall receive all accruals and benefits, except PDI for each
such month. Such pilots shall have no flying or availability obligations in any
month of participation in the program.



Sick Leave:

A pilot who participates in this Program shall not be eligible to use any sick
leave.



Retirement:

A pilot receiving pay under this Surplus Reduction Program will continue to
receive participation for A-Plan calculations. For purposes of final average
earnings calculations, any month in which a pilot participates in this Surplus
Reduction Program will be disregarded and, if any of the disregarded months
would otherwise have been in the participant's 36-month final earnings period,
then his final earnings period will be equal to 36 minus the number of
disregarded months.



The A-Plan benefit of a pilot who retires under this Surplus Reduction program
prior to age 60 will be adjusted for early retirement.



Seniority:

A pilot receiving pay under this Program will continue to accrue seniority and
longevity.



Inbound Time:

A pilot with an ID that carries inbound time into the surplus reduction month
shall receive 60 hours of pay for the surplus reduction month. Notwithstanding
any trip trade restrictions a pilot will, if possible, be allowed to trip trade
his inbound trip. If the pilot is unable to trade he may request and he may be
awarded ANP for the inbound trip. If, however the pilot is unable to trip trade
out of his inbound trip, and the Company is unable to grant the ANP request, the
Company will notify the pilot at least 24 hours (48 hours for an international
ID) prior to the departure of the ID that contains the inbound flight(s) that he
will be required to fly the ID. The pilot then will fly the ID that contains the
inbound flight(s) and he will be paid for the inbound portion of the ID in
addition to the 60 hours of pay. A pilot on reserve will be unavailable for any
inbound trip, unless, due to the needs of the service, he is given an assignment
that operates into the next month. Under this circumstance, the reserve pilot
will be paid for the inbound portion of the ID in addition to the 60 hours of
pay.



Active Pilot Status:

A pilot receiving pay under this Surplus Reduction Program will be treated as an
active pilot for all purposes.
 
 
 
 
 
 



If this accurately reflects our understanding, please sign and return two copies
of this letter for our files.


 
 



Sincerely,


 
 



/s/ William P. Hobgood



William P. Hobgood



Senior Vice President



Human Resources


 
 



Accepted and agreed to this



19th day of December, 2001.


 
 



/s/ F.C. Dubinsky



Captain F. C. Dubinsky, Chairman



UAL-MEC Air Line Pilots Association



02-1



Extended Military Leave



Security/ Taser Training



02-02



(Security/Taser Training)

UNITED AIRLINES

Captain Paul Whiteford, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018



January 16, 2002



January 23, 2002



Dear Paul,



In compliance with Section 9-K of the ALPA Collective Bargaining Agreement, the
parties agree to the following scheduling procedures and compensation for the
one (1) day Security/ Taser training, which is planned to begin during the month
of February 2002.



Lineholders will be assigned on a day off and will receive one (1) vacation
training credit day as compensation.

Reserves will be assigned on a reserve day of availability and his allowable
monthly flight time will be reduced by five (5) hours for the day missed as
shown in his assigned reserve line.

If this accurately reflects our understanding, please sign and return two (2)
copies for our files.



Sincerely,


 
 



/s/ Stephen A. Forte



Captain Stephen A. Forte



Senior Vice President, Flight Operations

Accepted and agreed this

23rd day of January 2002.


 
 



/s/ Paul Whiteford



Captain Paul Whiteford, Chairman



UAL-MEC Air Line Pilots Association


 
 



02-3



Grandfather Rights - B767 and A320 Captains



02-04



(Check Off for ALPA-FF)



LETTER OF AGREEMENT


between
UNITED AIRLINES, INC.
and
THE AIR LINE PILOTS
in the service of
UNITED AIRLINES, INC.
as represented by
THE AIR LINE PILOTS ASSOCIATION,
INTERNATIONAL



THIS AGREEMENT is made and entered into in accordance with the provisions of the
Railway Labor Act, as amended, by and between UNITED AIR LINES, INC.
(hereinafter referred to as the "Company") and the AIR LINE PILOTS ASSOCIATION,
INTERNATIONAL (hereinafter referred to as the "Association").



W I T N E S S E T H:

WHEREAS, the Company has suffered a loss in passenger demand; and



WHEREAS, this loss in demand has resulted in the reduction in capacity; and



WHEREAS, the reduction in capacity has lead to the furlough of pilots;



THEREFORE, it is mutually agreed as follows:



The Company agrees to deduct ____ per month from the gross earnings of each
pilot who authorizes such contributions on the Check-Off forms provided for that
purpose and contribute this amount to the Air Line Pilots Association Furlough
Fund (referred to herein as Furlough Fund "ALPA-FF").

 A. The language of those forms shall be as follows:

TO: United Air Lines, Inc.

I hereby authorize and direct the Company to deduct ____ of my gross earnings
per month and to remit that amount to the Air Line Pilots Association Furlough
Fund (ALPA-FF).



This authorization is made based on my specific understanding that:


 
 



ALPA will use the money it receives from this fund solely for making payment of
furloughed pilot health insurance premiums.

This authorization shall remain in full force and effect until the earlier of
(1) revocation in writing by me, or (2) the recall of all UAL pilots who are on
furlough, or by resolution of the UAL-MEC to terminate the assessment.

Name ________________________________



File Number ___________________________



Signature _____________________________



Date _________________________________



All Check-Off Forms will be submitted through the Chairman of the Master
Executive Council of the Association who will forward the original signed copy
to the Payroll Accounting Manager, Executive Offices, Chicago, Illinois. A
properly executed Check-Off Form, filed before the 15th of any month, will
become effective the 1st of the month following its receipt by the Payroll
Section of the Accounting Department, Chicago, Illinois. Illegible or improperly
executed forms will be returned to the Chairman of the Master Executive Council
of the Association. Any notice of revocation as set forth in the Check-Off Form
must be in writing, signed by the employee and delivered by certified mail,
addressed to the Payroll Accounting Manager, United Air Lines, Inc., P.O. Box
66100, Chicago, Illinois 60666, with a copy to the Chairman of the Master
Executive Council as soon as processed through Company payroll procedures.
Check-Off Form and notices so received by the Company will be stamp-dated on the
date received and will constitute notice to the Company of the date received and
not when mailed. Deduction of a pilot's contribution shall be made each month
provided there is a sufficient balance due the pilot at the time after all other
deductions authorized by the pilot or required by law (including money claims of
the Company and the Credit Union) have been satisfied. Within a reasonable time
after the second regular paycheck issued each month, the Company will remit to
ALPA-FF a check in payment of all contributions collected or that month pursuant
to outstanding and unrevoked Check-Off Forms, together with a list of the names
of those pilots for whom contributions were deducted and the amount deducted for
each such pilot. A pilot who has executed a Check-Off Form and (1) who resigns
from the Company; (2) who is furloughed; or is (3) otherwise terminated from the
employ of the Company shall be deemed to have automatically revoked his
assignment as of the date of such action and if he (1) is rehired; (2) is
recalled; or (3) reemployed, further deductions of ALPA-FF contributions will be
made only upon execution and receipt of another Check-Off Form. It will be the
Association's responsibility to verify apparent errors in deduction of ALPA-FF
contributions before contacting the Company Payroll Accounting Manager.

 A. United Air Lines, Inc. shall be held harmless and indemnified by the
    Association for any claims which may be made by the pilot or pilots by
    virtue of the wrongful application and misapplication of any of the terms of
    this Section.

This Agreement shall become effective as of ____________________ and shall
remain in full force and effect concurrent with the duration of the basic
Agreement as specified in Section 22.

IN WITNESS WHEREOF, the parties have signed this Agreement this 20th day of
February 2002.


 
 
 
 



WITNESS:
 
 

________________________



________________________



________________________



 

FOR UNITED AIR LINES, INC.


 
 



/s/ Peter B. Kain



Peter B. Kain



Vice President



Labor Relations

WITNESS:


 
 



________________________



________________________



________________________



 

FOR THE AIR LINES PILOTS IN THE



SERVICE OF UNITED AIR LINES, INC.


 
 



/s/ Duane E. Woerth



Duane E. Woerth, President



Air Line Pilots Association, International



/s/ Paul R. Whiteford



Paul R. Whiteford, Chairman



UAL-MEC

eave



02-05



(Bumps for Military Leave)



UNITED AIRLINES

Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite 700



Rosemont, IL 60018



Re: Military Leave bumping



Dear Captain Whiteford,



In applying the provisions of Section 8-K to pilots who are on a military leave
of absence, it is agreed that such pilots may not be available to exercise their
bumping rights in a timely manner, as prescribed in Section 8-K-1. Therefore,
whenever a pilot who is on a military leave of absence is displaced and is
unavailable due to his military commitment, the Company will automatically bump
that pilot to the highest paying position that his seniority would entitle him.
When this pilot returns to active duty with the Company, he will be permitted to
exercise another bump to any assignment that his seniority entitles him.



If this accurately reflects our understanding, please sign and return two (2)
copies for our files.



Sincerely,



/s/ Stephen A. Forte



Captain Stephen A. Forte



Senior Vice President



Flight Operations

Accepted and agreed to this

28th day of March, 2002



/s/ Paul R. Whiteford



Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association



Charges for Reserve Pilots



02-06



(Sick Leave Charges for Reserve Pilots)



UNITED AIRLINES

Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court Suite 700



Rosemont, IL 60018



Re: Calling Off Sick Leave



Dear Captain Whiteford,



In applying the provisions of Section 13-A-3-b to a reserve who is on his first
day of availability following an RDO, it is understood that a reserve who is on
sick leave and who is notifying the Company prior to twelve (12) noon local time
that he is coming off sick leave, will be advised by the Crew Desk at the time
of the call that he has an assignment or that he needs to be available for duty
for the balance of that day. If he is issued an assignment or is required to be
available, he will not be charged sick leave for that day.



Additionally, a reserve will be permitted to notify the Company that he is
coming off of sick leave at a designated time later that day and he will be
available for his next day of reserve availability. When a reserve gives the
Company this notice, he will be removed from the sick list at that time and will
be permitted to volunteer for an assignment as an aggressive/active reserve in
accordance with Section 20-J-2. In this situation, the reserve will be charged
with one day of sick leave.



If this accurately reflects your understanding, please sign and return two (2)
copies for our files.



Sincerely,



/s/ Stephen A. Forte



Captain Stephen A. Forte



Senior Vice-President



Flight Operations

Accepted and Agreed to this

9th day of April, 2002



/s/ Paul R. Whiteford



Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association



02-07



(Late Night and All Night Flying)



UNITED AIRLINES

Captain Paul R. Whiteford



Chairman, UAL-MEC



Air Line Pilots Association



6400 Shafer Court, Suite #700



Rosemont, IL 60018



Dear Paul:



In the discussions between the parties concerning the interpretation and
application of reserve rules, the parties have agreed to the following
application of Section 5-G-1-f, Late Night and All Night Flying:



The Company will apply Section 5-G-1-f rules to operational pairings except that
notwithstanding Section 5-G-1-f-(3), a reserve pilot will not be required to
have 16:45 free from duty prior to an all night flight if it is the first
segment of an ID. A reserve may be assigned a trip which contains an ANF in the
initial duty period as long as the only duty the reserve has performed in the
sixteen hours and forty-five minutes (16:45) prior to the required report time
for the duty period containing the ANF is reserve telephone availability and the
reserve has received his required FAA designated rest.

 1. An ANF can be covered by a reserve who has been assigned a field stand-by
    assignment provided he has received at least sixteen hours and forty-five
    minutes (16:45) free from all duty prior to reporting for the field stand-by
    assignment and the ANF flight assignment conforms with all the applicable
    5-G-1 duty limits.

This Agreement will be effective as of September 30, 2002, and shall remain in
full force and effect concurrent with the duration of the basic Agreement.

If this accurately reflects our understanding, please sign and return two (2)
copies for our files:



Sincerely,



/s/ Peter B. Kain



Peter B. Kain



Vice President - Labor Relations

Accepted and agreed to

this 23rd day of September 2002


 
 



/s/ Paul R. Whiteford



Captain Paul Whiteford Chairman



UAL-MEC Air Line Pilots Association



of Open Trips to Reserve Pilots



02-08



(Assignment of Open Trips



to Reserve Pilots)



UNITED AIRLINES

Captain Paul Whiteford, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite #700



Rosemont, IL 60018



Dear Paul:



In the discussions between the parties concerning the interpretation and
application of reserve rules, the parties have agreed to the following rules as
they apply to the assignment of open trips to reserve pilots.



The Crew Desk is committed to assigning open trips as expeditiously as possible.
A trip will be assigned within 2 hours from the time that the trip becomes
"Available for Assignment" as defined in Section 20-J-4.

 1. If the Company is experiencing irregular operations, as indicated by a Crew
    Desk tape recorded message, a trip will be assigned within 4 hours from the
    time the trip becomes "Available for Assignment." The crew desk tape
    recorded messages will be domicile specific.
 2. When making a trip assignment during the 2/4 hour assignment window, the
    Crew Desk will call all phone numbers available on the pilot's PSN1 page. If
    personal contact is not established with the pilot, the Crew Desk will leave
    a message at each number called where a message can be left. This message
    will include the time called, the assignment, the time of departure, and the
    pilot will be instructed to call the Crew Desk. The Crew Desk will then
    place the assignment into the pilot's CMS calendar, and the pilot will be
    obligated to contact the Crew Desk, electronically or by phone, as soon as
    possible, but not less than 12 hours prior to departure. If the Crew Desk
    does not receive confirmation from the pilot 12 hours before departure, the
    Crew Desk will attempt to contact the pilot again. If personal contact is
    not established at that time, the Crew Desk will place a code in the pilot's
    calendar which allows the scheduler to move to the next available reserve
    and the Crew Desk will also send a meter to the pilot's flight office
    indicating the unavailability of the pilot. The next available reserve will
    be contacted and will be provided a reasonable period of time in which to
    respond. If the pilot does not have a means to leave a phone message, the
    same process as described above will apply.
 3. If a reserve is on rest during the assignment window and his rest will end
    no later than eight hours (six for irregular operations) after the close of
    the assignment window, but he is otherwise legal and available for the
    assignment; the Company may assign the trip to the reserve by placing the
    assignment in the pilot's CMS calendar. In such case the Crew Desk will,
    within 30 minutes after completion of the reserve's rest period, personally
    notify the reserve by calling all phone numbers available on the pilot's
    PSN1 page. If personal contact is not established with the pilot, the Crew
    Desk will leave a message at each number called where a message can be left.
    This message will include the time called, the assignment, the time of
    departure, and the pilot will be instructed to call the Crew Desk. If the
    Crew Desk does not receive confirmation from the pilot 12 hours before
    departure, the Crew Desk will attempt to contact the pilot again. If
    personal contact is not established at that time, the Crew Desk will place a
    code in the pilot's calendar which allows the scheduler to move to the next
    available reserve and the Crew Desk will also send a meter to the pilot's
    flight office indicating the unavailability of the pilot. The next available
    reserve will be contacted and will be provided a reasonable period of time
    in which to respond.
 4. The Company must assign a trip during the 2/4 hour assignment window to a
    reserve who is legal and available in the silo equal to the length of the ID
    or the silo equal to the length of the ID plus I day. If the Company is
    unable to assign a trip as provided herein, then it may use the other
    provisions of the contract to cover the trip.
 5. A reserve pilot coming from days off, or following a day of availability in
    which the reserve did not receive an assignment, or other known absences may
    be assigned a trip for which the pilot is scheduled to report prior to or
    during his base rest period, provided he is given a newly established FAA (9
    hour) rest period, if needed. A reserve pilot coming from days off who is in
    his base rest period will not be contacted for an assignment unless he is
    the only reserve available.
 6. A pilot who returns from an assignment during his base rest period will
    remain available for a subsequent assignment provided he receives his
    contractual and FAA required rest.
 7. In addition to the provisions of Section 20-J-2-c and Letter of Agreement
    91-2, Section 3-E-3, a reserve may aggressively pick up any pairing not yet
    assigned by the Crew Desk for which he is legal and available. A pairing
    will be considered unavailable for aggressive pick up once it has been
    placed in a reserve pilot's CMS calendar.
 8. Reserve Pilots on RDOs

a.

The Company will develop a program whereby a reserve can indicate whether he
wants to be contacted on his RDO. The Crew Desk will not call any pilot who has
indicated that he does not want to be contacted on an RDO.



b.

A pilot who is contacted on an RDO will be under no obligation to accept an
assignment. However, the Crew Desk need not contact a reserve pilot more than
once on thc same RDO if he has refused an earlier assignment.



c.

A pilot who calls the Crew Desk on an RDO may be offered an assignment, but he
has no obligation to accept the assignment.
 
 



The Company will establish computer programming so that if a reserve pilot's
month A base rest extends into the first day of month B, the reserve will be
considered on designated rest during each base rest period. The provisions of
Section 20-J-5 will apply to the base rest periods. The parties have jointly
developed a Reserve Rule Manual which will be used for the implementation and
administration of the provisions in this Letter and Section 20-J-5 of the
Agreement. This manual may only be modified with mutual agreement of the
parties.

This Agreement will be effective as of September 30, 2002, and shall remain in
full force and effect concurrent with duration of the basic Agreement.

If this accurately reflects our understanding, please sign and return two (2)
copies for our files:



Sincerely,



/s/ Peter B. Kain



Peter B. Kain



Vice President - Labor Relations

Accepted and agreed to

this 23rd day of September 2002


 
 



/s/ Paul R. Whiteford



Captain Paul Whiteford, Chairman



UAL-MEC Air Line Pilots Association



of OE's and the Revised Duty Day Limits of LCA's



02-10



(Scheduling of OE's and the



Revised Duty Day Limits of LCA's)



UNITED AIRLINES




Captain Paul R. Whiteford, Chairman,



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite #700



Rosemont, IL 60018



Dear Paul,



This letter will confirm our agreement regarding the scheduling of OE's and the
revised duty day limits of all LCA's. Specifically we agree to the following:



To ensure consistency, quality and compliance of the new FAR Whitlow rule, all
newly trained pilots and LCA's will be scheduled to report for duty no more than
one (1) hour prior to the contractually required report times referenced in
Section 5-G-1-b and N3 of Letter of Agreement 91-2 on the first duty period of
an OE pairing.



The Company will first attempt to schedule a pilot for OE on an ID where the
initial duty time is scheduled for not more than 13 hours per day, including the
debrief.



In the event that this additional duty time results in a duty day of more than
thirteen (13) hours, for a duty period starting between 0600-1329 on the first
day of the OE, the Company may schedule to a maximum duty day of fourteen (14)
hours without SSC concurrence.



Additionally, the Company will provide a hotel room to the student and the LCA
if the OE trip is scheduled to start before 0900 and LCA and the student agree
to do the debriefing the evening prior to the start of the OE trip.

This Agreement will be effective as of execution and shall remain in full force
and effect concurrent with Section 22, Duration of the basic Agreement.

If this accurately reflects our understanding, please sign two (2) copies for
our files



Sincerely,



/s/ Steve Forte



Captain Stephen A. Forte



Senior Vice President



Flight Operations

Accepted and agreed to this

30th day of September 2002


 
 



/s/ Paul R. Whiteford



Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association



Code Share



nterim Relief Letter of Agreement



03-01



(interim Relief Letter of Agreement)



LETTER OF AGREEMENT


between
UAL CORPORATION,
UNITED AIR LINES, INC.
and
THE AIR LINE PILOTS
in the service of
UNITED AIR LINES, INC.
as represented by
THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL



THIS LETTER OF AGREEMENT is made and entered into in accordance with the Railway
Labor Act by and between UAL Corp. (hereinafter referred to as "UAL"), UNITED
AIR LINES, INC. (hereinafter referred to as the "Company") and the AIR LINE
PILOTS ASSOCIATION, INTERNATIONAL (hereinafter referred to as "ALPA" or the
"Association").



WHEREAS UAL, the Company and the Association have reached agreement concerning
pilot participation in consensual economic relief for the Company (the "Interim
Relief Letter of Agreement"), pending negotiations for permanent relief under
&sect;1113(c),



THEREFORE the parties to this Letter of Agreement hereby agree as follows:



The United-ALPA 2000 Collective Bargaining Agreement (the "Agreement") shall be
amended to provide the following compensation changes retroactive to January 1,
2003 :

a. The base hourly pay increases in Section 3-B-2 scheduled for May 1, 2003
shall not go into effect; and

b.

29% reduction of the international override payment incentive in Section
3-B-1-d; and



c.

29% reduction of the incentive pay for late night flying in Section 3-B-7-a; and



d.

29% reduction in the base hourly rates of pay in Section 3-B.



 1. All benefits under the United Airlines Pilot Defined Benefit Pension Plan
    shall be calculated and paid on the basis of Book Rates (the rates that
    would apply in the absence of this Interim Agreement). All other benefits
    under the Pilot Agreement, including the Company's contribution to the
    United Airlines Pilot Directed Account Plan (the "PDAP"), shall be
    calculated and paid on the basis of actual rates.
 2. The Company will withdraw its Conditional &sect;1113(c) Motion, filed
    December 27, 2002, and will not refile such motion prior to March 15, 2003,
    provided:

a.

The ALPA -United pilot membership ratifies this Interim Relief Letter of
Agreement no later than January 8, 2003; and



b.

The memberships of the remaining United union groups (AFA, IAM 141, IAM 141M,
TWU and PAFCA) either:



(i)

ratify their corresponding Interim Relief Letter of Agreements (attached as
Exhibits) no later than January 8, 2003; or



(ii)

the court orders &sect;1113(e) interim relief against that union(s) upon the
Company's motion on the concessionary terms contained therein no later than
January 10, 2003.
 
 



If the conditions of paragraph 3 are not met by January 10, 2003, then ALPA
agrees that the Company may proceed forthwith with its &sect;1113(c) motion and,
in particular, shall not object to the Company's filing a memorandum of law and
other supporting material at that juncture. This Interim Relief Letter of
Agreement shall not be cited by either party as evidence of the propriety of
ALPA's proportion of the Company's &sect;1113(c) request or the Association's
response to such request. This Interim Relief Letter of Agreement is intended to
ensure at least $100 million of "headroom" under the EBITDAR covenants through
May 1, 2003. Should the Company have more than $100 million of "headroom" as of
April 30, 2003, this fact shall be given full consideration in negotiations and
shall be a factor to be taken into account by the Court in any &sect;1113(c)
proceeding. The parties expressly agree and acknowledge that this Interim Relief
Letter of Agreement is in no way an assumption by the Debtors of the Agreement
and the Company denies that the unions or employees have any claims for damages
resulting from this Interim Relief Letter of Agreement. To the extent that the
Association or any employee is nonetheless found to have any such claim, the
parties agree that their joint position is that such claim would be a
pre-petition and unsecured claim, and this Interim Relief Letter of Agreement in
no way converts any such claim into an administrative claim. The Association
agrees that it will neither assert, support, nor solicit any assertion in any
proceeding before the Bankruptcy Court or any other tribunal that any claims
allegedly arising from this Interim Relief Letter of Agreement constitute
administrative claims under Sections 503, 507 or any other section of the
Bankruptcy Code.

 1. This Interim Relief Letter of Agreement shall become effective upon its
    execution and shall become null and void in its entirety on the earlier of
    (i) a failure to meet the conditions in paragraph 3 above; (ii) a ruling on
    the Company's &sect;1113(c) Motion as it pertains to the Association; (iii)
    a final and binding consensual agreement between the Company and the
    Association in lieu of a ruling on the Company's &sect;1113(c) Motion; or
    (iv) May 31, 2003, provided that the delay in a ruling on the Company's
    &sect;1113(c) Motion beyond May 1, 2003 is not attributable to a delay by
    the Company in filing its &sect;1113(c) Motion after March 15, 2003.

IN WITNESS WHEREOF, the parties have signed this Letter of Agreement this 7th
day of January, 2003.
 
 

WITNESS:

/s/ Charles H. Vanderheiden



/s/ Dave Laubhan

FOR UNITED AIR LINES, INC.



/s/ Peter B. Kain



Peter B. Kain



Vice President - Labor Relations

 

FOR UAL CORPORATION



/s/ Glenn F. Tilton



Glenn F. Tilton



Chairman, President and Chief Executive Officer

WITNESS:

FOR THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL



/s/ Duane Woerth



Duane Woerth, President

 

/s/ Paul Whiteford



Paul Whiteford, Chairman 



United Master Executive Council

03-02



(Hotel Accommodations)


 
 
 
 
 
 
 
 
 
 
 
 
May 1, 2003

 
 



Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite #700



Rosemont, IL 60018



Dear Paul:



In discussions leading to the 2003 Agreement, the parties recognize that
notwithstanding the changes made to Section 5-G-1-c and 5-G-2-c of the Agreement
requiring downtown layovers; the parties may by mutual agreement between the
ALPA Hotel Committee and the Company provide hotel accommodations at locations
other than at the field (i.e., suburban or downtown) for layovers of 14 hours to
19:59 hours block to block.



This agreement will become effective upon execution by the parties and will
remain in effect concurrent with the Basic Agreement.



If this accurately reflects our understanding, please sign and return two (2)
copies for our files.


 
 



Sincerely,


 
 



Peter B. Kain



Vice President-Labor Relations



Accepted and agreed to this



day of May 2003



Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association


03-03



(Age 60 References)


 
 
 
 
 
 



May 1, 2003


 
 
 
 



Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite #700



Rosemont, IL 60018



Dear Paul:



In discussions leading up to the 2003 Agreement, the parties recognized that the
Company does not intend to operate any aircraft in the future that would require
a Second Officer. Therefore, it is agreed that all references to "Second
Officers" and "Over Age 60 Pilots" will be deleted from the 2003 Agreement. This
Agreement is without prejudice to any pending grievance related to and is
inadmissible in any proceeding concerning the treatment of over age 60 pilots
covered by that grievance.



If this letter accurately reflects our agreement, please sign and return three
(3) copies for our files.



Sincerely,


 
 



Peter B. Kain



Vice President - Labor Relations



Accepted and agreed to this



day of May 2003



Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association


03-04



(Revisions to PI Letter of Agreement)

Captain Paul R. Whiteford, Chairman

UAL - MEC

Air Line Pilots Association

6400 Shafer Court, Suite 700

Rosemont, IL 60018

Dear Captain Whiteford:

This is to confirm that during the negotiations that led to the 2003 Pilot
Agreement, the Company and the Association agreed to discuss potential revisions
to Letter of Agreement 89-2 and Letter of Agreement 98-8 to permit greater
flexibility for trainees and customers as to the use and prioritization of DENTK
assets. To this end, the parties also agreed to modify the above-mentioned
letters to provide for greater Pilot Instructor productivity and scheduling
flexibility. Additionally, the Company has agreed to consult with the
Association regarding the development of a program for Pilot Instructors to work
on days off to perform contract training. Finally, the parties have agreed to
discuss and modify, as necessary, Paragraph 10 of Letter 89-2 to determine the
appropriate number of RDO's which may be scheduled in a Pilot Instructor's
awarded vacation. In light of these agreements, the parties are committed to
meet forthwith to discuss and negotiate any and all changes in scheduling,
vacations and other practices which the parties agree are appropriate.

If this accurately reflects our understanding, please sign and return two (2)
copies for our files.

Sincerely,
 
 
 
 

Peter B. Kain

Vice President- Labor Relations

Accepted and agreed to this

_____ day of April, 2003
 
 

______________________________

Captain Paul R. Whiteford, Chairman

UAL - MEC Air Line Pilots Association
03-05

(Annual FAR Flight Limits)

Captain Paul R. Whiteford, Chairman

UAL - MEC

Air Line Pilots Association

6400 Shafer Court, Suite 700

Rosemont, IL 60018

Dear Captain Whiteford:

In the discussions leading to the 2003 Pilot Agreement, the parties recognized
the potential for pilots to reach the annual allowable FAR flight time (1000
hours) prior to the end of the year due to the increased monthly maximums of
89/95 hours. The parties are committed to meet and jointly develop a process to
resolve this issue.

If this accurately reflects our understanding, please sign and return two (2)
copies for our files.

Sincerely,
 
 
 
 

Peter B. Kain

Vice President- Labor Relations

Accepted and agreed to this

_____ day of April, 2003
 
 

______________________________

Captain Paul R. Whiteford, Chairman

UAL - MEC Air Line Pilots Association
03-06

US Airways Code Share


 
 




LETTER OF AGREEMENT



between



UAL CORPORATION,



UNITED AIR LINES, INC.



and



THE AIR LINE PILOTS



in the service of



UNITED AIR LINES, INC.



as represented by



THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL





THIS LETTER OF AGREEMENT is made and entered into in accordance with the Railway
Labor Act by and between UAL CORPORATION ("UAL"), UNITED AIR LINES, INC.
(hereinafter referred to as the "Company") and the AIR LINE PILOTS ASSOCIATION,
INTERNATIONAL (hereinafter referred to as "ALPA" or the "Association").



WHEREAS the Company has a code share and marketing relationship with US Airways,
Inc. ("US Airways") and US Airways Express carriers (including without
limitation the carriers listed on Schedule 1 to this Letter of Agreement) ("USX
Carriers") that operate under the US Airways designator code (the "US Code"), or
successors to US Airways or USX Carriers, each pursuant to the terms of the
commercial agreements between the Company and US Airways listed in Schedule 2 to
this Letter of Agreement and future agreements between the Company and USX
Carriers (collectively, the "Code Share Agreements");


 
 



THEREFORE the parties to this Letter of Agreement hereby agree as follows:


 
 



    Enabling Agreement Notwithstanding changes to Section 1 of the 2003
    collective bargaining agreement between the Company and the Association (the
    "Pilot Agreement"), the parties desire to extend certain terms of Letter
    02-11 as restated herein. System Flying The Company shall measure and report
    the total number of mainline available seat miles ("ASMs") scheduled to be
    operated by US Airways each month under the UA Code. The Company shall not
    permit the number of mainline ASMs scheduled to be operated by US Airways
    under the UA Code to exceed 41% of the mainline ASMs operated by the Company
    in any rolling twelve-month period.

    
     

     
     
     
     
     

    Domestic Flying

    
     

     
     
     
     
     

    The Company may permit US Airways to operate domestic, mainline flights
    under the UA Code other than point-to-point flights between (i) any of IAD,
    ORD, DEN, SFO or LAX and (ii) any of the Company's Key Cities or Gateway
    Cities as defined in Section 1-K of the Pilot Agreement (currently IAD, ORD,
    DEN, SFO, LAX, MIA, LGA, EWR, JFK, DCA, BOS and SEA).
    
    
     
    
     
     
     
     
     
    
    The Company shall measure and report the total number of ASMs scheduled to
    be operated by US Airways and USX Carriers each month under the UA Code
    between (i) any of PIT, PHL or CLT and (ii) any of the Company's Key Cities
    or Gateway Cities. The Company shall not permit the aggregate number of
    mainline ASMs scheduled to be operated by the Company on such routes to fall
    below 16.85% of the aggregate number of ASMs scheduled to be operated by US
    Airways and the USX Carriers under the UA Code on such routes in any rolling
    twelve-month period.

 1. International Flying

    
     

     
     
     
     
     

        The Company shall only permit US Airways or the USX Carriers to operate
        the following international flights under the UA Code:
    
        
         
    
         
         
         
         
         
    
        any flights that begin or end in PIT, PHL or CLT; and
        
        
         
        
         
         
         
         
         
        
        any flights on Latin American Routes (i.e., routes to or from the
        continental United States and any of Mexico, Central America or the
        Caribbean Islands (including the US Virgin Islands and Puerto Rico))
        that begin or end in BOS, DCA or LGA and any USX Carrier flights on
        Latin American Routes that begin or end in MIA.
    
     a. The Company shall measure and report the total number of mainline ASMs
        scheduled to be operated by US Airways under the UA Code each month on
        Transatlantic Routes (i.e., routes between North America and Europe).
        The Company shall not permit the number of mainline ASMs scheduled to be
        operated by US Airways under the UA Code on Transatlantic Routes to
        exceed 42% of the mainline ASMs scheduled to be operated by the Company
        on Transatlantic Routes in any rolling twelve-month period.
    
        
         
    
         
         
         
         
         
    
        The Company shall measure and report the total number of mainline ASMs
        scheduled to be operated by US Airways under the UA Code each month on
        Latin American and Transatlantic Routes. The Company shall not permit
        the number of mainline ASMs scheduled to be operated by US Airways under
        the UA Code on Latin American Routes to exceed 12.97% of the mainline
        ASMs scheduled to be operated by the Company on Latin American and
        Transatlantic Routes in any rolling twelve-month period.

 2. USX Flying

    
     

     
     
     
     
     

        The Company shall only permit the UA Code to be used on the following
        USX Carrier flights:
    
        
         
    
         
         
         
         
         
    
        any flights to or from PIT, PHL or CLT provided that any such flights
        that stop at DEN, LAX, SFO,ORD or IAD shall be point-to-point flights
        from PIT, PHL or CLT and shall not be operated on jet aircraft with a
        maximum certificated seating capacity in excess of 70 seats;
        
        
         
        
         
         
         
         
         
        
        flights to or from BOS or MIA provided that such flights may not be
        operated on jet aircraft with a maximum certificated seating capacity in
        excess of 70 seats, and none of such flights stop at IAD, ORD, DEN, SFO
        or LAX;
        
        
         
        
         
         
         
         
         
        
        flights to or from LGA, EWR and JFK (collectively, "NYC") provided that
        (x) such flights may not be operated on jet aircraft operated with a
        maximum certificated seating capacity in excess of 70 seats, and no such
        flights stop at IAD, ORD, DEN, SFO or LAX, and (y) the Company shall not
        permit the number of ASMs operated by US Airways and USX Carriers to or
        from NYC under the UA Code to exceed 28.1% of the ASMs operated by the
        Company to or from NYC; and
        
        
         
        
         
         
         
         
         
        
        flights to or from DCA and BWI provided that (x) such flights may not be
        operated on jet aircraft operated with a maximum certificated seating
        capacity in excess of 70 seats, and no such flights stop at IAD, ORD,
        DEN, SFO or LAX, and (y) the Company shall not permit the number of ASMs
        operated by US Airways and USX Carriers to or from IAD, DCA and BWI
        (collectively "WAS") under the UA Code to exceed 21.1% of the ASMs
        operated by the Company to or from WAS.
    
     a. The Company shall hold each USX Carrier that operates flights under the
        UA Code to the same safety, operational performance and passenger
        service standards imposed on United Express carriers (including the
        annual safety audits of such USX Carriers performed by the Company).

 3. Reciprocal Code Share Arrangements

    
     

     
     
     
     
     

    The Company shall make commercially reasonable efforts to place the US Code
    on all of the ASMs operated by the Company within twelve (12) months of the
    effective date of this Letter of Agreement (the "Phase-In Period"), except
    to the extent the Company (i) fails to receive required government approval
    for code sharing on flights despite its best and continuing efforts to
    obtain such approval; or (ii) is prohibited by the collective bargaining
    agreement(s) between the Company, US Airways and/or USX Carriers and any of
    their unions in effect as of the effective date of this Letter of Agreement
    and (iii) the airport facility, airport authority, or other physical
    restrictions on airport locations make such implementation impossible or
    unreasonably expensive in relation to the benefit of the code share at such
    location.
    
    
     
    
     
     
     
     
     
    
    If, after the conclusion of the Phase-In Period, the Company fails to place
    the US Code on 100% (minus the exclusions provided for in paragraph 6.a
    above) of the Company ASMs, in any scheduling month, then, for the next
    scheduling month, the Company shall limit the number of US Airways ASMs
    operated with the UA Code to a percentage of US Airways ASMs calculated as
    105% minus [100% *(A-B) / A], where A is the number of UA ASMs that should
    have been operated under the US Code and B is the number of UA ASMs actually
    operated under the US Code. For example, if the Company was required to
    operate 16 billion ASMs under the US Code in a given month but only operated
    14 billion under the US Code during the month, the Company would be required
    to limit the UA Code to 92.5% of US Airways ASMs -[105% minus
    (100%*(16-14)/16]. For the purposes of all calculations in this paragraph,
    all ASMs for both carriers will be net of exclusions in paragraph 6.a.
    above.

 4. Block Space Arrangements The Company will not enter into any block space
    arrangements (i.e., the advance purchase or reservation of blocks of seats
    on other carriers for resale by the Company) with US Airways or any USX
    Carrier.

    
     

     
     
     
     
     

    Pro Rate Arrangements The Company shall not engage in any form of revenue
    sharing, profit sharing, margin sharing, or fee-for-departure arrangements
    with US Airways or USX Carriers for passengers carried on US Airways or USX
    Carrier flights other than the form of standard interline remuneration
    arrangements described in the Code Share Agreements in Schedule 2 to this
    Letter of Agreement. In addition, without the prior written consent of the
    Association, the Company shall not adopt any amendment or revision to the
    Code Share Agreements or any other agreement with US Airways that materially
    changes the proration of interline revenue between the Company and US
    Airways under the Code Share Agreements in a way that provides economic
    benefits to the Company from passengers carried on flights operated by US
    Airways or USX Carriers under the UA Code. Equity Arrangements The Company
    and its Affiliates (as defined in Section 1-K of the Pilot Agreement) will
    not purchase or acquire any equity securities, debt securities or other
    capital securities of US Airways or any Affiliate of US Airways (other than
    the receipt of securities of US Airways or any Affiliate of US Airways in
    settlement of bona fide bankruptcy claims (excluding any purchased claims)
    of the Company or any Affiliate of the Company).

    
     

     
     
     
     
     

    Separate Marketing Identity; Transactions The Company may conduct joint
    marketing efforts with US Airways and USX Carriers in support of the Code
    Share Agreements (including the use of trade names, promotional materials,
    logos and marks that reflect the code share) but the Company shall
    nonetheless maintain a primary, separate operating, corporate and marketing
    identity (including an independent name, trade name, logo, aircraft livery,
    trademark, livery and service marks). Neither the Company nor any Company
    Affiliate shall transfer any of the Company's aircraft (owned, lease or
    under option), international routes, or international route authorities to
    US Airways or any Affiliate of US Airways.

    
     

     
     
     
     
     

    Labor Disputes The Company shall not permit US Airways or any USX Carrier to
    operate any flight under the UA Code at any time during a lawful strike by
    the Company's pilots. The Company shall not operate any flight under the US
    Code during a lawful strike by the pilots of US Airways.

12. Information Sharing The Company shall provide monthly information concerning
the Code Share Agreements to the Related Carrier Review Committee under the
terms and conditions described in Section 1-K of the Pilot Agreement.
 
 

13. Dispute Resolution Disputes under this Letter of Agreement shall be resolved
in accordance with Section 1-J of the Pilot Agreement; provided that Company
shall be permitted to cure, and shall cure, a breach of Paragraphs 3, 4, 5 and 6
of this Letter of Agreement on the earlier of (i) 30 days after such breach or
(ii) the next published schedule change in the Official Airline Guide for which
the Company has not yet transmitted its schedule to the OAG

.
 
 



14. Duration This Letter of Agreement shall become effective upon its execution
and shall run concurrently with the Pilot Agreement as described in Section 22-D
of the Pilot Agreement (as Section 22-D is itself amended by the 2003
Restructuring Agreement); provided, however, that paragraph 11 of this Letter
Agreement (Labor Disputes) shall remain in full force and effect unless and
until revised in a future written agreement between the Company and the
Association irrespective of whether the Company's pilots are engaged in a lawful
primary strike under the Railway Labor Act, and the Company hereby waives any
claim, right or privilege to change, breach or disregard paragraph 11 under the
Railway Labor Act or otherwise; and


 
 



Notwithstanding the foregoing, the Company may elect to terminate this Letter of
Agreement if (i) the Company decides to no longer apply the UA Code to flights
operated by US Airways and USX Carriers, or (ii) the Code Share Agreements are
terminated. If this Letter of Agreement is terminated pursuant to this
paragraph, it shall become null and void and shall no longer run concurrently
with the Pilot Agreement.


 
 
 
 



IN WITNESS WHEREOF, the parties have signed this Letter of Agreement this __ day
of _________, 2003.


 
 
 
 



WITNESS:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

WITNESS:


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 

FOR UNITED AIR LINES, INC.


 
 
 
 
 
 



Peter B. Kain



Vice President - Labor Relations


 
 
 
 



FOR UAL CORPORATION


 
 
 
 
 
 



Glenn F. Tilton 



Chief Executive Officer


 
 
 
 



FOR THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL


 
 
 
 
 
 



Duane Woerth, President


 
 
 
 
 
 



Captain Paul R. Whiteford, Chairman



United Master Executive Council


 
 

SCHEDULE 1





Air Midwest Airlines, Inc.



Allegheny Airlines, Inc.



CCAIR, Inc.



Chautauqua Airlines, Inc.



Colgan Air, Inc.



Mesa Airlines, Inc.



Mid-Atlantic Airlines, Inc.



Midway Airlines, Inc.



Piedmont Airlines, Inc.



PSA Airlines, Inc.



Republic Airlines, Inc



Shuttle America, Inc.



Trans States Airlines, Inc.


 
 



SCHEDULE 2





Code Share and Regulatory Cooperation Agreement
United Mileage Plus and US Airways Carrier Participation Agreement
US Airways Dividend Miles Program and United Air Lines Carrier Participation
Agreement
Star Alliance Participation Agreement
Passenger Prorate Agreement
United Air Lines, Inc. and US Airways, Inc. Reciprocal Airport Lounge Agreement
 

03-07



(Distribution Agreement)



Captain Paul Whiteford, Chairman



UAL-MEC



Air Line Pilots Association, International



6400 Shafer Court, Suite 700 Rosemont IL 60102



Dear Captain Whiteford:

In the discussions leading to the 2003 pilot collective bargaining agreement
(the "2003 Agreement"), UAL Corporation ("UAL"), United Airlines, Inc. (the
"Company") and the Air Line Pilots Association, International ("ALPA"), hereby
agree as follows (the "Distribution Agreement"):

1. UAL, the Company, and ALPA are committed to the principle that the pilot
group should receive equity, securities, and/or other consideration under a plan
of reorganization in an amount that fairly reflects the value of the pilot
contribution to the reorganization of UAL and the Company.



2. In consideration for the pilot contributions given in connection with the
consensual Section 1113 Restructuring Agreement reached between UAL, the
Company, and ALPA effective May 1, 2003 (the "2003 Restructuring Agreement"),
which modifies the parties' 2000 collective bargaining agreement ("2000
Agreement") and resolves numerous union grievances concerning the administration
of the 2000 Agreement, any plan of reorganization proposed or supported by UAL
and the Company as proposed and/or amended from time to time (the "Plan"), shall
provide that, upon the effective date of such Plan, the pilot group will receive
a percentage distribution of the equity, securities and/or other consideration
provided to general unsecured creditors under the Plan (the "Distribution")
calculated by the following formula:



A/(A+B), where:



A is the dollar value of 30 months of average cost reductions under the 2003
Restructuring Agreement as reasonably measured under the March 6, 2003, Labor
Model 1.1a (the "ALPA Amount"); and



B is the total amount of all other allowed prepetition general unsecured claims
against the Debtors (UAL and its 27 debtor subsidiaries).

3. In addition, any Plan proposed or supported by UAL and/or the Company will
provide the pilot group with at least 43.5% (subject to review of the pilot
portion of the total agreed-upon labor cost savings from the 2003 Restructuring
Agreement through April 30, 2009) of the common equity, securities and/or other
consideration provided to all Company employees under the Plan in connection
with employee cost reductions (the "Allocation").

4. If, for any reason, a confirmed plan of reorganization in UAL or the
Company's Chapter 11 cases does not provide for both the Distribution and the
Allocation, then ALPA on behalf of the United pilots will be entitled to a
stipulated and allowed nonpriority prepetition general unsecured claim equal to
110% of the ALPA Amount (the "Alternative Distribution"). This Distribution
Agreement in no way converts any such claim into an administrative claim or any
other claim with priority superior to a prepetition general unsecured claim.
ALPA agrees that it will neither assert, support, nor solicit any assertion in
any proceeding before the Bankruptcy Court or any other tribunal that any claims
allegedly arising from this Distribution Agreement constitute administrative
claims (or any other claims with priority superior to a prepetition general
unsecured claim) under Sections 503, 507 or any other Section of the Bankruptcy
Code.



5. Prior to the effective date of the Plan, ALPA will provide the Company with a
reasonable allocation of the Distribution or the Alternative Distribution as
applicable (which allocation will distribute all of the Distribution or the
Alternative Distribution to the United pilots.



6. The equities, securities and other consideration provided for, received and
to be received under this Distribution Agreement and the other consideration
provided for, received and to be received under this Restructuring Agreement,
will be the sole and exclusive remedy for ALPA for a claim arising under the
bankruptcy code with respect to the modifications made to the 2000 pilot
agreement by this Restructuring Agreement.


 
 



IN WITNESS WHEREOF, the parties have signed this Letter of Agreement this __ day
of _________, 2003.


 
 
 
 



WITNESS:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

WITNESS:


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 

FOR UNITED AIR LINES, INC.


 
 
 
 
 
 



Peter B. Kain



Vice President - Labor Relations


 
 
 
 



FOR UAL CORPORATION


 
 
 
 
 
 



Glenn F. Tilton 



Chief Executive Officer


 
 
 
 



FOR THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL


 
 
 
 
 
 



Duane Woerth, President


 
 
 
 
 
 



Captain Paul R. Whiteford, Chairman



United Master Executive Council

03-08

(Reorganization Letter)
 
 

Captain Paul Whiteford, Chairman

UAL-MEC Air Line Pilots Association

6400 Shafer Court, Suite 700

Rosemont, IL 60018
 
 

Dear Captain Whiteford:
 
 

In the discussions leading to the 2003 pilot collective bargaining agreement
(the "2003 Agreement"), United Airlines, Inc., UAL Corp., and the Air Line
Pilots Association, International, agreed to the following treatment of one
aspect of the bankruptcy proceedings of UAL Corp. and United Airlines (the
"Bankruptcy Proceedings") under Section 1 of the 2003 Agreement. Unless
otherwise defined in this letter, the capitalized terms in this letter are
defined in Section 1-K of the 2003 Agreement.

 

1. Pursuant to this Letter, the definition of Affiliate for purposes of Section
1 of the 2003 Agreement shall not include an Entity (a) that pursuant to a
transaction approved in the Company's bankruptcy case currently pending in the
United States Bankruptcy Court for the Northern District of Illinois (Case No.
02-B-48191) (including without limitation pursuant to a plan of reorganization
or transaction pursuant to Section 363 of the Bankruptcy Code), obtains Control
(or the right to obtain Control) in the Company or the reorganized Company; (b)
is the Company's only realistic and viable investor in order to emerge from
bankruptcy; and (c) would otherwise be an Affiliate under the terms of Section
1-K because it is an airline or has an airline Affiliate (the "Bankruptcy
Investor").

2. This exception to the definition of Affiliate shall not apply if the
Bankruptcy Investor is or becomes a Successor as defined in paragraph 1-D-1 of
the 2003 Agreement.

3. If the Company's and the Bankruptcy Investor's airline operations are merged,
the Company and the Bankruptcy Investor will offer the United Pilots the rights
specified in paragraphs 1-D-3 and 1-D-5 of the 2003 Agreement.

IN WITNESS WHEREOF, the parties have signed this Letter of Agreement this __ day
of _________, 2003.


 
 
 
 



WITNESS:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

WITNESS:


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 

FOR UNITED AIR LINES, INC.


 
 
 
 
 
 



Peter B. Kain



Vice President - Labor Relations


 
 
 
 



FOR UAL CORPORATION


 
 
 
 
 
 



Glenn F. Tilton 



Chief Executive Officer


 
 
 
 



FOR THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL


 
 
 
 
 
 



Duane Woerth, President


 
 
 
 
 
 



Captain Paul R. Whiteford, Chairman



United Master Executive Council

03-09



(Preferential Bidding System)


 
 



LETTER OF AGREEMENT



between



UNITED AIRLINES, INC.



and



THE AIR LINE PILOTS



In the service of



UNITED AIRLIENS, INC.



As represented by



THE AIR LINE PILOTS ASSOCIATION,



INTERNATIONAL

THIS LETTER OF AGREEMENT is made and entered into in accordance with the
provisions of Title II of the Railway Labor Act, as amended, by and between
UNITED AIR LINES, INC. (hereinafter referred to as the "Company") and the AIR
LINE PILOTS in the service of UNITED AIR LINES, INC. as represented by the AIR
LINE PILOTS ASSOCIATION, INTERNATIONAL (hereinafter referred to as "ALPA" or the
"Association").



WITNESSETH:

The Company and ALPA agree to a Preferential Bidding System (PBS) under the
following conditions:



1. The Company will use the AD OPT or a similar mutually agreed upon product.
The Company will not make any changes to this system unless mutually agreed
upon.



2. Upon implementation of the PBS Section 11-E-2-c will be modified to provide
that the notice period for involuntary vacations will be reduced from 45 days to
30 days, provided further that such notice will be given prior to after schedule
preferencing for the month in which the vacation falls.



3. The Detailed Requirements Document (DRD) previously used for the United
Shuttle will be the basis for the new product with the following modifications:



a. The value of all absences other than sick leave will be paid at 2.8 hours per
day before monthly preferencing and actual value after monthly preferencing.



b. The weekend off patterns specified in Section 5-G-1-e-(1), will be restricted
so the number of reserves required for each day of the bid month will not exceed
80% during line construction.



c. Edited to remove references to the united Shuttle and make consistent with
other provisions of the contract.

4. A Joint Implementation Team (JIT) consisting of representatives from ALPA,
the Company and the vendor will be created. This team will determine what
changes need to be made to the DRD including (but not limited to) what
additional criteria need to be added to the system for preferencing. It is
anticipated this team will meet as needed during the implementation period.
After implementation is complete the team will meet on an as needed basis to
review the system.

5. Training and Implementation of the PBS will be consistent with the following:



a. Consistent with a "Train the Trainer" approach, pilots on the SSC and pilots
in the domicile will be trained to train other pilots on the system. In
addition, the SSC and the JIT will attend the planner's training. When training
and meetings are held, trip drops, if necessary, will be on a displacement
basis.



b. The JIT will determine the appropriate level of training required. Training
may be accomplished at the pilot's domicile or DENTK. Self-study will be
available at the pilot's option. Pilots will receive one vacation day credit
provided the training occurs on a day off and is accomplished at a domicile or
DENTK.



c. Parallel testing of the system will occur before implementation. The JIT will
monitor the progress of this parallel testing and to determine if additional
testing is needed prior to implementation.



d. Trained instructors will be available in each domicile during the testing
period to facilitate the phase in period of the PBS. In addition, the Company
will establish a mechanism for handling pilot questions.



e. Consistent with the needs of the Company phase in of the PBS will be on a
seat, fleet and domicile basis.



f. The parties agree that the above provisions will not unnecessarily delay the
implementation of the PBS.

6. This Agreement will become effective May 1, 2003 and will remain in full
force and effect concurrent with the duration of the Basic Agreement this day of
2003.

WITNESS: FOR UNITED AIRLINES, INC.



Glenn F. Tilton



Chairman, President & CEO



WITNESS: FOR THE AIR LINE PILOTS IN THE SERVICE OF UNITED AIR LINES, INC.


 
 



Duane E. Woerth, President



Air Line Pilots Association, International



Paul R. Whiteford



Chairman, UAL-MEC

03-10



(Block Hour Guarantee)


 
 
 
 



May 1, 2003


 
 
 
 



Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite #700



Rosemont, IL 60018



Dear Paul:



In the negotiations leading to the 2003 Agreement, the parties agreed upon the
Company's exit from bankruptcy they would meet to jointly determine the
appropriate number of block hours to be applied to Section 1-F-1 Block Hours
Guarantee. This determination will be based on the Company's bankruptcy exit
plan with a reasonable cushion.



If this accurately reflects our understanding, please sign and return three (3)
copies for our files.



Sincerely,


 
 



Peter B. Kain



Vice President-Labor Relations



Accepted and agreed to this



day of May 2003



Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association


03-11



(New Equipment Formula Adjustment)
 
 

Captain Paul R. Whiteford, Chairman

UAL - MEC

Air Line Pilots Association

6400 Shafer Court, Suite 700

Rosemont, IL 60018

Dear Captain Whiteford:

The parties recognize that the changes agreed to in Section 3 and throughout the
2003 Agreement may have an impact on some of the provisions contained in Letter
00-13 (New Equipment Formula). As such, the parties are committed to meet and
negotiate any and all changes to Letter 00-13 which the parties agree are
appropriate.

If this accurately reflects our understanding, please sign and return two (2)
copies for our files.

Sincerely,
 
 
 
 

Peter B. Kain

Vice President- Labor Relations

Accepted and agreed to this

_____ day of April, 2003
 
 

______________________________

Captain Paul R. Whiteford, Chairman

UAL - MEC Air Line Pilots Association
03-12

(Low Cost Operation)



LETTER OF AGREEMENT



between



UAL Corporation



and



THE AIR LINE PILOTS



in the service of



UNITED AIR LINES, INC.



As represented by



THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL

THIS LETTER OF AGREEMENT is made and entered into in accordance with the Railway
Labor Act by and between UAL Corporation ("UAL"), United Air Lines, Inc.
("Company") and the Air Line Pilots Association, International ("ALPA" or the
"Association").



This letter memorializes the parties' agreement with respect to aircraft, rates
of pay and work rules that permit the Company and UAL to more effectively
compete against both low cost carriers and other network carriers. The
definitions set forth herein shall be applicable to the basic 2003 Agreement
("2003 Agreement") as well as this Letter of Agreement. Unless provided
otherwise, the terms of the 2003 Agreement shall apply.



Definitions.

a. "Low Cost Operation" or "LCO" means the Company's use of the LCO Fleet and
the LCO Fleet Work Rules.

 a. "LCO Fleet" means current aircraft in, and future deliveries of aircraft to,
    the B737-300/500 and A319/320 fleets and/or future deliveries of other
    aircraft types of no greater maximum certificated seating capacity than the
    maximum certificated seating capacity of the A320. (Wherever pay and work
    rules are referenced in the 2003 Agreement for the B737-300/500 and A319/320
    fleets, such rates and work rules will apply to other aircraft types
    permitted by this paragraph b).
 b. "LCO Fleet Pay" means the pay set forth in the 2003 Agreement as applying to
    the LCO Fleet

d. LCO Fleet Work Rules means work rules that are set forth in the basic 2003
Agreement as applying to the LCO Fleet.

2. The LCO Product Design. Except as provided herein and in the 2003 Agreement,
the Company and UAL are unrestricted in their discretion as to how to design and
execute an LCO, including how many aircraft within the LCO Fleet to use at any
point in time under a separate brand or brands and which markets to serve under
that brand or those brands.

3. Use of the Term Low Cost Operation. Low Cost Operation and LCO are terms of
the 2003 Agreement and are not intended to restrict in any way, the Company or
UAL's ability to brand a low cost product.



4. LCO Flying. Regardless of the Company and UAL's design of the LCO, United
Pilots on the United Pilots' seniority list will perform all the flying in or
for the LCO under the terms and conditions of the 2003 Agreement.



5. Optional Separate Subsidiary. Should the Company or UAL establish a separate
majority-owned subsidiary of the Company or UAL to house the LCO, such
subsidiary will remain a majority-owned subsidiary of the Company or UAL, as
applicable, for so long as it continues as a corporation. All pilots flying in
or for the LCO and all supervisors of such pilots will continue to be solely
Company pilots operating under the Company's air carrier certificate. Nothing in
this paragraph limits or restricts in any way the Company's or UAL's right in
their sole discretion, to establish any other subsidiary at the Company or at
UAL except an LCO subsidiary which remains covered by the first two sentences of
this paragraph.



6, Air Carrier Certificate. Should the Company or UAL secure a separate air
carrier certificate for the subsidiary described in paragraph 5 above, all
pilots flying in or for the LCO and all supervisors of such pilots will continue
to operate solely as Company employees under the Company's air carrier
certificate.



7. Ongoing Cooperation. It is the parties intention to work together to identify
and resolve any on-going issues with respect to maintaining the competitiveness
of the LCO.



8. Successorship and Transfer Rights. Successorship and transfer rights
associated with the LCO shall be governed by Sections1-D and 1-E of the 2003
Agreement.


 
 



IN WITNESS WHEREOF, the parties have signed this Letter of Agreement this __ day
of _________, 2003.


 
 
 
 



WITNESS:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

WITNESS:


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 

FOR UNITED AIR LINES, INC.


 
 
 
 
 
 



Peter B. Kain



Vice President - Labor Relations


 
 
 
 



FOR UAL CORPORATION


 
 
 
 
 
 



Glenn F. Tilton 



Chief Executive Officer


 
 
 
 



FOR THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL


 
 
 
 
 
 



Duane Woerth, President


 
 
 
 
 
 



Captain Paul R. Whiteford, Chairman



United Master Executive Council

03-13



(Labor Cost Reduction Fairness)



May 1, 2003


 
 
 
 
 
 



Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite #700



Rosemont, IL 60018



Dear Paul:



During the negotiations which led to the 2003 Agreement, the parties agree that
if other employee groups do not meet the Company's targets for labor cost
savings as specified in the Company's Section 1113(c) motion to the same extent
as ALPA (whether by agreement or as a result of 1113(c) terms), then the changes
made to the 2000 ALPA United collective bargaining agreement by this
Restructuring Agreement will be adjusted to the extent necessary to reduce the
pilots' contribution to the same percentage of commitment as the average
percentage of commitment of the other employee groups, including salaried and
management employees. Further, if the pilots receive a "me too"adjustment under
Attachment E and are also entitled to a "fairness" adjustment under the
preceding sentence, then the value of the "me too" adjustment shall be credited
in the calculation of the "fairness" adjustment.



If this letter accurately reflects our agreement, please sign and return three
(3) copies for our files.



Sincerely,


 
 



__________________



Pete Kain



Vice-President - Labor



Accepted and agreed to this



_______ day of May 2003.



_____________________________



Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association


03-14



(Aggressive Reserve Pick-up Discussion)



May 1, 2003


 
 



Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite #700



Rosemont, IL 60018



Dear Paul:



During the negotiations which led to the 2003 Agreement, the parties agreed to
meet and discuss modifying the current Aggressive Option for reserve pick up
along the lines of the conditional aggressive reserve pick up incorporated in
the Economic Recovery Plan II.



If this letter accurately reflects our agreement, please sign and return three
(3) copies for our files.



Sincerely,


 
 
 
 



_____________________



Peter B. Kain



Vice President - Labor

Accepted and agreed to this

______ day of May 2003


 
 
 
 



_________________________________



Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association

03-15

(Further Events)



May 1, 2003


 
 
 
 



Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite #700



Rosemont, Il 60018



Dear Paul:



During the negotiations which led to the 2003 Agreement, the parties agreed in
concept to negotiate under the following principles with respect to any further
revisions to the pilot collective bargaining agreement in connection with
hostilities in Iraq: (i) any such revision swill take the form of temporary wage
rate reductions for all employee and management groups in connection with the
Company's attempt to secure government assistance and relaxation of lending
covenants and (ii), if ALPA and the Company agree on such revisions, the value
of the revisions will be paid to the pilots out of profits subsequent to the
Company's emergence from Chapter 11. Specific terms and conditions will be
developed in connection with negotiations of such revisions.



If this letter accurately reflects our agreement, please sign and return three
(3) copies for our files.



Sincerely,


 
 
 
 
 
 



__________________



Pete Kain



Vice-President - Labor



Accepted and agreed to this



_______day of May 2003



_____________________________



Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association

5-1-03
03-16



Pension and Welfare Benefit Modifications



LETTER OF AGREEMENT

THIS LETTER OF AGREEMENT is made and entered into in accordance with the
provisions of Title II of the Railway Labor Act, as amended, by and between
UNITED AIR LINES, INC. (hereinafter referred to as the "Company") and the AIR
LINE PILOTS in the service of UNITED AIR LINES, INC. as represented by the AIR
LINE PILOTS ASSOCIATION, INTERNATIONAL (hereinafter referred to as "ALPA" or the
"Association")

W I T N E S S E T H:

WHEREAS, the Company and the Association wish to state the Agreement they have
reached with respect to the pilots' retirement and welfare benefit programs;

THEREFORE, it is mutually agreed that the following changes will apply to pilots
who, on May 1, 2003, are active (including paid leave), receiving Pilot
Disability Income benefits, furloughed, on medical leave of absence, on military
leave or on other approved leave.

A. General.



1. Effective Date. Unless otherwise specified in this Letter of Agreement, the
Effective Date of the modifications set forth in this Letter of Agreement is May
1, 2003.

2. Benefits Remain Unchanged Unless Specified. Unless otherwise specified in
this Letter of Agreement, all terms of the retirement and welfare benefit plans
applicable to pilots, and their dependents and survivors, and the rights and
duties of the Company and ALPA with respect to such plans, as in effect prior to
the Effective Date, shall remain in full force and effect on and after the
Effective Date.

3. Plan Amendments. The United Airlines Pilot Defined Benefit Pension Plan, the
United Airlines Pilot Directed Account Plan, the United Airlines Medical and
Dental Plan, the United Airlines Retiree Medical Plan, the Pilot Disability
Income Plan, and the retiree life insurance plan will be amended to reflect the
modifications provided in this Letter of Agreement.

B. A-Plan Modifications.



The following modifications apply to the United Airlines Pilot Defined Benefit
Pension Plan (the "A-Plan"), with respect to both the qualified and nonqualified
portions of the A-Plan, effective June 1, 2003:

1. Reduced Multiplier. The multiplier used to determine the accrued benefit
under the A-Plan is 1.35%.

2. Cap on Years of Participation. Years of Participation under the A-Plan are
capped at 30.

3. Earnings.

. a. Actual Pay Rates. Effective for compensation received in calendar months
after May 2003 (after April 2003, for management pilots and pilot instructors),
a pilot's Earnings under the A-Plan are based on actual pay rates (not "book
rates").

b. Vacation Bank Payoff. Earnings eligible for the A-Plan's special rule
regarding vacation bank payoff substitution will be determined at actual rates
of pay for pilots who retire on or after May 1, 2003.

c. Annual Performance Incentive Program. Payments made pursuant to the Annual
Performance Incentive Program (PIP) will be includable as Earnings under the
A-Plan, as follows:

(i) In equal amounts to each month of participation credited to the participant
for the calendar year in which such PIP payment is payable (without regard to
the any salary deferral election the participant makes with respect to such PIP
payment).

(ii) If the participant has no month of participation in such calendar year, the
PIP payment will be allocated to a single month of participation which shall be
deemed to exist in such calendar year; provided, that such deemed month of
participation will not be an additional month of participation for the purpose
of determining years of participation and will be used solely for the purposes
of determining the participant's earnings period, final average earnings, final
earnings period, and final average eligible earnings. In the case of a pilot who
has retired and whose benefits from the A-Plan have already started, if
crediting of the PIP payment under the preceding sentence and adding such month
of earnings at the end of the participant's final average earnings period
results in an increase to the pilot's A-Plan benefit, the benefit will be
increased prospectively. The pilot will receive a lump sum from the A-Plan to
reflect the amount of the increase, if any, for benefits that have already been
received; and if the pilot had taken the PLSA as a lump sum, he will receive an
additional amount representing the retroactive increase to his PLSA.

4. Protected Benefit. The amount of a participant's accrued benefit under the
A-Plan determined on or after June 1, 2003 will never be less than the amount of
his accrued benefit determined as of May 31, 2003. As soon as practicable after
May 31, 2003, the Company will make available to participants the amount of
their protected accrued benefit as of May 31, 2003.

C. Pilots Directed Account Plan Modifications.



The following modifications apply to the United Airlines Pilot Directed Account
Plan (the "PDAP"), with respect to both the qualified and nonqualified portions
of the PDAP, effective June 1, 2003:

1. Company Contribution. Effective for earnings received on or after June 1,
2003, the Company's contribution to the PDAP is reduced from 11% to 9%.

2. Participant After-Tax Contributions. The Company will resume allowing
participants to make after-tax contributions to the PDAP as soon as
administratively feasible.

D. Open Enrollment for Medical and Dental Coverage.



The Company will conduct a special Open Enrollment for medical and dental
benefits, with participant elections to be effective July 1, 2003. (Such Open
Enrollment will not apply to pilots who retired before July 1, 2003, and their
dependents and survivors.)

E. Medical Plan Modifications (Pilots Not Retired As of June 30, 2003, and Their
Eligible Dependents and Survivors).

1. Election. During the special Open Enrollment to be effective July 1, 2003,
and during each Open Enrollment thereafter, a pilot or survivor eligible for
medical coverage may make an election, on behalf of himself and his eligible
dependents, regarding medical coverage. The pilot or survivor may elect to be
covered for medical benefits under either the Medical Preferred Provider Option
("Medical PPO") or an applicable Health Maintenance Organization ("HMO"), or he
may elect not to be covered for medical benefits. A pilot or survivor who is
eligible to make an election during the Open Enrollment to be effective July 1,
2003, but who fails to make an election, will be deemed to have elected medical
coverage for himself and all his eligible dependents as reflected on the
Company's Insurance Department benefits records. Such enrollment will be in
either the Medical PPO, or if enrolled in an HMO, in the same HMO, if such HMO
is still available. If such HMO is not available, coverage will be defaulted to
the Medical PPO. A pilot or survivor who first becomes eligible to make an
election after the special Open Enrollment to be effective July 1, 2003 (or who
again becomes eligible to make an election after returning to active service
following a lapse in eligibility), but who fails to make an election, will be
deemed to have waived coverage for himself and his eligible dependents. A pilot
or survivor who fails to make an election during any succeeding Open Enrollment
will be deemed to have elected to continue the election previously in effect.

2. Monthly Contributions Required. A pilot or survivor electing to be covered
for medical benefits will be required to make a monthly contribution for such
coverage. Required monthly contributions will be governed by the following:

a. The required contribution for each month of coverage under the Medical PPO
will be based on a 4-tier structure (1 Adult, 2 Adults, 1 Adult + Child(ren),
and 2 Adults + Child(ren)).

b. For July through December 2003, the required contribution for each month of
coverage under the Medical PPO is equal to the following:
 
 

2003

Coverage Tier

Total Monthly Cost of Coverage

Required Monthly Contribution (20% of Total Monthly Cost)

1 Adult



$252.38



$50.48

2 Adults



$529.99



$106.00

1 Adult + Child(ren)



$479.51



$95.90

2 Adults + Child(ren)



$757.13



$151.43

c. For each calendar year after 2003, the required contribution for each month
of coverage under the Medical PPO is equal to 20% of the total projected cost of
the Medical PPO for such calendar year, for the coverage tier elected; provided,
however, that any increase from one calendar year to the next will not exceed 7%
of the prior year's contribution, rounded to the nearest penny. The total
projected costs of the Medical PPO for any calendar year will be determined
based on data for all Company active employees and pre-Medicare retirees. (Total
projected costs of the Medical PPO will be determined in the same manner as for
Pre-Medicare retirees, pursuant to Section K.3.d. below.)

d. The contribution for each month of coverage under an HMO is equal to the
total monthly cost of the HMO minus the amount of the Company's contribution
that would apply for such coverage tier for such month of coverage under the
Medical PPO.

3. Medical Benefits.

a. The PPO incentive check is discontinued.

b. Coverage for FAA physicals is discontinued.

c. Right of Reimbursement. The Medical PPO plan will have a right of
reimbursement when the plan has paid the expenses of a plan participant and the
plan participant later recovers any amount from a third party who is responsible
for the illness or injury. The plan's recovery is the first dollar paid in the
judgement or settlement and is limited to the amount of the award or the amount
paid by the plan, whichever is smaller.

4. Medical PPO Network. In-network providers under the Medical PPO will be the
providers in the Claim Administrator's network, which is currently BlueCross
BlueShield's Blue Card PPO network. All other providers are considered
out-of-network under the Medical PPO.

5. In-Network Benefits under Medical PPO. In-network benefits under the Medical
PPO will be governed by the following:

a. Annual deductibles: $250 single/$500 family. There is only one set of
deductibles applicable to both in-network and out-of-network expenses. Covered
expenses incurred both in-network and out-of-network apply toward meeting the
applicable deductible. The family deductible is reached when covered family
members have, in the aggregate, paid an amount equal to the family deductible,
but in no event may one person satisfy more than the individual deductible
amount. The three-month deductible carry-over provision is eliminated. During
calendar year 2003, amounts applied toward meeting the deductibles under the
Traditional Medical Plan prior to July 1, 2003 will apply toward meeting the
deductibles under the Medical PPO on and after July 1, 2003.

b. Co-insurance: After meeting the deductible, 80% of covered expenses is paid
by the Medical PPO and 20% is paid by the employee, except as provided in
Section E.5.e. below.

c. Annual out-of-pocket limits: $1,500 single, $3,000 family. There is only one
set of annual out-of-pocket limits applicable to both in-network and
out-of-network expenses. Covered expenses incurred both in-network and
out-of-network apply toward meeting the applicable out-of-pocket limit. During
calendar year 2003, amounts applied toward meeting the out-of-pocket limits
under the Traditional Medical Plan prior to July 1, 2003 will apply toward
meeting the out-of-pocket limits under the Medical PPO on and after July 1,
2003.

d. Outpatient mental health and substance abuse treatment:

(i) Co-insurance: 80% of covered expenses is paid by the Medical PPO and 20% is
paid by the employee.

(ii) Employee's co-insurance share does not apply toward the out-of-pocket
limits.

e. Non-certified hospital confinement.

(i) Co-insurance: 50% of covered expenses is paid by the Medical PPO.

(ii) Employee's co-insurance share does not apply toward the out-of-pocket
limits.

f. Pre-Admission Tests, Second and Third Surgical Opinions: Covered the same as
any other treatment.

g. Expenses for annual cervical cytology (pelvic exam, pap smear and associated
lab and diagnostic services) are subject to satisfaction of the deductible.

h. Expenses for an annual PSA test for men age 50 and over are subject to
satisfaction of the deductible.

i. Covered expenses under the Wellness Program are limited as described in
Attachment A, titled Wellness Program.

6. Out-of-Network Benefits under Medical PPO. Out-of-network benefits under the
Medical PPO will be governed by to the following:

a. Annual deductibles: $250 single/$500 family. (See rules in Section E.5.a.
above.)

b. Co-insurance: After meeting the deductible, 60% of covered expenses is paid
by the Medical PPO and the remainder is paid by the employee, except as provided
in Sections E.6.d. and E.6.f. below.

c. Annual out-of-pocket limits: $1,500 single, $3,000 family. (See rules of
Section E.5.c. above.)

d. Outpatient mental health and substance abuse treatment:

(i) Co-insurance: 50% of covered expenses is paid by the Medical PPO and
remainder is paid by employee.

(ii) Employee's co-insurance share does not apply toward the out-of-pocket
limits.

e. Inpatient mental health and substance abuse treatment: Covered the same as
any other illness, except coverage is limited to 30 days per calendar year per
person.

f. Non-certified hospital confinement.

(i) Co-insurance: 50% of covered expenses is paid by the Medical PPO and the
remainder is paid by the employee.

(ii) Employee's co-insurance share does not apply toward the out-of-pocket
limits.

g. Covered Expenses for all services will be limited to the amount determined to
be Reasonable and Customary.

h. Pre-Admission Tests, Second and Third Surgical Opinions: Covered the same as
any other treatment.

i. Limit on lifetime benefits: $500,000, for covered expenses incurred on or
after May 1, 2003.

7. Certain Out-of-Network Expenses Considered as In-Network. Under the Medical
PPO, covered expenses incurred out-of-network will be considered and paid as
in-network expenses in the following situations:

a. Covered individuals who receive covered treatment will receive in-network
benefits for those expenses if, within 30 driving miles of their home (including
a temporary residence), there is no in-network specialist or in-network primary
care physician or in-network hospital as applicable to the treatment in
question.

b. Treatment in the event of an emergency.

c. Treatment received outside the United States.

8. Prescription Drugs under Medical PPO.

a. Expenses for prescriptions drugs filled at retail are , subject to the
deductibles and co-insurance applicable to in-network expenses.

b. Mail delivery of prescription drugs is available for maintenance drugs and is
mandatory for certain maintenance drugs after prescriptions have been filled
three times at retail.

c. Mail delivery prescription drugs are not subject to deductibles or
co-insurance, but do require employee co-payments. These employee co-payments do
not apply toward the deductible or out-of-pocket limits. For July through
December 2003, the employee co-payments for mail delivery prescription drugs
are:

$15 for generic medication for up to a 90-day supply, and

$45 for brand name medication for up to a 90-day supply.

For each calendar year after 2003, the employee co-payments will increase
annually at the same rate as the total projected cost of the mail delivery
prescription drug program increases; provided, however, that any increase in the
employee co-payments for any year will not exceed 7% of the prior year's
co-payment, rounded to the nearest dollar. The total projected cost of the mail
delivery prescription drug program for any calendar year will be determined
based on data for all Company active employees and pre-Medicare retirees. The
Company will establish a reasonable methodology to determine the total projected
cost of the mail delivery prescription drug program and will provide that
methodology to ALPA. By September 1, 2003 and September 1 of each year
thereafter, the Company will determine the total projected costs for the
following calendar year, pursuant to the established methodology, and will
provide to ALPA the data upon which such determination is based.

d. The prescription drug program will be subject to strong management to ensure
consistency with medical necessity and generally accepted practice. In cases
where alternative therapies, dosage changes or similar recommendations are made,
the individual's physician will have the right to reject those recommendations
made pursuant to the strong management program. Determinations about medical
necessity, clinically appropriate use of a drug, and similar determinations are
not subject to rejection by the individual's physician, however such physician
may

avail himself of the appeal process established by Medco Health, or its

successor. Such appeal will be reviewed and a decision made within 48

hours of receipt by Medco Health of the appeal.

9. Transition Period under Medical PPO.

a. If an individual is receiving treatment prior to July 1, 2003 from an
out-of-network provider, for one of the following, then such treatment provided
during the Transition Period (as defined below) will be considered and paid as
if provided by an in-network provider under the Medical PPO: pregnancy; surgery
scheduled before July 1, 2003 to be performed on or after July 1, 2003 but
before December 31, 2003; inpatient treatment in a hospital; dialysis;
chemotherapy; treatment as a follow-up to an accident or injury occurring before
July 1, 2003; terminal illness; or follow-up to a surgery performed before July
1, 2003.

b. The Transition Period begins July 1, 2003 and ends December 31, 2003, except
as provided in Sections E.9.c. and E.9.d. below.

c. The Transition Period for a pregnancy begins July 1, 2003 and continues for
the lesser of:

(i) nine months, or

(ii) the period of the pregnancy (to include the period until discharge from the
hospital after termination of the pregnancy, and to include the period during
which the woman is treated for complications from the pregnancy).

d. The Transition Period for an infant born of a woman whose pregnancy is
covered by the Transition Period in Section E.9.c. above continues until the
infant is discharged from the hospital.

F. Dental Plan Modifications

1. Election. During the special Open Enrollment to be effective July 1, 2003,
and during each Open Enrollment thereafter, a pilot eligible for dental coverage
may make an election, on behalf of himself and his eligible dependents,
regarding dental coverage. The pilot may elect to be covered for dental benefits
under either the Traditional Dental Plan or an applicable Dental Health
Maintenance Organization ("DHMO"), or he may elect not to be covered for dental
benefits. A pilot who is eligible to make an election during the Open Enrollment
to be effective July 1, 2003, but who fails to make an election, will be deemed
to have elected dental coverage for himself and all his eligible dependents as
reflected on the Company's Insurance Department benefits records. Such
enrollment will be in either the Traditional Dental Plan or, if enrolled, in the
same DHMO, if such DHMO is still available. If such DHMO is not available,
coverage will be defaulted to the Traditional Dental Plan. A pilot who first
becomes eligible to make an election after the Open Enrollment to be effective
July 1, 2003 (or who again becomes eligible to make an election after returning
to active service following a lapse in eligibility), but who fails to make an
election, will be deemed to have waived coverage for dental benefits for himself
and his eligible dependents. A pilot who fails to make an election during any
succeeding Open Enrollment will be deemed to have elected to continue the
election previously in effect.

2. Monthly Contributions Required. A pilot or survivor electing to be covered
for dental benefits will be required to make a monthly contribution for such
coverage. Required monthly contributions will be governed by the following:

a. The required contribution for each month of coverage under the Traditional
Dental Plan will be based on a 4-tier structure (1 Adult, 2 Adults, 1 Adult +
Child(ren), and 2 Adults + Child(ren)).

b. For July through December 2003, the required contribution for each month of
coverage under the Traditional Dental Plan is equal to the following:
 
 

2003

Coverage Tier

Total Monthly Cost of Coverage

Required Monthly Contribution (20% Total Monthly Cost)

1 Adult



$33.41



$6.68

2 Adults



$70.15



$14.03

1 Adult + Child(ren)



$73.51



$14.70

2 Adults + Child(ren)



$110.25



$22.05

c. For each calendar year after 2003, the contribution for each month of
coverage under the Traditional Dental Plan is equal to 20% of the total
projected cost of the Traditional Dental Plan for such calendar year, for the
coverage tier elected; provided, however, that any increase from one calendar
year to the next will not exceed 7% of the prior year's contribution, rounded to
the nearest penny. The total projected costs of the Traditional Dental Plan for
any calendar year will be determined based on data for all Company active
employees. The Company will establish a reasonable methodology to determine the
total projected costs of the Traditional Dental Plan and will provide that
methodology to ALPA. By September 1, 2003 and September 1 of each year
thereafter, the Company will determine the total projected costs for the
following calendar year, pursuant to the established methodology, and will
provide to ALPA the data upon which such determination is based.

d. The contribution for each month of coverage under a DHMO is equal to the
total monthly cost of the DHMO minus the amount of the Company's contribution
that would apply for such coverage tier for such month of coverage under the
Traditional Dental Plan.

G. Modifications Applicable to Both Medical and Dental Coverage.



1. Procedure for Paying Required Contributions.

a. For individuals on the Company's payroll, the required contributions for
medical and dental coverage will be paid by payroll deduction on a pre-tax
basis. Such pre-tax payments are in addition to the amounts, if any, that the
employee elects to defer to a Health Care Flexible Spending Account under the
Flexible Spending Program.

b. For individuals not on the Company's active payroll (such as pilots on PDI,
furlough, military leave or unpaid leave, retirees and survivors) or pilots on
the active payroll but are on ANP or otherwise do not have a sufficient paycheck
from which take the payroll deduction, the required employee contributions will
be paid on an after-tax basis.

2. Maintenance of Benefits. The Medical PPO and the Traditional Dental Plan will
apply Maintenance of Benefits for employees with other group coverage rather
than Coordination of Benefits.

3. Deadline to Submit Claims. Claims for Covered Expenses must be submitted for
payment and received by the Claims Administrator within 12 months from the date
the charges are incurred.

4. Eligible Dependent. The definition of eligible Dependents remains unchanged,
with the following clarification. To add a new Dependent (including a newborn),
delete a Dependent, or to make any other changes involving Dependents, the pilot
(or survivor) must notify the Company or its designee within 30 days of the
event allowing the change (otherwise, changes regarding Dependents may be made
only during an Open Enrollment).

5. Illness Leave of Absence. Medical and Dental coverage will continue for
pilots on an unpaid illness leave of absence on the same basis as for active
pilots and at the same cost as for active pilots for a period of up to 36
months.

H. Improvements to Other Employees' Medical or Dental Benefits During Term of
Agreement.

If, during the term of this Agreement, the Company agrees to improvements (for
any employee group (union or non-union)) in the terms, other than employee
contributions, of the medical or dental coverage as described in this Letter of
Agreement, such improvements will also be provided to active pilots and to
pilots retiring on or after July 1, 2003.

I. Survivor Benefits Upon Death of Active Pilot or Pilot on PDI.



If either an active pilot or a pilot on PDI dies after May 1, 2003, with 10 or
more years of service, while eligible and enrolled for medical coverage (other
than COBRA), the pilot's eligible dependent survivors will receive continued
medical benefits. Medical benefits are provided on the same basis as for active
employees and at the same cost as for active employees until the survivor is
eligible for post-Medicare retiree medical benefits. The eligible dependent
survivors of an active pilot or a pilot on PDI with fewer than 10 years of
service on the date of his death may continue active medical coverage on the
same basis and at the same cost as for active employees through the end of the
third calendar month following the pilot's death. The eligible dependent
survivors of an active pilot or a pilot on PDI, regardless of the number years
of service on the date of his death, may continue active dental coverage on the
same basis and at the same cost as for active employees through the end of the
third calendar month following the pilot's death. For these purposes, a pilot's
"years of service" is equal to the period from the pilot's company seniority
date through date of death.

J. Pilot Disability Income Plan.



The Pilot Disability Income ("PDI") Plan remains unchanged except as follows:

1. Duration of PDI Payments. The current definition of disability will apply for
the first 72 months of disability, and thereafter the definition will provide
that the pilot is eligible if unable to work in any occupation for which the
pilot is reasonably qualified by training or education and experience, and which
produces an annual income, from an employer whose place of employment is within
the local economy of the pilot's residence, no less than 75% of the pilot's pay
upon which the disability benefit was based.

2. Offsets. PDI payments are offset by the following:

a. Family Social Security benefit attributable to the pilot's employment.

b. Workers' Compensation income benefits.

c. State disability benefits.

d. Benefits actually received from the A-Plan. In the case of A-Plan benefits,
the offset will be the amount of the benefit actually paid in the optional form
of benefit elected by the pilot; provided, however, in the case of a pilot who
elected distribution of the Partial Lump Sum Amount (PLSA), the offset will be
the amount of the benefit that would have actually been paid in the optional
form of benefit elected by the pilot, determined as if the pilot had not elected
distribution of the PLSA.

e. The amount of the monthly benefit which would be payable from the PDAP if he
had elected to receive his benefits from such Plan in the form of a monthly
annuity whether or not the pilot elects to receive his PDAP benefits in an
annuity form.

3. Grandfather Provision. The modifications to the PDI Plan described above
shall not apply to any pilot who, on April 30, 2003, either is receiving PDI
benefits or has incurred a disability with respect to which PDI benefits
subsequently become payable.

K. Retiree Medical Plan Modifications - Pilots Retiring On or After July 1,
2003.

The following modifications are effective for pilots who retire on or after July
1, 2003, and their dependents and survivors.

1. Eligibility. A pilot (and his dependents and survivors) will be eligible for
retiree medical benefits if the pilot, at retirement, meets the following:

a. Age 50 or older with at least 10 years of service, or

 a. On May 1, 2003 was age 50 or older with at least 5 years of service, and
 b. retires from active status, illness leave of absence or from PDI.

For these purposes, a pilot's "years of service" is equal to the period from
company seniority date through retirement date (to include the entire period
during which the pilot receives PDI benefits).

2. Pre-Medicare Medical Plan Benefits. When first eligible, and during any
subsequent Open Enrollment, a retired pilot or survivor may elect from among the
same options as are available to active pilots (effective July 1, 2003, the
Medical PPO, any available HMO, or no coverage). Coverage will not be offered
again once coverage has been waived or has ceased due to nonpayment of the
required monthly contribution.

3. Monthly Contribution for Pre-Medicare Coverage. A retired pilot or survivor
electing to be covered for Pre-Medicare medical benefits will be required to
make a monthly contribution for such coverage. Required monthly contributions
will be governed by the following:

a. The required contribution for each month of coverage under the Medical PPO
will be based on a 4-tier structure (1 Adult, 2 Adults, 1 Adult + Child(ren),
and 2 Adults + Child(ren)).

b. The required contribution for each month of coverage under the Medical PPO is
equal to a percentage of the total projected costs of the Medical PPO, based on
the pilot's years of service (as defined in Section K.1. above), as follows:
 
 

Years of Service

Percentage of Cost

Fewer than 20

80%

20 through 24

60%

25 and over

40%

c. For July through December 2003, the total costs of the Medical PPO (to which
the applicable percentage from Section K.3.b. above is applied) are equal to the
following:
 
 

2003

Coverage Tier

Total Monthly Cost

1 Adult

$252.38

2 Adults

$529.99

1 Adult + Child(ren)

$479.51

2 Adults + Child(ren)

$757.13

d. For each calendar year after 2003, the required contribution for each month
of coverage under the Medical PPO is equal to the applicable percentage (from
Section K.3.b. above) of the total projected cost of the Medical PPO for such
calendar year, for the coverage tier elected. There is no limit on increases to
the monthly contribution, although co-payments for mail order drugs are limited
as provided for active pilots. The total projected costs of the Medical PPO for
any calendar year will be determined based on data for all Company active
employees and pre-Medicare retirees. The Company will establish a reasonable
methodology to determine the total projected costs of the Medical PPO, which
methodology will be consistent with the methodology presently used to determine
the projected costs of current retired pilots' Pre-Medicare medical coverage;
any changes to that methodology will be subject to ALPA's review and will be
approved by ALPA if the changes are reasonable. Provided, however, the Company
may, without ALPA's approval, choose to use a look back period of fewer than 60
months, but not less than 24 months once the Company has at least 24 months of
experience data for the Medical PPO. By September 1, 2003 and September 1 of
each year thereafter, the Company will determine the total projected costs for
the following calendar year, pursuant to the established methodology, and will
provide to ALPA the data upon which such determination is based.

e. The contribution for each month of coverage under an HMO is equal to the
total monthly cost of the HMO minus the amount of the Company's contribution
that would apply for such coverage tier for such month of coverage under the
Medical PPO.

4. Post-Medicare Retiree Medical Plan Benefits. When first eligible, and during
any subsequent Open Enrollment, a retired pilot or survivor may elect from among
one or more supplemental plans to Medicare offered by the Company. Coverage will
not be offered again once coverage has been waived or has ceased due to
nonpayment of the required monthly contribution.

5. Monthly Contribution for Post-Medicare Coverage. Eligible individuals must
pay a monthly contribution for the cost of Post-Medicare coverage. The monthly
contribution is equal to the total projected cost of such Post-Medicare Plan
coverage for the calendar year, per person, minus a Company contribution equal
to $90 per month per person covered. The total projected costs of the
Post-Medicare options for any calendar year will be determined based on data for
all Company Post-Medicare retirees. The Company will establish a reasonable
methodology to determine the total projected costs of the Post-Medicare options,
which methodology will be consistent with the methodology presently used to
determine the projected costs of current retired pilots' Post-Medicare coverage;
any changes to that methodology will be subject to ALPA's review and will be
approved by ALPA if the changes are reasonable. Provided, however, the Company
may, without ALPA's approval, choose to use a look back period of fewer than 60
months, but not less than 24 months once the Company has at least 24 months of
experience data for the Post-Medicare coverage plan(s). By September 1, 2003 and
September 1 of each year thereafter, the Company will determine the total
projected costs for the following calendar year, pursuant to the established
methodology, and will provide to ALPA the data upon which such determination is
based.

L. Retiree Life Benefits - Pilots Retiring On or After July 1, 2003.



The following modifications are effective for pilots who retire on or after July
1, 2003.

1. Eligibility. A pilot will be eligible for retiree life benefits if the pilot,
at retirement, meets the following:

a. Age 50 or older with at least 10 years of service, or

b. On May 1, 2003 was age 50 or older with at least 5 years of service, and

c. retires from active status, illness leave of absence or from PDI.

For these purposes, a pilot's "years of service" is equal to the period from
company seniority date through retirement date (to include the entire period
during which the pilot receives PDI benefits).

2. Amount of Benefit. Upon the retired pilot's death, the pilot's
beneficiary(ies) will be paid $10,000.
 
 

IN WITNESS WHEREOF, the parties have signed this Letter of Agreement this ---
day of ----, 2003.
 
 

WITNESS:
 
 

/

FOR UNITED AIR LINES, INC.



Peter B. Kain



Vice President - Labor Relations

 

FOR UAL CORPORATION



Glenn F. Tilton



Chairman, President and Chief Executive Officer

WITNESS:

FOR THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL



Duane Woerth, President

 

Paul Whiteford, Chairman 



United Master Executive Council

Attachment A to Letter 03-16: Pension and Welfare Benefit Modifications



WELLNESS PROGRAM



Preventive Health Care and Immunization Guide for Children Birth - 18 Years



 
 

Preventive Services

Birth to 1 Year

1 thru 4 Years

5 thru 12 Years

13 thru 18 Years

Schedule of Office


Preventive Visits

- Within first 2 weeks


- 2 months
- 4 months
- Between 6-9 months

- 15 months


- 2 years
- Once between 3-4 years

- 5 years


- Once between 7-9 years
- 12 years

- Once between 13 - 18 years

Components of Preventive Visits

- Physical & medical history


- Height & weight
- Head circumference
- Ocular prophylaxis (typically given at birth)
- Hemoglobin blood test
- Preventive health counseling and education
- Dental health
- Subjective assessment of
vision and hearing
- Developmental screening
- Injury prevention

- Physical & medical history


- Height & weight
- Preventive health Counseling and education
- Dental health
- Vision screen 3-4 years
- Subjective assessment of hearing
- Developmental screening
- Blood pressure
- Injury prevention

- Physical & medical history


- Height & weight
- Preventive health counseling and education
- Dental health
- Vision screen
- Hearing screen
- Blood pressure
- Injury prevention

- Physical & medical history


- Height & weight
- Preventive health counseling and education
- Dental health
- Blood pressure
- Injury prevention

Preventive Visits for children from birth to age 18 do not include tests and lab
work ordered by the physician except for a hemoglobin blood test (CPT Code
85022) for children from birth to age 1 as shown above. The covered expense for
Preventive Visits is the Reasonable and Customary charge for the following CPT
Codes and includes the components shown above.



Age Birth to 1 99381 or 99391



1 thru 5 99382 or 99392



5 thru 12 99383 or 99393



l2 thru 17 99384 or 99394



18 99385 or 99395


 
 



Preventive Health Care and Immunization Guide for Children Birth - 18 Years -
continued



 
 

Vaccine

Birth

2


months

4


months

6


months

12


months

15 thru 18


months

4 thru 6


years

12 thru 16


years

DtaP


(Diphtheria, Tetanus, Acellular
Pertussis)
CPT Code 90700, 90721, or
90723 (all except 12 to 16)

 

X

X

X

 

X

X

Adult Td


(Tetanus, Diphtheria)
X
CPT Code 90718

OPV (Oral Polio Vaccine)


CPT Code 90712

 

X

X

6 to 15 months


X

X

 

Hib (Haemophlus influenza b)


CPT Code 90645,90646,90647,
or 90648

 

X

X

X

12 to 15 months


X

 

 

MMR (Measles, Mumps,


Rubella) CPT Code 90707 or 90710

 

 

 

 

12 to 15 months


X

 

Booster between


11th to 12th year
X

Varicella (Chicken Pox)


CPT Code 90716

 

 

 

 

12 to 18 months


X

 

Booster between


11th to 12th year



X

HV (Hepatitis B)


CPT Code 90740, 90743, or
90744

X

2 to 4 months


X

6 to 18 months


X

 

X


 
 

Preventive Health Care Guide for Adults



 
 

Preventive Services

Ages 19 thru 49

Ages 50 thru 54

Ages 55 and Over

Adult physical examination **

Every 5 years

Every 2 years

1 per calendar year

Blood pressure check


CPT Codes 99201 or 99211

Every 2 years

Every 2 years

1 per calendar year

Blood cholesterol


(Total and HDL)
CPT Code 83715, 83718 or 82465

Every 5 years

Every 2 years

1 per calendar year

Complete Blood Count (CBC) 


CPT Code 85025

Every 5 years

Every 2 years

1 per calendar year

Chemistry Panel


CPT Code 80048

Every 5 years

Every 2 years

1 per calendar year

Hemoccult


CPT Code 82270

 

Every year beginning at age 50

Every year

Flexible sigmoidoscopy or colonoscopy


CPT Code 45330 or 45830

 

Every 5 years beginning at age 50

Every 5 years

Vision Screening


CPT Code 99173

 

 

Every 1-2 years beginning at age 75

Tetanus-diphtheria


(Td)vaccine
CPT Code 90471, 90472, or 90718

Every 10 years

Every 10 years

Every 10 years

Influenza vaccine


CPT Code 90657, 58, 59 or 60

 

 

1 per calendar year

Pneumococcal vaccine


CPT Code 90732

 

 

Once after age 65

Rubella


CPT Code 86762 or 90706

Once in lifetime

Once in lifetime

Once in lifetime

** Adult Physical Exam does not include tests and lab work ordered by the
physician unless the test or lab work is specifically listed above. The covered
expense for an Adult Physical Exam is the Reasonable and Customary charge for
the following CPT Codes and includes the customary services performed by a
Physician in an adult physical examination, including but not limited to
assessment and history and vision screening.



Ages 18 to 39 99385 or 99395



40 to 64 99386 or 99396



65 plus 99387 or 99397


03-17



(Embraer 170)


 
 



Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association



6400 Shafer Court, Suite #700



Rosemont, IL 60018


 
 



Dear Paul,


 
 



In discussions leading up to the 2003 Agreement, the parties agreed that the
Embraer 170, certificated to a maximum seating of seventy-eight (78), with a
maximum gross takeoff weight of less than eighty-two thousand one hundred
(82,100) pounds would be an exception to definition #22 of Section1 of the 2003
Agreement.  The Company further commits that should one or more of our Feeder
Carrier partners select this aircraft for operation, it will not be configured
for operation with more than seventy (70) seats.


 
 



If this letter accurately reflects our agreement, please sign and return two (2)
copies for our file.


 
 
 
 
 
 



                                                                       
Sincerely,


 
 
 
 



                                                                        Peter B.
Kain



                                                                        Vice
President Labor Relations


 
 
 
 
 
 



Accepted and agreed to the



_____ day of May 2003


 
 
 
 
 
 



______________________



Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association


03-18



(Board of Directors Seat)



May1, 2003


 
 



Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Association



6400 Shafer Court, Suite #700



Rosemont, IL 60018



Dear Paul,



In discussions leading up to the 2003-2009 Agreement, the parties agreed that
the ALPA United Airlines Master Executive Council ("UAL-MEC") will be entitled
to designate a member (a "Pilot Director") to the UAL Corporation Board of
Directors. This letter of agreement confirms that the provisions of Article
Fourth, Part VII of the Restated Certificate of Incorporation of UAL Corporation
(As Restated on April 16, 2003) (the "Restated Certificate") which provides for
a Pilot Director on the UAL Board of Directors satisfy the requirements of the
preceding sentence. The parties also agree that any and all provisions of the
certificate of incorporation of UAL Corporation immediately following UAL
Corporation's exit from Chapter 11 (the "Emergence Certificate") will provide
for the right to designate a Pilot Director on the same terms as Article Fourth,
Part VII of the Restated Certificate, except that the Emergence Certificate
shall provide that an "ALPA Termination Date" shall occur if any ALPA collective
bargaining agreement does not provide for the UAL-MEC's appointment of a Pilot
Director.



Nothing in this letter shall be construed to limit the UAL-MEC in establishing
its own procedures for the designation, removal and replacement of the Pilot
Director without the consent of any other party to the extent permitted by law.



This letter of agreement will become effective upon execution and will remain in
effect concurrently with the 2003-2009 Agreement.



If this letter accurately reflects our agreement, please sign and return two (2)
copies for our file.



Sincerely,


 
 
 
 



Glenn F. Tilton



Chairman, President and



Chief Executive Officer



UAL Corporation and United Air Lines, Inc.


 
 



Accepted and agreed this



_______ day of May 2003



___________________________



Captain Paul R. Whiteford, Chairman



UAL-MEC Air Line Pilots Association


 
 
 



Contract Admin Home



Instruction Page



Agreement Table of Contents



Interpretations Table of Contents



Informational Letters Table of Contents


 
 
 
 
 
 

